 !"#$%& #'()*+',-. /&(0 /12 3,334!"#$%& '$($%) *+)$(, '%-.#/% !"#0($#+"(, 1))+/#($#+" +2 3%$$%- 4(--#%-)5 '6")7#"% 8-("/7 9:;5 1<3=4>?@ +5676 89:+%:49;98<!=> 89:+%:49?38<!=> 89:+%:4994@<!=> 89:+%:49@3.<!=> 89:+%:4@..8<!=> 89:+%:4@.,;<!=> 89:+%:4@.,9<!=> 89:+%:4@.-.<!=> 89:+%:4@.-4<!=> 89:+%:4@.-8<!=>89:+%:4@.-,<!=> 89:+%:-3> 89:+%:4@48;<!=> 89:+%:4@8.3<!=> 89:+%:4@8.-<!=> 89:+%:4@88,<!=> 5AB 89:+%:4@8;@<!=CDEF ,4> 8..?G'+*#*"/ %/G "(G'( 0H +I%*(J%/ 0%$$*#$% %/G J'J0'(# &*'0J%/ %/G #+I%KJ0'("A %LMNE 84> 8..-> %BONAN6PM5PNQ7 &5R CDBS7$T1O56 J2 !5PP1A N66D7B PT7 5PP5UT7B B7UN6N1A2  $T7 (76L1AB7AP 5AB PT7 V7A7M5E +1DA67E  WNE7B 7XU7LPN1A6 5AB 5 YMN7W NA 6DLL1MP 1W PT7NM 7XU7LPN1A62  $T7 (76L1AB7AP 5AB PT7 V7A7M5E +1DA67E WNE7B 5A6R7MNAS YMN7W6> 5AB PT7 (76L1AZB7AP WNE7B 5 M7LEF YMN7W P1 PT7 V7A7M5E +1DA67E[6 5A6R7MZNAS YMN7W2$T7 /5PN1A5E &5Y1M (7E5PN1A6 015MB T56 B7E7S5P7B NP6 5DPT1MNPF NA PTN6 LM1U77BNAS P1 5 PTM77ZO7OY7M L5A7E2  $T7 015MB T56 U1A6NB7M7B PT7 B7UN6N1A 5AB PT7 M7U1MB NA ENSTP 1W PT7 7XU7LPN1A6 5AB YMN7W6 5AB T56 B7UNB7B P1 5WWNMO PT7 \DBS7[6 MDENAS6> WNABNAS6>45AB U1AUED6N1A681AEF P1 PT7 7XP7AP U1A6N6P7AP RNPT PTN6 G7UN6N1A 5AB "MZB7M2,  4$T7 (76L1AB7AP T56 7XU7LP7B P1 61O7 1W PT7 \DBS7[6 UM7BNYNENPF WNABNAS62  $T7 015MB[6 76P5YEN6T7B L1ENUF N6 A1P P1 1Q7MMDE7 5A 5BONAN6ZPM5PNQ7 E5R \DBS7[6 UM7BNYNENPF M761EDPN1A6 DAE766 PT7 UE75M LM7L1AB7MZ5AU7 1W 5EE PT7 M7E7Q5AP 7QNB7AU7 U1AQNAU76 D6 PT5P PT7F 5M7 NAU1MM7UP2  !"#$%#&% '&( )#** +&,%-."/> @4 /&(0 -33<4@-.=> 7AWB2 499 ]28B ,;8 <,B +NM2 4@-4=2  ^7 T5Q7 U5M7WDEEF 7X5ONA7B PT7 M7U1MB 5AB WNAB A1 Y56N6 W1M M7Q7M6NAS PT7 WNABNAS628*A5B1LPNAS PT7 \DBS7[6 WNABNAS PT5P PT7 (76L1AB7AP QN1E5P7B #7U2 9<5=<-= 5AB <4= YF M7WD6NAS P1 LM1QNB7 5AB W5NENAS P1 PNO7EF LM1QNB7 M7E7Q5AP M7_D76P7B NAW1MO5PN1A> +T5NMO5A 05PPN6P5 5AB J7OY7M #UT5DOY7M A1P7 PT7NM U1AU7MA M7S5MBNAS PT7 Q1EDONA1D6 A5PDM7 1W PT7 KAN1A[6 NAW1MO5PN1A M7_D76P6 NA PTN6 U5672  $T7F WDMPT7M A1P7> T1R7Q7M> PT5P PT7 (76L1AB7AP W5NE7B P1 LM767AP 7QNB7AU7 PT5P NP T5B O5B7 PNO7EF 7WW1MP6 P1 U1OODANU5P7 RNPT PT7 KAN1A U1AU7MANAS NP6 BNWWNUDEPF NA `77LNAS DL RNPT PT7 NAW1MO5PN1A M7_D76P62  ]DMPT7MO1M7> PT7 (76L1AZB7AP BNB A1P 76P5YEN6T 5AF 7WW1MP P1 LM1QNB7 PT7 KAN1A RNPT B1UDO7AP6 1A 5A 1AS1NAS Y56N6> NA6P75B R5NPNAS DAPNE PT7 WNM6P B5F 1W PT7 T75MNAS P1 LM1QNB7 PT7 KAN1A RNPT PT7 YDE` 1W NP6 M7_D76P7B NAW1MO5PN1A2*A 5BBNPN1A> NA 5B1LPNAS PT7 \DBS7[6 WNABNAS PT5P PT7 (76L1AB7AP QN1ZE5P7B #7U29<5=<-= 5AB <4= YF M7_DNMNAS KAN1A !M76NB7AP G5Q7 !M5PP P1 M7L1MP P1 &5Y1M (7E5PN1A6 J5A5S7M C17E ^5B6R1MPT[6 1WWNU7 5P PT7 Y7SNAANAS 1W 75UT P1DM 5AB P1 L7MW1MO 5AF DAN1A YD6NA766 NA ^5B6R1MPT[6 1WWNU7> +T5NMO5A 05PPN6P5 A1P76 PT5P PT7 (76L1AB7AP T56 W5NE7B P1 76P5YEN6T PT5P NP NANPN5P7B PTN6 UT5AS7 NA L1ENUF 56 5 M76DEP1W PT7 KAN1A[6 QN1E5PN1A 1W 5AF a_DNB LM1 _D1b5SM77O7AP Y7PR77A PT7 L5MPN76 U1AU7MANAS PT7 M7BDUPN1A 1W PT7 SMN7Q5AU7 Y5U`E1S2,^7 T5Q7 SM5AP7B PT7 (76L1AB7AP[6 7XU7LPN1A P1 PT7 \DBS7[6 U1AUEDZ6N1A> A1P WDEEF M5PN1A5ENc7B NA TN6 B7UN6N1A> PT5P 5 BN6PMNUPZRNB7 L16PNAS N6 5LLM1LMN5P7 NA PTN6 U5672  %UU1MBNASEF> R7 1MB7M PT7 (76L1AB7AP P1 L16P *2%&&'V'G K/*&%$'(%& +I%/V'# */ $I' %!!&*+%$*"/ "] $I' ('#!"/G'/$[# ^"(d (K&'#01234 5-*4 +4&"#6$6$7 ", !,*6.6"#"6,$ ,8 9&64:#$.4/ ,$ "34 ),&;&,,< =*,,&"A PT7 O1MANAS 1W ]7YMD5MF 8.> 8..,>3RTNE7 PT7 E7PP7M U5MMN7M6 5P INSTE5AB #P5PN1A R7M7 61MPNAS PT7 O5NE PT5P PT7F R1DEB B7ENQ7M E5P7M PT5P B5F> #DL7MQN61M I7MO5A &1Q5P1 5AA1DAU7B PT5P U5MMN7M6 R1DEB Y7 M7_DNM7B P1 U5MMF 5 aPTNMB YDABE7b1W O5NE PT5P R1DEB A1P Y7 61MP7B Y7W1M7 B7ENQ7MF2  #1O7 U5MMN7M6 Y7S5A U1OLE5NANAS PT5P PT7F 6T1DEB Y7 L7MONPP7B P1 LM761MP PT7 aPTNMB YDABE7>b5AB KAN1A #P7R5MB &DN6 +T5Q7c P1EB  &1Q5P1 PT5P &1Q5P1[6 NA6PMDUPN1A QN1E5P7B PT7 L5MPN76[U1EE7UPNQ7ZY5MS5NANAS 5SM77O7AP2  &1Q5P1 NAW1MO7B +T5Q7c PT5P T7 BN65SM77B 5AB R1DEB A1P UT5AS7 TN6 NA6PMDUPN1A2  %P PT5P L1NAP> +T5Q7c 5BBM7667B PT7 1PT7M E7PP7M U5MMN7M6> RT1 R7M7 61MPNAS PT7NM O5NE> 5AB 6P5P7B PT5P NW 5AF1A7 BNB A1P 5SM77 RNPT U5MMFNAS 5 aPTNMB YDABE7>bPT7F 6T1DEB 677 PT7NM 6P7R5MB2  ]1EE1RNAS +T5Q7c 5AA1DAU7O7AP> O5AF U5MMN7M6 E7WP PT7NM 61MPNAS 6P5PN1A6 NA 1MB7M P1 56` +T5Q7c RT5P P1 B12  +T5Q7c NA6PMDUP7B PT7 U5MMN7M6 P1 SNQ7 PT7NM 6DL7MQN61M 5 RMNPP7A M7_D76P P1 677 5 6P7R5MB> a56 611A 56 L166NYE72b *P N6 DABN6LDP7B PT5P> 56 PT767 7Q7AP6 R7M7 P5`ZNAS LE5U7> +T5Q7c T5B A1P 56`7B W1M 6P7R5MB PNO72-]DMZPT7M> NP N6 DABN6LDP7B PT5P PT7 7OLE1F776 RT1 E7WP PT7NM 6P5PN1A6 P1 677` PT7 U1DA67E 1W +T5Q7c T5B A1P 56`7B 5 6DL7MQN61M W1M L7MON66N1A P1 6P1L R1M`2*OO7BN5P7EF 5WP7M PT767 7Q7AP6> 67Q7M5E 1W PT7 (76L1AZB7AP[6 O5A5S7M6 O7P RNPT +T5Q7c 5AB KAN1A #P7R5MB $NA5 #7S5MM52  %P PT5P O77PNAS> +T5Q7c R56 NAW1MO7B PT5P T7 R56 BN6MDLPNAS R1M` 5AB PT5P T7 R56 A1P P1 61ENUNP SMN7Q5AU76 1A PT7 R1M`M11O WE11M2$T7 \DBS7 W1DAB PT5P PT7 (76L1AB7AP BNB A1P QN1E5P7 #7UPN1A 9<5=<-= 5AB <4= YF LM1ODES5PNAS 5AB 7AW1MUNAS 5 MDE7 LM1TNYNPNAS DAN1A 6P7R5MB6 WM1O 61ENUNPNAS SMN7QZ5AU76 1A PT7 R1M`M11O WE11M2  ^7 5SM772%6 A1P7B YF PT7 \DBS7> PT7 (76L1AB7AP[6 MDE7 5P N66D7 T7M7 L7MP5NA6 1AEF P1 PT7 5UPNQNPN76 1W DAN1A 6P7R5MB6 BDMZNAS PT7NM R1M`NAS PNO7> 5AB B176 A1P L7MP5NA P1 PT7 6P7RZ   PT7 5PP5UT7B 1MB7M 1AEF NA PT7 6NX W5UNENPN76 NAQ1EQ7B NA PT7 NA6P5AP U567> 56 R7 Y7EN7Q7 PT5P L16PNAS RNEE LM1QNB7 6DWWNUN7AP A1PNU7 P1 5EE 5WW7UP7B NABNQNBD5E62J7OY7M &N7YO5A R1DEB 5B1LP PT7 \DBS7[6 M7U1OO7AB7B GN6PMNUPZRNB7 L16PNAS M7_DNM7O7AP W1M PT7 M7561A6 T7 6P5P7B> PT5P N6> PT7 (76L1AZB7AP[6 TN6P1MF 1W BN6M7S5MBNAS NP6 BDPF P1 LM1QNB7 NAW1MO5PN1A 5AB M7U1MB 7QNB7AU7 1W PT7 WM7_D7AP PM5A6W7M6 1W O5A5S7M6 5AB 6DL7MQN61M6 5O1AS PT7 W5UNENPN76 NA PT7 GN6PMNUP23%EE B5P76 5M7 NA 8.., DAE766 1PT7MRN67 NABNU5P7B2-%6 PT7 \DBS7[6 B7UN6N1A 67P6 W1MPT NA O1M7 B7P5NE> PT7 (76L1AB7AP T5B 6PMNUP MDE76 W1M 5UU1DAPNAS W1M 7OLE1F77 PNO7> NAUEDBNAS PNO7 6L7AP R1M`NAS 1A 6P7R5MBBDPN762  $T7 MDE76 M7_DNM7B 7OLE1F776 P1 6RNL7 *G U5MB6 PTM1DST 7E7UPM1ANU PNO7 UE1U`6 RT7A UT5ASNAS WM1O 1A7 R1M` 6P5PD6 P1 5A1PT7M2 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3385MB6[L7MW1MO5AU7 1W DAN1A BDPN76 RT7A PT7F 5M7 a1WW PT7 UE1U`2b$T7 R7EEZ76P5YEN6T7B MDE7 N6 PT5P PT7 LM1ODES5ZPN1A 5AB 7AW1MU7O7AP 1W 5 MDE7 LM1TNYNPNAS DAN1A 61ENUNP5ZPN1A BDMNAS R1M`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`NAS PNO7 1A PT7 R1M`M11O WE11M2;*A6P75B> PT7 M7ZU1MB U1AP5NA6 7QNB7AU7 P1 PT7 U1APM5MF2  KAN1A #P7R5MB #7S5MM5 P76PNWN7B PT5P 6T7 R56 5R5M7 1W PT7 MDE7 Y7W1M7 ]7YMD5MF 8.> 5AB PT7 KAN1A T5B A1P M7_D76P7B Y5MS5NAZNAS2^7 M7U1SANc7 PT5P PT7 M7U1MB 76P5YEN6T76 PT5P> 5P PNO76> 61O7 6DL7MQN61M6 O5B7 U1OO7AP6 M7S5MBNAS PT7 61ENUNP5ZPN1A 1W SMN7Q5AU76 PT5P BNB A1P UE75MEF 6L7UNWF PT7 UNMUDOZ6P5AU76 DAB7M RTNUT PT7 61ENUNP5PN1A 1W SMN7Q5AU76 R56 LM1TNYNP7B2  ^7 5SM77 RNPT PT7 \DBS7> T1R7Q7M> PT5P DAZB7M PT7 UNMUDO6P5AU76 1W PTN6 U567> a5EE U1AU7MA7B DAB7MZ6P11B PT5P PT7 MDE7 R56 ENONP7B P1 R1M` PNO7 1A PT7 R1M`ZM11OWE11M2b?%UU1MBNASEF> R7 5B1LP PT7 \DBS7[6 WNABNAS PT5P PT7 (7Z6L1AB7AP BNB A1P QN1E5P7 #7UPN1A 9<5=<-= 5AB <4= YF LM1ZTNYNPNAS 6P7R5MB6 WM1O 61ENUNPNAS SMN7Q5AU76 1A PT7 R1M`ZM11OWE11M BDMNAS R1M`PNO729   ;"DM U1EE75SD7 65F6 PT5P PT7 \DBS7 B7P7MONA7B> RNPT1DP UT5EE7AS7> PT5P PT7 aM7U1MB B176 A1P 6T1R PT5P PT7 MDE76 5S5NA6P 6P7R5MB6 61ENUNPNAS SMN7Q5AU76 R56 7AW1MU7B 5P INSTE5AB #P5PN1A LMN1M P1 ]7YMD5MF 8.2b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`NAS 5A 5Y61EDP7 Y5M 1A PT7 6P7R5MB6[5YNENPF P1 61ENUNP SMN7QZ5AU76> YDP M5PT7M 61DSTP P1 LM1TNYNP 6DUT 5UPNQNPF BDMNAS R1M`NAS PNO72  9J7OY7M &N7YO5A R1DEB WNAB PT5P PT7 (76L1AB7APDANE5P7M5EEF UT5AS7B L56P LM5UPNU7 NA QN1E5PN1A 1W #7U2 9<5=<-= Y567B 1A PT7 \DBS7[6 DAUT5EE7AS7B B7P7MONA5PN1A PT5P PT7 aM7U1MB B176 A1P 6T1R PT5P PT7 MDE7 5S5NA6P 6P7R5MB6 61ENUNPNAS SMN7Q5AU76 R56 7AW1MU7B 5P INSTE5AB #P5PN1A LMN1M P1 ]7YMD5MF 8.2b  *A T7M QN7R> NAQ1`NAS 5 E1ASZB1MO5AP MDE7 NA M75UPN1A P1 +T5Q7c[6 5PP7OLP P1 L1ENU7 PT7 P7MO6 1W PT7 U1EE7UPNQ7ZY5MS5NANAS 5SM77O7AP R56 P5AP5O1DAP P1 NOL16NAS 5 A7R MDE72  #77> 72S2> C#$7-#&% =6&4 D!4.-&6"( !(/"4</> ,3- /&(0 4.4;> 4.4? <8..-=> E1234 54/F,$%4$"G/ 5-*4/ +4&"#6$6$7 ", H!"#$% IF J44"6$7/K!MN1M P1 PT7 7Q7AP6 5P N66D7> PT7 (76L1AB7AP T5B 5 LM5UZPNU7 1W T1EBNAS a6P5AB DL O77PNAS6bRNPT PT7 O5NE U5MMN7M6 5P INSTE5AB #P5PN1A 5LLM1XNO5P7EF 1AU7 5 R77`2  #P5AB DL O77PNAS6 R7M7 U5EE7B YF O5A5S7O7AP RT7A NP A77B7B P1 U1AQ7F NAW1MO5PN1A P1 PT7 U5MMN7M6> NAUEDBNAS 65W7PF NA6PMDUPN1A62  $T767 O77PNAS6 P11` LE5U7 1A PT7 R1M`ZM11OWE11M> 1UUDMM7B 1A L5NB PNO7> 5AB R7M7 6UT7BDE7B RNPT1DP U1A6DEP5PN1A RNPT PT7 KAN1A2  (76L1AB7AP[6 L1EZNUFR56 P1 5PP7OLP P1 ENONP PT7 BDM5PN1A 1W 6P5AB DL O77PZNAS6 P1 4. ONADP76> NA 1MB7M P1 5Q1NB T5QNAS P1 6UT7BDE7 1Q7MPNO72  (76L1AB7AP[6 L1ENUF R56 5E61 P1 5EE1R DAN1A 6P7R5MB6 P1 6L75` 5P 6P5AB DL O77PNAS6> 5AB 6P7R5MB6 T5B D67B PT7 O77PNAS6 P1 O5`7 5AA1DAU7O7AP6 5Y1DP UEDY WDAUPN1A6> 7E7UPN1A6> O77PNAS6> YNMPT6> O5MMN5S76> M7PNM7ZO7AP6> 5AB S7PZR7EE U5MB62  KAB7M PT7 76P5YEN6T7B LM5UZPNU7> DAN1A 6P7R5MB6 R7M7 A1P M7_DNM7B P1 1YP5NA LM7Z5LLM1Q5E WM1O O5A5S7O7AP Y7W1M7 O5`NAS 6DUT 5AZA1DAU7O7AP62"A J5MUT 8?> #DL7MQN61M #D65A $1W1F5 U1ABDUP7B 5 6P5AB DL O77PNAS2  %P PT7 7AB 1W $1W1F5[6 M7O5M`6> KAZN1A #P7R5MB $NA5 #7S5MM5 56`7B W1M PT7 1LL1MPDANPF P1 6L75`> 5AB R56 M7U1SANc7B YF $1W1F52  #7S5MM5 O5B7 a7XP7AB7B M7O5M`6bW1UD67B 1A 5EE7S7B U1APM5UP QN1E5ZPN1A6 YF PT7 (76L1AB7AP> 5AB M7WD67B P1 U1OLEF RNPT $1W1F5[6 M7_D76P PT5P 6T7 U1AUEDB7 T7M M7O5M`62  KEPNZO5P7EF> $1W1F5 UDP 1WW #7S5MM5 5AB 7AB7B PT7 O77PNAS> RTNUT E56P7B 5LLM1XNO5P7EF 8? ONADP762&5P7M PT5P 65O7 B5F> J5A5S7M &1MM7E VM1667 LM1ODEZS5P7B 5 A7R MDE7 L7MP5NANAS P1 6P5AB DL O77PNAS6> LM1QNBZNAS PT5P  NA PT7 WDPDM7> PT7 KAN1A R1DEB Y7 M7_DNM7B P1 1YP5NA LM75LLM1Q5E WM1O O5A5S7O7AP U1AU7MANAS M7ZO5M`6 P1 Y7 O5B7 5P 6P5AB DL O77PNAS62  *A 5BBNPN1A> PT7 A7R MDE7 LM1TNYNP7B PT7 KAN1A WM1O D6NAS 6P5AB DL O77PZNAS6 P1 61ENUNP SMN7Q5AU76> 5AB O5AB5P7B PT5P PT7 O77PZNAS6 5BT7M7 P1 PT7 4.ZONADP7 PNO7 ENONP2$T7 \DBS7 W1DAB PT5P PT7 (76L1AB7AP BNB A1P QN1E5P7 #7UPN1A 9<5=<-= 5AB <4= YF LM1ODES5PNAS PT7 A7R MDE76 L7MP5NANAS P1 DAN1A 6P7R5MB6[5YNENPF P1 L5MPNUNL5P7 BDMNAS 6P5AB DL O77PNAS62  $T7 \DBS7 M7561A7B PT5P PT7 V7A7M5E +1DA67E BNB A1P 76P5YEN6T PT5P PT7 KAN1A T5B 5 LM1P7UP7B MNSTP aP1 7AS5S7 NA PT7 U1ABDUP 5BBM7667B YF PT7 UT5EZE7AS7B MDE76b5AB> PT7M7W1M7> BNB A1P 76P5YEN6T 5 QN1E5PN1A 1W #7UPN1A 9<5=<-= 5AB <4=2  ^7 5SM77 RNPT PT7 \DBS7 PT5P PT7 V7A7M5E +1DA67E BNB A1P 76P5YEN6T 5 QN1E5PN1A 1W #7UZPN1A 9<5=<-= 1AEF NA L5MP> 5AB R7 M7Q7M67 NA L5MP2   7AWB2 3;9 ]2,B @-8 <;PT+NM2 8..;= <aUT5AS7 WM1O  E5X 7AW1MU7O7AP 1W 5 L1ENUF P1 O1M7 6PMNAS7AP 7AW1MU7O7AP N6 O5PP7M PT5P OD6P Y7 Y5MS5NA7B 1Q7Mb=2  *A PT7 5Y67AU7 1W 7QNB7AU7 PT5P PT7 M76PMNUPN1A R56 7AW1MU7B> PT7 (76L1AB7AP[6 L56P LM5UPNU7 N6 76P5YEN6T7B NOLENUNPEF2 !"#$%& #'()*+'33,%A 7OLE1F7M QN1E5P76 #7UPN1A 9<5=<-= 5AB <4= NW NP O5`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`7 YMN7W 5AA1DAU7ZO7AP6 1A Q5MN1D6 P1LNU62  !MN1M P1 J5MUT 8?>T1R7Q7M> PT7 KAN1A T5B A7Q7M 5PP7OLP7B P1 D67 6P5AB DL O77PNAS6 P1 61ENUNP SMN7Q5AU76> A1M T5B PT7 (76L1AB7AP 7Q7M 5EE1R7B PT7 KAN1A P1 D67 6P5AB DL O77PNAS6 W1M PT5P LDML1672  $TD6> PT7M7 N6 A1 7QNB7AU7 76P5YEN6TNAS PT5P> DAB7M PT7 7XN6PNAS 6P5PD6 _D1 LMN1M P1 PT7 LM1ODES5PN1A 1W PT7 J5MUT 8? MDE7> PT7 KAN1A T5B PT7 5YNENPF P1 D67 6P5AB DL O77PNAS6 P1 61ENUNP SMN7Q5AU762@%UU1MBNASEF> PT7 (7Z6L1AB7AP[6 LM1ODES5PN1A 1W PT7 MDE7 LM1TNYNPNAS 61ENUNPNAS SMN7Q5AU76 5P 6P5AB DL O77PNAS6 BNB A1P U1A6PNPDP7 5 UT5AS7 1W PT7 6P5PD6 _D124.^7 WNAB> T1R7Q7M> PT5P PT7 (76L1AB7AP[6 A7R MDE7 %6% UT5AS7 PT7 6P5PD6 _D1 NA61W5M 56 PT7 MDE7 M7_DNM7B DAN1A 6P7R5MB6 P1 1YP5NA LM75LLM1Q5E 1W 6P5P7O7AP6 PT5P PT7F RN6T7B P1 O5`7 5P 6P5AB DL O77PNAS62  *P N6 DABN6LDP7B PT5P> LMN1MP1 J5MUT 8?> DAN1A 6P7R5MB6 T5B Y77A L7MONPZP7B P1 6L75` 5P 6P5AB DL O77PNAS6 RNPT1DP T5QNAS P1 1YZP5NA 5AF O5A5S7MN5E 5LLM1Q5E M7S5MBNAS PT7 U1AP7AP 1W PT7NM LE5AA7B 5AA1DAU7O7AP2  *P N6 5E61 DABN6LDP7B PT5P PT7 MDE7 LM1ODES5P7B YF PT7 (76L1AB7AP 1A J5MUT 8?>  @]DMPT7MO1M7> 56 PT7 \DBS7 A1P7B> PT7 MDE7 LM1ODES5P7B 1A J5MUT 8?>R56 U1A6N6P7AP RNPT PT7 (76L1AB7AP[6 7XN6PNAS MDE7 LM1TNYNPNAS 61ENUNP5PN1A 1W SMN7Q5AU76 1A PT7 R1M`M11O WE11M2  4.#NONE5MEF> PT7 A7R MDE7[6 M7NAW1MU7O7AP 1W PT7 7XN6PNAS 4.ZONADP7 ENONP BNB A1P UT5AS7 PT7 6P5PD6 _D12UT5AS7B PTN6 LM5UPNU7 61 PT5P> NA PT7 WDPDM7> DAN1A 6P7RZ5MB6 R1DEB Y7 M7_DNM7B P1 1YP5NA LM75LLM1Q5E 1W 5AF 6P5P7O7AP6 PT5P PT7F RN6T7B P1 O5`7 5P 6P5AB DL O77PZNAS6> NAUEDBNAS 5EE 5AA1DAU7O7AP6 PT5P> DAB7M 76P5YEN6T7B LM5UPNU7> PT7F T5B 5ER5F6 Y77A L7MONPP7B P1 O5`7 RNPTZ1DP 6DUT LMN1M 5LLM1Q5E2  ^7 WNAB PT5P PTN6 UT5AS7 1W PT7 6P5PD6 _D1 U1A6PNPDP7B 5 aO5P7MN5E> 6DY6P5APN5E> 5AB 6NSZANWNU5APb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`7 VNEE BDMNAS PT7 L7ZMN1B 1W ONBZ#7LP7OY7M P1 75MEF "UP1Y7M 8..,2  %P PT5P PNO7> JU+5AA> 5 W1MO7M E7PP7M U5MMN7M> R56 L5MPNUNL5PNAS NA PT7 (76L1AB7AP[6 6DL7MQN61M PM5NANAS LM1SM5O> LDM6DZ5AP P1 RTNUT T7 R1M`7B 56 5 6DL7MQN61M 5P INSTE5AB #P5ZPN1A 5AB 5PP7AB7B UE566M11O PM5NANAS2  ]M1O JU+5AA[6 WNM6P B5F 56 5 6DL7MQN61M 5P INSTE5AB #P5PN1A> VNEE O5B7 A1 7WW1MP P1 TNB7 TN6 U1AP7OLP W1M 5AB T16PNENPF P1R5MB TNO2  %6 PT7 \DBS7 W1DAB> aVNEE[6 U1ABDUP R56 U1A6N6P7AP RNPT 5 B7P7MONA7B 7WW1MP YF TNO P1 DAB7MONA7 JU+5AA[6 7WW1MP6 P1 Y7U1O7 5 6DL7MQN61M2b$TD6> PT7 NAUNB7AP6 5P N66D71UUDMM7B NA PT7 U1AP7XP 1W PT7 1L7AEF T16PNE7 M7E5ZPN1A6TNL Y7PR77A JU+5AA 5AB VNEE201 234 !4F"4<Q4& RS )#&$6$7 @4""4& T//-4% ", 96**$T7 WNM6P NAUNB7AP 5M167 NA PT7 U1AP7XP 1W 5 6UT7BDENAS 7MM1M2  !MN1M P1 PT7 7Q7AP6 5P N66D7> JU+5AA[6 6DL7MN1M6 T5B BNM7UP7B TNO P1 ENONP E7PP7M U5MMN7M6 P1 ;. T1DM6 R1M` NA 5AF R77`> 5AB PT7 U5MMN7M6 R7M7 5R5M7 1W PTN6 ENONP2  "A #7LP7OY7M 48> JU+5AA 566NSA7B VNEE P1 5 O5NE M1DP7 5AB 5EE1PP7B TNO ; T1DM6 P1 U1OLE7P7 PT7 M1DP72  %P PT5P PNO7> T1R7Q7M> VNEE T5B 5EM75BF R1M`7B A75MEF -3 T1DM6 5AB T5B D67B A75MEF 8 T1DM6 1W 6NU` E75Q72  $TD6> YF 56Z6NSANAS VNEE P1 5 ;ZT1DM M1DP7> JU+5AA T5B 7MM1A71D6EF   44$T7 N66D7 N6 A1P RT7PT7M PT7 (76L1AB7AP T5B 5 MNSTP P1 ENONP 5AB U1APM1E O77PNAS62  $T7 N66D7 N6 RT7PT7M PT7 (76L1AB7AP T5B 5 MNSTP P1 UT5AS7> RNPT1DP Y5MS5NANAS> 5 LMN1M LM5UPNU7 1W DAN1A L5MPNUNL5PN1A248J7OY7M #UT5DOY7M R1DEB 5B1LP PT7 \DBS7[6 WNABNAS PT5P PT7 (7Z6L1AB7AP BNB A1P QN1E5P7 #7U2 9<5=<-= YF LM1ODES5PNAS 5AB 7AW1MUNAS PT7 MDE7 M7_DNMNAS 6P7R5MB6 P1 1YP5NA LM75LLM1Q5E 1W 6P5P7O7AP6 W1M 6P5AB DL O77PNAS62  %6 A1P7B 5Y1Q7> PT7 6P5AB DL O77PNAS6 5M7 O5A5S7O7AP O77PNAS6 1A L5NB PNO7 5P RTNUT 6P7R5MB6 R7M7 L7MONPP7B> 56 5 U1DMP76F> P1 O5`7 6P5P7O7AP62  *A J7OY7M #UT5DOY7M[6 QN7R> PT7 (76L1AB7AP T5B PT7 MNSTP P1 ENONP 5AB U1APM1E 6P5P7O7AP6 5P PT7 O77PNAS6 61 PT5P PT7 O77PNAS6[LDML1676 U1DEB Y7 5UTN7Q7B RNPTNA PT7 PNO7 5EE1PP7B2 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G333566NSA7B VNEE P1 R1M` PT5P> NW U1OLE7P7B> R1DEB T5Q7 LDP TNO 1Q7M PT7 ;.ZT1DM ENONP2VNEE E7WP W1M TN6 M1DP7 RNPT1DP NAW1MONAS JU+5AA PT5P PT7 566NSA7B M1DP7 R1DEB LDP TNO 1Q7M PT7 ;.ZT1DM ENONP2  ^TNE7 T7 R56 1DP 1A TN6 M1DP7> VNEE M75ENc7B PT5P T7 R56 1Q7M PT7 ;.ZT1DM ENONP> 61 T7 U5EE7B JU+5AA W1M NA6PMDUZPN1A62  %UU1MBNAS P1 UM7BNP7B P76PNO1AF> JU+5AA NAZ6PMDUP7B VNEE P1 aYMNAS PT7 O5NE Y5U`bRNPT1DP U1OLE7PNAS TN6 M1DP72"A #7LP7OY7M ,.> JU+5AA N66D7B 5 R5MANAS E7PP7M P1 VNEE> UNPNAS TNO W1M W5NENAS P1 W1EE1R BNM7UPN1A6> Y567B 1A VNEE[6 W5NEDM7 P1 WNAN6T TN6 M1DP7 5AB TN6 7XU77BNAS ;. T1DM6 W1M PT7 R77`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`A1RE7BS7 1W PT7 DAN1A 5UZPNQNPF> 5AB PT7 7OLE1F7M[6 5ANOD6 5S5NA6P PT7 7OLE1F77[6 LM1P7UP7B U1ABDUP2  "AU7 PTN6 6T1RNAS N6 O5B7> PT7 YDMZB7A 1W L7M6D56N1A a6TNWPe6f P1 PT7 7OLE1F7M P1 B7O1AZ6PM5P7 PT5P PT7 65O7 5UPN1A R1DEB T5Q7 P5`7A LE5U7 7Q7A NA PT7 5Y67AU7 1W PT7 LM1P7UP7B U1ABDUP2b )&673" @6$4?8-4 /&(0 5P 4.9@2^7 WNAB PT5P PT7 V7A7M5E +1DA67E U5MMN7B TN6 NANPN5E YDMB7A 1W 76P5YEN6TNAS BN6UMNONA5P1MF PM75PO7AP T7M72  VNEE[6 LM1P7UP7B 5UPNQNPF 56 5 DAN1A 6P7R5MB> 5AB PT7 (7Z6L1AB7AP[6 `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c76 PT5P L16PBN6UNLENA7 6P5P7O7AP6 5AB 7Q7AP6 O5F Y7 D67B P1 76P5YEN6T 5APNDAN1A 5ANOD6 DAB7M )&673" @6$42  #77> 72S2> M) A*4."&6.? T$.1?,38 /&(02 48,4 <8..3=2 %6 BN6UD667B ^7 WDMPT7M 5SM77 RNPT PT7 \DBS7 PT5P PT7 (76L1AB7AP[6 7XLE5A5PN1A W1M PT7 #7LP7OY7M ,. BN6UNLENA7> 56 67P 1DP  NA PT7 BN6UNLENA5MF E7PP7M> R56 LM7P7XPD5E24-$T7 BN6UNLENA5MF E7PP7M 6P5P76 PT5P PT7 UT5MS7 5S5NA6P VNEE N6 5 aW5NEDM7 P1 eWf1EE1ReNfA6PMDUPN1A6>b5AB PT7A NABNU5P76 PT5P VNEE W5NE7B P1 W1EE1RNA6PMDUPN1A6 aP1 E75Q7 3 M7E5F6 W1M 1PT7M U5MMN7M6b5AB aP1 U1OLE7P7 RT5P R56 E7WP 1WF1DM M1DP72b %6 PT7 \DBS7 W1DAB> T1R7Q7M> PT7 UM7BNP7B M7U1MB 7QNZB7AU7 76P5YEN6T76 PT5P JU+5AA BNB A1P N66D7 PT167 NAZ6PMDUPN1A6 P1 VNEEg M5PT7M> PT7 UM7BNP7B 7QNB7AU7 76P5YZEN6T76 JU+5AA BNM7UP7B VNEE P1 M7PDMA P1 PT7 6P5PN1A LMN1M P1 U1OLE7PNAS TN6 M1DP7> 5AB PT5P VNEE W1EE1R7B PT5P NAZ6PMDUPN1A2]NA5EEF> R7 5SM77 RNPT PT7 \DBS7 PT5P> 7Q7A NW PT7 M75Z61A6 67P W1MPT NA PT7 BN6UNLENA5MF E7PP7M R7M7 A1P LM7P7XZPD5E> PT7 (76L1AB7AP T56 W5NE7B P1 M7YDP PT7 6T1RNAS 1WBN6UMNONA5P1MF PM75PO7AP O5B7 YF PT7 V7A7M5E+1DA67E2  $T7 (76L1AB7AP T56 A1P 76P5YEN6T7B> YF M7U1MB 7QNB7AU7> PT5P NP R1DEB T5Q7 P5`7A PT7 65O7 5UPN1A 5S5NA6P VNEE 7Q7A NW T7 T5B A1P 7AS5S7B NA LM1P7UP7B 5UPNQNPF2]1M 5EE 1W PT7 M7561A6 5Y1Q7> R7 5WWNMO PT7 \DBS7[6 WNABNAS PT5P PT7 (76L1AB7AP[6 N66D5AU7 1W PT7 #7LP7OY7M ,. BN6UNLENA5MF E7PP7M P1 VNEE QN1E5P7B #7UPN1A 9<5=<,= 5AB <4= 1W PT7 %UP2E1  J.B#$$G/ >.",Q4& P 23&4#"/ ", 96**"A "UP1Y7M 8> VNEE P1EB JU+5AA PT5P T7 T5B 5A 5LZL1NAPO7AP RNPT KAN1A !M76NB7AP0NEE !M76PN7A PT5P B5F 5P PT7 DAN1A 1WWNU72  JU+5AA M7WD67B P1 SM5AP VNEE L7MON6Z6N1A P1 E75Q7 R1M` P1 O77P RNPT !M76PN7A2  VNEE> T1R7Q7M> T5B 5EM75BF M7U7NQ7B 5LLM1Q5E W1M PT7 O77PNAS WM1O 5 BNWW7M7AP 6DL7MQN61M 5AB T5B 1YP5NA7B 5 !# ]1MO ?.8. 5DPT1MNcNAS TN6 PMNL P1 PT7 DAN1A 1WWNU72  %WP7M U1A6DEPNAS RNPT E5Y1M M7E5PN1A6> JU+5AA 5EE1R7B VNEE P1 E75Q7 W1M PT7 O77PNAS RNPT !M76PN7A2^T7A VNEE M7PDMA7B P1 PT7 R1M`M11O WE11M W1EE1RNAS PT7 O77PNAS> T7 LM767AP7B PT7 !# ]1MO ?.8. P1 JU+5AA> 61 PT5P JU+5AA U1DEB M7U1MB TN6 PNO7 5R5F WM1O R1M` 1A PT7 W1MO2  %P PT5P PNO7> JU+5AA P1EB VNEE PT5P T7 R56 A1P S1NAS P1 5EE1RVNEE P1 S1 Y5U` P1 PT7 DAN1A 1WWNU7 5S5NA2  JU+5AA 5E61 P1EB VNEE> a*[O S1NAS P1 B1U` F1D W1M PT7 PNO7 NA RTNUT F1D 6L7AP 1Q7M 5P PT7 KAN1A I5EE2b^7 5SM77 RNPT PT7 \DBS7 PT5P PT767 6P5P7O7AP6 YF JU+5AA U1A6PNPDP7B DAE5RWDE PTM75P6 1W M7LMN65E Y567B 1A VNEE[6 PMNL P1 PT7 DAN1A 1WWNU7> NA QN1E5PN1A 1W #7UPN1A    Y7E1R> J7OY7M #UT5DOY7M R1DEB BN6ON66 PTN6 5EE7S5PN1A2  I7 WNAB6> T1R7Q7M> PT5P PT7 M7_DNM7B 6T1RNAS 1W 5ANOD6 R56 76P5YEN6T7B YF JU+5AA[6 DAE5RWDE M7WD65E P1 LM1QNB7 PT7 KAN1A RNPT TN6 A1P76 U1AZU7MANAS VNEE 1A #7LP7OY7M 4924-$T7 (76L1AB7AP B176 A1P 5MSD7 PT5P JU+5AA[6 B7UN6N1A P1 N66D7 PT7 BN6UNLENA5MF E7PP7M R56 Y567B 1A L7M61A5E 5ANOD6 P1R5MB VNEE> M5PT7M PT5A 5APNDAN1A 5ANOD6> A1M BNB PT7 (76L1AB7AP LM767AP 7QNB7AU7 5P PT7 T75MNAS 6DWWNUN7AP P1 6DLL1MP6DUT 5 WNABNAS2 !"#$%& #'()*+'33-9<5=<4=2  %EPT1DST R7 5M7 ONABWDE 1W PT7 L7M61A5E 5ANZO16NPF Y7PR77A JU+5AA 5AB VNEE>4;JU+5AA[6 6P5P7ZO7AP6 R7M7 UE75MEF 5AB BNM7UPEF PN7B P1 VNEE[6 LM1P7UP7B U1ABDUP> 5AB R1DEB M7561A5YEF P7AB P1 NAP7MW7M7 RNPT VNEE[6 7X7MUN67 1W TN6 LM1P7UP7B #7UPN1A ? MNSTP624?B1  234 >.",Q4& U +*#.4<4$" ,8 96** ,$ >88V'-"( !"#"-/"A"UP1Y7M 3> NA TN6 U5L5UNPF 56 6P7R5MB> VNEE B7ENQZ7M7B 5 6P5U` 1W NAW1MO5PN1A M7_D76P6 <M7_D76P6= P1 JU+5AA2  JU+5AA Y7S5A M7QN7RNAS PT7 M7_D76P6 5AB 56`7B VNEE _D76PN1A6 5Y1DP 61O7 1W PT7O2  JU+5AA Y7ZU5O7 NMMNP5P7B> 5AB PT7 7XUT5AS76 Y7PR77A VNEE 5AB JU+5AA Y7U5O7 T75P7B2  'Q7APD5EEF> JU+5AA 6P11B DL> 65NB T7 T5B O1M7 NOL1MP5AP PTNAS6 P1 B1> 5AB P11` PT7 M7_D76P6 P1 5 O5A5S7O7AP 1WWNU72  *A 61 B1NAS> T7 W5NE7B P1 LM1QNB7 VNEE RNPT 5 6NSA7B U1LF 1W PT7 M7_D76P62  VNEE[6 D6D5E LM5UPNU7 56 6P7R5MB R56 P1 1YP5NA 5 6NSA7B U1LF 1W 5EE M7_D76P6 6DYONPP7B P1 (76L1AB7AP> NA 1MB7M P1T5Q7 5 M7U1MB 1W PT7 (76L1AB7AP[6 M7U7NLP 1W PT7 M7_D76P62VNEE W1EE1R7B JU+5AA NAP1 PT7 1WWNU7 5AB LNU`7B PT7 6P5U` 1W M7_D76P6 1WW 1W 5 P5YE7> P7EENAS JU+5AA PT5P T7 R56 S1NAS P1 O5`7 U1LN76 1W PT7O2  JU+5AA 65NB PT5P T7 R56 A1P PTM1DST RNPT PT7O> 5ASMNEF5667MP7B PT5P T7 U1DEB A1P Y7EN7Q7 PT5P VNEE R1DEB P5`7 61O7PTNAS 1WW 1W TN6 aB76`>b5AB BNM7UP7B VNEE P1 LDP PT7 M7_D76P6 Y5U` 1A PT7 P5YE72  G76LNP7 PT767 BNM7UPN1A6> VNEE R5E`7B 1DP 1W PT7 1WWNU7 RNPT PT7 M7_D76P6 5AB Y7S5A U1LFNAS PT7O2  $T7M7Z5WP7M>JU+5AA PRNU7 BNM7UP7B VNEE P1 SNQ7 TNO PT7 M7Z_D76P6> 5AB VNEE M7WD67B2  JU+5AA E7WP249%WP7M 6L75`NAS RNPT PT7 6P5PN1A O5A5S7M 5Y1DP PT7 NAUNB7AP> JU+5AA LE5U7B VNEE 1A 1WWZBDPF 6P5PD62$T7 \DBS7 W1DAB PT5P (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<,= 5AB <4= YF LE5UNAS VNEE 1A 1WWZBDPF 6P5PD62  ^7 BN65SM772^7 5SM77 RNPT PT7 \DBS7 PT5P PT7 V7A7M5E +1DA67E U5MZMN7B TN6 NANPN5E YDMB7A 1W 6T1RNAS BN6UMNONA5P1MF PM75PZO7AP P1R5MB VNEE2  KAEN`7 PT7 \DBS7> T1R7Q7M> R7 WNAB PT5P PT7 (76L1AB7AP T56 65PN6WN7B NP6 YDMB7A 1W 76P5YEN6TZNAS PT5P NP R1DEB T5Q7 P5`7A PT7 65O7 5UPN1A 5S5NA6P VNEE> 7Q7A 5Y67AP VNEE[6 LM1P7UP7B 5UPNQNPF2    4;*P6T1DEB Y7 A1P7B PT5P PT7 (76L1AB7AP B176 A1P 5667MP PT5P JU+5AA[6 M7O5M`6 R7M7 Y567B 1A L7M61A5E> M5PT7M PT5A 5APNDAN1A5ANZOD62  4?%6 A1P7B 5Y1Q7> J7OY7M #UT5DOY7M R1DEB BN6ON66 PTN6 5EE7S5ZPN1A2  I7 WNAB6 O7MNP NA PT7 (76L1AB7AP[6 5MSDO7AP PT5P JU+5AA[6 U1OO7AP6 PT5P VNEE[6 PNO7 R1DEBY7 B1U`7B W1M TN6 PMNL P1 PT7 DAN1A 1WWNU7 5AB PT5P T7 R1DEB A1P Y7 L7MONPP7B P1 S1 PT7M7 5S5NA R7M7 M7E5P7B P1 JU+5AA[6 NOLM766N1A PT5P VNEE T5B A1P LM767AP7B PT7 5LLM1LMN5P7 B1UDO7AP5PN1A W1M PT7 PMNL 5AB R56 M7WD6NAS P1 BN6UD66 PT7 O5PP7M RNPT TNO2  *A ENSTP 1W VNEE[6 M7U5EUNPM5AP 5PPNPDB7 P1R5MB JU+5AA[6 6DL7MQNZ61MF 5DPT1MNPF> PT7M7 N6 A1 Y56N6 W1M YFL566NAS PTN6 E5RWDE NAP7MLM7P5PN1A 1W JU+5AA[6 6P5P7O7AP6 NA W5Q1M 1W 5A DAE5RWDE 1A72 49%WP7M VNEE WNAN6T7B U1LFNAS PT7 M7_D76P6> T7 YM1DSTP PT7 1MNSNA5E6 P1 #DL7MQN61M %APT1AF !7M7c> RT1 6NSA7B PT7O2%6 PT7 \DBS7 A1P7B NA TN6 B7UN6N1A> PT7 (76L1AB7AP LM1WW7M7B 7QNB7AU7 PT5P NP T5B LE5U7B 5A1PT7M NABNQNBD5E RT1 T5B M7WD67B P1 W1EE1R JU+5AA[6 BNM7UP NA6PMDUPN1A6 1A 1WWZBDPF6P5PD62  $T7 \DBS7 M7\7UP7B PT5P 7QNB7AU7 56 aNA5LL16NP7b1A PT7 SM1DAB6 PT5P PT7 1PT7M 7OLE1F77 R56 A1P L7MW1MONAS 6P7R5MB BDPN76 5P PT7 PNO7 PT5P T7 R56 BN6UNLENA7B2  ^7 BN65SM77 5AB WNAB PT7 7QNB7AU7 M7E7Q5AP2 *A U5MMFNAS 1DPTN6 6P7R5MB BDPN76> VNEE R56 M7L75P7BEF NA6DY1MBNA5P7  P1 JU+5AA> Y1PT YF M7O1QNAS PT7 B1UDZO7AP6 WM1O JU+5AA[6 P5YE7 5AB YF NSA1MNAS JU+5AA[6 BNM7UPN1A P1 M7PDMA PT7 B1UDO7AP62  $T7 W5UP PT5P VNEE R56 7AS5SNAS NA 6P7R5MB BDPN76 5P PT7 PNO7 B176 A1P LM7Q7AP PT7 (76L1AB7AP WM1O P5`NAS PT7 65O7 5UPN1A NA M76L1A67 P1 VNEE[6 NA6DY1MBNA5PN1A PT5P NP R1DEB T5Q7 P5`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`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`7A PT7 65O7 5UPN1A 5S5NA6P VNEE NA M76L1A67 P1 TN6 NA6DY1MBNA5P7 U1ABDUP2  $T7M7W1M7> R7 M7Q7M67 PT7 \DBS7 5AB WNAB PT5P PT7 (76L1AB7AP BNB A1P QN1E5P7 #7UPN1A 9<5=<,= 5AB <4= YF LE5UNAS VNEE 1A 1WWZBDPF 6P5PD624@  4@+1APM5MF P1 T7M U1EE75SD76> J7OY7M &N7YO5A 5SM776 RNPT PT7 \DBS7 PT5P #DL7MQN61M JU+5AA[6 LE5UNAS VNEE 1A a1WW BDPF 6P5PD6b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` RNPT PT7 L7MON66N1A 1W PT7 (76L1AB7AP>NA M7P5EN5ZPN1A W1M PT7 7OLE1F77[6 5UPNQNPF LM1P7UP7B YF #7UPN1A ? 1W PT7 %UP2   O7PT1B 1W M7U7NQNAS 6DUT B1UDO7AP6> U1DLE7B RNPT 5A DAB7MEFNAS U1AZP7APN1D6A766 Y7PR77A PT7 PR1> NOL7B7B U1OLE7PN1A 1W PT7 P56`2  JU+5AA DEPNO5P7EF T5EP7B PT7 LM1U766> P11` PT7 KAN1A[6 L5L7M6 RNPT TNO P1 5A1PT7M M11O> 5AB LE5U7B PT7O 1A 5 P5YE72  VNEE W1EE1R7B 5AB P1EB JU+5AA PT5P T7 R56 S1NAS P1 O5`7 U1LN76 1W PT7 M7_D76P62  VNEE[66P5AB5MB LM5UPNU7 R56 P1 O5`7 5 U1LF 1W 6DUT M7_D76P6 NA 1MB7M P1 T5Q7 5 M7U1MB 1W PT7 (76L1AB7AP[6 M7U7NLP 1W PT7 M7_D76P62  G7UENANAS JU+5AA[6 BNM7UPN1A P1 6P1L> VNEE O5B7 LT1P1U1LN76 1W PT7 M7_D76P62 VNEE PT7A LM767AP7B PT7 NAW1MO5PN1A M7_D76P6 P1 5A1PT7M 6DL7MQN61M> !7M7c> 1YP5NA7B !7M7c[ 6NSA5PDM7 1A PT7 LT1P1U1LN76> 5AB B7ENQ7M7B PT7 6NSA7B B1UDO7AP6 P1 PT7 KAN1A W1M NP6 M7U1MB62  %EO16P NOO7BN5P7EF PT7M75WP7M> JU+5AA P1EB TNO P1 E75Q72*A J7OY7M &N7YO5A[6 QN7R> PT7 UMNPNU5E W5UPN6PT5P PTN6 7APNM767Z_D7AU7 1UUDMM7B BDMNAS VNEE[6 LM1P7UP7B M1E7 56 DAN1A 6P7R5MB2  I7 BNB A1P BN61Y7F 5A 1MB7M U1AA7UP7B RNPT TN6 \1Y BDPN76 56 5A 7OLE1F77 1W PT7 (76L1AB7AP> YDP 6NOLEF U1APNAD7B P1 L7MW1MO TN6 BDPN76 56 6P7R5MB2  *P N6 E1AS 76P5YEN6T7B PT5P 5A 7OLE1F7M U5AA1P BN6UNLENA7 5 6P7R5MB W1M L7MW1MONAS 5 6P7R5MB WDAUPN1A2  J.9-6&4 #$% O4/"4&> 8;9 /&(0 8;- WA2 4 <4@9,=2  *A PTN6 M7S5MB> J7OY7M &N7YO5A WNAB6 9-#&%6#$ 0<Q-V*#$.4 !4&:6.4? 6DLM5>UNP7B YF T7M U1EE75SD76 BN6PNASDN6T5YE7h  PT7 U1AZBDUP W1M RTNUT PT7 7OLE1F77 NA PT5P U567 R56 BN6UNLENA7B BNB A1P NAZQ1EQ7 PT7 L7MW1MO5AU7 1W 6P7R5MB BDPN76 1M 5AF 1PT7M LM1P7UP7B 5UPNQNPF2 *A U5676 U1OL5M5YE7 P1 PTN6 1A7> PT7 015MB T56 A1P T76NP5P7B P1 WNAB BN6UNLENA7 1W 5 6P7R5MB DAE5RWDE> B76LNP7 5A 7OLE1F7M[6 UE5NO 1W NA6DYZ1MBNA5PN1A2  #77 I$6,$ =,&; #$% O,4 B,2> 834 /&(0 @.? <4@?@= <M75WZWNMONAS LMNAUNLE7 PT5P 6P7R5MB6 M7P5NA LM1P7UPN1A 1W %UP 7XU7LP W1M 7XZPM7O7 ON6U1ABDUP NA L7MW1MO5AU7 1W DAN1A BDPN76 5AB WNABNAS DAE5RWDE BN6UT5MS7 1W 6P7R5MB RT1 P11` 7OLE1F77[6 PNO76T77P WM1O SMN7Q5AU7 O77PNAS RNPT 6DL7MQN61M=2<7= *66DNAS R5MANAS E7PP7M6 P1 7OLE1F776 1M 1PT7MRN67 BN6UMNONA5PNAS 5S5NA6PPT7O Y7U5D67 PT7F T5Q7 7AS5S7B NA 5UPNQNPN76 1A Y7T5EW 1W PT7 KAN1A2<W= $TM75P7ANAS P1 RNPTT1EB PT7 1LL1MPDANPF P1 R1M` 1Q7MPNO7 NA M7P5EN5PN1A W1M 5A 7OLE1F77[6 5UPNQNPF LM1ZP7UP7B YF #7UPN1A ? 1W PT7 %UP2<S= KANE5P7M5EEF UT5ASNAS PT7 LM5UPNU7 1W 5EE1RNAS PT7 !M76NB7AP 1W #DA6TNA70M5AUT -.3> /5PN1A5E %661UN5PN1A 1W &7PP7M +5MMN7M6> %]&:+*"> P1 R1M` 1A L5NB DAN1A PNO7 5P PT7 &1U5E[6 1WWNU72<T= *A 5AF EN`7 1M M7E5P7B O5AA7M NAP7MW7MNAS RNPT>M7Z6PM5NANAS> 5AB U17MUNAS7OLE1F776 NA PT7 7X7MUN67 1W MNSTP6 SD5M5AP77B PT7O NA #7UPN1A ? 1W PT7 %UP282$5`7 PT7 W1EE1RNAS 5WWNMO5PNQ7 5UPN1A A7U7665MF P1 7WW7UPD5P7 PT7 L1ENUN76 1W PT7%UP2<5= !M1OLPEF> DL1A M7_D76P> WDMAN6T PT7 KAN1A RNPT PT7 NAW1MO5PN1A W1DAB NA PTN6 B7UN6N1A P1 T5Q7 Y77A DAE5RZWDEEF RNPTT7EB WM1O PT7 KAN1A> P1 PT7 7XP7APNP T56 A1P 5EM75BF Y77A LM1QNB7B2<Y= !M1OLPEF> DL1A M7_D76P> Y5MS5NA RNPT PT7 KAN1A NA S11B W5NPT W1M 5 ODPD5EEF 65PN6W5UP1MF U1AWNB7APN5ENPF 5SM77O7AP> LM1P7UPNQ7 1MB7M> 1M 1PT7M LM1U7BDM7 PT5P RNEE 5UU1OO1B5P7 PT7 KAN1A[6 A77B W1M PT7 LM7QN1D6EF M7Z_D76P7B NAW1MO5PN1A M7S5MBNAS PT7 R1M` M76PMNUPN1A6 W1M +5ME <+5ME1= J1AP5A1>RTNE7 65W7SD5MBNAS NP WM1O DAA7UZ7665MF BN6UE16DM72<U= ^NPTNA 43 B5F6 WM1O PT7 B5P7 1W PTN6 "MB7M> M7O1Q7 WM1O NP6 L7M61AA7E M7U1MB6 5AF M7W7M7AU7 P1 PT7 DAE5RWDE R5MANAS E7PP7M6 N66D7B P1 7OLE1F776JNUT57E VNEE 5AB d5ME !7U1M5> 5AB RNPTNA , B5F6 PT7M75WP7M A1PNWF PT7 7OZLE1F776 NA RMNPNAS PT5P PTN6 T56 Y77A B1A7 5AB PT5P PT7 R5MANAS E7PP7M6RNEE A1P Y7 D67B 5S5NA6P PT7O NA 5AF R5F2<B= ^NPTNA 43 B5F6 5WP7M 67MQNU7 YF PT7 (7SN1A> L16P U1LN76 1W PT7 5PP5UT7B A1PNU7 O5M`7B a%LL7ABNXb8.5P INSTE5AB #P5PN1A> KLP1RA #P5PN1A> %NML1MP J5NE ]5UNENPF> J5NA "WWNU7 +5MMN7M %AA7X> )7TNUE7 J5NAP7A5AU7 ]5UNEZNPF>5AB ]NQ7 !1NAP6 #P5PN1A2 +1LN76 1W PT7 A1PNU7> 1A W1MO6 LM1QNB7B YF PT7 (7SN1A5E GNM7UP1M W1M (7SN1A 89> 5WP7MY7NAS 6NSA7B YF PT7 (76L1AB7AP[6 5DPT1MNc7B M7LM7Z67AP5PNQ7> 6T5EE Y7L16P7B YF PT7 (76L1AB7AP 5AB O5NAZP5NA7B W1M ;. U1A67UDPNQ7 B5F6 NA U1A6LNUD1D6 LE5U76 NAUEDBNAS 5EE LE5U76 RT7M7 A1PNU76 P17OLE1F776 5M7 UD6ZP1O5MNEF L16P7B2  (7561A5YE7 6P7L6 6T5EE Y7 P5`7A YF PT7 (76L1AB7AP P1 7A6DM7 PT5P PT7 A1PNU76 5M7 A1P 5EP7M7B> B7W5U7B> 1M U1Q7M7B YF5AF 1PT7M O5P7MN5E2  *A PT7 7Q7AP PT5P> BDMNAS PT7 L7AB7AUF 1W PT767 LM1U77BNAS6>PT7 (7Z6L1AB7AP T56 S1A7 1DP 1W YD6NA766 1M UE167B 5AF 1W PT7   8.*W PTN6 "MB7M N6 7AW1MU7B YF 5 \DBSO7AP 1W 5 KANP7B #P5P76 U1DMP 1W 5LL75E6> PT7 R1MB6 NA PT7 A1PNU7 M75BNAS a!16P7B YF "MB7M 1W PT7 /5ZPN1A5E &5Y1M (7E5PN1A6 015MBb 6T5EE M75B a!16P7B !DM6D5AP P1 5 CDBSZO7AP 1W PT7 KANP7B #P5P76 +1DMP 1W %LL75E6 'AW1MUNAS 5A "MB7M 1W PT7 /5PN1A5E &5Y1M (7E5PN1A6 015MB2b !"#$%& #'()*+'33?5WW7UP7B W5UNENPN76> PT7 (76L1AB7AP 6T5EE BDLENU5P7 5AB O5NE> 5P NP6 1RA 7XL7A67> 5U1LF 1W PT7 A1PNU7 P1 5EE UDMZM7AP 7OLE1F776 5AB W1MO7M 7OLE1F7767OLE1F7B YF PT7 (76L1AB7AP NA PT7 UE167B W5UNENPN76 5P 5AF PNO7 6NAU7]7YZMD5MF 43> 8..,2<7= ^NPTNA 84 B5F6 5WP7M 67MQNU7 YF PT7 (7SN1A> WNE7 RNPT PT7 (7SN1A5EGNM7UP1M 5 6R1MA U7MPNWNU5PN1A 1W 5 M7Z6L1A6NYE7 1WWNUN5E 1A 5 W1MO LM1QNB7BYF PT7 (7SN1A 5PZP76PNAS P1 PT7 6P7L6 PT5P PT7 (76L1AB7AP T56 P5`7A P1 U1OLEF2*$ *# ]K($I'( "(G'('GPT5P PT7 U1OLE5NAP N6 BN6ON667B NA61W5M 56 NP 5EE7S76 QN1E5PN1A6 1W PT7 %UP A1P 6L7UNWNU5EEF W1DAB2%!!'/G*i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a6P5AB DL O77PNAS62b^' ^*&& /"$PTM75P7A P1 RNPTT1EB L7MON66N1A W1M 5A 7OLE1F77 P1 O77P RNPT 5 DAN1A 1WWNU7M PT5P R1DEB 1PT7MZRN67 Y7 SM5AP7B> NA M7P5EN5PN1A W1M PT7 7OLE1F77[6 5UPNQNPF LM1P7UP7B YF #7UPN1A ? 1W PT7 %UP2^' ^*&& /"$PTM75P7A P1 M7BDU7 PT7 L5F 1W 5AF 7OZLE1F77 5WP7M PT7 7OLE1F77 T56 O7PRNPT 5 DAN1A 1WWNU7M 1A PT7 UE1U` RNPT 1DM L7MON66N1A> NA M7P5EN5PN1A W1M PT7 7OLE1F77[6 5UPNQNPF LM1P7UP7B YF #7UPN1A ? 1W PT7 %UP2^' ^*&& /"$N66D7 R5MANAS E7PP7M6 P1 7OLE1F776 1M 1PT7MRN67 BN6UMNONA5P7 5S5NA6P PT7O Y7U5D67 PT7F T5Q7 7AS5S7B NA 5UPNQNPN76 1A Y7T5EW 1W PT7 KAN1A2^' ^*&& /"$PTM75P7A P1 RNPTT1EB 7OLE1F776[1LL1MZPDANPN76 P1 R1M` 1Q7MPNO7 NA M7P5EN5PN1A W1M PT7 7OLE1FZ776[5UPNQNPF LM1P7UP7B YF #7UPN1A ? 1W PT7 %UP2^' ^*&& /"$DANE5P7M5EEF UT5AS7 PT7 LM5UPNU7 1W 5EE1RZNAS PT7 !M76NB7AP 1W #DA6TNA7 0M5AUT -.3 P1 R1M` 1A L5NB DAN1A PNO7 5P PT7 KAN1A[6 1WWNU72^' ^*&&/"$NA 5AF EN`7 1M M7E5P7B O5AA7M NAP7MW7M7 RNPT> M76PM5NA> 1M U17MU7 F1D NA PT7 7X7MUN67 1W PT7 MNSTP6 SD5M5AP77B F1D YF #7UPN1A ? 1W PT7 /5PN1A5E &5Y1M (7E5ZPN1A6 %UP2^' ^*&& LM1OLPEF> DL1A M7_D76P> WDMAN6T PT7 KAN1A RNPT PT7 NAW1MO5PN1A PT5P T56 Y77A W1DAB P1 T5Q7 Y77A DAE5RWDEEF RNPTT7EB WM1O PT7 KAN1A> P1 PT7 7XP7AP NP T56 A1P 5EM75BF Y77A LM1QNB7B2^' ^*&&LM1OLPEF> DL1A M7_D76P> Y5MS5NA RNPT PT7 KAZN1A NA S11B W5NPT W1M 5 ODPD5EEF 65PN6W5UP1MF U1AWNB7APN5EZNPF 5SM77O7AP> LM1P7UPNQ7 1MB7M> 1M 1PT7M LM1U7BDM7 PT5P RNEE 5UU1OO1B5P7 PT7 KAN1A[6 A77B W1M PT7 LM7QN1D6EF M7_D76P7B NAW1MO5PN1A M7S5MBNAS R1M` M76PMNUPN1A6 W1M 5A 7OLE1F77> RTNE7 65W7SD5MBNAS NP WM1O DAA7U7665MF BN6ZUE16DM72^' ^*&&M7O1Q7 5AF 5AB 5EE M7W7M7AU76 NA 1DM L7M61AZA7E M7U1MB6 P1 PT7 DAE5RWDE R5MANAS E7PP7M6 N66D7B P1 7OZLE1F776 JNUT57E VNEE 5AB d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`7 PT7 W1EE1RNASWNABNAS6 1W W5UP>8U1AUED6N1A6 1W E5R 5AB M7U1OO7AB7B 1MB7M2*2CK(*#G*+$*"/$T7 KANP7B #P5P76 !16P5E #7MQNU7 <PT7 (76L1AB7AP> PT7 K#!#>1M PT7 !16P5E #7MQNU7= LM1QNB76 L16P5E 67MQNU76 W1M PT7 KANP7B #P5P762 * U1AUEDB7 PT5P PT7 015MB T56 \DMN6BNUPN1A 1Q7M PT7 !16P5E #7MQNU7 YF QNMPD7 1W #7UPN1A 48.@ 1W PT7 !16P5E (71MZS5ANc5PN1A %UP <!(%=2**2$I' &%0"( "(V%/*j%$*"/# */)"&)'G$T7 U1OLE5NAP 5EE7S76> PT7 5A6R7M 5BONP6 5AB * U1AUEDB7 PT5P PT7 /5PN1A5E %661UN5PN1A 1W &7PP7M +5MMN7M6> %]&:+*" <PT7 /%&+= N6 5 E5Y1M 1MS5ANc5PN1A RNPTNA PT7 O75ANAS 1W #7UPN1A 8<-= 1W PT7 %UP2 $T7 U1OLE5NAP 5EE7S76> PT7 5A6R7M 5BONP6 5AB * U1AUEDB7 PT5P #DA6TNA7 0M5AUT -.3 <T7M7NA 0M5AUT -.3 1M PT7 &1U5E= N6 5 E5Y1M 1MS5ANc5PN1A RNPTNA PT7 O75ANAS 1W #7UPN1A 8<-= 1W PT7 %UP 5AB 5 U1A6PNPD7AP /%&+ E1U5E2 $T7 /%&+ 5AB PT7 &1U5E 5M7 M7W7MM7B P1 NABNQNBD5EEF 5AB U1EE7UPNQ7EF 56 PT7 KAN1A2***2$I' %&&'V'G K/]%*(&%0"( !(%+$*+'#01  234 B,**4."6:4VE#&7#6$6$7 54*#"6,$/36F$T7 M7U1MB 7QNB7AU7> PT7 LE75BNAS6 5AB M7L1MP7B 015MB B7UNZ6N1A6 6T1R PT5P PT7 /%&+M7LM767AP6 5 A5PN1ARNB7 DANP 1W K#!# E7PP7M U5MMN7M62* U1AUEDB7 PT5P PT7 DANP N6 5LLM1LMN5P7 W1M PT7 LDML1676 1W U1EE7UPNQ7 Y5MS5NANAS RNPTNA PT7 O75ANAS 1W #7UPN1A @<Y= 1W PT7 %UP 5AB +T5LP7M 48 1W PT7 !(%2 $T7 /%&+ A7S1PN5P76 5 A5PN1A5E U1APM5UP 5AB B76NSA5P76 5WWNEN5P7B E1U5E   4$T7 67AP7AU7 NA PT7 PM5A6UMNLP Y7SNAANAS 5P L2;3?> EE244 N6 U1MZM7UP7B P1 M75B> a* R56 5 O5NE T5ABE7M2b*APT7 PM5A6UMNLP L24.-3> EE2,> PT7 R1MB6 aNA 5SSMN7Q7B E5F7Mb5M7 U1MM7UP7B P1 M75B a5AB SMN7Q7 E5P7M2b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` 5P K#!# W5UNENPN76 NAUEDBNAS PT167 `A1RA 56 INSTE5AB #P5PN1A>KLP1RA #P5PN1A> %NML1MP J5NE ]5UNENPF> J5NA "WWNU7 +5MMN7M %AA7X> )7TNUE7 J5NAP7A5AU7 ]5UNENPF> 5AB ]NQ7 !1NAP6 #P5PN1A 5AB 5M7 O7OY7M6 1W PT7 DANP2 0M5AUT -.3 N6 PT7 B76NSA5P7B /%&+ E1U5E DAN1A M76L1A6NYE7 W1M 5BONAN6P7MNAS PT7 %SM77O7AP 5P PT167 W5UNENPN762E1  E#.;7&,-$%*A ]7YMD5MF 8..,>,J5A5S7M #P7Q7A I5MBNA> O5A5S7M 1W UD6ZP1O7M 67MQNU7 1L7M5PN1A6 NA %EYD_D7M_D7 566NSA7B #DL7MQN61M6 #P7Q7 J5AANAS 5AB I7MO5A &1Q5P1 P1 R1M` 5P INSTE5AB #P5ZPN1A 1A P7OL1M5MF B7P5NE 56 5 aM7U1Q7MF P75O2b3$T7NM 566NSAZO7AP R56 P1 NOLM1Q7 B7ENQ7MF 1L7M5PN1A6> NAUEDBNAS PT7 7ENONZA5PN1A 1W PNO7 R56PNAS LM5UPNU762 %EYD_D7M_D7 L7M61AA7E T5Q7 TN6P1MNU5EEF 6L7AP 5 6NSANWNU5APEF TNST7M ADOY7M 1W L5NB T1DM6 M7E5P7B P1 E5Y1MZO5A5S7O7AP N66D76 PT5A R56 PT7 U567 NA 1PT7M UNPN762 $T7 5O1DAP 1W L5NB PNO7 7OLE1F776 5AB 6DL7MQN61M6 6L7AP 1A E5Y1MZO5A5S7O7AP N66D76 R56 5 6NSANWNU5AP U1AU7MA P1 O5A5S7O7AP2B1  =6$%6$7/ #$% B,$.*-/6,$/42 ]7YMD5MF , 5AB 48 B7AN5E 1W 6P7R5MB PNO7+1OLE5NAP L5M5SM5LT6 ?<7= 5AB <W= 5EE7S7 PT5P 1A ]7YMD5MF , 5AB 48> #DL7MQN61M !5PPN J5A1D6 BNB A1P SM5AP 6P7R5MB PNO7 M7_D76P7B YF $NA5 #7S5MM5 5AB PT7M7YF QN1E5P7B #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP2%6 BN6UD667B NA B7P5NE NAWM5> 6P7R5MB6 T5Q7 5 U1APM5UP MNSTP aP1 NAP7MQN7R 5SSMN7Q7B 7OLE1F77<6=> 6DL7MQN61M6 5AB RNPA76676 BDMNAS R1M`NAS T1DM62 #DUT M7_D76P6 6T5EE A1P Y7 DAM7561A5YEF B7AN7B2b"A J1AB5F> ]7YMD5MF ,> #7S5MM5 6DYONPP7B 5 M7_D76P W1M 6P7R5MB PNO7 P1 J5A1D6 PT5P 6P5P7B 6T7 M7_D76P7B 3. ONADP76 P1P5E 6P7R5MB PNO7 P1 P5`7 6P5P7O7AP6 WM1O WNQ7 7OLE1F7762 $T7 W1MO D67B W1M PT7 NAW1MO5PN1A M7_D76P BNB A1P 6L7UNWF 5 SMN7QZ5AU7 ADOY7M 5AB 5 Y1X NABNU5PNAS a$1 NAQ76PNS5P7 5 L166NYE7 SMN7Q5AU7b R56 UT7U`7B2#7S5MM5 P76PNWN7B PT5P PT7 ]7YMD5MF , 6P7R5MB PNO7 M7_D76P T5B A1P Y77A SM5AP7B 5AB 6T7 6DYONPP7B 5 67U1ABM7_D76P 1A ^7BA76B5F> ]7YMD5MF 482 $T7 67U1AB M7_D76P R56 5BBM7667B P1 J5A1D6> YDP R56 SNQ7A P1 #DL7MQN61M $7MMF I5MP6WN7EB2 $T7 ]7YMD5MF 48 M7_D76P R56 W1M 8. ONADP76 6P7R5MB PNO7 RNPT 75UT 1W PT7 WNQ7 7OLE1F776 A5O7B NA PT7 ]7YMD5MF , M7_D76P> W1M 5 P1P5E 1W 4.. ONADP762 $T7 ]7YMD5MF 48 M7_D76P 6P5P76 a8AB M7Z_D76P> WNM6P U1LF 5PP5UT7B2b $T7 W1MO 6L7UNWN7B 5 SMN7Q5AU7 ADOY7M 5AB 5 Y1X R56 UT7U`7B NABNU5PNAS PT5P M7_D76P R56 P1 LM1U766 5 SMN7Q5AU72 #7S5MM5 P76PNWN7B PT5P PT7 M7_D76P R56 A1P   ,KAE766 1PT7MRN67 A1P7B> ]7YMD5MF:G7U7OY7M B5P76 5M7 8..,>5AB C5AD5MF N6 8..323KAE766 1PT7MRN67 NABNU5P7B> PT7 K#!# 5U`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`7B W1M 6P7R5MB PNO7 P1 NAP7MZQN7R PT7 7OLE1F776 A5O7B NA PT7 ]7YMD5MF , 6P7R5MB PNO7 M7Z_D76P2 $T5P M7_D76P R56 5BBM7667B P1 J5A1D6> YDP M7U7NQ7B YF #DL7MQN61M #D65A $1W1F5> RT1 SM5AP7B PT7 M7_D76P7B PNO7 NA 5 T5ABRMNPP7A A1P7 P1 #7S5MM5 1A 5 U1LF 1W PT7 M7_D76P2J5A1D6 677O7B 6DMLMN67B RT7A 6T7 R56 _D76PN1A7B 5Y1DP PT7 ]7YMD5MF 3 6P7R5MB PNO7 M7_D76P 5AB 6T7 U1AU7B7B PT5P PT7 PNO7 M7U1MB6 6T7 6DYONPP7B BDMNAS PT7 5BONAN6PM5PNQ7 NAQ76PNS5ZPN1A O5F T5Q7 M7WE7UP7B PT7 PNO7 M7_D76P7B 1A ]7YMD5MF 3> M5PT7M PT5A PT7 ]7YMD5MF , M7_D76P2  J5A1D6 1Y67MQ7B> a$T7M7 R7M7 O5AF> O5AF 1W PT767 PFL76 1W M7_D76P6 WM1O e#7S5MM5f 2 2 2 2b#7S5MM5 R56 Q7MF 5UPNQ7 NA L7MW1MONAS T7M 6P7R5MB BDPN762 #7S5MM5 WNE7B O5AF SMN7Q5AU76 5AB M7SDE5MEF M7_D76P7B 5AB D67B 6DY6P5APN5E 5O1DAP6 1W L5NB 6P7R5MB PNO72  *P R56 A1P DAD6D5E W1M #7S5MM5 P1 6L7AB O16P 1W PT7 R1M`R77` 1A 6P7R5MB PNO72 $T7 R1M`R77` Y7S5A 1A #5PDMB5F2 #DAB5F N6 A1P 5 R1M`B5F2 #7S5MM5 D67B PT7 W1EE1RNAS L5NB 6P7R5MB PNO7 BDMNAS PT7 8R1M` R77`6 Y7SNAANAS ]7YMD5MF4hG%$'I"K(#G%$'I"K(#.8k.4"WW.8k.98k43.8k.,-23,.8k4."WW.8k.3-2-?.8k44-2--.8k.-?2@,.8k48,2?-.8k.;,2;3.8k4,,234.8k.?/1A7.8k43?2?40567B 1A PT7 LM1Y5YNENPN76 5AB #7S5MM5[6 UM7BNYEF 1WW7M7B P76ZPNO1AF 1APTN6 N66D7> * U1AUEDB7 PT5P PT7 6P7R5MB PNO7 M7_D76P7B 1A ]7YMD5MF , 5AB 48>R56 A1P SM5AP7B2 *A M75UTNAS PTN6 U1AZUED6N1A * WNAB PT5P J5A1D6 R56 ON6P5`7A NA T7M P76PNO1AF> YDP Y567B 1A T7M B7O75A1M 5AB PT7 LM1Y5YNENPN76> * B1 A1P WNAB PT5P PT7 7QNB7AU7 6T1R6 PT5P 6T7 `A1RNASEF P76PNWN7B W5E67EF 1M PT5P 6T7 NAP7APN1A5EEF BN6M7S5MB7B PT7 M7_D76P62 *P N6 A1P NOLM1Y5YE7 PT5P 5 6P7R5MB PNO7 M7_D76P ONSTP Y7 DANAP7APN1A5EEF 1Q7MZE11`7B2 $TN6 U1AUED6N1A N6 Y567B 1A PT7 ADO7M1D6 6P7R5MB PNO7 M7_D76P6 YF #7S5MM5 5AB 1PT7M DAN1A M7LM767AP5PNQ76 M7WE7UP7B NA PT7 M7U1MB> 56 R7EE 56 PT7 ADOY7M 1W M7_D76P6 YF #7S5MM5 PT5P N6 NOLENUNP NA PT7 5O1DAP 1W 6P7R5MB PNO7 6T7 D67B2 J1M71Q7M> PT7 7QNB7AU7 B176 A1P 6T1R PT5P PT7M7 R56 5 L5PP7MA 1M LM5UPNU7 1W PT7 (76L1AB7AP NSA1MNAS 6P7R5MB PNO7 M7_D76P62  -%A DAW5NM E5Y1M LM5UPNU7 UT5MS7 R56 WNE7B 1A J5F @> 5EE7SNAS PT5P PT7 (76L1AB7AP T5B M7WD67B P1 SM5AP PT7 M7_D76P7B 6P7R5MB PNO72*A QN7R 1W PT7 W1M7S1NAS> PT7 7QNB7AU7 B176 A1P 76P5YEN6T PT5P PT7 (76L1AB7AP 5UP7B NA Y5B W5NPT YF A1P M76L1ABNAS P1 PT7 ]7YZMD5MF , 5AB 48 6P7R5MB PNO7 M7_D76P62 %P O16P> PT7M7 R56 5 U1APM5UP QN1E5PN1A PT5P N6 A1P 5 L7M 67 QN1E5PN1A2* U1AUEDB7 PT5P U1OLE5NAP L5M5SM5LT6 ?<7= 5AB <W= T5Q7 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P PT7F Y7 BN6ON667B282 ]7YMD5MF 8. M76PMNUPN1A 1A 61ENUNPNAS SMN7Q5AU76+1OLE5NAP L5M5SM5LT -<5= 5EE7S76 PT5P 1A ]7YMD5MF 8.> #DZL7MQN61M6 I7MO5A &1Q5P1 5AB#P7Q7 J5AANAS LM1ODES5P7B 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPNAS 6P7R5MB6 WM1O 61ENUNPNAS SMN7Q5AU76 1A PT7 R1M`M11O WE11M 5P INSTE5AB #P5ZPN1A> NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP2 $T7 W1EE1RNAS N6 5 U1OL16NP7 1W PT7 O16P UM7BNYEF 1WW7M7B 5AB LM1YZ5YE7 P76PNO1AF 5AB PT7 B1UDO7AP5MF 7QNB7AU72"A PT7 O1MANAS 1W ]7YMD5MF 8.> PT7 E7PP7M U5MMN7M6 5P INSTZE5AB #P5PN1A R7M7 61MPNAS PT7 O5NE PT7F R1DEB E5P7M B7ENQ7M> 5 LM1U766 U5EE7B U56NAS PT7 O5NE2 $T7 U5MMN7M6 R7M7 R1M`NAS 5P PT7NM 566NSA7B 61MPNAS U5676 NA PT7 65O7 S7A7M5E 5M752 &1Q5P1 5AA1DAU7B P1 5EE PT7 U5MMN7M6 PT5P PT7F R1DEB 5E61 Y7 U5MMFNAS 5 aPTNMB YDABE7b1W !3,FF4&/ 9-6%4/2 $TN6 NA6PMDUPN1A O75AP PT5P PT7 !3,FF4&/ 9-6%4/R1DEB A1P Y7 U567B2 *A6P75B> PT7 U5MMN7M6 R1DEB 61MP PT7 !3,FF4&/ 9-6%4/56 PT7F B7ENQ7M7B PT7 1PT7M O5NE2 #1O7 U5MMN7M6 7XLM7667B BN665PN6W5UPN1A P1 1A7 5A1PT7M PT5P PT7F R1DEB A1P Y7 5EE1R7B P1 U567 PT7 PTNMB YDABE7 Y7W1M7 PT7F E7WP P1 B7ENQ7M PT7 O5NE2 ^T7A &1Q5P1 O5B7 PT7 5AZA1DAU7O7AP M7S5MBNAS PT7 PTNMB YDABE7 T7 R56 6P5ABNAS A75M PT7 M7R1M` U567> 5 E1U5PN1A RT7M7 T7 U1DEB 5BBM766 PT7 U5MMN7M62 KAN1A %EP7MA5P7 #P7R5MB &DN6 +T5Q7c R56 1A7 1W PT7 U5MMN7M6 RT1 R56 U56NAS O5NE2 +T5Q7c[U567 R56 5B\5U7AP P1 PT7 M7R1M` U5672 +T5Q7c 7XLM7667B P1 &1Q5P1 TN6 1LNAN1A PT5P DAB7M PT7 U1APM5UP PT7 !3,FF4&/ 9-6%4/6T1DEB Y7 U567B2 &1Q5P1 P1EB +T5Q7c> NA 6DY6P5AU7> PT5P PT7 NA6PMDUPN1A 6P11B 5AB PT5P PT7 !3,FF4&/ 9-6%4/R1DEB A1P Y7 U567B2 +T5Q7c PT7A 5BBM7667B PT7 1PT7M E7PP7M U5MMN7M6 RT1 R7M7 R1M`NAS 5P 61MPNAS U5676> 6P5PNAS PT5P NW 5AF1A7 BNB A1P 5SM77 RNPT U5MMFNAS 5 PTNMB YDABE7 PT7F 6T1DEB 677 PT7NM 6P7R5MB2;#DL7MQN61M #P7Q7A J5AANAS R56 6P5ABNAS 5Y1DP 8. W77P 5R5F 5AB T75MB +T5Q7c[M7O5M`62 J5AANAS R1M`7B 5P INSTE5AB #P5PN1A WM1O 5Y1DP ]7YMD5MF PTM1DST %LMNE 1M J5F2 +T5Q7c P76PNWN7B PT5P U5MMN7M6 E7WP PT7NM 61MPNAS U5676 5AB U5O7 1Q7M P1 TNO> 56`NAS RT5P PT7F 6T1DEB B12 +T5Q7c P1EB PT7 U5MMN7M6 PT5P PT7F A77B7B P1 SNQ7 PT7NM 6DZL7MQN61M 5 RMNPP7A M7_D76P NA RMNPNAS P1 677 5 6P7R5MB> a56 611A 56 L166NYE72b&1Q5P1 P1EB +T5Q7c PT5P T7 R5AP7B P1 P5E` RNPT TNO NA PT7 1WZWNU72 +T5Q7c R5E`7B P1 5A1PT7M 5M75 1W PT7 W5UNENPF RT7M7 #P7RZ5MB $NA5 #7S5MM5 R56 E1U5P7B2 &1Q5P1 W1EE1R7B +T5Q7c 5AB NP R56 5SM77B PT5P #7S5MM5 U1DEB 5PP7AB PT7 O77PNAS2 #7S5MM5 5AB +T5Q7c U1AW7MM7B YMN7WEF Y7W1M7 PT7 O77PNAS> 5EPT1DST PT7F BNB A1P T5Q7 - ONADP76 PT5P +T5Q7c 1LNA7B PT5P PT7F 6T1DEB T5Q7 Y77A 5EE1R7B2?!M767AP 5P PT7 O77PNAS R7M7 &1Q5P1> +T5Q7c> J5AANAS>5AB #7S5MM52 J5AANAS 56`7B +T5Q7c P1 M7L75P RT5P T7 65NB 5AB +T5Q7c6P5P7B PT5P T7 T5B P1EB PT7 U5MMN7M6 PT5P NW 5AF1A7 R5AP7B P1 WNE7 5 SMN7Q5AU7 1A U5MMFNAS 5 PTNMB YDABE7>   ;#77 L5MPNUDE5MEF PT7 P76PNO1AF 1W 7OLE1F77 !TNEENL +5M5Y5\52?* B1 A1P UM7BNP #7S5MM5[6 P76PNO1AF PT5P 6T7 56`7B W1M 5AB R56 B7ZAN7B 5AF 1LL1MPDANPF P1 U1AW7M RNPT +T5Q7c Y7W1M7 PT7 O77PNAS> Y567B 1A U1A6NB7M5PN1A6 1W B7O75A1M 5AB PT7 LM1Y5YNENPN762 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3-.PT7F 6T1DEB 677 5 6P7R5MB2 &1Q5P1 PT7A P1EB +T5Q7c PT5P T7 R56 BN6MDLPNAS R1M` 5AB PT5P T7 R56 A1P P1 61ENUNP SMN7Q5AU76 1A PT7 R1M`M11O WE11M2 #7S5MM5 LM1P76P7B PT5P PT7 KAN1A R56 A1P Y7ZNAS L7MONPP7B P1 M7LM767AP PT7 E7PP7M U5MMN7M6 5P INSTE5AB #P5PN1A2 $T7 7QNB7AU7 N6 PT5P PT7 O77PNAS Y7U5O7 P7A672 +T5Q7c P76PNZWN7B> a^7EE> 5WP7M R7 R7M7 S1NAS Y5U` 5AB W1MPT RNPT PT7 N66D7 1W 6P7R5MB6 Y7NAS 5YE7 P1 P5E` P1 PT7NM U5MMN7M6 5AB 5 PTNMB YDAZBE7> RTNUT R56 S7PPNAS D6 A1RT7M7> T7 P1EB D6>222 S7P 1DP 1W OF 1WWNU72bJ5AANAS B76UMNY7B PT7 ]7YMD5MF 8. O77PNAS NA 5 O7O1 P1 !16PO56P7M C1TA $DE7\5> YDP BNB A1P B76UMNY7 PT7 NAUNB7AP 1A PT7 R1M`M11O WE11M2 $T7 O7O1 A1P76 PT5P PT7M7 T5B Y77A 5 M7Z5ENSAO7AP 1W O5A5S7O7AP 5P INSTE5AB 6P5PN1A 5AB PT5P 7OLE1FZ776 R7M7 Y7NAS M7_DNM7B aP1 L7MW1MO P1 PT7 M7_DNM7O7AP6 NA PT7 JZ34 +5MMN7M6 GDPF 5AB (76L1A6NYNENPN76 5AB 5E61 PT7 22 2 e/%&+f +1APM5UP2bJ5AANAS P76PNWN7B PT5P +T5Q7c UM75P7B 5 BN6MDLPN1A 1A PT7 R1M`M11O WE11M> RTNE7 PT7 V7A7M5E +1DA67E LM767AP7B P76PNZO1AF PT5P PT7M7 R56 A1 BN6MDLPN1A2$T7 R1MB aBN6MDLPN1Ab5LL75M6 P1 T5Q7 Y77A D67B YF J5AANAS 56 5 6FA1AFO W1M aNAP7MZMDLPN1A2b &1Q5P1> RT1 R56 R1M`NAS 5P 5 BNWW7M7AP L16P5E W5UNENPF 5P PT7 PNO7 1W PT7 T75MNAS> BNB A1P P76PNWF2 $T7 R7NSTP 1W PT7 7QNB7AU7 PT5P PT7 U5MMN7M6 R7M7 BN6PM5UP7B WM1O PT7NM R1M` YF PT7 PTNMB YDABE7 NA6PMDUPN1A 5AB YF +T5Q7c[DMSNAS PT7O P1 WNE7 SMN7Q5AU762 $T7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 O5NE R56 B7E5F7B 1M 1Q7MPNO7 NAUDMM7B Y7U5D67 1W PT7 NAUNB7AP2&1MM7E VM1667 R56 O5A5S7M 1W UD6P1O7M 67MQNU76 5P INSTE5AB #P5PN1A WM1O C5AD5MF 8.., PTM1DST CDA72 VM1667 T5B NA6PMDUP7B PT7 6DL7MQN61M6 5P INSTE5AB #P5PN1A PT5P 6P7R5MB6 R7M7 A1P P1 Y7 L7MONPP7B P1 61ENUNP SMN7Q5AU76 WM1O 7OLE1F776 1A PT7 R1M`ZM11O WE11M2 $T7 M7U1MB B176 A1P 76P5YEN6T RT7A PT7 KAN1A R56 WNM6P P1EB PT5P 6P7R5MB6 R7M7 A1P P1 61ENUNP SMN7Q5AU76 1A PT7 R1M`M11O WE11M> YDP NP R56 UE75MEF LMN1M P1 ]7YMD5MF 8.2 #7ZS5MM5 P76PNWN7B PT5P 6T7 Y7U5O7 5R5M7 1W RT5P 6T7 B76UMNY7B 56 O5A5S7O7AP[6 aB76NM7bM7S5MBNAS 61ENUNPNAS SMN7Q5AU76 LMN1M P1 ]7YMD5MF 8.2 $T7M7 N6 A1 7QNB7AU7 PT5P PT7 KAN1A 5P 5AF PNO7 M7_D76P7B Y5MS5NANAS M7S5MBNAS PT7 ENONP5PN1A 1A 6P7R5MB6 61ENUZNPNAS SMN7Q5AU762 $T7 M7U1MB B176 A1P 6T1R PT5P PT7 MDE7 5S5NA6P 6P7R5MB6 61ENUNPNAS SMN7Q5AU76 R56 7AW1MU7B 5P INSTE5AB#P5PN1A LMN1M P1 ]7YMD5MF 8.2$T7 C1NAP +1APM5UP %BONAN6PM5PN1A J5AD5E <C+%J= N6 5 \1NAP KAN1AZ'OLE1F7M O5AD5E P1 SDNB7 PT7 L5MPN76 NA PT7 5LLENU5PN1A 1W PT7 +1APM5UP29$T7 C+%J 7XLENU5P76 5 L5A1LEF 1W U1APM5UPZY567B MNSTP6 W1M 6P7R5MB62 $T7 C+%J LM1QNB76> NA L5MPh^T7A NP N6 A7U7665MF W1M 5 6P7R5MB P1 E75Q7 TN6kT7M R1M` 5M75 P1 NAQ76PNS5P7 5AB 5B\D6P SMN7Q5AU76 1M P1 NAQ76ZPNS5P7 5 6L7UNWNU LM1YE7O P1 B7P7MONA7 RT7PT7M P1 WNE7 5 SMN7Q5AU7> PT7 6P7R5MB 6T5EE M7_D76P L7MON66N1A WM1O PT7 NOO7BN5P7 6DL7MQN61M 5AB 6DUT M7_D76P 6T5EE A1P Y7 DAM75Z61A5YEF B7AN7B22 2 22$T7 6P7R5MB 2 2 2 6T5EE T5Q7 PT7 MNSTP P1 NAP7MQN7R 5SZSMN7Q7B 7OLE1F77<6=> 6DL7MQN61M6 5AB RNPA76676 BDMNAS R1M`NAS T1DM62 #DUT M7_D76P6 6T5EE A1P Y7 DAM7561A5YEF B7AN7B2  9$T7 7APNM7 U1APM5UP 5AB PT7 C+%J R7M7 A1P 1WW7M7B NAP1 7QNB7AU722 2 2 2% 6P7R5MB O5F U1ABDUP 5 YM15B M5AS7 1W 5UPNQNPN76 M7ZE5P7B P1 PT7 NAQ76PNS5PN1A 5AB 5B\D6PO7AP 1W SMN7Q5AU76 5AB 1W LM1YE7O6 PT5P O5F Y7U1O7 SMN7Q5AU762 $T767 5UPNQNPN76 NAUEDB7 2 2 2NAP7MQN7RNAS 5 L1P7APN5E SMN7Q5AP2 2 2 2 % 6P7RZ5MB T56 PT7 MNSTP P1 U1ABDUP 5EE 6DUT 5UPNQNPN76 ,$ "34 .*,.;2 2 2 2e'OLT56N6 NA 1MNSNA5E2f #DL7MQN61MF L7MON66N1A P1 7AS5S7 NA L5NB 6P7R5MB PNO7 N6 M7_DNM7B> 5AB OD6P A1P Y7 DAM7561A5YEFB7AN7B2 *W O5A5S7O7AP B7E5F6 SM5APNAS 6P7R5MB PNO7> PT7 M7561A6 W1M PT7 B7E5F OD6P Y7 7XLE5NA7B 5AB PT7 6P7R5MB OD6P Y7 P1EB RT7A PNO7 RNEE Y7 5Q5NE5YE72 !7MON66N1A P1 E75Q7 PT7 6P7R5MB[6 R1M` 5M75 5AB S1 P1 5AZ1PT7M R1M` 5M75 N6 M7_DNM7B> YDP U5AA1P Y7 DAM7561A5YEF B7AN7B2$T7 !16P5E #7MQNU7 T56 6PMNUP MDE76 W1M 5UU1DAPNAS W1M 7OZLE1F77 PNO7 PT5P M7_DNM7 7OLE1F776 P1 6RNL7 PT7NM *G U5MB6 PTM1DST 5A 7E7UPM1ANU PNO7UE1U` 5AB NALDP PT7NM 6P5PD6 UT5AS7 RT7A PT7F O1Q7 WM1O 1A7 6P5PD6 P1 5A1PT7M2  ^T7AZ7Q7M 7OLE1F776 5M7 A1P 7AS5S7B NA LM1BDUPN1A> PT7FUE1U` 1Q7M P1 5 A1ALM1BDUPN1A 6P5PD62  ^T7A 7OLE1F776 MDA 1DP 1W R1M` PT7F UE1U` 1Q7M P1 6P5ABYFPNO7> RTNUT N6 L5NB PNO7> 5AB M7O5NA 5P PT7NM BDPF6P5PN1A62  ^T7A 7OLE1F776 S1 1A YM75`6> PT7FUE1U` 1Q7M P1 YM75`PNO7 5AB M7L75P PT7 LM1U766 Y7W1M7 M7PDMANAS P1 PT7NM BDPF6P5PN1A62  $T7M7 N6 A1 U1AP7AZPN1A 5AB A1 7QNB7AU7 PT5P 7OLE1F776 5M7 L7MONPP7B 1A PT7 R1M`M11O WE11M RT7A PT7F5M7 1A YM75` 1M UE1U`7B 1DP2  *A U1APM56P> PT7 7QNB7AU7> NAUEDBNAS PT7 P76PNO1AF1W #P5PN1A J5A5S7M $T1O56 C5U`> 6T1R6 PT5P 7OLE1F776 RT1 5M7 UE1U`7B 1DP 1W L5F6P5PD6 5M7 A1P 5EE1R7B 1A PT7 R1M`M11O WE11M2 ^T7A 5 6P7R5MB T56 Y77A SNQ7A L7MON66N1A P1 L7MW1MO 6P7R5MB BDPN76 1A PT7 UE1U`> PT7 6P7R5MB OD6P UE1U` 1Q7M P1 6P7R5MB PNO7> 5 BNWW7M7AP L5F 6P5PD62 #P7R5MB PNO7 M7_D76P6 5M7 NA RMNPNAS 5AB B76UMNY7 PT7 6P7R5MB BDPN76 PT5P RNEE Y7 L7MZW1MO7B2 $T7 P76PNO1AF B176 A1P 76P5YEN6T PT7 L5F 6P5PD6 1W 7OLE1F776 RTNE7 PT7F 5M7 NAP7MQN7R7B YF 6P7R5MB6 RT1 5M7 1A 6P7R5MB PNO7> YDP * NAW7M PT5P PT7FUE1U` 1Q7M P1 5 A1AR1M` L5F 6P5PD62 $T7 M7U1MB B176 A1P 6T1R RT7M7 6DUT NAP7MQN7R6 5M7 U1ABDUP7B 5P INSTE5AB6 #P5PN1A2$T7 KAN1A BNB A1P T5Q7 5A 566NSA7B 1WWNU7 W1M NP6 7XUED6NQ7 D672 #7S5MM5 D67B 5 PM5NANAS M11O W1M 1PT7M 6P7R5MB R1M` RT7A 6T7 R56 1A 6P7R5MB PNO7 5AB O5F T5Q7 Y77A D67B YF T7M P1 O77P RNPT DANP 7OLE1F776> NAZUEDBNAS SMN7Q5AP6 5AB L1P7APN5E SMN7Q5AP62 $T7 PM5NANAS M11O R56 5E61 D67B P1 L7MW1MO L16P5E R1M`2%P PT7 PNO7 1W PT7 7Q7AP6 PT5P LM7U7B7B PT7 O77PNAS 1A ]7YZMD5MF 8.> +T5Q7c T5B A1P56`7B W1M 6P7R5MB PNO7 5AB PT7 7OZLE1F776 RT1 61DSTP TN6 U1DA67E T5B A1P 56`7B 5 6DL7MQN61M W1M L7MON66N1A P1 6P1L R1M` 5AB 677 5 6P7R5MB2%EE L5MPN76 5U`A1RE7BS7> 5AB 5 LM7L1AB7M5AU7 1W PT7 P76PNZO1AF 6T1R6> PT5P +T5Q7c R56 5UPNAS NA 5A 1WWNUN5E 6P7R5MB U5L5UNPF 1A PT7 O1MANAS 1W ]7YMD5MF 8.2 ^T7A #7S5MM5 LM1ZP76P7B 5P PT7 ]7YMD5MF 8. O77PNAS PT5P PT7 KAN1A R56 A1P Y7NAS L7MONPP7B P1 M7LM767AP PT7 E7PP7M U5MMN7M6 5P INSTE5AB #P5PN1A> 6T7 NOLENUNPEF P11` PT7 L16NPN1A PT5P +T5Q7c T5B 5UP7B 56 5 M7LZM767AP5PNQ71W PT7 KAN1A PT5P O1MANAS2 +T5Q7c B76UMNY7B PT7 N66D7 56 1A7 1W a6P7R5MB6 Y7NAS 5YE7 P1 P5E` P1 PT7NM U5MMN7M62b $T7 7OLE1F776 B7O1A6PM5P7B PT5P PT7F QN7R7B +T5Q7c P1 Y7 PT7NM 6P7R5MB YF S1NAS P1 TNO W1M WDMPT7M U1DA67E 1A RT5P PT7F  !"#$%& #'()*+'3-46T1DEB B1 M7S5MBNAS PT7 PTNMB YDABE7 NA6PMDUPN1A2 "A YMN7W PT7 V7A7M5E +1DA67E 5MSD76 PT5P +T5Q7c T5B PT7 MNSTP P1 61ENUNP SMN7Q5AU76 1A PT7 R1M`M11O WE11M Y567B 1A L56P LM5UPNU7 M7Z6L7UPNAS 6P7R5MB 5UPNQNPF2 "A YMN7W PT7 'OLE1F7M 5MSD76 PT5P PT7 NA6PMDUPN1A N66D7B P1 +T5Q7cR56 NA TN6 6P7R5MB U5L5UNPF2 J1M71Q7M> 1PT7M NAUNB7AP6> BN6UD667B NAWM5> 7ENONA5P7 5AF B1DYP PT5P PT7 MDE7 5S5NA6P 61ENUNPNAS SMN7Q5AU76 1A PT7 R1M`M11O WE11M R56 BNM7UP7B 5P 6P7R5MB 5UPNQNPF2 $T7M7 N6 A1 7QNB7AU7 PT5P PT7 'OLE1F7M 5PP7OLP7B P1 M76PMNUPPT7 61ENUNP5PN1A 1W SMN7Q5AU76 1WW PT7 R1M`M11O WE11M 1M BDMNAS A1AR1M` PNO72 $T7M7 T56 Y77A A1 U1AP7APN1A PT5P PT7 MDE7 M76PMNUP6 6P7R5MB6 RT7A PT7F O77P RNPT 7OLE1F776 1A L5NB 6P7R5MB PNO7 P1 NAQ76PNS5P7 L1P7AZPN5E SMN7Q5AU76> W1EE1RNAS PT7 LM1U7BDM76 56 B76UMNY7B NA PT7 C+%J2 $T7 R7NSTP 1W PT7 7QNB7AU7 N6 PT5P PT7 MDE7 R56 BNM7UP7B1AEF 5P 6P7R5MB6 61ENUNPNAS SMN7Q5AU76 BDMNAS R1M`PNO7 1A PT7 R1M`M11O WE11M> RNPT1DPW1EE1RNAS PT7 C+%J LM1U7BDM762$T7 'OLE1F7M BNB A1P T5Q7 5 S7A7M5E MDE7 5S5NA6P E7PP7M U5MMNZ7M6 P5E`NAS P1 1A7 5A1PT7M RTNE7 PT7F R1M`7B 5AB PT7M7 R56 A1 M76PMNUPN1A 1A PT7 6DY\7UP6 PT5P PT7F U1DEB BN6UD662 $T7M7 R56 5A 1DP6P5ABNAS RMNPP7A NA6PMDUPN1A NB7APNWN7B 56 PT7 JZ34> RTNUT M7_DNM7B E7PP7M U5MMN7M6 P1 R1M` _DN7PEF 5AB BNENS7APEF 5AB M7WM5NA WM1O E1DB P5E`NAS2 $T7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 'OZLE1F7M T56 5PP7OLP7B P1 LM7Q7AP 7OLE1F776 WM1O 7AS5SNAS NA LM1P7UP7B U1AQ7M65PN1A RNPT 1PT7M 7OLE1F776 RTNE7 PT7F 5M7 R1M`NAS> NAUEDBNAS U1AQ7M65PN1A6 RT7M7 1A71W PT7 7OLE1F776 N6 5 6P7R5MB2$T7 7QNB7AU7 6T1R6> 5AB PT7 L5MPN76 5LL5M7APEF 5SM77> PT5P PT7 ]7YMD5MF 8. O77PNAS R56 5 aBN6UD66N1A>bRTNUT N6 B7WNA7B NA %MPNUE7 4;2- 1W PT7 +1APM5UP2 $T7 C+%J M7W7M6 P1 6DUT 5 O77PNAS 56 5A a1WWNUN5E BN6UD66N1A2b $T7 U1APM5UP LM1QNB76h#7UPN1A 82 GN6UD66N1A]1M ONA1M 1WW7A676 YF 5A 7OLE1F77> O5A5S7O7AP T56 5 M76L1A6NYNENPF P1 BN6UD66 6DUT O5PP7M6 RNPT PT7 7OLE1F772 GN6UD66N1A6 1W PTN6 PFL7 6T5EE Y7 T7EB NA LMNQ5P7 Y7PR77A PT7 7OLE1F77 5AB PT7 6DL7MQN61M2 #DUT BN6UD66N1A6 5M7 A1P U1A6NB7M7B BN6UNLENA7 5AB 5M7 A1P SMN7Q5YE72 ]1EE1RNAS 6DUT BN6UD66N1A6> PT7M7 N6 A1 LM1TNYNPN1A 5S5NA6P PT7 6DL7MZQN61M 5ABk1M PT7 7OLE1F77 O5`NAS 5 L7M61A5E A1P5PN1A 1W PT7 B5P7 5AB 6DY\7UP O5PP7M W1M PT7NM 1RA L7M61A5E M7ZU1MB<6=2 I1R7Q7M> A1 A1P5PN1A 1M 1PT7M NAW1MO5PN1A L7MZP5NANAS P1 6DUT BN6UD66N1A 6T5EE Y7 NAUEDB7B NA PT7 7OZLE1F77[6 L7M61AA7E W1EB7M2 ^TNE7 6DUT BN6UD66N1A6 O5F A1P Y7 UNP7B 56 5A 7E7O7AP 1W LMN1M 5BQ7M67 M7U1MB NA 5AF 6DY67_D7AP BN6UNLENA5MF 5UPN1A 5S5NA6P 5A 7OLE1F77> PT7F O5F Y7> RT7M7 M7E7Q5AP 5ABPNO7EF> M7EN7B DL1A P1 76P5YEN6T PT5P 7OLE1F776 T5Q7 Y77A O5B7 5R5M7 1W PT7NM 1YENS5PN1A6 5AB M76L1A6NYNENPN762$T7 V7A7M5E +1DA67E DMS76 WNABNAS6 PT5P PT7 'OLE1F7M QN1ZE5P7B PT7 %UP 1A ]7YMD5MF 8.> YF LM1TNYNPNAS 6P7R5MB6 WM1O 61ENUNPNAS SMN7Q5AU76 1A PT7 R1M`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h%MPNUE7 ***> #7UPN1A 82  #P7R5MB6 6T5EE M7L1MP P1 PT7NM NOO7BN5P7 6DL7MQN61M6 5AB M7_D76P L7MON66N1A P1 E75Q7 PT7 \1Y Y7W1M7 E75QNAS R1M` P1 U1ABDUP KAN1A YD6NA7662  !7MZON66N1A RNEE 5ER5F6 Y7 SM5AP7B DAE766 6DUT 5UPN1A R1DEB 67MN1D6EF NAP7MW7M7 RNPT 1L7M5PN1A62  *A 6DUT NA6P5AU76> PT7 6DL7MQN61M RNEE O5`7 5MM5AS7O7AP6 W1M PT7 6P7R5MB P1 E75Q7 PT7 \1Y 56 LM1OLPEF 56 L166NYE72#P7R5MB6 RNEE Y7 5EE1R7B P1 U1ABDUP PT7NM KAN1A YD6NZA766 RNPTNA PT7NM M7SDE5MEF 6UT7BDE7B R1M`NAS T1DM6> RNPTNA PT7NM 566NSA7B 5M756 1W M7LM767AP5PN1A2  KAN1A YD6NZA766 W1M PTN6 LDML167 N6 B7WNA7B P1 O75A PT7 NAQ76PNS5PN1A 1W U1OLE5NAP6 PT5P O5F E75B P1 SMN7Q5AU76> T5ABENAS 5AB 5B\D6PO7AP 1W SMN7Q5AU76> 5AB 5PP7AB5AU7 5P O77PNAS6 RNPT M7LM767AP5PNQ76 1W PT7 'OLE1F7M2$T7 015MB A1P7B PT5P NA 75UT 6NPD5PN1A RT7M7 PT7 6P7R5MB NA@4$;-&" A*4."&6. B,1T5B 61ENUNP7B 5 SMN7Q5AU7> PT7 7OLE1F77 T5B M7_D76P7B 5AB M7U7NQ7B L7MON66N1A P1 6L75` RNPT PT7 6P7RZ5MB 5AB L7MON66N1A T5B Y77A SM5AP7B2 $TD6> PT7 6P7R5MB R56 BN6UNLENA7B W1M 61ENUNPNAS SMN7Q5AU76 BDMNAS U1APM5UPD5E 6P7R5MB PNO7> A1P R1M`PNO72$T7 7OLE1F7M[6 L16NPN1A NA @4$;-&" R56 PT5P PT7 U1EE7UPNQ7ZY5MS5NANAS 5SM77O7AP LM1TNYNP7B 5 6P7R5MB WM1O 61ENUNPNAS 5 SMN7Q5AU7 BDMNAS 5 U1APM5UPZ65AUPN1A7B U1AW7M7AU7 RNPT PT7 7OLE1F77 BDMNAS L5NB R1M`PNO72$T7 015MB A1P7B PT5P 5 BN6UNZLENA5MF A1PNU7 N66D7B P1 PT7 6P7R5MB 6P5P7Bh"A %LMNE 89> 4@;@ F1D 1Q7M6P7LL7B PT7 M1E7 1W B7L5MPO7AZP5E 6P7R5MB 56 B7WNA7B NA #7UP28> %MPNUE7 *** 1W PT7 E5Y1M 5SM77O7AP2 H1D BNB PTN6 YF6L7UNWNU5EEF61ENUNPNAS 5 SMN7QZ5AU72 $T7 M1E7 1W 5 6P7R5MB 5P &7A`DMP N6 PT5P 1W NAQ76PNS5PZNAS 5AB 5B\D6PNAS SMN7Q5AU76> A1P 61ENUNPNAS PT7Ol ^7 RNEE 7XL7UP F1D P1 U1ABDUP F1DM67EW 56 5 6P7R5MB 56 76P5YEN6T7B YFLM5UPNU7 5AB U5EE7B W1M YF PT7 E5Y1M 5SM77O7AP2 ]5NEDM7 P1B1 61 NA PT7 WDPDM7 RNEE O75A BN6UNLENA5MF 5UPN1A> NAUEDBZNAS P7MONA5PN1A2$TD6> PT7 U7APM5E N66D7 NA @4$;-&" A*4."&,$6. B,1R56 RT7PT7M PT7 #7UPN1A ? MNSTP 1W 5 DAN1A 6P7R5MB P1 61ENUNP SMN7QZ5AU76 T5B Y77A W1MW7NP7B YF PT7 U1APM5UP E5ASD5S72 $T7 015MB M7\7UP7B PT5P U1AP7APN1A> A1PNAS PT5P 5 R5NQ7M 1W PT7 MNSTP P1 7AS5S7 NA 6DUT LM1P7UP7B 5UPNQNPN76 OD6P Y7 UE75MEF 5AB DAZ7_DNQ1U5EEF 67P W1MPT NA PT7 U1APM5UP2 $T7 U1APM5UP LM1QN6N1A 5P N66D7 BNB A1P O77P PT5P 6P5AB5MB2 $T7 015MB W1DAB 5 QN1E5PN1A> A1PNASPT5P PT7 B7UN6N1A R56 Y567B 1A PT7 L5MPNUDE5M UNMUDOZ6P5AU76 1W PT5P U5672$T7 7667APN5E W5UP6 1W PT7 LM767AP U567 5M7 BNWW7M7AP WM1O PT167 NA @4$;-&" A*4."&6. B,1 $T7 !16P5E #7MQNU7 T56 A1P Y77A 6T1RA P1 T5Q7 LM1TNYNP7B 6P7R5MB6 WM1O 61ENUNPNAS SMN7Q5AU76 RT7A PT7F 5M7 1A 6P7R5MB PNO7 5AB 5M7 O77PNAS RNPT a5 L1P7AZPN5E SMN7Q5APb56 LM1QNB7B NA PT7 C+%J2 (5PT7M> PT7 'OLE1F7M 1AEF 5PP7OLP7B P1 LM1TNYNP7B PT7 6P7R5MB6 WM1O 61ENUNPNAS SMN7QZ5AU76 BDMNAS PT7 R1M` PNO7 1W PT7 6P7R5MB 1M PT7 61ENUNP7B 7OZLE1F772 %P PNO76 PT7 6DL7MQN61M6 1AEF 65NB PT5P 6P7R5MB6 R7M7 A1P 5EE1R7B P1 61ENUNP SMN7Q5AU76> RNPT1DP 6L7EENAS 1DP PT7 6L7ZUNWNU UNMUDO6P5AU76 RT7A SMN7Q5AU76 ONSTP 5AB ONSTP A1P Y7 61ENUNP7B2 )N7R7B NA N61E5PN1A 5AB P5`7A ENP7M5EEF> PTN6 5MPNUDE5Z G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3-8PN1A 1W PT7 MDE7 R1DEB LM1TNYNP 6P7R5MB6 WM1O 61ENUNPNAS SMN7QZ5AU76 5P 5AF PNO7 5AB DAB7M 5AF UNMUDO6P5AU762 )N7R7B NA U1AP7XP> T1R7Q7M> NP N6 UE75M PT5P 5EE U1AU7MA7B DAB7M6P11B PT5P PT7 MDE7 R56 ENONP7B P1 R1M` PNO7 1A PT7 R1M`M11O WE11M2$T7 V7A7M5E +1DA67E T56 UNP7B A1 BN6L16NPNQ7 5DPT1MNPF 5AB T56 5BQ5AU7B A1 U1AQNAUNAS M5PN1A5E7 RTF PT7 'OLE1F7M 6T1DEB Y7 W1DAB P1 T5Q7 NAP7MW7M7B RNPT 7OLE1F776 #7UPN1A ? MNSTP6 YF PT7 M76PMNUPN1A6 5P N66D72 $T7 LM1ODES5PN1A 5AB 7AW1MU7O7AP 1W 5 MDE7 LM1TNYNPNAS DAN1A 61ENUNP5PN1ABDMNAS R1M`NAS PNO7 N6 LM76DO7B P1 Y7 Q5ENB NA PT7 5Y67AU7 1W 7QNB7AU7 PT5P NP R56 5B1LP7B W1M 5 BN6UMNONA5P1MF LDML1672 >-& )#(? T$.1?8;9 /&(0 ,@3 <4@9,=2 $T7 7QNB7AU7 NA PT7 LM767AP U567 B176 A1P 76P5YEN6T 5 BN6UMNONA5P1MF LDML1672 (5PT7M> PT7 MDE7 N6 U1A6N6ZP7AP RNPT PT7 A7S1PN5P7B C+%J LM1U7BDM76 M7SDE5PNAS PT7 L7MZW1MO5AU7 1W 6P7R5MB BDPN76 1A PT7 UE1U`2 * PT7M7W1M7 U1AUEDB7 PT5P PT7 MDE7 5S5NA6P 61ENUNPNAS SMN7Q5AU76 BDMNAS R1M`NAS PNO7 1A PT7 R1M`M11O WE11M 5P INSTE5AB #P5PN1A T56 A1P Y77A 6T1RA P1 Y7 5A DALMNQNE7S7B M7SDE5PN1A 1W PT7 U1ABDUP 1W 7OLE1F7762 %UU1MBNASEF> PT7 MDE7 BNB A1P QN1E5P7 #7UPN1A 9<5=<4=2 #77 54VF-Q*6. 0:6#"6,$ B,&F1 :1 L@5E> ,83 K2#2 ?@, <4@3-=g +4(",$ +#.;6$7 B,1>3@ /&(0 989 <4@3,=2$T7 V7A7M5E +1DA67E 5E61 5MSD76 PT5P PT7MDE7 5P N66D7 R56 5A DAE5RWDE DANE5P7M5E UT5AS7 NA 5A 76P5YEN6T7B LM5UPNU7 NA QN1E5PN1A 1W #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP2 % L56P LM5UPNU7 PT5P RNEE 6DLL1MP 5 WNABNAS 1W 5A DAE5RWDE DANE5P7M5E UT5AS7 OD6P Y7 6T1RA P1 Y7 5 R7EE 76P5YEN6T7B> E1AS6P5ABNAS LM5UZPNU72 #77 AYY,$ !36FF6$7 B,1?8@4 /&(0 39@> 3@, <4@99=>5AB U5676 UNP7B PT7M7g +36*#%4*F36# B,.#VB,*# E,""*6$7 B,2> ,3. /&(0 ,3@> ,--<8..,=>5AB U5676 UNP7B PT7M72 $T7 YDMB7A 1W LM11W N6 1A PT7 V7A7M5E +1DA67E2 $T7M7 N6 5A 5Y67AU7 1W 6DY6P5APN5E7QNB7AU7 1W 5 R7EE 76P5YEN6T7B> E1AS 6P5ABNAS LM5UZPNU7 1W 6P7R5MB6 Y7NAS 5EE1R7B P1 61ENUNP SMN7Q5AU76 BDMNAS R1M`NAS PNO7 1A PT7 R1M`M11O WE11M2 J1M71Q7M> 566DONAS RNPT1DP WNABNAS PT5P PT7 'OLE1F7M T5B 5 BDPF P1 Y5MS5NA> #7ZS5MM5 5U`A1RE7BS7B PT5P 6T7 R56 5R5M7 1W PT7 MDE7 LMN1M P1 ]7YMD5MF 8.> 5AB PT7M7 R56 A1 M7_D76P YF PT7 KAN1A W1M Y5MZS5NANAS2 $T7 V7A7M5E +1DA67E T56 A1P 76P5YEN6T7B PT5P PT7 A1ZPNU7 R56 NA6DWWNUN7AP20567B 1A PT7 W1M7S1NAS> * U1AUEDB7 PT5P PT7 (76L1AB7AP BNB A1P QN1E5P7 PT7 %UP YF LM1TNYNPNAS 6P7R5MB6 WM1O 61ENUNPNAS SMN7Q5AU76 1APT7 R1M`M11O WE11M BDMNAS R1M`PNO7 5AB * M7UZ1OO7AB PT5P L5M5SM5LT -<5= 1W PT7 U1OLE5NAP Y7 BN6ON667B2,2$TM75P6 1W M7LMN65E6 1A ]7YMD5MF 8.+1OLE5NAP L5M5SM5LT -<Y=<4= 5EE7S76 PT5P 1A ]7YMD5MF 8.>NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 1W PT7 %UP> &1Q5P1 PTM75P7A7B NP6 7OLE1F776 RNPT DA6L7UNWN7B M7LMN65E6 NW PT7F QN1E5P7B PT7 MDE7 5S5NA6P 61ENUNPNAS SMN7Q5AU76 BDMNAS R1M` PNO7 1A PT7 R1M`ZM11O WE11M> BN6UD667B 5Y1Q72 $T7 V7A7M5E +1DA67E T56 A1P 6P5P7B PT7 Y56N6 W1MPTN6 5EE7S5PN1A2 $T7M7 N6 A1 6DY6P5APN5E 7QNB7AU7 PT5P &1Q5P1 PTM75P7A7B +T5Q7c 1M 5AF1A7 7E67 RNPT M7LMN65E6W1M QN1E5PNAS PT7 MDE72 J1M71Q7M> PT7 MDE7 T56 A1P Y77A 6T1RA P1 Y7 DAE5RWDE2 %UU1MBNASEF> * U1AUEDB7 PT5P PTN6 5EE7S5PN1A T56 A1P Y77A LM1Q7A5AB * M7U1OO7AB PT5P L5M5SM5LT -<Y=<4= 1W PT7 U1OLE5NAP Y7 BN6ON667B232 (7WD65E P1 5EE1R 7OLE1F776 P1 U1AW7M RNPT 5DAN1A M7LM767AP5PNQ7+1OLE5NAP L5M5SM5LT -<Y=<8= 5EE7S76 PT5P 1A ]7YMD5MF 8.> &1Q5P1 M7WD67B P1 5EE1R NP6 7OLE1F776 PNO7 P1 U1AW7M RNPT PT7NM DAN1A M7LM767AP5PNQ7 Y7W1M7 5 L1P7APN5E BN6UNLENA5MF O77PNAS>NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 1W PT7 %UP> 5 M7W7M7AU7 P1 PT7 1WWNZUN5E BN6UD66N1A RNPT +T5Q7c 5BBM7667B 5Y1Q72 $TN6 5EE7S5PN1A N6 Y567B 1A 5 U1AP7APN1A N6 PT5P +T5Q7c T5B PT7 MNSTP P1 T5Q7 TN6 DAN1A M7LM767AP5PNQ7 5UU1OL5AF TNO P1 5A NAQ76PNS5P1MF NAP7MQN7R PT5P T7 M7561A5YEF Y7EN7Q7B ONSTP E75B P1 BN6UNLENA7> Y567B 1A L@5E :1 X1 )46$7#&"4$? T$.2> 38. K2#2 8-4 <4@?-=2 $T7 C+%J 5E61 B76UMNY76 PT7 7OLE1F776[)46$7#&"4$ MNSTP6> NAUEDBNAS PT7MNSTP P1 5 6P7R5MB[6 566N6P5AU7 5P 5A NAQ76PNS5P1MF NAP7MQN7R2 $T7 ]7YMD5MF 8. O77PZNAS R56 A1P 5A NAQ76PNS5P1MF NAP7MQN7R2 J5AANAS[6 _D76PN1A P1 +T5Q7c 56 P1 RT5P T7 T5B 65NB R56 MT7P1MNU5E2 J5AANAS R56 LM767AP 5AB T5B T75MB RT5P +T5Q7c 65NB2 +T5Q7c> 56P7R5MB> BNB A1P UE5NO PT5P T7 PT1DSTP PT7 O77PNAS R56 5AFPTNAS O1M7 PT5A 5A 1WWNUN5E BN6UD66N1A2 $T7 KAN1A 5AB PT7 'OLE1F7M 5SM77 PT5P 1WWNUN5E BN6UD66N1A6 5M7 A1P U1A6NB7M7B P1 Y7 BN6UNLENA7 5AB U5AZA1P Y7 SMN7Q7B2 $T7 C+%J> P1 RTNUT PT7 KAN1A N6 6NSA5P1MF> 6L7UNWNU5EEF LM1QNB76> ae%fA 7OLE1F77 B176 A1P T5Q7 ^7NAS5MZP7A M7LM767AP5PN1A MNSTP6 BDMNAS 5A 1WWNUN5E BN6UD66N1A2b%UZU1MBNASEF> * U1AUEDB7 PT5P PTN6 5EE7S5PN1A T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P L5M5SM5LT -<Y=<8= 1W PT7 U1OLE5NAP Y7 BN6ON667B2-2 +E167M 6DL7MQN6N1A 1W +T5Q7c$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<Y=<,= PT5P 1A ]7YMD5MF 8.> &1Q5P1 O1M7 UE167EF 6DL7MQN67B NP6 7OLE1F776 Y7U5D67 PT7F T5B 7AS5S7B NA DAN1A 5UPNQNPN76> NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP2 "A ]7YMD5MF 8.> W1EE1RNAS PT7 1WWNUN5E BN6ZUD66N1A &1Q5P1 6P11B A75M +T5Q7c[R1M`6P5PN1A 1A 5AB NAZ6PMDUP7B +T5Q7c P1 PDMA P1 TN6 U567 5AB P1 A1P P5E` P1 PT7 1PT7M E7PP7M U5MMN7M62 $T7 V7A7M5E +1DA67E U1AP7AB6 PT5P YF TN6 5UZPN1A6 &1Q5P1 PT7M7YF 7AS5S7B NA 6DMQ7NEE5AU7 1W +T5Q7c[DAN1A 5UPNQNPF> NA QN1E5PN1A1W #7UPN1A 9<5=<4= 1W PT7 %UP2$T7 NA6PMDUPN1A M7S5MBNAS PT7 PTNMB YDABE7 5WW7UP7B 5 SM1DL 1W 56 O5AF 56 ;3 U5MMN7M62@+T5Q7c U1DEB T5Q7 56`7B W1M L5NB 6P7R5MB PNO7 1M P1 677 #P7R5MB #7S5MM5> RT1 R56 R1M`NAS NA 5 BNWW7M7AP 5M75 1W PT7 W5UNENPF24. *A6P75B> T7 7AU1DM5S7B 5EE PT7 5WW7UP7B U5MMN7M6 P1 677 5 6P7R5MB 5AB WNE7 NABNQNBD5E SMN7Q5AU76> a56 611A 56 L166NYE72b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h$T7 015MB T56 E1AS O5B7 UE75M PT5P PT7 SMN7Q5AU7 5UZPNQNPN76 1W DAN1A 6P7R5MB6 5M7 76L7UN5EEF NOL1MP5AP P1 PT7 7WW7UPNQ7A766 1W SMN7Q5AU7Z5MYNPM5PN1A O5UTNA7MF2 I$6,$ =,&; DO,4 B,2> 834 /&(0 @.?> @.9 <4@?@=g B*#&# E#&V",$ 24&&#.4 B,$:#*4/.4$" B4$"4&> 88- /&(0 4.89> 4.,3 <4@?;=2$T7 015MB 5E61 T56 O5B7 UE75M> T1R7Q7M> PT5P PT7 LM1ZP7UPN1A6 5WW1MB7B P1 SMN7Q5AU7 5UPNQNPF B1 A1P 7XP7AB P1 T5M566NAS U1ABDUP2a^TNE7 #7UPN1A ? 6TN7EB6 7OLE1F776 WM1O L1P7APN5E 7OLE1F7M BN6UNLENA7 1M 1PT7M 5BQ7M67 5UPN1A NA PT7 7X7MUN67 1W #7UPN1A ? MNSTP6> NP B176 A1P L7MONP 7OZLE1F776 P1 D67 SMN7Q5AU76 56 5 6R1MB P1 S5NA NOODANPF WM1O PT7 U1A67_D7AU76 1W T5M566O7AP2bB#"4&F6**#& 2&#.V",& B,1?838 /&(0 -8,> -,. <4@?@=> 7AWB2 ;,9 ]28B 43. <@PT +NM2 4@94=2*W PT7 E7PP7M U5MMN7M6 T5BW1EE1R7B +T5Q7c[6DSS76PN1A 1A ]7YMD5MF 8.>5AB T5B 6P1LL7B PT7NM R1M` P1 NADAB5P7B PT7NM 6DL7MQN61M RNPT 67L5M5P7 6P7R5MB M7_D76P6> W1EE1R7B YF PT7 WNEZNAS 1W NABNQNBD5E SMN7Q5AU76> PT7M7 R1DEB T5Q7 Y77A 5 W1M7677Z5YE7 5AB L1P7APN5EEF 6NSANWNU5AP NOL5UP 1APT7 O5NE B7ENQ7MF 5AB 1Q7MPNO72 %P PT7 1WWNUN5E BN6UD66N1A #7S5MM5[6 P1A7 R56 T16PNE7 5AB 6T7 BNB A1P 5U`A1RE7BS7 PT5P PT7 KAN1A R1DEB U1OLEF RNPT PT7 PTNMB YDABE7 NA6PMDUPN1A> 6DY\7UP P1 5 UT5EE7AS7 P1 PT7 MDE7 NA PT7 SMN7Q5AU7 LM1U7BDM72 $T7 O77PNAS 7AB7B 1A 5A 5ASMF A1P72 *A PT767 UNMUDO6P5AU76 PT7M7 R56 5 M7561A5YE7 Y56N6 W1M &1Q5P1 P1 Y7 U1AU7MA7B PT5P +T5Q7c R1DEB BN6M7S5MB PT7 NA6PMDUPN1A6 T7 T5B Y77A SNQ7A NA PT7 1WWNUN5E BN6UD66N1A2 &1Q5P1[6 5UPN1A6 NOO7BN5P7EF W1EE1RNAS PT7 1WWNUN5E BN6UD66N1AR56 A1P NAP7MW7MZ7AU7 RNPT LM1P7UP7B #7UPN1A ? 5UPNQNPF A1M BNB NP 5O1DAP P1 5 M7WD65E P1 Y5MS5NA 56 5EE7S7B NA U1OLE5NAP L5M5SM5LT -<Y=<,=2#77 AYY,$ J,Q6* B,&F1> 6DLM52 %UU1MBNASEF> * U1AUEDB7 PT5P PTN6 5EE7S5PN1A T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P L5M5ZSM5LT -<Y=<,= 1W PT7 U1OLE5NAP Y7 BN6ON667B2;2 ]7YMD5MF 84 M1DP7 U1DAP 1A +T5Q7c$T7 V7A7M5E +1DA67E 5E61 U1AP7AB6 PT5P PT7 'OLE1F7M QN1ZE5P7B PT7 %UP 1A ]7YMD5MF 84> YF &1Q5P1 L7MW1MONAS 5 M1DP7 U1DAP 1A +T5Q7c2 $T7 5667MP7B M1DP7 U1DAP N6 A1P 5EE7S7B NA PT7 U1OLE5NAP2 $T7 V7A7M5E +1DA67E M7EN76 1A U1OLE5NAP L5M5SM5LT -<Y=<,=> 5BBM7667B 6DLM5> P1 6DLL1MP PTN6 U1AP7APN1A2+T5Q7c NANPN5EEF P76PNWN7B> NA M76L1A67 P1 5 E75BNAS _D76PN1A> PT5P &1Q5P1 P1EB TNO 1A ]7YMD5MF 8. PT5PT7R1DEB Y7 6DY\7UP7B P1 5 aM1DP7 U1DAPbPT7 A7XP B5F2 I1R7Q7M> T7 Q1EDAP77M7B NA PT7 A7XP 67AP7AU7> a*[O S1AA5 U1DAP F1D P1O1MM1R N6 RT5P T7 P1EB O72b *A TN6 Q1EDAP77M7B P76PNO1AF> PT7M7 R56 A1 O7APN1A 1W 5 aM1DP7bU1DAP2 $T7M7 W1EE1R7B 5 67MN76 1W _D76PN1A6 PT5P U1APNAZD7B P1 M7W7M P1 PT7 LDP5PNQ7 M1DP7 U1DAP 5AB +T5Q7c 5B1LP7B PT7 V7A7M5E +1DA67E[6 566DOLPN1A PT5P PT7M7 R56 5 M1DP7 U1DAP2 I1R7Q7M> RT7A 56`7B BNM7UPEF 1A UM166Z7X5ONA5PN1A RT7PT7M PT7M7 R56 5 M1DP7 U1DAP 1A ]7YMD5MF 84> +T5Q7c 5BONPP7B PT5P NP R56 1AEF 5A 1WWNU7 U1DAP2* U1AUEDB7 PT5P PT7 7QNB7AU7 B176 A1P LM1Q7 PT5P PT7M7 R56 5 M1DP7 U1DAP 1A 1M 5Y1DP ]7YMD5MF 842 *A M75UTNAS PTN6 U1AUED6N1A * T5Q7 A1P UM7BNP7B PT7 NAU1A6N6P7AP P76PNO1AF 1W 7OLE1F776> NAUEDBNAS !TNEENL +5M5Y5\5 5AB G7AN67 $MD\NEE12% M1DP7 U1DAP N6 BNWW7M7AP WM1O 5A 1WWNU7 U1DAP2 "A 5 M1DP7 U1DAP 5 6DL7MQN61M 5UU1OL5AN76 5 U5MMN7M PTM1DST1DP PT7 U5MZMN7M[6 6TNWP> Y1PT NA PT7 W5UNENPF 5AB 1DP 1A PT7 6PM77P> M7U1MBNAS 5EE L7MPNA7AP 56L7UP6 1W PT7 U5MMN7M[6 \1Y L7MW1MO5AU72 KAN1A M7LM767AP5PNQ7 5AB W1MO7M &1U5E -.3 LM76NB7AP ^NEEN5O !M76PN7A P76PNWN7B PT5P PT7M7 R7M7 PTM77 PFL76 1W M1DP7 U1DAP62 "A7 PFL7 N6 NANPN5P7B YF O5A5S7O7AP P1 5B\D6P PT7 M1DP76 5P 5 W5UNENPF2 % 67U1AB PFL7 N6 O5B7 5P PT7 M7_D76P 1W 5 U5MMN7M P1 B7P7MONA7 NW PT7 NABNQNBD5E U5MMN7M[6 M1DP7 6T1DEB Y7 5B\D6P7B2 $T7 PTNMB PFL7 1W M1DP7 U1DAP N6 5 L7MW1MO5AU7 M7QN7R B1A7 YF O5A5S7O7AP 1A 5A 5B T1U Y56N62 07U5D67 1W PT7 5O1DAP O5A5S7O7AP PNO7 NAZQ1EQ7B> NP N6 UE75M PT5P 6DUT 5A 5B T1U L7MW1MO5AU7 M7QN7R 1W 5 6NASE7 U5MMN7M R1DEB Y7 D67B 6L5MNASEF 5AB R1DEB Y7 PTM75P7ANAS P1 PT7 7OLE1F77 DAB7M M7QN7R2*A U1APM56P P1 5 M1DP7 U1DAP> 5A 1WWNU7 U1DAP N6 5 O1M7 WM7Z_D7APEF D67B O5A5S7O7AP P11E PT5P N6 A1P U1A6NB7M7B BN6UNLENA72 %A 1WWNU7 U1DAP N6 O7M7EF 5 O756DM7O7AP 1W P56`6 6DUT 56 U56ZNAS O5NE NA PT7 W5UNENPF> P1 B7P7MONA7 RT7PT7M 1M A1P 76P5YEN6T7B LM1BDUPN1A 6P5AB5MB6 5M7 Y7NAS O7P2 $T7 'OLE1F7M 5U`A1REZ7BS76 PT5P 5A 1WWNU7 U1DAP R56 B1A7 1A +T5Q7c2 $T7 V7A7M5E +1DA67E T56 A1P U1AP7AB7B PT7 'OLE1F7M QN1E5P7B PT7 %UP YF 5AA1DAUNAS 5AB 7X7UDPNAS 5A 1WWNU7 U1DAP 1W +T5Q7c[ R1M`2$T7 V7A7M5E +1DA67E R56 5R5M7 PT5P PT7M7 R1DEB Y7 P76PNZO1AF M7S5MBNAS PT7 UE5NO7B M1DP7 U1DAP 1A ]7YMD5MF 84> 6NAU7 PT7 P76PNO1AF R56 NANPN5P7B YF 5 E75BNAS _D76PN1A2 /7Q7MPT7ZE766> PT7 U1OLE5NAP R56 A1P 5O7AB7B P1 5EE7S7 PT7 QN1E5PN1A2 *A PT767 UNMUDO6P5AU76 * WNAB PT5P PT7 O7MNP6 6T1DEB A1P Y7 5BZBM7667B W1M U1A6NB7M5PN1A6 1W LM1U7BDM5E BD7 LM1U7662%66DONAS> RNPT1DP B7UNBNAS> PT5P PT7 O7MNP6 6T1DEB Y7 5BZBM7667B> +T5Q7c 5U`A1RE7BS7B PT5P TN6 P76PNO1AF P1 PT7 7WW7UP PT5P T7 R56 6DY\7UP7B P1 5 M1DP7 U1DAP R56 A1P 5UUDM5P72 J1M7Z1Q7M> TN6 Q1EDAP77M7B B76UMNLPN1A 1W RT5P R56 5UPD5EEF 65NB P1 TNO 1A ]7YMD5MF 8. O5`76 A1 O7APN1A 1W 5 M1DP7 U1DAP2 %UZU1MBNASEF> * WNAB PT5P +T5Q7c R56 A1P P1EB PT5P T7 R1DEB Y7 6DY\7UP7B P1 5 M1DP7 U1DAP 5AB PT5P 5 M1DP7 U1DAP R56 A1P U1AZBDUP7B 1A 1M 5Y1DP ]7YMD5MF 842 $T7 V7A7M5E +1DA67E T56 A1P U1AP7AB7B PT5P PT7M7 R56 5 QN1E5PN1A Y567B 1A 5A 1WWNU7 U1DAP> PT7 N66D7 R56 A1P WDEEF ENPNS5P7B 5AB PT7 M7U1MB 7QNB7AU7 N6 NAZ6DWWNUN7AP P176P5YEN6T 5 QN1E5PN1A2*A QN7R 1W 5EE PT7 W1M7S1NAS> * U1AUEDB7 PT5P PT7 7QNB7AU7 M7ZS5MBNAS 5A 1WWNU7 U1DAP N6 NA6DWWNUN7AP P1 6DLL1MP 5 WNABNAS 1W 5 QN1E5PN1A2?2 JNBZJ5MUT PTM75P+1OLE5NAP NA L5M5SM5LT -<U= 5EE7S76 PT5P PT7 (76L1AB7AP QN1ZE5P7B #7UPN1A 9<5=<4= 1W PT7 %UP NA ONBZJ5MUT YF J5AANAS PTM75P7ANAS 7OLE1F776 5P PT7 INSTE5AB #P5PN1A RNPT 6PMNUP7M 7AW1MU7O7AP 1W PT7 (76L1AB7AP[6 BM766 U1B7 L1ENUF Y7U5D67 PT7F T5B 7AS5S7B NA DAN1A 5UPNQNPN762$TN6 5EE7S5PN1A U1AU7MA6 5 U1AQ7M65PN1A Y7PR77A J5AANAS 5AB #7S5MM5 1A PT7 E15BNAS B1U` 5P INSTE5AB #P5PN1A2 $T7 U1AZQ7M65PN1A 1UUDMM7B 1A #7S5MM5[6 YM75` PT7 B5F W1EE1RNAS 5 DAZN1AZO5A5S7O7AP O77PNAS 5PP7AB7B YF J5AANAS 5AB #7S5MM52 %E61 LM767AP 5P PT5P O77PNAS R7M7 #P7Q7A I5MBNA> O5A5S7M 1W UD6P1O7M 67MQNU7 1L7M5PN1A6 NA %EYD_D7M_D7 5AB &1U5E -.3 LM76NB7AP 0NEE !M76PN7A2 $T5P O77PNAS T5B 5BBM7667B U1OLE5NAP6 #7S5MM5 T5B M7SN6P7M7B RNPT !M76PN7A U1AU7MANAS J5AANAS[6 5Q5NE5YNENPF P1 O77P RNPT T7M M7S5MBNAS SMN7Q5AU762 $T7 O77PZNAS T5B A1P S1A7 R7EE> RNPT 5AS7M 1A Y1PT 6NB76 5AB I5MBNA T5B  G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3-3P7MONA5P7B PT7 O77PNAS2#7S5MM5 UM7BNYEF P76PNWN7B PT5P J5AANAS 5LLM15UT7B T7M 1A PT7 E15BNAS B1U` 5AB 65NB> M7S5MBNAS PT7 O77PNAS PT7 B5F Y7ZW1M7> a* T5B O5B7 TNO 61 O5B PT5P T7 R56mT5B PT1DSTP 5Y1DP U1ONAS NAP1 R1M` PT5P B5F 5AB S7PPNAS 1AP1 U5MMN7M6 PT5P BNBA[P T5Q7 6PMNL76 1A PT7NM 61U`62b$T7M7 N6 A1 7QNB7AU7 1W 5AFPTNAS 7E67 PT5P R56 65NB 1A PT7 B1U` 5AB PT7M7 N6 A1 L7M6D56NQ7 P76PNO1AF M7S5MBNAS J5AANAS[6 B7O75A1M2 J5AANAS BNB A1P 65F 6L7UNWNU5EEF RT5P T5B O5B7 TNO 5ASMF2 $T7M7 R56 5 BM766 U1B7 W1M U5MMN7M6 PT5P NAUEDB7B 5 M7_DNM7O7AP PT5P U5MMN7M6 R75M 6PMNL7B 61U`62 $T7 6PMNL7B 61U`6 M7_DNM7O7AP R56 A1P 7AW1MU7B2 $T7M7 N6 A1 1PT7M M7E7Q5AP 7QNZB7AU7 M7S5MBNAS PT7 R75MNAS 1W 6PMNL7B 61U`62"A J5MUT 44> 5 B5F 1M PR1 W1EE1RNAS PT7 M7O5M` 5Y1DP 61U`6> PT7M7 R56 5 6L7UN5E E5Y1MZO5A5S7O7AP O77PNAS P1 5BZBM766 LM1YE7O6 5P INSTE5AB #P5PN1A2 $TN6 O77PNAS R56 UE75MEF M7E5P7B P1 PT7 E5U` 1W 6DUU766 5P PT7 5ASMF O77PNAS 5 W7R B5F6 75MEN7M> RTNUT J5AANAS T5B U1OO7AP7B 1A P1 #7S5MM52 $T7M7 N6 A1 7QNB7AU7 PT5P PT7 J5MUT 44 O77PNAS R56 NA M76L1A67 P1 PT7 M7O5M` J5AANAS O5B7 P1 #7S5MM5 1A PT7 B1U`2$T7 DAN1A M7LM767AP5PNQ76 5P PT7 J5MUT 44 O77PNAS NAUEDB7B &1U5E -.3 !M76NB7AP 0NEE !M76PN7A> &1U5E -.3 )NU7!M76NB7AP G5Q7 !M5PP> #P7R5MB $NA5 #7S5MM5>5AB #P7R5MB C1TA J7Pc2 $T7 'OLE1F7M M7LM767AP5PNQ76 R7M7 J5A5S7M #P7Q7 I5MBNA> O5A5S7M 1W UD6P1O7M 67MQNU7 1L7M5PN1A6 W1M %EYD_D7M_D7> J5A5S7M C7MMF V5MUN5> BN6PMNUP E5Y1M M7E5PN1A6 6L7UN5EN6P> J5A5S7M &1MN VM1667> O5A5S7M 5P INSTE5AB #P5PN1A 5AB #DL7MQN61M #P7Q7 J5AANAS2 !M76PN7A P76PNWN7B PT5P 5P PTN6 O77PNAS PT7 L5MPN76 5SM77B P1 5 LM1U7BDM7 W1M T5ABENAS LM1YE7O6 RT7A PT7M7 R56 5 YM75`B1RA NA U1OODANU5PN1A62 %6 B76UMNY7B YF !M76PN7Ah*W LM1YE7O6 1UUDMM7B> NW PT7M7 R56 5 YM75`B1RA NA U1OODANZU5PN1A6> NW PT7M7 R56 5A NAUNB7AP B7Q7E1LNAS> 5EE PT7 L5MPN76 U1OONPP7B PT5P PT7 KAN1A M7LM767AP5PNQ7 R1DEB U5EE DL OF67EW 1M JM2 !M5PP2  $T7 O5A5S7O7AP M7LM767AP5PNQ7 R1DEB U5EE DL JM2 V5MUN52 I7 5AB * R1DEB SNQ7 5AF 5A6R7M6 \1NAPEF P1 5AF U1APM5UP _D76PN1A6 PT5P ONSTP U1O7 DL> 5AB R7 R1DEB 5E61 PMF P1 BNWWD67 5AF L1P7APN5EEF LM1YE7O5PNU 6NPD5PN1A6> PT5P R7 R1DEB 5UPD5EEF S1 1DP P1 PT7 6P5PN1A P1S7PT7M 5AB LM7Q7AP PTNAS6 WM1O 76U5E5PNAS 1M Y7U1ONAS O1M7 LM1YE7O5PNU 5AB M7Z61EQ7 PT7 N66D72$T7 V7A7M5E +1DA67E U1AP7AB6 PT5P PT7 M7O5M` O5B7 YF J5AANAS P1 #7S5MM5 1A PT7 B1U` QN1E5P7B #7UPN1A 9<5=<4= 1W PT7 %UP2 *A 6DLL1MP 1W PTN6 L16NPN1A PT7 V7A7M5E +1DA67E 5MSD76> a$T7 PTM75P R56 O5B7 P1 PT7 KAN1A[6 6P7R5MB 56 5 M76DEP 1W T7M 5PP7OLP P1 BN6UD66 5 SMN7Q5AU7RNPT O5A5S7O7AP2 #DUT 5 PTM75P P1 7AW1MU7 PT7 BM766 U1B7 O1M7 6PMNUPEF NA M7P5EN5PN1A W1M E7SNPNZO5P7 DAN1A 5UPNQNPF YF 5 6P7R5MB UE75MEF QN1E5P76 #7UPN1A 9<5=<4= 1W PT7 %UP2b$T7 'OLE1F7M B176 A1P 5BBM766 PTN6 5EE7S5PN1A 1A YMN7W2$T7 R1MB6 DPP7M7B YF J5AANAS R7M7 A1P 5 PTM75Pg PT7F R7M7 5 6P5P7O7AP 1W T1R T7 T5B W7EP NA PT7 L56P2 I7 65NB PT5P T7 T5B PT1DSTP 5Y1DP 7AW1MUNAS PT7 61U`6 MDE7 Y7W1M7 S1NAS P1 R1M`2 % M7561A5YE7 7OLE1F77 R1DEB DAB7M6P5AB WM1O J5AANAS[6 6P5P7ZO7AP PT5P PT5P T7 T5B M7\7UP7B PT7A1PN1A 1W 7AW1MUNAS PT7 6PMNL7B 61U`6 MDE7 P1 566D5S7 TN6 5AS7M2 J5AANAS[6 5U`A1REZ7BS7O7AP PT5P PT7 O77PNAS T5B U5D67B TNO 5AS7M R56 A1P A7R6 P1 #7S5MM52 $T7 7QNB7AU7 B176 A1P 6T1R PT5P J5AANAS[6 M7O5M` 1A PT7 B1U` R56 O1M7 PT5A 5A NEEZU1A6NB7M7B 5PP7OLP YF TNO P1 1L7A 5A NAW1MO5E BN6UD66N1A RNPT #7S5MM5 1W PT7 P7A6N1A Y7ZPR77A PT7 !16P5E #7MQNU7 5AB KAN1A5P INSTE5AB #P5PN1A2%66DONAS> RNPT1DP B7UNBNAS> PT5P J5AANAS[6 M7O5M` 1A PT7 B1U` P7UTANU5EEF QN1E5P7B #7UPN1A 9<5=<4=> NP R1DEB A1P 7WW7UPDZ5P7 PT7 LDML1676 1W PT7 %UP P1 WNAB 5 QN1E5PN1A2 #7S5MM5[6 P76PNZO1AF R56 PT5P PT7 U1AQ7M65PN1A R56 YM1DSTP DL 5P PT7 J5MUT 44 O77PNAS2 $T7 L5MPN76 5SM77B 5P PT7 67U1AB O77PNAS P1 5 LM1U766 W1M 5BBM766NAS LM1YE7O6 EN`7 PT7 1A7 PT5P T5B E7B P1 PT7 NANPN5E O77PNAS RT7M7 J5AANAS T5B Y7U1O7 5ASMF2 VNQ7A PT767 UNMZUDO6P5AU76> 5 M7O7BN5E 1MB7M M7S5MBNAS J5AANAS[6 M7O5M` R1DEB Y7 NAU1A6N6P7AP RNPT 7AU1DM5SNAS PT7 WDPDM7 M761EDPN1A 1W 6NONE5M LM1YE7O6 YF U1EE7UPNQ7 Y5MS5NANAS> M5PT7M PT5A ENPNS5PN1A20567B 1A PT7 W1M7S1NAS>* U1AUEDB7 PT5P PTN6 5EE7S5PN1A T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P L5M5SM5LT -<U= 1W PT7 U1OLE5NAP Y7 BN6ON667B292 J5MUT 8? M76PMNUPN1A6 1A DAN1A L5MPNUNL5PN1A 5P6P5ABDL O77PNAS6$T7 U1OLE5NAP 5EE7S76 PT5P 1A J5MUT 8?> J5AANAS PTM75P7A7B 7OLE1F776 RNPT DA6L7UNWN7B M7LMN65E6 W1M 61ENUNPNAS SMN7Q5AU76 5AB WNENAS 015MB UT5MS76> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=g LM1OZDES5P7B 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPNAS DAN1A 6P7R5MB6 WM1O WNENAS SMN7Q5AU76 DAE766 7OLE1F776 NANPNZ5P7B PT7 SMN7Q5AU76> NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <-=g 5AB LM1ODES5P7B 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPZNAS DAN1A 6P7R5MB6 WM1O 61ENUNPNAS SMN7Q5AU76 NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <-=2 $T767 5EE7S5PN1A6 5M7 NA U1OLE5NAP L5M5SM5LT6 -<B=<4=> <8=> 5AB <,=> M76L7UPNQ7EF2 "A J5MUT 8?> PT7 'OLE1F7M U5EE7B 5 6P5AB DL O77PNAS 1W E7PZP7M U5MMN7M6 1A PT7 R1M`M11O WE11M 5P INSTE5AB #P5PN1A2 #DUT 5 O77PNAS N6 T7EB 5Y1DP 1AU7 5 R77`2 $T7 O77PNAS6 5M7 L5NB PNO7 5AB 5M7 6UT7BDE7B RNPT1DP U1A6DEP5PN1A RNPT PT7KAN1A2 $T7 P5MS7P PNO7 W1M 6P5AB DL O77PNAS6 N6 4.ONADP76> P1 5Q1NB 6UT7BZDENAS 1Q7MPNO72$T7 6P5ABDL O77PNAS 1A J5MUT 8? R56 U1ABDUP7B YF #DL7MZQN61M #D65A $1W1F5248$1W1F5 T5B \D6P M7PDMA7B P1 BDPF 5P INSTE5AB #P5PN1A WM1O 5 B7P5NE 5AB T5B A1P7B PT5P NA T7M 5YZ67AU7 5 6P5AB DL T5B P5`7A ,. ONADP762 #T7 U1AW7MM7B RNPT T7M 6DL7MQN61M> J5A5S7M &1MM7E VM1667> 5Y1DP PTN6 Y7W1M7 PT7 J5MUT 8? O77PNAS2 VM1667 7OLT56Nc7B P1 $1W1F5 PT7 A77B P1 5BT7M7 P1 PT7 4.ZONADP7 PNO7 ENONP2^T7A $1W1F5 U1AUEDB7B T7M M7O5M`65P PT7 J5MUT 8? O77PZNAS> #7S5MM5 65NB PT5P 6T7 T5B 61O7 PTNAS6 P1 65F 5AB R56 M7UZ1SANc7B YF $1W1F52 $T7M7 W1EE1R7B 7XP7AB7B M7O5M`6 YF #7ZS5MM5 P1 PT7 7OLE1F776 M7S5MBNAS LDML1MP7B U1APM5UP QN1E5PN1A6 YF PT7 'OLE1F7M2 #7S5MM5 7AU1DM5S7B PT7 U5MMN7M6 P1 677 PT7NM   48$T7M7 R56 7XP7A6NQ7 P76PNO1AF M7S5MBNAS 6P5ABDL O77PNAS6> NAZUEDBNAS PT7 J5MUT 8? O77PNAS2 JDUT 1W PT7 P76PNO1AF N6 U1A6N6P7AP2 #DL7MQN61M6 5AB O5A5S7M6 RT1 P76PNWN7B M7S5MBNAS 6P5ABDL O77PNAS6 NAUEDB7B I5MBNA> C5U`> VM1667> $1W1F5> 5AB J5AANAS2 'OLE1F77 5AB DAN1A M7LM767AP5PNQ76 P76PNWFNAS NAUEDB7B !M5PP> #7S5MM5> +1L7E5AB> J7Pc> VNEE> J5AD5E J5BMNB> C17E ^5B6R1MPT>5AB !TNEENL +5M5Y5\52 $T7 W5UP6 NA PTN6 B7UN6N1A M7S5MBNAS PT7 6P5AB DL O77PNAS6 S7A7M5EEF 5AB PT7 W5UP6 M7S5MBNAS PT7 J5MUT 8? O77PNAS 5AB PT7 7Q7AP6 E5P7M PT5P B5F 5M7 5 U1OL16NP7 1W PT7 UM7BNYE7 5AB LM1Y5YE7 L1MPN1A6 1W PT7 P76PNO1AF2 $1 PT7 7XP7AP PT5P 61O7 P76PNO1AF N6 NAU1A6N6P7AP RNPT OF WNABNAS6> NP T56 A1P Y77A UM7BNP7B Y567B DL1A PT7 LM1Y5YNENPN76 5AB PT7 B7O75A1M 1W PT7 RNPA766762 !"#$%& #'()*+'3--6P7R5MB 5AB WNE7 SMN7Q5AU76 5AB P1 RMNP7 DL 6P5P7O7AP6 M7S5MBZNAS 1Q7MPNO7 NAUNB7AP6 W1M D67 NA WNENAS SMN7Q5AU762 GDMNAS PT7 U1DM67 1W PT767 M7O5M`6 YF #7S5MM5> $1W1F5 P1EB #7S5MM5 PT5P 6T7 A77B7B P1 U1AUEDB7 T7M M7O5M`62 #7S5MM5 M7LEN7B> aH1D `A1R> * 65P T7M7 5AB EN6P7A7B P1 F1D> A1R F1D[M7 S1NAS P1 6NP T7M7 5AB EN6P7A P1 O72b#7S5MM5 U1APNAD7B T7M M7O5M`6 P1 PT7 7OLE1F7762 'Q7APD5EEF VM1667 O1PN1A7B P1 $1W1F5 P1 UDP #7ZS5MM5 1WW YF BM5RNAS T7M WNAS7M 5UM166 T7M PTM15P 5AB $1W1F5 7AB7B PT7 O77PNAS2 $T7 7OLE1F776 T5B UE1U`7B 1AP1 PM5NANAS PNO7 W1M PT7 O77PNAS2 #7S5MM5 UE1U`7B 1WW PM5NANAS PNO7 5P PT7 U1AUED6N1A 1W PT7 O77PNAS2 #7S5MM5[6 PNO7 M7U1MB6 6T1R PT5P 6T7 R56 1A PM5NANAS PNO7 W1M 8? ONADP762GDMNAS PT7 U1DM67 1W 6P5ABDL O77PNAS6 PT7 DAN1A 6P7R5MB6 5M7 PFLNU5EEF 5M7 NAQNP7B P1 1WW7M NALDP2 $T7 KAN1A N6 5 L5MPNUNZL5AP NA PT7 W5UNENPF 65W7PF LM1SM5O6 5AB 65W7PF N6 5 6DY\7UP 61O7PNO76 5BBM7667B YF PT7 DAN1A O7OY7M6 1W PT7 65W7PF U1OZONPP772 !MN1M P1 J5MUT 8?> 6P7R5MB6 T5B 56`7B W1M 5AB M7U7NQ7B L7MON66N1A P1 O5`7 M7O5M`6 RNPT1DP LMN1M M7QN7R YF O5A5S7ZO7AP2$T7M7 N6 A1 6DY6P5APN5E 7QNB7AU7 PT5P PT7 KAN1A 7X7MUN67B 5AF U1APM1E 1Q7M 6P5AB DL O77PNAS6 1M PT5P PT7F R7M7 U1A6NB7M7B \1NAP E5Y1MZO5A5S7O7AP O77PNAS62 "A YMN7W PT7 V7A7M5E +1DAZ67E U1AP7AB6 PT5P !M76PN7A 1A 1UU56N1A U1ABDUP7B 6P5ABDL O77PZNAS62 $T7 7QNB7AU7 B176 A1P 6T1R PT5P !M76PN7A R56 7Q7M NA UT5MS7 1W 5 6P5AB DL O77PNAS 1M PT5P TN6 L5MPNUNL5PN1A R5MM5AP6 5 U1AUED6N1A PT5P T7 7Q7M U1ABDUP7B 5 6P5ABDL O77PNAS2 *A PTN6 M7S5MB> PT7 V7A7M5E +1DA67E U1AP7AB6 1A YMN7W PT5P !M76PN7A> !M5PP> VNEE>5AB J7Pc P76PNWN7B> DAM7YDPP7B> PT5P DAN1A 1WWNUN5E6 T5Q7 W1M F75M6> RNPT1DP U7A61M6TNL> 5BBM7667B E7PP7M U5MMN7M6 5P 6P5AB DL6 5Y1DP DAN1A N66D76> NAUEDBNAS PT7 WNENAS 1W SMN7Q5AU762 %WP7M M7QN7RNAS PT7 M7U1MB> * WNAB PT5P NP B176 A1P 6DLL1MP5 U1AUED6N1A PT5P LMN1M P1 J5MUT 8?>PT7 KAN1A 61ENUNP7B SMN7QZ5AU76 1M U1ABDUP7B NAP7MA5E DAN1A YD6NA766 5P 6P5ABDL O77PNAS62 $T7 V7A7M5E +1DA67E 5E61 5667MP6 1A YMN7W PT5P PT7M7 N6 5 TN6P1MF 1W DAN1A 6P7R5MB6 5AB 1WWNU7M6 Y7NAS 5EE1R7B P1 6DSS76P 5P 6P5ABDL O77PNAS6 PT5P 5SSMN7Q7B 7OLE1F776 6T1DEB 677 PT7NM DAN1A 6P7R5MB M7S5MBNAS PT7 WNENAS 1W SMN7Q5AU762 $T5P 5667MPN1A N6 A1P 6DLL1MP7B YF UM7BNYE7 5AB LM1Y5PNQ7 7QNB7AU72 ^TNE7 PT7 KAN1A T5B A7Q7M Y77A P1EB NA PT7 L56P PT5P PT7 'OLE1F7M[6 6P5ABDL O77PNAS6 U1DEB A1P Y7 D67B P1 U1ABDUP DAN1A YD6NA766 1M 61ENUNP SMN7Q5AU76> PT7 7QNB7AU7 5E61 B176 A1P 6T1R PT5P PT7M7 R56 5AF M7E7Q5AP LM7U7B7AP W1M #7S5MM5[6 M7O5M`6 5P PT7 J5MUT 8? 6P5ABDL O77PNAS2]1EE1RNAS PT7 J5MUT 8? O77PNAS>VM1667 O5B7 5 B7UN6N1A PT5P NA PT7 WDPDM7> PT7 KAN1A R1DEB Y7 M7_DNM7B P1 UE75M NA 5BZQ5AU7 P1LNU6 PT5P PT7 KAN1A RN6T7B P1 5BBM766 5P 6P5ABDL O77PZNAS6> PT5P PT7 KAN1A R1DEB A1P Y7 L7MONPP7B P1 61ENUNP SMN7QZ5AU76 5P PT167 O77PNAS6> 5AB PT5P PT7 O77PNAS6 R1DEB Y7 T7EB P1 PT7 4.ONADP7 P5MS7P2 $1W1F5 M7E5P7B PT7 A7R MDE7 P1 6DL7MQNZ61M6> NAUEDBNAS J5AANAS2 #T7 5E61 6L1`7 P1 #P7R5MB6 JNUT57E VNEE 5AB C1TA J7Pc PT5P B5F2 $1W1F5 P1EB VNEE 5AB J7Pc PT5P PT7 6P5AB DL O77PNAS PT5P B5F R56 5 O5A5S7O7AP O77PNAS 5AB PT5P O5A5S7O7AP R56 A1P S1NAS P1 5EE1R PT7 KAN1A P1 PDMA NP NAP1 5 W1MDO M7S5MBNAS U1APM5UP N66D76 PT5P T5B P1 Y7 T5ABE7B PTM1DST PT7 SMN7Q5AU7 LM1U7662 J5AANAS 5BQN67B #7S5MM5 1W PT7 MDE7 E5P7M PT5P B5F2J5AANAS 6L1`7 RNPT #7S5MM5 5Y1DP PT7 MDE7 E5P7M NA PT7 B5F 1A J5MUT 8?> NA 5 M11O NB7APNWN7B 56 5 U1AW7M7AU7 M11O2 $T7 M11O T5B B1DYE7 B11M6 5AB 5P E756P 1A7 B11M R56 1L7A2 $T7 U1AW7M7AU7 M11O R56 D67B W1M PM5NANAS 5AB T5B P5YE76 5AB UT5NM62 $T7 M11O 5B\1NA7B PT7 R1M`M11O WE11M2 J5AD7E J5ZBMNB> 5 E7PP7M U5MMN7M 1A ENONP7B BDPF> L7MW1MO7B R1M` BDPN76 PT7M7 5AB #7S5MM5 D67B PT7 M11O P1 R1M` 1A SMN7Q5AU76 RT7A 6T7 R56 1A 6P7R5MB PNO72 ^T7A J5AANAS 7AP7M7B PT7 M11O 1A J5MUT 8?> PT7 1AEF 1PT7M L7M61A6 LM767AP R7M7 #7S5MM5 5AB J5BMNB2 $T7M7 7A6D7B 5A 7XUT5AS7 Y7PR77A J5AANAS 5AB #7S5MM52 J5AANAS> #7S5MM5>5AB J5BMNB P76PNWN7B 5Y1DP RT5P 1UUDMM7B2 $T7 W1EE1RNAS N6 5 U1OL16NP7 1W PT7 O1M7 UM7BNYEF 1WW7M7B 5AB LM1Y5YE7 P76PNO1AF2J5AANAS NANPN5P7B 5 U1AQ7M65PN1A RNPT #7S5MM5 YF 56`NAS> a^T5P[6 A7Rnb#7S5MM5 P76PNWN7B PT5P TN6 B7O75A1M R56 U1MBN5E2 #7S5MM5[6 M76L1A67 R56 A1P U1MBN5E2 #T7 56`7B> a^T5P[6 A7R RNPT RT5PnbJ5BMNB P76PNWN7B PT5P J5AANAS _DNP 6ONENAS2 J5AZANAS M7LEN7B> a^7EE> RT5P[6 A7R RNPT 5AFPTNAS> F1D `A1R2b#7S5MM5 PT7A 5667MP7B PT5P 6T7 R56 A1P M7U7NQNAS 6P7R5MB PNO7 W1M SMN7Q5AU76 5AB PT5P 6T7 T5B A1P M7U7NQ7B NAW1MO5PN1A WM1O PT7 'OLE1F7M PT5P 6T7 T5B M7_D76P7B2 #7S5MM5 6P5P7B PT5P 6T7 R1DEB Y7 WNENAS 5BBNPN1A5E 015MB UT5MS76 NW 6T7 BNB A1P M7U7NQ7 PT7 NAW1MO5PN1A2 J5AANAS 65NB T7 R1DEB S7P PT7 NAW1MO5PN1A 6T7 A77B7B2 J5AANAS PT7A P1EB #7S5MM5 PT5P 6T7 R1DEB A1P Y7 5EE1R7B P1 61ENUNP SMN7Q5AU76 BDMNAS 6P5AB DL O77PNAS62 I7 P1EB #7S5MM5 PT5P NA PT7 WDPDM7 6T7 R1DEB T5Q7 P1 P7EE TNO 1M VM1667 NA 5BQ5AU7 RT5P 6T7 R5AP7BP1 P5E` 5Y1DP 5P 6P5AB DL O77PNAS6 5AB S7P PT7NM 5LLM1Q5E2 I7 6L7UNWNU5EEF P1EB T7M PT5P 6T7 R56 A1P S1NAS P1 Y7 5EE1R7B PNO7 P1 P7EE 7OLE1F776 5P 6P5ABDL O77PNAS6 P1 A1P Q1EDAP77M W1M 1Q7MPNO7 5AB P1 P5`7 PNO7 P1 RMNP7 6P5P7ZO7AP6 NW PT7F R7M7 O5AB5P7B P1 R1M` 1Q7MPNO72 * WNAB PT5P J5AANAS[6 M7O5M`6 M7S5MBNAS 61ENUNPNAS O5B7 NA PT7 PM5NANAS M11O 5BBM7667B 1AEF 61ENUNPNAS 5P 6P5AB DL O77PNAS6 5AB PT5P J5AANAS BNB A1P P7EE #7S5MM5 5P PTN6 O77PNAS PT5P 6T7 R56 A1P 5EE1R7B P1 P5E` P1 U5MMN7M6 DAE766 PT7F 56`7B P1 6L75` P1 T7M2 *A M75UTNAS PTN6 U1AUED6N1A * T5Q7 U1A6NB7M7B PT7 P76PNO1AF 1W J5BMNB 5AB PT7 B7O75A1M 1W 5EE PT7 RNPA766762 +1APM5MF P1 PT7 U1AP7APN1A 1W PT7 V7A7M5E +1DA67E 1A YMN7W> PT7 UM7BNYE7 5AB LM1Y5PNQ7 7QNB7AU7 B176 A1P 6T1R PT5P J5AANAS P1EB #7S5MM5 PT5P 6T7 R56 A1P P1 WNE7 5 SMN7Q5AU7 DAE766 PT7 SMN7Q5AU7 R56 NANPN5P7B YF 5 E7PP7M U5MMN7M2 J5AANAS UE75MEF R56 B7ENQ7MNAS 5A NA6PMDUPN1A P1 #7S5MM5 M7S5MBNAS 6P5ABDL O77PNAS6 5AB BNB A1P 677` P1 A7S1PN5P7 RNPT T7MM7S5MBNAS PT7 N66D72"A %DSD6P 4@> PT7A 0M5AUT -.3 LM76NB7AP 0NEE !M76PN7A RM1P7 5 E7PP7M P1 INSTE5AB #P5PN1A J5A5S7M $T1O56 C5U`> NA M76L1A67 P1 5 E7PP7M C5U` T5B 67AP P1 !M76PN7A W1EE1RNAS 5 6DY67_D7AP NAUNZB7AP NAQ1EQNAS M7O5M`6 #7S5MM5 RN6T7B P1 O5`7 5P 5 6P5ABDL O77PNAS 1A %DSD6P432 *A TN6 E7PP7M !M76PN7A B76UMNY7B NA B7P5NE PT7 KAN1A[6 L16NPN1A M7S5MBNAS PT7 MNSTP6 1W PT7 KAN1A 5P 6P5ABZDL O77PNAS62 %6 7X5OLE76 1W L56P DAN1A 5AB 7OLE1F77 L5MPNUNZL5PN1A 5P 6P5ABDL O77PNAS6 !M76PN7A UNP7B 5AA1DAU7O7AP6 1W UEDY WDAUPN1A6> 7E7UPN1A6> O77PNAS6> YNMPT6> O5MMN5S76> M7PNM7ZO7AP6>5AB S7PZR7EE U5MB62 I7 O5B7 A1 UE5NO 1W 5AF MNSTP 1W PT7 KAN1A P1 61ENUNP SMN7Q5AU76 1M P1 U1ABDUP NAP7MA5E YD6NA766 5P 6P5ABDL O77PNAS62"A %DSD6P 89> PT7 KAN1A WNE7B 5 SMN7Q5AU7 1Q7M PT7 M76PMNUZPN1A 1A DAN1A L5MPNUNL5PN1A NA 6P5ABDL O77PNAS6 5P INSTE5AB 6P5PN1A PT5P R7M7 NOL167B 5WP7M PT7 J5MUT 8? O77PNAS2 "A #7LZP7OY7M 8, PT7 SMN7Q5AU7 R56 67PPE7B2 !M76PN7A 6NSA7B PT7 SMN7QZ5AU7 67PPE7O7AP W1M PT7 KAN1A2 $T7 W1EE1RNAS N6 PT7 M7O7BF  G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3-;LM1QNB7B YF PT7 67PPE7O7APh$T7 KAN1A 6T5EE Y7 5EE1R7B P1 L5MPNUNL5P7 5AB O5`7 5AZA1DAU7O7AP6 5P 6P5AB DL P5E`62 $T7 L5MPN76 ODPD5EEF 5SM77 PT5P 6P5AB DL 6T1DEB A1P PDMA NAP1 B7Y5P7 W1MDO6 RT7M7 PT7 L5MPN76 S1 Y5U` 5AB W1MPT 5MSDNAS> RT7A O5A5S7O7AP UMNPNZUNc76 PT7 U5MMN7M6> T1R7Q7M> PT7 KAN1A T56 PT7 MNSTP P1 6PNU` DL W1M PT7O2$T7 V7A7M5E +1DA67E U1AP7AB6 PT5P PT7 'OLE1F7M O5B7 5 DANE5P7M5E UT5AS7 NA P7MO6 5AB U1ABNPN1A6 1W 7OLE1FO7AP 1A J5MUT 8?> YF LM1TNYNPNAS PT7 61ENUNP5PN1A 1W SMN7Q5AU76 5P 6P5AB DL O77PNAS2 $T7 UM7BNYE7 5AB LM1Y5PNQ7 7QNB7AU7 B176 A1P 76ZP5YEN6T PT5P PT7M7 R56 5 R7EE 76P5YEN6T7B> E1AS 6P5ABNAS LM5UPNU71W DAN1A 5S7AP6 61ENUNPNAS SMN7Q5AU76 5P 6P5ABDL O77PNAS6 PT5P ONSTP 6DLL1MP 5A 5MSDO7AP PT5P PT7M7 R56 5A DAE5RWDE DANE5P7M5E UT5AS72  #77 AYY,$ !36FF6$7 B,1?8@4 /&(0 39@> 3@, <4@99=> 5AB U5676 UNP7B PT7M7g +36*#%4*F36# B,.#VB,*# E,""*6$7 B,2> ,3. /&(0 ,3@> ,-- <8..,=>5AB U5676 UNP7B PT7M72  (5PT7M> PT7 7QNB7AU7 76P5YEN6T76 1AEF PT5P PT7M7 R56 5 TN6P1MF 1W PT7 7OZLE1F7M NAQNPNAS NALDP WM1O PT7 KAN1A W1M M1DPNA7 5AA1DAU7O7AP6 5AB 65W7PF U1OONPP77 M7L1MP62$T7 _D76PN1A 1W RT7PT7M #7S5MM5[6 M7O5M`6 P1 PT7 7OLE1F776 R7M7 LM1P7UP7B U1AU7MP7B 5UPNQNPF N6 5 BNWW7M7AP N66D72 #T7 56`7B W1M 5AB R56 SM5AP7B L7MON66N1A P1 6L75` 5AB PT7 U1AP7AP 1W T7M M7O5M`6 Y7W1M7 6T7 R56 56`7B P1 U1AUEDB7 T7M M7O5M`6 R56 LM1P7UP7B207U5D67 #7S5MM5[6 MNSTP P1 5BBM766 PT7 7OLE1F776 R56 Y567B 1A PT7 U1A67AP 1W PT7 'OLE1F7M 5AB PT7 6P5AB DL R56 T7EB 1A R1M` PNO7> $1W1F5 BNB A1P DAE5RWDEEF NAP7MW7M7 RNPT LM1P7UP7B 6L77UT RT7A 6T7 NANPN5EEF P1EB #7S5MM5 PT5P 6T7 A77B7B P1 U1AZUEDB7 T7M M7O5M`62*A PTN6 M7S5MB> PT7 7QNB7AU7 B176 A1P 6T1R PT5P #7S5MM5 R56 5YMDLPEF UDP 1WW 1M PT5P $1W1F5 R56 1PT7M PT5A L1ENP7 NA T7M M7_D76P2 *A6P75B 1W U1AUEDBNAS T7M M7O5M`6> #7ZS5MM5 MDB7EF M76L1AB7B P1 $1W1F5 5AB NSA1M7B T7M M7_D76P2 #7S5MM5 7WW7UPNQ7EF P11` U1APM1E 1W PT7 R1M`PNO7 O77PNAS2 #7ZS5MM5[6 5UPN1A6 R7M7 A1P NA PT7 U1AP7XP 1W 5 E5Y1MZO5A5S7O7AP O77PNAS RT7M7 7OLE1F776 5LL75MNAS NA 5 M7LM767AP5PNQ7 U5L5UZNPF B1 A1P E167 PT7NM 6P5PDP1MF LM1P7UPN1A Y7U5D67 1W 1WW7A6NQ7 U1ABDUP2 #77B#"4&F6**#&? T$.1? ,88 /&(0 ;?3> ;?? <4@@;=2 #7S5MM5[6 6P5P7O7AP P1 $1W1F5 R1DEB M7561A5YEF T5Q7 PT7 7WW7UP 1W DAB7MONANAS $1W1F5 NA WM1AP 1W PT7 7OLE1F776 5AB #7S5MM5[6 M7WD65E P1 U1AUEDB7 T7M M7O5M`6 R56 A1P LM1P7UP7B2$T7 U1OLE5NAP 5EE7S76 PT5P 1A J5MUT 8?> NA QN1E5PN1A 1W #7UZPN1A 9<5=<4= 1W PT7 %UP> J5AANAS PTM75P7A7B NP6 7OLE1F776 RNPT DA6L7UNWN7B M7LMN65E6 W1M 61ENUNPNAS SMN7Q5AU76 5AB W1M WNENAS 015MB UT5MS762 $T7M7 N6 A1 6DY6P5APN5E 7QNB7AU7 PT5P 1A J5MUT 8?> J5AANASPTM75P7A7B #7S5MM5 1M 5AF 1PT7M 7OZLE1F77 RNPTM7LMN65E6 W1M 61ENUNPNAS SMN7Q5AU76 1M W1M WNENAS 015MB UT5MS762 %UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT -<B=<4= 1W PT7 U1OLE5NAP T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P NP Y7 BN6ON667B2$T7 U1OLE5NAP 5EE7S76 PT5P 1A J5MUT 8?> NA QN1E5PN1A 1W #7UZPN1A 9<5=<4= 5AB <-= 1W PT7 %UP> J5AANAS LM1ODES5P7B 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPNAS DAN1A 6P7RZ5MB6 WM1O WNENAS SMN7Q5AU76 DAE766 7OLE1F776 NANPN5P7B PT7 SMN7Q5AU762 $T7 UM7BNYE7 P76PNO1AF B176 A1P 76P5YEN6T PTN6 5EE7ZS5PN1A2 %UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT -<B=<8= 1W PT7 U1OLE5NAP T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P NP Y7 BN6ZON667B2$T7 U1OLE5NAP 5EE7S76 PT5P 1A J5MUT 8?> NA QN1E5PN1A 1W #7UZPN1A 9<5=<4= 5AB <-= 1W PT7 %UP> J5AANAS LM1ODES5P7B 5A 1Q7MEF YM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPNAS DAN1A 6P7R5MB6 WM1O 61ENUNPNAS SMN7Q5AU762 $T7 7QNB7AU7 6T1R6 PT5P PT7 (76L1AB7AP BNB LM1ODES5P7 1A PT5P B5P7 MDE76 M76PMNUPNAS DAN1A L5MPNUNL5PN1A NA 6P5ABDL O77PNAS6 PT5P M7_DNM7B 5BQ5AU7B 5LLM1Q5E 1W PT7 6DY\7UP6 PT5P R1DEB Y7 5BBM7667B YF PT7 KAN1A 5AB RTNUT LM1ZTNYNP7B PT7 61ENUNP5PN1A 1W SMN7Q5AU76 5P 6P5AB DL O77PNAS62 * U1AUEDB7 PT5P PT7 V7A7M5E +1DA67E T56 A1P LM1Q7A PT5P PT7 KAZN1A T5B 5 MNSTP LM1P7UP7B YF PT7 %UP P1 7AS5S7 NA PT7 U1ABDUP 5BBM7667B YF PT7 UT5EE7AS7B MDE76 M7S5MBNAS PT7 KAN1A[6 L5MZPNUNL5PN1A NA 6P5AB DL O77PNAS62 J1M71Q7M> #7S5MM5[6 M7O5M`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`7B NW T7 R56 SNQNAS T7M 5 BNM7UP 1MB7M P1 A1P 61ENUNP SMN7Q5AU76 5P 6P5AB DL O77PNAS62 J5AANAS M7LEN7B PT5P T7 R56 SNQNAS T7M 5 BNM7UP 1MZB7M2 #7S5MM5 P1EB J5AANAS PT5P 6T7 R5AP7B 5 RNPA766 P1 TN6 1MB7M 5AB 6T7 Y7S5A U5EENAS 1DP P1 PT7 R1M`M11O WE11M W1M 61O71A7 P1 U1O7 P1 PT7 PM5NANAS M11O P1 Y7 T7M RNPA7662 J5AZANAS P1EB #7S5MM5 PT5P 6T7 BNB A1P A77B 5 RNPA766 5AB Y7S5A R5E`NAS 5R5F> 5AB O1PN1A7B W1M 5A 7OLE1F77 RT1 T5B M7Z6L1AB7B P1 #7S5MM5[6 U5EE W1M 5 RNPA766 P1 M7PDMA P1 R1M`2 #7ZS5MM5 NB7APNWN7B PT5P 7OLE1F77 R56 C7MMF J5MPNA7c2 C7MMF J5MZPNA7c BNB A1P P76PNWF2 %6 J5AANAS R56 R5E`NAS 5R5F #7S5MM5 F7EE7B 5WP7M TNO> a+1O7 Y5U` T7M7 F1D U1R5MB2bJ5BMNB R56 6PNEE NA PT7 M11O O5`NAS 5 L7M61A5E LT1A7 U5EE 5AB T7 P76PNWN7B PT5P T7 BNB A1P T75M PT7 _D1P7B M7O5M`2 * B1 A1P UM7BNP J5BMNB[6 UE5NO PT5P T7 BNB A1P T75M #7S5MM5[6 UT5EE7AS7 P1 J5AANAS Y7ZU5D67 NP R56 A1P UM7BNYEF 1WW7M7B 5AB NP N6 TNSTEF NOLM1Y5YE7 PT5P T7 BNB A1P T75M #7S5MM52 VNQ7A PT7 PNONAS 1W PT7 7Q7AP6> * U1AUEDB7 PT5P C7MMF J5MPNA7c 5E61 T75MB #7S5MM5[6 6T1DP2 $T7 B11M P1 PT7 PM5NANAS M11O R56 1L7A RT7A #7S5MM5 F7EE7B 5PJ5AANAS2 +D6P1O7M #7MQNU7 #DL7MQN61M !5PMNUN5 J5A1D6 R56 R5E`NAS P1R5MB PT7 PM5NANAS M11O 5P PT7 PNO7 1W PTN6 NAUNB7AP 5AB T75MB #7S5MM5 F7EE 5P J5AANAS2 J5A1D6 6L1`7 RNPT J5BMNB NA PT7 PM5NANAS M11O M7S5MBNAS 5 B7ENQ7MF 5R5F WM1O PT7 W5UNENPF2 J5A1D6 5AB J5BMNBE7WP PT7 PM5NANAS M11O2J5AANAS BNB A1P 6P1L 1M M76L1AB P1 #7S5MM5 5AB R5E`7B P1 VM1667[6 1WWNU7> P1 BN6UD66 RT5P T5B \D6P T5LL7A7B2 VM1667 R56 A1P NA T7M 1WWNU72 J5AANAS PT7A 56`7B J5A1D6 P1 5UU1OL5AF TNO Y5U` P1 PT7 PM5NANAS M11O P1 Y7 5 RNPA7662 J5AANAS T5B B7P7MONA7B PT5P T7 R56 S1NAS P1 BN6UD66 PT7 NAUNB7AP RNPT #7ZS5MM52 ^T7A J5AANAS 5AB J5A1D6 5MMNQ7B 5P PT7 PM5NANAS  !"#$%& #'()*+'3-?M11O> #7S5MM5 R56 1A PT7 LT1A72 #T7 T5B U5EE7B DAN1A LM76NZB7AP G5QNB !M5PP 5P PT7 KAN1A[6 1WWNU7> E1U5P7B 5R5F WM1O INSTZE5AB #P5PN1A2 ^T7A J5AANAS M7PDMA7B P1 PT7 PM5NANAS M11O> T7 P1EB #7S5MM5 PT5P T7 R56 NA6PMDUPNAS T7M P1 U1O7 P1 PT7 1WWNU72 I7 T75MB #7S5MM5 65F P1 !M5PP> aI7 N6 A1R P7EENAS O7 P1 U1O7 P1 PT7 1WWNU72b#7S5MM5 P1EB J5AANAS PT5P 6T7 R56 P5E`NAS P1 !M5PP 5AB PT5P T7 R1DEB Y7 1Q7M NA -ONADP76 5AB PT5P 6T7 R56 A1P S1NAS P1 PT7 1WWNU7 RNPT1DP T7M DAN1A M7LM767AP5PNQ72 J5AANAS 65NB PT5P 6T7 BNB A1P A77B T7M DAN1A M7LM767AP5PNQ7 5AB PT5P T7 R56 SNQNAS T7M 5 BNM7UP 1MB7M P1 U1O7 P1 PT7 1WWNU7 5AB NW 6T7 BNB A1PW1EE1R TN6 BNM7UP 1MB7M> 6T7 U1DEB Y7 BN6UNLENA7B> DL P1 5AB NAUEDBNAS M7O1Q5E WM1O PT7 L16P 1WWNU72 #7S5MM5 Y7S5A F7EENAS 5P J5AANAS> P7EENAS TNO P1 E75Q7 T7M 5E1A7 5AB P1 S7P 1DP2 J5AANAS P1EB T7M P1 A1P P7EE TNO P1 E75Q7 5AB M7L75P7B TN6 NA6PMDUPN1A PT5P 6T7 U1O7 P1 PT7 1WWNU72 #7S5MM5 Y7S5A UT5APNAS E1DBEF> a&75Q7 O7 5E1A7> 6NM2b J5AANAS R5E`7B 5R5F W1M 5 O1O7AP> 5AB M7PDMA7B P1 56` #7S5MM5 NW 6T7 DAB7M6P11B PT5P 6T7 U1DEB Y7 P7MONA5P7B NW 6T7 BNB A1P W1EE1R TN6 NA6PMDUPN1A2 #7ZS5MM5 R56 UMFNAS 5ABF7EENAS M7L75P7BEF PT5P 6T7 R56 R5NPNAS W1M T7M M7LM767AP5PNQ7> PT5P T7 R1DEB Y7 PT7M7 NA -ONADP76 5AB PT5P 6T7 R56 NAQ1`NAS T7M )46$7#&"4$MNSTP62 J5A1D6 UM7BNYEF B76UMNY7B #7S5MM5[6 B7O75A1M 56 TF6P7MNU5E2 J5AANAS BNB A1P M5N67 TN6 Q1NU7 5AB BNB A1P 5LLM15UT UE167M PT5A W1DM 1M WNQ7 W77P WM1O #7S5MM52 %P PTN6 L1NAP J5AANAS P1EB #7S5MM5 PT5P 6T7 R56 Y7NAS LE5U7B 1A 4;2? 7O7MS7AUF E75Q7 6P5PD6 NA6PMDUP7B T7M P1 UE1U` 1WW 5AB E75Q7 PT7 W5UNENPF2 #7S5MM5 NANPN5EEF M7WD67B 5AB PT7 NA6PMDUPN1A R56 M7L75P7B2 #7S5MM5 65NB 6T7 R1DEB E75Q7> YDP UE5NO7B J5AANAS R56 YE1U`NAS T7M R5F2 J5AANAS O1Q7B R7EE 5R5F WM1O PT7 PM5NANAS M11O B11M 5AB #7S5MM5E7WP PT7 M11O 5AB UE1U`7B 1DP2#7S5MM5 P76PNWN7B 1A BNM7UP 7X5ONA5PN1A PT5P J5AANAS P1EB T7M Y1PT PT5P 6T7 R56 WNM7B 5AB PT5P 6T7 R56 Y7NAS LE5U7B 1A 4;2? 7O7MS7AUF E75Q7 6P5PD62* B1 A1P UM7BNP #7S5MM5[6 P76PNO1AF PT5P J5AANAS P1EB T7M PT5P 6T7 R56 WNM7B Y7U5D67 NP R56 A1P UM7BNYEF 1WW7M7B 5AB N6 NOLM1Y5YE72 %MPNUE7 4;> 67UPN1A ? 1W PT7 U1APM5UP> N6 PNPE7B a7O7MS7AUF LM1U7BDM7b5AB LM1QNB76 PT5P 5A 7OLE1F77 O5F Y7 LE5U7B 1A 7O7MS7AUF 1WWZBDPF 6P5PD62 %A 7OLE1F77 1A 4;2? 7O7MS7AUF E75Q7 6P5PD6 T56 A1P Y77A WNM7B 5AB N6 7APNPE7B P1 PT7 LM1U7BDM76 PT5P OD6P Y7 W1EE1R7B Y7W1M7 PT7 7OLE1F77 O5F Y7 BN6UT5MS7B2 *P N6 NOLM1Y5YE7 PT5P J5AANAS R1DEB T5Q7 P1EB #7S5MM5 PT5P 6T7 R56 WNM7B 5AB> 5P PT7 65O7 PNO7> P1EB T7M PT5P 6T7 R56 Y7NAS LE5U7B 1A 4;2? 7O7MS7AUF E75Q7 6P5PD62 G7P5NE7B LM1U7BDM76 OD6P Y7 W1EE1R7B Y7W1M7 5 E7PP7M U5MMN7M N6 BN6ZUT5MS7B 5AB 5 LM1L167B BN6UT5MS7 OD6P Y7 M7QN7R7B 5AB U1AZUDMM7B NA YF PT7 NA6P5EE5PN1A T75B 1M 5 B76NSA772 *P N6 NOLM1YZ5YE7 PT5P J5AANAS R1DEB T5Q7 P1EB #7S5MM5 PT5P 6T7 R56 WNM7B 1M PT5P J5A1D6 R1DEB A1P T5Q7 U1MM7UP7B TNO NW T7 T5B2#7S5MM5 B76UMNY7B 5 BM5O5PNU 5AB 7O1PN1A5E 6U7A7 56 6T7R7AP P1R5MB PT7 PNO7UE1U`> R5E`NAS Y5U`R5MB6> P7EENAS J5AZANAS P1 _DNP W1EE1RNAS T7M> MDAANAS NAP1 5A 7F7R56T 6P5AB 5AB W5EENAS P1 PT7 WE11M RTNE7 M7L75PNAS> a* U5A[P Y7EN7Q7 *[O WNM7B2 %WP7M 4? F75M6> * U5A[P Y7EN7Q7 *[O WNM7B2b$TN6 7QNB7AU7 N6 1W O5MSNA5E M7E7Q5AU7 P1 PT7 N66D76 NA PTN6 U5672 I7M P76PNO1AF U1AU7MANAS T7M 6DLL167B 7XUNP7B DPP7M5AU7 5Y1DP T7M Y7NAS WNM7B R56 DAU1MM1Y1M5P7B2 *W 6T7 BNB M7L75P7BEF O5`7 6DUT 5 6P5P7ZO7AP> NP R56 O5B7 B76LNP7 T7M U7MP5NA `A1RE7BS7 PT5P 6T7 T5B A1P Y77A 7WW7UPNQ7EF WNM7B2&5P7M 1A J5MUT 8?> J5AANAS O5NE7B 5 O7O1M5ABDO P1 #7ZS5MM5 U1AWNMONAS PT5P 6T7 R56 1A 7O7MS7AUF 1WWZBDPF 6P5PD6 DAB7M %MPNUE7 4;2? 1W PT7 U1APM5UP2 $T7 O7O1M5ABDO 6P5P7B> a%A 7OLE1F77 O5F Y7 NOO7BN5P7EF LE5U7B 1A 5A 1WWZBDPF6P5PD6 YF PT7 'OLE1F7M> YDP M7O5NA6 1A PT7 M1EE6> RT7A PT7 7OLE1F77 O5F Y7 NA\DMN1D6 P1 67EW 1M 1PT7M62b$T7 O7O1M5ABDO 5E61 5BQN67B #7S5MM5 1W T7M MNSTP6 P1 WNE7 5 SMN7Q5AU72"A %LMNE ,> PT7 'OLE1F7M U1ABDUP7B 5 W5UP WNABNAS O77PNAS M7S5MBNAS PT7 7Q7AP6 1W J5MUT8?2 !M767AP R7M7 #7S5MM5> !M5PP> $1W1F5>5AB J5A1D6> RT1 P11` A1P76 1W PT7 O77PNAS2 #DY\7UP6 BN6UD667B NAUEDB7B #7S5MM5 61ENUNPNAS SMN7Q5AU76 5AB PT7 J5MUT 8? 7Q7AP62 $T7 O77PNAS Y7S5A RNPT #7S5MM5 56`NAS RT5P 6T7 R56 UT5MS7B RNPT2 $1W1F5 M7LEN7B> a]5NEDM7 P1W1EE1R 5 BNM7UP 1MB7M> NA6DY1MBNA5PN1A> W5NEDM7 P1 W1EE1R NA6PMDUPN1A6> 4;2?2b$T7M7 N6 A1 5EE7S5PN1A 5AB PT7M7 T56 Y77A A1 U1AP7APN1A PT5P 5AF DAW5NM E5Y1M LM5UPNU7 R56 U1OONPP7B 5P PT7 W5UP WNABNAS O77PNAS2"A J5F 43> $1W1F5 N66D7B 5 A1PNU7 1W M7O1Q5E P1 #7S5MM5 PT5P 6DOO5MNc7B PT7 'OLE1F7M[6 Q7M6N1A 1W PT7 J5MUT 8? NAUNZB7AP 5AB PT7 W5UP WNABNAS O77PNAS2 $T7 A1PNU7 1W M7O1Q5E A1PNZWN7B PT5P 6T7 R1DEB Y7 M7O1Q7B WM1O PT7 !16P5E #7MQNU7 7WW7UZPNQ7 CDA7 492 $T7 6P5P7B M7561A W1M T7M P7MONA5PN1A R56 NA6DYZ1MBNA5PN1A Y567B DL1A T7M M7L75P7B M7WD65E P1 1Y7F J5AANAS[6 BNM7UP 1MB7M P1 S1 P1 PT7 1WWNU72 % SMN7Q5AU7 R56 WNE7B M7S5MBNAS #7S5MM5[6 LE5U7O7AP 1A 1WW BDPF 6P5PD6 5AB T7M M7O1Q5E2 #T7 R56 M7PDMA7B P1 R1M` 1A CDEF 8-2% J5MUT 88> 8..8> O7O1M5ABDO P1 5EE %EYD_D7M_D7 O5A5SZ7M6 5BBM76676 PT7 LE5U7O7AP 1W 7OLE1F776 1WWZBDPF> 7NPT7M 1A L5NB5BONAN6PM5PNQ7 E75Q7 1M NA A1AL5F 6P5PD62 $T7 O7O1M5AZBDO 6P5P76 PT5P 5 E7PP7M U5MMN7M aO5F Y7 NOO7BN5P7EF LE5U7B NA 5A 1WWZBDPF 6P5PD6 <RNPT1DP L5F=bNA PT7 W1EE1RNAS 6NPD5PN1A6h42*AP1XNU5PN1A <D67 1W BMDS6 1M 5EU1T1E=282 !NEW7M5S7,2 ]5NEDM7 P1 1Y67MQ7 65W7PF MDE76 5AB M7SDE5PN1A632 +5676 RT7M7 M7P5NANAS PT7 7OLE1F77 1AZBDPF O5F M76DEP NA B5O5S7 P1 K#!# LM1L7MPF> 1M E166 1W WDAB62 -2 +5676 RT7M7 PT7 7OLE1F77 O5F Y7 NA\DMN1D6 P1 67EW 1M 1PT7M62$T7 J5MUT 88> 8..8 O7O1M5ABDO 6P5P76 PT5P NA6DY1MBNA5ZPN1A N6 5 _D5ENWFNAS M7561A W1M LE5UNAS 5A 7OLE1F77 1A 1WWZBDPF 6P5PD6 DAB7M %MPNUE7 4;2? 1W PT7 U1APM5UP 1AEF NW aPT7 7OLE1F77[6 Y7T5QN1M N6 U5D67B YF> 1M O5F M76DEP NAb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h42 $T7 7OLE1F77 R56 SNQ7A 5 BNM7UP 1MB7M282 $T7 7OLE1F77 R56 5R5M7 PT5P NP R56 5 BNM7UP 1MB7M2,2 $T7 1MB7M R56 UE75M 5AB DAB7M6P5AB5YE7232 $T7 7OLE1F77[6 W5NEDM7 P1 U1OLEF R56 NAP7APN1A5E2-2 $T7 7OLE1F77 R56 R5MA7B 1W PT7 U1A67_D7AU76 1W PT7 W5NEDM7 P1 U1OLEF2 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3-9;2 $T7 1MB7M R56 M7561A5YE7 5AB A7U7665MF P1 PT7 65W7> 1MB7MEF> 5AB 7WWNUN7AP 1L7M5PN1A 1W PT7 1MS5ANc5PN1A2$T7 O7O1M5ABDO LM1QNB76 PT5P a7XU7LP NA 7O7MS7AUF 6NPD5ZPN1A6> PT7 &5Y1M M7E5PN1A6 1WWNU7 1M J5A5S7M> IDO5A (761DMU76 OD6P Y7 U1AP5UP7B W1M 5BQNU7 LMN1M P1 LE5UNAS 5A 7OLE1F77 1WW BDPF> 7NPT7M RNPT 1M RNPT1DP L5F2bJ5AANAS UM7BNYEF P76PNWN7B PT5P T7 R56 A1P 5R5M7 1W PTN6 M7_DNM7O7AP 5P PT7 PNO7 T7 LE5U7B #7S5MM5 1WW BDPF 5AB T7 BNB A1P U1AP5UP E5Y1M M7E5PN1A6 1M TDO5A M761DMU76 Y7W1M7 LE5UNAS #7S5MM5 1WW BDPF2%MPNUE7 4;2? 1W PT7 U1APM5UP L7MONP6 5A 7OLE1F77 P1 Y7 LE5U7B NA A1AL5F6P5PD6g T1R7Q7M> PT7 L5FM1EE M7U1MB6 NA 7QNB7AU7 M7ZWE7UP PT5P #7S5MM5 R56 L5NB BDMNAS PT7 L7MN1B Y7PR77A J5MUT 8?>5ABT7M M7PDMA P1 R1M` 1A CDEF 8-2$T7 UM7BNYE7 7QNB7AU7 B176 A1P 76P5YEN6T PT5P #7S5MM5 R56 WNM7B 1A J5MUT 8?2 (5PT7M> 6T7 R56 1A 1WW BDPF 6P5PD6> L7ABNAS 5 B7UN6N1A1A RT5P 5UPN1A R1DEB Y7 P5`7A2$T7 U1OLE5NAP 5EE7S76 PT5P #7S5MM5 R56 LE5U7B 1A 7O7MS7AUF 1WWZBDPF6P5PD6 1A J5MUT8?> 5AB R56 BN6UT5MS7B 1A J5F 43> Y7U5D67 6T7 T5B 7AS5S7B NA #7UPN1A ? 5UPNQNPF> T5B WNE7B UT5MS76> T5B SNQ7A P76PNO1AF DAB7M PT7 %UP 5AB T5B 6P5P7B 5A NAP7APN1A P1 WNE7 UT5MS76 RNPT PT7 015MB> 5EE NA QN1E5PN1A 1W #7UZPN1A 9<5=<4=> <,=>5AB <3= 1W PT7 %UP2 $T7 'OLE1F7M U1AP7AB6 PT5P #7S5MM5[6 LM1P7UP7B 5UPNQNPN76 R7M7 DAM7E5P7B P1PT7 5UPN1A6 P5`7A 5S5NA6P T7M2*A U5676 EN`7 PTN6 1A7> NAQ1EQNAS 9<5=<,= QN1E5PN1A6 PT5P PDMA 1A PT7 7OLE1F7M[6 O1PNQ5PN1A> PT7 015MB 5LLEN76 PT7 5A5EF6N6 67P W1MPT NA)&673" @6$4? 8-4 /&(0 4.9, <4@9.=> 7AWB2 ;;8 ]28B 9@@ <46P +NM2 4@94=> U7MP2 B7AN7B 3-- K2#2 @9@ <4@98=2  $T7 )&673" @6$45A5EF6N6 M7_DNM76 PT7V7A7M5E +1DA67E P1 O5`7 5A NANPN5E 6T1RNAS PT5P <4= PT7 7OLE1F77 R56 7AS5S7B NA LM1P7UP7B 5UPNQNPFg <8= PT7 7OLE1F7M R56 5R5M7 1W PT7 5UPNQNPFg 5AB <,= PT7 5UPNQNPF R56 5 6DY6P5APN5E 1M O1PNQ5PNAS M7561A W1M PT7 7OZLE1F7M[6 5UPN1A2  J1PNQ7 O5F Y7 B7O1A6PM5P7B YF UNMUDO6P5APN5E 7QNB7AU7 56 R7EE 56 BNM7UP 7QNB7AU7 5AB N6 5 W5UPD5E N66D7> RTNUT PT7 7XL7MPN67 1W PT7 015MB N6 L7UDEN5MEF 6DNP7B P1 B7P7MONA72  X4Z6/3 O,<4 8,& "34 A*%4&*( ,8 =#6&864*% B,-$"(> ,3, /&(0 4.;@ <8..3=g L#,<6 M$6""6$7 +*#$"> ,89 /&(0 48?@ <4@@@=2  "AU7 PT7 V7A7M5E +1DA67E O5`76 PTN6 NANPN5E 6T1RNAS> PT7 YDMZB7A 1W L7M6D56N1A PT7A 6TNWP6 P1 PT7 (76L1AB7AP P1 LM1Q7 NP6 5WWNMO5PNQ7 B7W7A67 PT5P NP R1DEB T5Q7 P5`7A PT7 65O7 5UPN1A 7Q7A NW PT7 7OLE1F776 T5B A1P 7AS5S7B NA LM1P7UP7B 5UPNQNPF2  J#$$, A*4."&6.> ,84 /&(0 8?9> 89, WA2 48 <4@@;=2  I1R7Q7M> NW PT7 7QNB7AU7 76P5YEN6T76 PT5P PT7 M7561A6 SNQ7A W1M PT7 (7Z6L1AB7AP[6 5UPN1A 5M7 LM7P7XPD5EmPT5P N6> 7NPT7M W5E67 1M A1P NA W5UP M7EN7B DL1AmPT7 (76L1AB7AP W5NE6 YF B7WNANPN1A P1 6T1R PT5P NP R1DEB T5Q7 P5`7A PT7 65O7 5UPN1A W1M PT167 M7561A6> 5YZ67AP PT7 LM1P7UP7B U1ABDUP> 5AB PTD6 PT7M7 N6 A1 A77B P1 L7MW1MO PT7 67U1AB L5MP 1W PT7 )&673" @6$45A5EF6N62  @6<4/",$4 0FF#&4* B,&F2> 8-- /&(0 ?88 <4@94=g9,*%4$ !"#"4 =,,%/ B,&F2> ,3. /&(0 ,98 <8..,=2$T7M7 N6 D6D5EEF A1P BNM7UP 7QNB7AU7 1W DAE5RWDE O1PNQ7 NA BN6UMNONA5PN1A U56762  KAE5RWDE O1PNQ7 O5F 5E61 Y7 NAW7MM7B WM1O UNMUDO6P5APN5E 7QNB7AU7> 6DUT 56 PNONAS> BN6L5M5P7 1M NAZU1A6N6P7AP PM75PO7AP> 7XLM7667B T16PNENPF P1R5MB PT7 LM1P7UP7B 5UPNQNPF> B7L5MPDM7 WM1O L56P LM5UPNU7> 5AB 6TNWPNAS 1M LM7P7XPD5E M7561A6 Y7NAS 1WW7M7B W1M PT7 5UPN1A2  X4Z6/3 O,<4 8,& "34 A*%V4&*( ,8 =#6&864*% B,-$"(> ,3, /&(0 4.;@ <8..3=g L#,<6 M$6"V"6$7 +*#$"> ,89 /&(0 48?@ <4@@@=g +#.686. '4/67$ B4$"4&> ,,@ /&(0 34- <8..,=2#7S5MM5 R56 Q7MF 5UPNQ7 5AB 5667MPNQ7 NA L7MW1MONAS T7M 6P7R5MB BDPN76 5AB J5AANAS R56 5R5M7 1W T7M 5UPNQNPN762  #7ZS5MM5 WNE7B O5AF SMN7Q5AU76 5AB M7SDE5MEF D67B 6DY6P5APN5E 5O1DAP6 1W L5NB 6P7R5MB PNO72  *A 5BBNPN1A> 6T7 5BBM7667B E5Y1MZO5A5S7O7AP N66D76 RT7A 6DL7MQN61M6 5LLM15UT7B T7M BDMNAS R1M`PNO7 M7S5MBNAS M1DPNA7 R1M` N66D762  %P PT7 O77PNAS NA PT7 PM5NANAS M11O #7S5MM5 R56 7AS5S7B NA LM1P7UP7B 5UPNQNPF RT7A 6T7 P1EB J5AANAS PT5P 6T7 NAP7AB7B P1 WNE7 015MB UT5MS76 NW M7_D76P7B NAW1MO5PN1A R56 A1P WDMAN6T7B> RT7A 6T7 U1OLE5NA7B 5Y1DP T5QNAS M7U7NQ7B NA6DWWNUN7AP 6P7R5MB PNO7 5AB RT7A 6T7 UT5EE7AS7B PT7 MDE7 M7S5MBNAS DAN1A L5MPNUNL5PN1A NA 6P5ABDL O77PNAS620567B 1A PT7 LM1Y5YNENPN76 5AB J5AANAS[6 UM7BNYE7 P76PNO1AF * U1AUEDB7 PT5P RT7A T7 P1EB #7S5MM5 P1 S1P1 PT7 1WWNU7 T7 R56 M76L1ABNAS P1 T7M 6T1DP7B U1OO5AB P1 TNO2 a+1O7 Y5U` T7M7 F1D U1R5MB2b  * 5PP5UT ENPPE7 R7NSTP P1 PT7 U1AUED61MF P76PNO1AF YF J5BMNB 5AB #7S5MM5 M7S5MBNAS PT7NM 6DY\7UPNQ7 566766O7AP6 PT5P J5AANAS[6 B7O75A1M Y7U5O7 5ASMF NA M76L1A67 P1 #7ZS5MM5[6 6P5P7O7AP6 NA PT7 PM5NANAS M11O M7S5MBNAS SMN7Q5AU76> 6P7R5MB PNO7> NAW1MO5PN1A M7_D76P6 5AB 015MB UT5MS762  #7S5MM5 5U`A1RE7BS7B PT5P J5AANAS R56 U1MBN5E RT7A T7 NANPN5EEF U5O7 NAP1 PT7 PM5NANAS M11O 5AB SM77P7B T7M> 65FNAS> a^T5P[6 A7Rnb  #7S5MM5[6 DALM1Q1`7B T16PNE7 M7LEF> a^T5P[6 A7R RNPT RT5Pnb BNB A1P 7AU1DM5S7 WDMPT7M U1MBN5ENPF2  I7M DALM1Q1`7B T16PNENPF P1 5 6DL7MQN61M R56 A1P DAD6D5E2  J5AANAS BNB A1P> T1R7Q7M> M76L1AB NA `NAB2  (5PT7M> J5AANAS P1EB #7S5MM5 PT5P T7 R1DEB S7P NAW1MO5PN1A 6T7 R56 677`NAS> 5AB T7 BNB A1P 5PP7OLP P1 BN6Z6D5B7 T7M WM1O WNENAS SMN7Q5AU76 1M UT5MS76 5AB T7 BNB A1P 1PTZ7MRN67 M76L1AB P1 #7S5MM5[6 5AA1DAU7B LE5A62  I7 PDMA7B PT7 U1AQ7M65PN1A P1 PT7 MDE7 M7S5MBNAS 6P5ABDL O77PNAS6> PT7 1AEF 5LL5M7AP M7561A T7 R1DEBT5Q7 R5AP7B P1 NANPN5P7 5 U1AQ7M65PN1A RNPT #7S5MM5 5P PT5P PNO72  J5AANAS[6 6DY67_D7AP U1ABDUP Y7ZW1M7 T7 R5E`7B 1DP 1W PT7 PM5NANAS M11O LM1QNB76 A1 6DY6P5APN5E 7QNB7AU7 1W T16PNENPF P1 #7S5MM5[6 LM1P7UP7B 5UPNQNPN762  *P R56 A1P DAD6D5E W1M #7S5MM5 P1 M7SN6P7M DAN1AZM7E5P7B U1OLE5NAP6 RT7A 5 6DL7MQN61M 6L1`7 RNPT T7M2#7S5MM5[6 6T1DP7B M7O5M` O5B7 P1 J5AANAS 56 R5E`7B 5R5F WM1O PT7 PM5NANAS M11O R56 1LLM1YMN1D6 5AB> QN7R7B NA N61E5ZPN1A> DALM1P7UP7B2$T7 V7A7M5E +1DA67E U1AP7AB6> T1R7Q7M> PT5P PTN6 U1ABDUPR56 L5MP 1W PT7 aM76 S76P57b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` RNPT J5AANAS2#7S5MM5[6 U1ABDUP 1UUDMM7B 5WP7M PT7 LM1P7UP7B BN6UD66N1A NA PT7 PM5NANAS M11O T5B 7AB7B 5AB J5AANAS T5B E7WP2  #7S5MM5 BNB A1P UE5NO PT5P T7M Y7T5QN1M R56 NOLDE6NQ72  $T7 7QNB7AU7 N6 PT5P 6T7 U1A6NB7M7B DALM1Q1`7B T16PNENPF 5AB Q1NUNAS T7M U1AP7OLP W1M 6DL7MQN61M6 P1 Y7 5 E7SNPNO5P7 E5Y1MZO5A5S7O7AP P5UPNU2 #T7 R56 BN6M76L7UPWDE P1 $1W1F5 5P PT7 O77PNAS 75MEN7M PT5P B5F 5AB  !"#$%& #'()*+'3-@NP R56 A1P 7XU7LPN1A5E W1M T7M P1 6L75` MDB7EF P1 5 6DL7MQN61M2  %P PT7 W5UP WNABNAS O77PNAS M7S5MBNAS PT7 J5MUT 8? NAUNB7AP> 6T7 6P5P7B PT5P U1AWENUP R56 PT7 A5PDM7 1W PT7 YD6NA7662  $T7 7QNB7AU7 M7S5MBNAS T7M LT1A7 U5EE P1 !E5PP WM1O PT7 PM5NANAS M11O B176 A1P 6T1R PT5P 6T7 R56 U1AU7MA7B 5Y1DP PT7M7 Y7NAS 5AF U1A67_D7AU76 W1M T7M F7EENAS 5P J5AANAS2  $T7 R7NSTP 1W PT7 7QNB7AU7 N6 PT5P #7S5MM5[6 U1ABDUP NA 5 R1M`NAS 5M75 R56 A1P 5 U1APNAD5PN1A 1W T7M 5UPNQNPF NA PT7 PM5NANAS M11O 5AB R56 A1P LM1P7UP7B 5UPNQNPF2  #77 +,"4$"6#* !.3,,*8,& AY.4F"6,$#* B36*%&4$> 898 /&(0 4.9? <4@9?=g +,/"#* !4&:6.4> 898 /&(0 ;9; <4@9?=g+,/"#* !4&:6.4> 8;9 /&(0 8?3 <4@9,=2%66DONAS> RNPT1DP B7UNBNAS> PT5P #7S5MM5[6 U1ABDUP R56 5 L5MP 1W T7M LM1P7UP7B 5UPNQNPF NA PT7 PM5NANAS M11O> PT7 015MB M7U1SANc76 PT5P 5A 7OLE1F77 RT1 N6 7AS5S7B NA U1AU7MP7B LM1ZP7UP7B 5UPNQNPF U5A> YF 1LLM1YMN1D6 U1ABDUP> E167 PT7 LM1P7UPN1A 1W PT7 %UP2]1DM W5UP1M6 5M7 U1A6NB7M7B NA O5`NAS PT5P B7P7MONZA5PN1A2  $T7F 5M7 <4= PT7 LE5U7 1W PT7 BN6UD66N1Ag <8= PT7 6DY\7UP O5PP7M 1W PT7 BN6UD66N1Ag <,= PT7 A5PDM7 1W PT7 7OLE1F77[6 1DPZYDM6Pg 5AB <3= RT7PT7M PT7 1DPYDM6P R56> NA 5AF R5F> LM1Q1`7B YF 5A 7OLE1F7M[6 DAW5NM E5Y1M LM5UPNU72  0"*#$"6. !"44* B,2> 83- /&(0 943> 94;:94? <4@?@=g 2&-/ X,6/" J#. J6**6#$> ,34 /&(0 ,;@ <8..3=> 5AB U5676 UNP7B PT7M72$T7 E1UD6 1W PT7 1LLM1YMN1D6 U1ABDUP R56 5 R1M` 5M752  $R1 7OLE1F776> J5BMNB 5AB J5MPNA7c> T75MB PT7 M7O5M` 5AB PT7M7 R56 5 EN`7ENT11B PT5P 1PT7M 7OLE1F776 T75MB PT7 M7O5M` 5AB 1PT7M6 R1DEB E75MA 1W PT7 M7O5M`2  $TN6 W5UP1M R7NST6 T75QNEF 5S5NA6P #7S5MM5[6 U1ABDUP Y7NAS LM1P7UP7B2  $T7 6DY\7UP O5PP7M PT5P R56 M7E7Q5AP P1 #7S5MM5[6 1LLM1YMN1D6 U1ABDUP R56 PT7 BNM7UPNQ7 M7S5MBNAS #7S5MM5[6 WDPDM7 L5MPNUNL5PN1A NA 6P5ABDL O77PNAS62  $TN6 W5UP1M R7NST6 NA W5Q1M 1W #7S5MM5[6 U1ABDUP Y7NAS LM1P7UP7B2 $T7 6NSANWNU5AU7 1W PTN6 W5UP1M N6 5PP7AD5P7B YF PT7 W5UP PT5P PT7 BN6UD66N1A 1W PT7 MDE7 T5B UE75MEF 7AB7B RT7A J5AANAS N66D7B PT7 BNM7UPNQ7 56 5 BNM7UP 1MB7M 5AB PT7 A7XP 6P7L R56 5 SMN7Q5AU7 1M 015MB UT5MS762  $T7 A5PDM7 1W #7S5MM5[6 1DPYDM6P R56 67MN1D62  #7S5MM5[6 B7ANSM5PN1A 1W J5AANAS R7AP Y7F1AB NA6DEP 5AB R1DEB T5Q7 PT7 W1M76775YE7 7WW7UP 1W DAB7MZONANAS J5AANAS[6 6P5ABNAS NA PT7 7F76 1W 7OLE1F776 RT1 1YZ67MQ7B 1M E5P7M E75MA7B 1W PT7 1UUDMM7AU72  $TN6 W5UP1M R7NST6 5S5NA6P #7S5MM5[6 U1ABDUP Y7NAS LM1P7UP7B2  $T7 7QNB7AU7 B176 A1P 6T1R PT5P #7S5MM5[6 U1ABDUP R56 LM1Q1`7B YF 5AF DAW5NM E5Y1M LM5UPNU762  $T7 N66D7 PT5P LM1OLP7B #7S5MM5[6 1LLM1YMN1D6 U1ABDUP R56 PT7 MDE7 M7S5MBNAS PT7 KAN1A[6 L5MPNUNL5PN1A NA 6P5ABDL O77PNAS6> RTNUT R56 A1P 5A DAW5NM E5Y1M LM5UPNU72  $TN6 W5UP1M R7NST6 5S5NA6P #7S5MM5[6 U1ABDUP Y7NAS LM1P7UP7B2  05EZ5AUNAS PT7 0"*#$"6. !"44* B,2 W5UP1M6> * WNAB PT5P Y7U5D67 1W T7M U1ABDUP #7S5MM5 W1MW7NP7B PT7 LM1P7UPN1A 1W PT7 %UP2  #77 2&-/ X,6/" J#.<6**#$?6DLM5g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he%fA 7OLE1F77[6 ^7NAS5MP7A MNSTP6> RNPT 5EE NP6 5PP7AZB5AP 65W7SD5MB6> O5PDM76 5P PT7 U1OO7AU7O7AP 1W PT7 NAZP7MQN7R> Y7 NP 1A PT7 LM1BDUPN1A WE11M 1M NA 5 6DL7MQN61M[6 1WWNU72 *W PT7 7OLE1F7M UT11676 P1 NANPN5P7 NP6 NAQ76PNS5PN1A NA 5 R1M` 5M75> PT7A NP N6 Y1DAB P1 U1OLEF NOO7BN5P7EF RNPT 5A 7OLE1F77[6 M7_D76P W1M M7LM767AP5PN1A PT7M72*W> T1R7Q7M> PT7 7OLE1F7M 2 2 256`6 PT7 7OLE1F77 P1 E75Q7 PT7 LM1BDUPN1A 5M75 5AB S1 P1 5A 1WWNU71M 61O7 1PT7M E1U5PN1A RT7M7 WDMPT7M BN6UD66N1A N6 U1AP7OLE5P7B> PT7A PT7 7OZLE1F77 5UP6 5P TN6 1M T7M L7MNENW T7 1M 6T7 B7UENA76 P1 B1 612^TNE7 5A 7OLE1F77 O5F> PT7M7W1M7> M7WD67 P1 L5MPNUNZL5P7 NA 5A NAP7MQN7R NA PT7 5Y67AU7 1W M7_D76P7B M7LM767AZP5PN1A>PT7 7OLE1F77 N6 A1P LMNQNE7S7B P1 NSA1M7 PT7 7OZLE1F7M[6 1MB7M P1 M7L1MP P1 PT7 1WWNU7 W1M 6DUT 5A NAP7MQN7R2 %UU1MBNASEF> PT7 015MB NA o9@- (15BR5F 'XLM766 W1DAB PT5P PT7 7OLE1F7M BNB A1P QN1E5P7 PT7 %UP YF 6D6L7ABNAS 5A 7OLE1F77 W1M BN61Y7FNAS 5A 1MB7M P1 E75Q7 PT7 B1U` 5M75 5AB LM1U77B P1 PT7 U1OL5AF 1WWNU7 W1M 5 ^7NAS5MP7A NAP7MZQN7R2 #77 X,/4F3 =1 )34*#$ B,2> 8?, /&(0 ,3. <4@93=g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c 61DSTP L7MON66N1A P1 5BBM766 O5PP7M6 5P 6P5ABDL O77PNAS6> 56 BNB #7S5MM5 W1EE1RNAS T7M M7PDMA P1 R1M` 1A CDEF 8-2 *A 61O7 NA6P5AU76 L7MON66N1A R56 SM5AP7B 5AB NA 1PT7M NA6P5AU76 L7MON66N1A R56 B7AN7B2 $T7 P76PNO1AF LM1QNB7B ENPPE7 B7P5NE M7S5MBNAS PT7 NAUNB7AP62 $TN6 7QNB7AU7 R56 1WW7M7B NA 6DLL1MP 1W U1OLE5NAP L5M5SM5LT6 -<T= 5AB <N=>  G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3;.RTNUT 5EE7S7 PT7 LM1ODES5PN1A 5AB 7AW1MU7O7AP 1W 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPNAS DAN1A 6P7R5MB6 WM1O BN6UD66NAS SMN7Q5AU76 1M 1PT7M 6DY\7UP6 M7E5PNAS P1 R5S76> T1DM6> 5AB R1M`NAS U1ABNPN1A6 5P 6P5AB DL O77PNAS6> RNPT1DP WNM6P 1YZP5NANAS L7MON66N1A WM1O PT7 (76L1AB7AP2 $T7 MDE7 5BBM7667B NA PT167 5EE7S5PN1A6 R56 PT7 MDE7 LM1ODES5P7B 1A J5MUT 8?> RTNUT R56 A1P DAE5RWDE2 %UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT6 -<T= 5AB <N=21W PT7 U1OLE5NAPT5Q7 A1P Y77A LM1Q7A 5AB * M7U1OZO7AB PT5P PT7F Y7 BN6ON667B2442 !M1ODES5PN1A 1W 5 BN6UMNONA5P1MF MDE7YF &1Q5P1 6NAU7 NA 1M 5Y1DP %LMNE$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<7= PT5P 6NAU7 NA 1M 5Y1DP %LMNE 8..,> 1A 5A DA`A1RA ADOY7M 1W 1UU56N1A6 5AB 1A DA6L7UNWN7B B5P76> &1Q5P1 LM1ODES5P7B 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPNAS NP6 DAN1A 6P7R5MB6 WM1O BN6UD66ZNAS SMN7Q5AU76 1M 1PT7M 6DY\7UP6 M7E5PNAS P1 R5S76> T1DM6> 5AB R1M`NAS U1ABNPN1A6 1A PT7 R1M`M11O WE11M 5P INSTE5AB #P5PN1A2$TN6 5EE7S5PN1A 5LL75M6 P1 Y7 Y567B 1A PT7MDE7 &1Q5P1 5AB J5AANAS 7AW1MU7B 5S5NA6P PT7 KAN1A 61ENUNPNAS SMN7Q5AU76 1APT7 R1M`M11O WE11M BDMNAS R1M`PNO7> RTNUT * T5Q7 U1AUEDB7B R56 A1P QN1E5PNQ72 %UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT -<7= T56 A1P Y77A LM1Q7A 5AB PT5P NP 6T1DEB Y7 BN6ON667B2482#DMQ7NEE5AU7 5AB UM75PNAS PT7 NOLM766N1A 1W 6DMQ7NEE5AU7YF &1Q5P1 6NAU7 NA 1M 5Y1DP %LMNE$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT6 -<W=<4= 5AB <8= PT5P 6NAU7 NA 1M 5Y1DP %LMNE 8..,> 1A 5A DA`A1RA ADOY7M 1W 1UU56N1A6 5AB 1A DA6L7UNWN7B B5P76> &1Q5P1 7AS5S7B NA 6DMQ7NEE5AU7 1W 7OLE1F776[DAN1A 5UPNQNPN76 5AB UM75P7B PT7 NOLM766N1A 1W 6DMZQ7NEE5AU7 1W 7OLE1F776[DAN1A 5UPNQNPN76 5P INSTE5AB #P5PN1A2 $TN6 5EE7S5PN1A 5LL75M6 P1 Y7 Y567B 1A PT7 7AW1MU7O7AP 1W PT7 MDE7 5S5NA6P PT7 KAN1A 61ENUNPNAS SMN7Q5AU76 1A PT7 R1M`M11O WE11M BDMNAS R1M`PNO7> RTNUT * T5Q7 U1AUEDB7B R56 A1P QN1E5ZPNQ72 %UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT6 -<W=<4= 5AB <8= 1W PT7 U1OLE5NAPT5Q7 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P PT7F Y7 BN6ON667B24,2#DMQ7NEE5AU7 5AB UM75PNAS PT7 NOLM766N1A 1W 6DMQ7NEE5AU7YF $1W1F5> VM1667> C5U`>5AB !7M7c 6NAU7 NA 1M 5Y1DP %LMNE$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT6 -<S=<4= 5AB <8= PT5P 6NAU7 NA 1M 5Y1DP %LMNE 8..,> 1A 5A DA6L7UNWN7B ADOY7M 1W 1UZU56N1A6> J5AANAS> $1W1F5> VM1667> C5U` 5AB %APT1AF !7M7c 7AS5S7B NA 6DMQ7NEE5AU7 1W 7OLE1F776[DAN1A 5UPNQNPN76 5AB UM75P7B PT7 NOLM766N1A 1W 6DMQ7NEE5AU7 1W 7OLE1F776[DAN1A 5UPNQNPN76 5P INSTE5AB #P5PN1A2 !7M7c R56 5 6DL7MQN61M 1W UD6ZP1O7M 67MQNU72*A 6DLL1MP 1W PT767 5EE7S5PN1A6 PT7 V7A7M5E +1DA67E U1AP7AB6 1A YMN7WPT5P PT7 7QNB7AU7 76P5YEN6T76 PT5P 5WP7M J5MUT 8?> #P7R5MB6 C1TA J7Pc 5AB JNUT57E VNEE R7M7 M7L75P7BEF P1EB YF 6DL7MQN61M6 5AB O5A5S7M6 PT5P PT7F U1DEB A1P P5E` P1 PT7 E7PP7MU5MMN7M6 5Y1DP DAN1A YD6NA7662#P7R5MB J7Pc P76PNWN7B PT5P 1A 5A DA6L7UNWN7B B5P7 5WP7M J5MUT 8?> T7 T5B 5 U1AQ7M65PN1A RNPT 5A DANB7APNWN7B U5MMN7M RT1 T5B 6P1LL7B 5P PT7 U567 RT7M7 J7Pc R56 R1M`NAS2 %WP7M PT7 U1AQ7M65PN1A R56 WNAN6T7B 5AB PT7 7OLE1F77 R5E`7B 5R5F> #DL7MQN61M J7E #5AUT7c NANPN5P7B 5 U1AQ7M65PN1A RNPT J7Pc2 %UU1MBNAS P1 J7Pc> #5AUT7c 65NB PT5P 6P7R5MB6 U1DEBA[P Y7 P5E`NAS P1 U5MMN7M6 5Y1DP DAN1A YD6NA766 DAE766 PT7F M7_D76P7B PNO7 P1 677 5 6P7R5MB2 J7Pc M76L1AB7B PT5P PT7F U1DEB B1 PT5P> YDP PT5P S7A7M5EEF PT7 U5MMN7M6 \D6P R5AP P1 6P1L 5AB 56` 5 _DNU` _D76PN1A 5AB NP[6 1Q7M2 %UU1MBNAS P1 J7Pc> #5AUT7c aY5U`7B 1WW2b#5AUT7c BNB A1P _D76PN1A J7Pc 5Y1DP PT7 U1AP7AP 1W PT7 U1AQ7M65PN1A T7 T5B \D6P T5B RNPT PT7 U5MMN7M2 J7Pc P76PNWN7B PT5P 1A 75MEN7M 1UU56N1A6 #5AUT7c T5B P1EB J7Pc> RNPT1DP M767MZQ5PN1A> PT5P U5MMN7M6 U1DEB A1P P5E` RNPT 6P7R5MB6 U5MMN7M6 5Y1DP DAN1A YD6NA766 DAE766 PT7F 56` P1 677 5 6P7R5MB2 07W1M7 PTN6 P76PNO1AF R56 7ENUNP7B PT7 V7A7M5E +1DA67E 56`7B J7Pc NW T7 T5B 5AF 7XL7MN7AU7 RNPT #5AUT7c 7AW1MUNAS PT7 MDE7 5S5NA6P 61ENUNPNAS SMN7Q5AU76> 5P RTNUTL1NAP PT7 (76L1AB7AP 1Y\7UP7B PT5P PT7 V7A7M5E +1DA67E R56 5PP7OLPNAS P1 YM15B7A PT7 U1OZLE5NAP 5AB PT7 V7A7M5E +1DA67E BN6UE5NO7B 5AF NAP7AP P1 5O7AB PT7 U1OLE5NAP 5AB PT7M7 T56 Y77A A1 O1PN1A P1 5O7AB PT7 U1OZLE5NAP P1 5EE7S7 PT5P #5AUT7c 7AS5S7B NA 6DMQ7NEE5AU7 1M UM75PNAS PT7 NOLM766N1A 1W 6DMQ7NEE5AU7 1W 7OLE1F776[DAN1A 5UPNQNPN762 #5AUT7c BNB A1P P76PNWF 5Y1DP PT7 U1AQ7M65PN1A6 J7Pc B76UMNY7B2#P7R5MB JNUT57E VNEE P76PNWN7B PT5P 5WP7M J5MUT 8?> 5AB LMN1M P1 TN6 PM5A6W7M WM1O INSTE5AB #P5PN1A P1 PT7 %NMO5NE ]5UNENPF NA %EYD_D7M_D7 1A #7LP7OY7M ;> &1Q5P1> $1W1F5>5AB !7M7c 6P5P7B PT5P 6P7R5MB6 U1DEB A1P 61ENUNP SMN7Q5AU76 1A PT7 R1M`M11O WE11M2 VNEE P76PNWN7B> a%AF PNO7 5 E7PP7M U5MMN7M R1DEB 5LLM15UT OF U567> 1M * R56 T5QNAS 5 BN6UD66N1A RNPT 5AF E7PP7M U5MMN7M 5P 5AF PNO7 1A PT7 WE11M> PT7F R1DEB 5ER5F6 M7NP7M5P7 P1 OF67EW p* T1L7 PTN6 N6 A1P DAN1A YD6NA7662 H1D U5A[P P5E` F1DM DAN1A YD6NZA766 1A PT7 R1M`M11O WE11M2[b/1 B7P5NE6 M7S5MBNAS PT7 U1AQ7MZ65PN1A6 R7M7 LM1QNB7B2 $T7 7QNB7AU7 B176 A1P 6T1R PT5P VNEE[6 U1AQ7M65PN1A6 RNPT 1PT7M U5MMN7M6 R7M7 U56D5E U1AQ7M65PN1A RTNE7 PT7F L7MW1MO7B PT7NM R1M` P56`6> M5PT7M PT5A R1M` NAP7MZMDLPN1A62 $T7 7QNB7AU7 B176 A1P 76P5YEN6T PT7 NB7APNPF 1W 5AF 1W PT7 7OLE1F776 VNEE T5B 6L1`7A RNPT2 07U5D67 1W PT7 U1AUED61MF A5PDM7 5AB E5U` 1W B7P5NE NA J7Pc[5AB VNEE[6 P76PNO1AF> * WNAB PT5P PT7 7QNB7AU7 N6 NA6DWWNUN7AP P1 6DLL1MP 5 WNABNAS 1W 5 QN1E5ZPN1A Y567B DL1A PT7 L5MPNUDE5M R1MBNAS 1W PT7 M7O5M`6 O5B7 YF PT7 6DL7MQN61M62 $T7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 7OLE1FZ776 R7M7 LM767AP 5P PT7 PNO76PT7 6DL7MQN61M6 6L1`7 P1 VNEE2$T767 5EE7S5PN1A6 5LL75M P1 Y7 M7E5P7B P1 PT7 7AW1MU7O7AP 1W PT7 MDE7 5S5NA6P PT7 KAN1A 61ENUNPNAS SMN7Q5AU76 1A PT7 R1M`ZM11O WE11M BDMNAS R1M`PNO7> RTNUT * T5Q7 U1AUEDB7B R56 A1P QN1E5PNQ72 07U5D67 1W PT7 U1AUED61MF A5PDM7 5AB E5U` 1W B7P5NE NA J7Pc[5AB VNEE[6 P76PNO1AF> * WNAB PT5P PT7 7QNB7AU7 N6 NA6DWZWNUN7AP P1 6DLL1MP 5 WNABNAS 1W 5 QN1E5PN1A Y567B DL1A PT7 L5MZPNUDE5M R1MBNAS 1W PT7 M7O5M`6 O5B7 YF PT7 6DL7MQN61M62 %UZU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT6 -<S=<4= 5AB <8= 1W PT7 U1OLE5NAPT5Q7 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P PT7F Y7 BN6ON667B2432 G7AFNAS 7OLE1F77 VE1MN5 05M16 DAN1A M7LM767AP5PN1A5AB M7_DNMNAS 7OLE1F77 +E5M7AU7 "MP7S5 P1 M7LM767AP 05M16$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT6 -<\=> <`=>5AB <E= PT5P 1A CDA7 8.> PT7 (76L1AB7AP QN1E5P7B PT7 %UP YF M7_DNMNAS 7OZLE1F77 +E5M7AU7 "MP7S5> RT1 N6 5EE7S7B P1 T1EB aA1 1WWNU7bRNPT PT7 /%&+ 1M PT7 &1U5E P1 M7LM767AP 7OLE1F77 VE1MN5 05M16 5P 5A NAQ76PNS5P1MF NAP7MQN7Rg PT5P 05M16 T5B M7561A5YE7 U5D67 P1 Y7EN7Q7 PT7 NAP7MQN7R R1DEB M76DEP NA BN6UNLENA7g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`7B YF PT7 7OLE1F772  $T7 7OLE1F7M O5F 5BQN67 PT7 7OZLE1F77 1W PT7 )46$7#&"4$MNSTP P1 M7LM767AP5PN1A> YDP 6DUT 5BZQN67O7AP N6 A1P M7_DNM7B2  $T7 7OLE1F77 T56 PT7 MNSTP P1 M7_D76P 5 6L7UNWNU DAN1A M7LM767AP5PNQ7 5AB P1 T5Q7 PT5P NABNQNBD5E Y7 PT7 M7LM767AP5PNQ7> NW PT7 M7_D76P7B M7LM767AP5PNQ7 N6 5Q5NE5YE72  $T7 7OLE1F7M N6 A1P M7_DNM7B P1 L16PL1A7 PT7 NAP7MQN7R NW PT7 M7_D76P7B M7LM767AP5PNQ7 N6 DA5Q5NE5YE72  $T7DAN1A M7LM767AP5ZPNQ7 OD6P Y7 L7MONPP7B P1 LM1QNB7 566N6P5AU7 5AB U1DA67E P1 PT7 7OLE1F77 BDMNAS PT7 NAP7MQN7R> YDP B176 A1P T5Q7 PT7 MNSTP P1 BN6MDLP 1M 1Y6PMDUP PT7 NAP7MQN7R2  *W PT7 7OLE1F77 T56 A1P Y77A SNQ7A 5BQ5AU7 A1PNU7 1W PT7 NAP7MQN7R> PT7 7OLE1F7M OD6P 5EE1R PT7 7OLE1F77 5AB PT7 DAN1A M7LM767AP5PNQ7 P1 U1AW7M NA LMNQ5P7 Y7W1M7 LM1U77BNAS2VE1MN5 05M16 R56 5 E7PP7M U5MMN7M 566NSA7B P1 PT7 %EYD_D7M_D7 J5NA "WWNU7 +5MMN7M %AA7X <J"+%= 5AB R56 M7LM767AP7B YF PT7 /%&+2 05M16 M7PNM7B LMN1M P1 PT7 T75MNAS 5AB BNB A1P P76ZPNWF2 %P PT7 PNO7 1W PT7 5EE7S7B QN1E5PN1A6 05M16 R56 P7OL1M5MNEF 566NSA7B P1 R1M` 5P PT7 )7TNUE7 J5NAP7A5AU7 ]5UNENPF <)J]= Y7U5D67 1W T7M LTF6NU5E ENONP5PN1A62 $T7 M7U1MB B176 A1P M7WE7UP PT5P 5AF 1PT7M /%&+ M7LM767AP7B 7OLE1F77 R56 PT7A R1M`NAS 5P PT7 )J]2 $T7 J"+% 5AB PT7 )J] 5M7 NA 67L5M5P7 YDNEBZNAS6 A75M 1A7 5A1PT7M2 05M16 R1M`7B DAB7M JNUT57E qDNAP5A5> RT1 6DL7MQN67B O1P1M Q7TNUE7 UM5WP 7OLE1F776 5P PT7 )J]2 $T7 %O7MNU5A !16P5E ^1M`7M6 KAN1A <%!^K= 5LL5M7APEF M7LM767AP6 PT7 M7SDE5M 7OLE1F776 5P PT7 )J]2*A CDA7> qDNAP5A5 T5B Y77A 566NSA7B P1 U1ABDUP 5 W5UP WNABZNAS O77PNAS RNPT 05M162 $T7 W5UP WNABNAS M7E5P7B P1 5 G7L5MPZO7AP 1W &5Y1M NAQ76PNS5PN1A 1W R1M`7M6 U1OL7A65PN1A UE5NO6 YF 05M16 W1M L5NB PNO7 1WW W1M O7BNU5E 5LL1NAPO7AP62 ^T7A qDNAP5A5 E75MA7B PT5P T7 R1DEB Y7 U1ABDUPNAS PT7 W5UP WNABNAS> T7 5BQN67B TN6 O5A5S7M> 5 JM2 #ONPT> PT5P PT7F A77B7B P1 5MZM5AS7 W1M /%&+ M7LM767AP5PN1A W1M 05M162 #ONPT U5EE7B %EWM7B 01U5> PT7 O5A5S7M 1W PT7 J"+% M7S5MBNAS PT7 6NPD5PN1A 5AB P1EB TNO PT5P PT7F ONSTP A77B 5A /%&+ M7LM767AP5PNQ7 W1M PT7 W5UP WNABNAS O77PNAS 5P PT7 )J] 5AB PT5P PT7F R1DEB U5EE 01U5 5AB E7P TNO `A1R RT7A PT7 O77PNAS R56 6UT7BDE7B2 $TN6 U5EE P1 01U5 5LL5M7APEF R56 O5B7 1A CDA7 4@2"A CDA7 8.> qDNAP5A5 5BQN67B #ONPT PT5P T7 R1DEB U1ABDUP PT7 W5UP WNABNAS PT5P B5F2 #ONPT U5EE7B 01U5> RT1 5MM5AS7B W1M 7OLE1F77 +E5M7AU7 "MP7S5 P1 S1 WM1O PT7 J"+% P1 PT7 )J] 5AB Y7 5Q5NE5YE7 P1 5PP7AB PT7 W5UP WNABNAS W1M 05M162 "MP7S5 R7AP P1 PT7 )J] 5AB O7P qDNAP5A52 qDNAP5A5 PT7A 6DOO1A7B 01U5 5AB PT7 PTM77 O7P YMN7WEF2 qDNAP5A5 P1EB 05M16 PT7M7 R1DEB Y7 5 W5UP WNABNAS2I7 5E61 P1EB T7M PT5P "MP7S5 R56 PT7M7 5AB 56`7B T7M NW 6T7 R1DEB EN`7 5 6P7R5MB2 #T7 65NB 6T7 R1DEB2 $T7F PT7A R7AP P1 5 BNWW7M7AP E1U5PN1A RT7M7 5 W5UP WNABNAS O77PNAS Y7S5A2 $T7 L5MPNUNL5AP6 R7M7 qDNAP5A5> 05M16>5AB "MP7S52 01U5 BNB A1P 56` W1M 5 BNWW7M7AP M7LM767AP5PNQ7 5AB "MP7S5 BNB A1P 1Y\7UP P1 PT7 U1ABDUP 1W PT7 LM1U77BNAS2 $T7 O77PNAS R56 M7U7667B YF qDNAP5A5 5WP7M 5Y1DP ,. ONADP76 5AB R56 6UT7BDE7B P1 M76DO7 1A CDA7 832$T7 W5UP WNABNAS R56 UE75MEF 5A NAQ76PNS5P1MF NAP7MQN7R2 ^T7A 05M16 R56 6DOO1A7B P1 \1NA qDNAP5A5 5AB "MP7S5 5AB R56 P1EB PT5P PT7M7 R1DEB Y7 5 W5UP WNABNAS> 6T7 T5B 5 M7561A5YE7 Y56N6 W1M Y7EN7QNAS PT5P PT7 NAP7MQN7R ONSTP M76DEP NA BN6UNLENZA5MF 5UPN1A 5AB 6T7 7WW7UPNQ7EF NAQ1`7B T7M )46$7#&"4$MNSTP62$T7M7 N6 A1 U1AP7APN1A PT5P PT7 (76L1AB7AP QN1E5P7B PT5P %UP YF U1ABDUP W1EE1RNAS PT7 M7U766 1W PT7 W5UP WNABNAS 1A CDA7 8.2  $T7 W5UP WNABNAS O77PNAS R56 U1OLE7P7B 1A CDA7 832  "MP7S5 BNB A1P 5PP7AB PT7 67U1AB O77PNAS 5AB 05M16 R56 M7LM767AP7B YF (NUT5MB a#ONE7Fb J5MPNA7c2  $T7M7 N6 A1 7QNB7AU7 PT5P 05M16 R56 BN6UNLENA7B 56 5 M76DEP 1W PT7 W5UP WNABNAS2^T7A 01U5 M7U7NQ7B PT7 U5EE WM1O #ONPT 1A CDA7 8.> T7 R7AP P1 PT7 O5NE U56NAS 5M75 P1 WNAB5 M7LM767AP5PNQ7 P1 L5MPNUNL5P7 NA PT7 W5UP WNABNAS O77PNAS2  $T7 6P7R5MB W1M PT7 E7PP7M U5MMN7M6 5P J"+% R56 C1TA $MD\NEE1 5AB PT7 5EP7MA5P7 6P7R5MB R56 ^NEE 01RO5A2  01PT $MD\NEE1 5AB 01RO5A R7M7 A1P LM767AP> T5QNAS 5LL5M7APEF 5EM75BF E7WP P1 B7ENQ7M PT7NM M1DP762  01U5 56`7B +E5ZM7AU7 "MP7S5 P1 S1 P1 PT7 )J] P1 L5MPNUNL5P7 NA PT7 W5UP WNABNAS W1M 05M162  "MP7S5 P1EB 01U5 PT5P T7 R56 A1P 5 6P7R5MB> YDP T7 5SM77B P1 5PP7AB PT7 W5UP WNABNAS2  *A PT7 L5ME5AU7 1W PT7 !16P5E #7MQNU7> 01U5 aNA6PMDUP7Bb "MP7S5 P1 S1 P1 PT7 )J]> YDP BNB A1P SNQ7 TNO 5 aBNM7UP 1MB7Mb P1 B1 612  01U5 P76PNWN7B PT5P T7 LNU`7B "MP7S5 Y7U5D67 T7 R56 PT7 1AEF L7M61A PT7A LM767AP 5P J"+% RNPT 1WWNUN5E /%&+ PN762*A WNABNAS PT5P "MP7S5 P1EB 01U5 PT5P T7 R56 A1P 5 6P7R5MB * T5Q7 UM7BNP7B "MP7S52 IN6 P76PNO1AF 1A PTN6 N66D7 R56 O1M7 UM7BNYEF 1WW7M7B 1A PTN6 N66D7 PT5A PT7 NAU1A6N6P7AP P76PNO1AF 1W 01U5> RTNUT R56 7ENUNP7B> NA L5MP> RNPT 5 E75BNAS _D76PN1A2 J1M71Q7M> NP N6 LM1Y5YE7 PT5P "MP7S5 R1DEB T5Q7 QN7R7B L5MZPNUNL5PN1A NA PT7 W5UP WNABNAS 56 Y7NAS 5 6P7R5MB BDPF2 "MP7S5 T5B W1MO7MEF Y77A 5 6P7R5MB W1M 4- F75M6 LMN1M P1 8..8> 5AB 56 6DUT T5B L5MPNUNL5P7B NA ADO7M1D6 W5UP WNABNAS62 "A CDA7 8.> T1R7Q7M> T7 T7EB 5A1PT7M L16P RNPT PT7 KAN1A2 01U5 R56 A1P 6DM7 1W RT5P L16P "MP7S5 T5B RNPTPT7 KAN1A> YDP T7 M7U7NQ7B W5X76 M7SDE5MEF WM1O "MP7S5 M7E5PNAS P1 SMN7Q5AU7 67PPE7O7AP6 5AB 5MYNPM5PN1A62 %P PT7 PNO7 1W PT7 T75MNAS "MP7S5 R56 5 6P5P7 /%&+ 5661UN5PN1A QNU7LM76NB7AP 5AB 5 YD6NA766 5S7AP W1M /%&+ (7SN1A 4.> U1Q7MNAS /7R J7XNU1 5AB $7X562 %6 5 YD6NA766 5S7AP T7 T5ABE76 5MYNPM5PN1A62 *P N6 A1P UE75M RT5P L16P6 T7 T7EB 1A CDA78.2 "A YMN7W> T1R7Q7M> PT7 V7A7M5E +1DA67E 5U`A1RE7BS76 PT5P "MP7S5 R56 5A /%&+ M7LM767AP5PNQ7 1A CDA78.2 *P N6 LM1Y5YE7 PT5P "MP7S5 R1DEB Y7 67A6NPNQ7 P1 PT7 M76L1AZ6NYNENPN76 5AB LM7M1S5PNQ76 1W 6P7R5MB62"MP7S5[6 P76PNO1AF PT5P T7 P1EB 01U5 PT5P T7 R56 A1P 5DPT1MZNc7B P1 M7LM767AP 05M16 R56 A1P U1AQNAUNASEF 1WW7M7B 5AB N6 A1P UM7BNP7B2 "A UM166Z7X5ONA5PN1A "MP7S5 5U`A1RE7BS7B PT5P RT7A T7 R7AP P1 PT7 )J] T7 BNBA1P Q1NU7 5AF 1Y\7UPN1A P1 L5MPNUNL5PNAS NA PT7 W5UP WNABNAS2 +1A6NB7MNAS TN6 7XL7MN7AU7 56 5 DAN1A M7LM767AP5PNQ7> NP N6 NOLM1Y5YE7 PT5P T7 R1DEB A1P T5Q7 5S5NA M5N67B PT7 N66D7 1W TN6 5DPT1MNPF RNPT qDNAP5A5 1M NA 61O7 1PT7M R5F 1Y\7UP7B P1 LM1U77BNAS RNPT PT7 W5UP WNABNAS> NW TN6 E5U` 1W 5DPT1MNPF R56 5 U1AU7MA 1M NW T7 R56 1PT7MRN67 A1P BN6ZL167B P1 M7LM767AP 05M162*A U1AUEDBNAS PT5P 01RO5A R56 A1P LM767AP RT7A 01U5 56`7B "MP7S5 P1 M7LM767AP 05M16> * T5Q7 UM7BNP7B PT7 P76PNO1AF 1W 01U5 1Q7M PT5P 1W "MP7S52 01U5[6 P76PNO1AF 1A PTN6 N66D7 R56 O1M7 UM7BNYEF 1WW7M7B 5AB PT7 M7U1MB B176 A1P 76P5YEN6T 5AF E1SNU5E M7561A RTF 01U5 R1DEB T5Q7 NA6N6P7B 1A "MP7S5 S1NAS P1 PT7 W5UP WNABNAS> M5PT7M PT5A 01RO5A2 "MP7S5 P76PNWN7B PT5P 01RO5A R56 6P5ABNAS A7XP P1 TNO RTNE7 T7 R56 P5E`NAS P1  G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3;801U52 $T7 W5NEDM7 1W PT7 V7A7M5E +1DA67E> RNPT1DP 7XLE5A5PN1A> P1 U5EE 01RO5A P1 U1MM1Y1M5P7 "MP7S5 E7AB6 WDMPT7M 6DLL1MP P1 OF UM7BNYNENPF M761EDPN1A2"MP7S5 P76PNWN7B NA U1AUED61MF W56TN1A PT5P T7 T5B 56`7B W1M 5A 1LL1MPDANPF P1 O77P RNPT 05M16 Y7W1M7 PT7 O77PNAS> RTNUT M7_D76P R56 B7AN7B2 "MP7S5 P76PNWN7B PT5P T7 O5B7 PT7 M7_D76P aRT7A * S1P PT7M72b $T7 M7U1MB B176 A1P 76P5YEN6T PT5P 6DUT 5 M7_D76P R56 O5B7 5WP7M 05M16 \1NA7B "MP7S5 5AB qDNAP5A52 "MP7S5 5E61 P76PNWN7B PT5P T7 56`7B P1 a6P7L 1DPb5AB 6L75` RNPT T7M> 6DSS76PNAS PT5P 6T7 R56 PT7A 6PNEE NA PT7 R1M` 5M752 $TD6> PT7 M7U1MB 7QNB7AU7 B176 A1P 6T1R PT5P "MP7S5 56`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`A1RE7BS7> PT7M7 N6 A1PTNAS 5Y1DP RTNUT P1 U1A6DEP2 +#.686. 24*4F3,$4 D 24*47&#F3 B,2> 8;8 /&(0 4.39 <4@98=2 $T7 M7U1MB B176 A1P 76P5YEN6T PT5P LMN1M P1 PT7 O77PNAS 05M16 `A7R RT5P PT7 6DY\7UP 1W PT7 W5UP WNABNAS R1DEB Y72 07W1M7 Y7SNAANAS PT7 _D76PN1ANAS qDNAP5A5 P1EB "MP7S5 PT5P NW 5P 5AF PNO7 BDMNAS PT7 W5UP WNABNAS T7 RN6T7B P1 U1A6DEP RNPT 05M16 T7 U1DEB2 #7Q7M5E PNO76 BDMNAS PT7 W5UP WNABNAS "MP7S5 BNB 56` P1 U1A6DEP RNPT 05M162 qDNAP5A5 75UT PNO7 E7WP PT7 M11O P1 L7MONP "MP7S5 5AB 05M16 P1 P5E` NA LMNQ5P72"A PT767 W5UP6> * U1AUEDB7 PT5P PT7 'OLE1F7M65PN6WN7B PT7 )46$7#&"4$ 1YENS5PN1A P1 L7MONP U1AZ6DEP5PN1A2qDNAP5A5 T5B 5 ADOY7M 1W RMNPP7A _D76PN1A6 T7 NAP7AB7B P1 56` 05M162 *ANPN5EEF "MP7S5 56`7B P1 677 PT7 _D76PN1A6 Y7W1M7 PT7F R7M7 56`7B2 qDNAP5A5 B7UENA7B P1 6T5M7 PT7 NAW1MO5PN1A 5P PT5P PNO7>YDP P1EB "MP7S5 PT5P T7 U1DEB P5`7 A1P76 5AB PT5P RT7A PT7 W5UP WNABNAS R56 U1OLE7P7> T7 R1DEB LM1QNB7 PT7 _D76PN1A6 P1 "MP7S5> 56 R7EE 56 5 U1LF 1W RT5P T7 RM1P7 B1RA 56 05M16[5A6R7M62 "MP7S5 BNB A1P 1Y\7UP P1 LM1U77BNAS 1M 56` W1M 5 U1AZPNAD5AU7 P1 L7MONP 61O7 1PT7M 5S7AP P1 M7LM767AP 05M162 $T7M7 N6 5A 5Y67AU7 1W 7QNB7AU7 PT5P 05M16 R5AP7B 61O71A7 7E67 P1 M7LM767AP T7M2 *P Y7U5O7 5LL5M7AP 5WP7M 5Y1DP ,. ONADP76 PT5P 05M16 A77B7B P1 YMNAS NA M7U1MB6 P1 5A6R7M PT7 _D76PN1A6 5AB PT7 O77PNAS R56 M7U7667BDAPNE CDA7 832"MP7S5 P76PNWN7B> a07W1M7 PT7 NAP7MQN7R 6P5MP7B T7 6P5P7B T7 R56 S1NAS P1 U1ABDUP 5A NAQ76PNS5PNQ7 NAP7MQN7R 5AB PT5P * R56 PT7M7 61E7EF 56> * SD766 F1D R1DEB U5EE NP 5 L566NQ7 1Y67MQ7M> 5AB * R56 A1P P1 _D76PN1A 5AF 1W PT7mTN6 NAP7MQN7R2b$TN6 U1AUEDZ61MF 1LNAN1A YF "MP7S5 N6 A1P 5 6DY6PNPDP7 W1M 5A 5UU1DAP 1W RT5P R56 65NB 5AB N6 NA6DWWNUN7AP P1 6T1R RT5P ENONP6 qDNAP5A5 NOL167B 1A "MP7S5[6 L5MPNUNL5PN1A NA PT7 W5UP WNABNAS2 J1M7Z1Q7M> NP N6 NAU1A6N6P7AP RNPT qDNAP5A5[6 1WW7M P1 P5`7 5 M7U766 RT7A7Q7M "MP7S5 R5AP7B P1 U1AW7M RNPT 05M162 $T7 R1MB6 aL566NQ7 1Y67MQ7Mb5M7 W1DAB NA PT7 C+%J> RTNUT U1MM7UPEF 6P5P76 PT5P 5A 7OLE1F77[6 )46$7#&"4$MNSTP6 R1DEB Y7 QN1E5P7B NW PT7 M7LM767AP5PNQ7[6 M1E7 N6 M76PMNUP7B P1 PT5P 1W 5 aL566NQ7 1Y67MQ7M2b "MP7S5 5LL75M7B P1 Y7 5PP7OLPNAS P1 O5`7 PT7 7QNZB7AU7 U1AW1MO P1 PT7 C+%J B76UMNLPN1A 1W 5 )46$7#&"4$ QN1E5ZPN1A2 $1 PT7 7XP7AP TN6 P76PNO1AF 6DLL1MP6 5 U1AUED6N1A PT5P T7 R56 P1EB> NA 6DY6P5AU7> PT5P T7 R56 ENONP7B P1 PT7 M1E7 1W 5 L56Z6NQ7 1Y67MQ7M> NP N6 A1P UM7BNP7B2$T7 V7A7M5E +1DA67E U1AP7AB6 PT5P PT7 DAN1A M7LM767AP5PNQ7 NA 5 )46$7#&"4$NAP7MQN7R OD6P Y7 5A 5S7AP 1W PT7 E5Y1M 1MS5ANZc5PN1A PT5P N6 PT7 7XUED6NQ7 M7LM767AP5PNQ7 1W PT7 7OLE1F776> UNPNAS +,/"#* !4&:6.4> 8?? /&(0 4,98 <4@9-=2  *A PT5P U567 5A 7OLE1F77 56`7B P1 Y7 M7LM767AP7B 5P 5 )46$7#&"4$NAP7MQN7R YF PT7 /5PN1A5E %EEN5AU7 1W !16P5E 5AB ]7B7M5E 'OLE1F7762  $T7 %!^K R56 PT7 #7UPN1A @<5= M7LM767AP5PNQ7 1W PT7 7OLE1F772  $T7 015MB W1DAB PT5P PT7 7OLE1F7M R56 A1P 1YENS5P7B P1 T1A1M 5 M7_D76PW1M M7LM767AP5PN1A YF 5A 5S7AP 1M 6L1`76O5A 1W 5AF E5Y1M 1MS5ANc5PN1A 1PT7M PT5A PT7 %!^K2  $T7 015MB 6P5P7B> a^7M7 NP P1 B1 PT5P> NP R1DEB Y7 YFL566NAS PT7 76P5YEN6T7B DAN1A 5AB QN1E5PNAS PT7 6P5PDP7 1DPMNSTP2b$T7 V7A7M5E +1DA67E S176 1A P1 5MSD7 PT5P PT7 U1APM5UP 6P5P76 PT5P PT7 6P7R5MB6 NAQ76PNS5P7 5AB LM1U766 SMN7Q5AU76 5AB PT5P PT7 7OLE1F776 T5Q7 5 MNSTP P1 PT7NM 6P7R5MB[6 LM767AU7 BDMNAS 5A NAQ76PNS5P1MF O77PNAS2 $T7 V7A7M5E +1DA67E 5MSD76>I1R7Q7M> PT7 (76L1AB7AP> NA 5 U1APNADNAS 5PP7OLP P1 DAB7MZONA7 PT7 KAN1A> 67AP 61O71A7 RT1 R56 A1P 5 M7LM767AP5PNQ7 1W PT7 KAN1A RT7A 1A7 1W PT7 6P7R5MB6> 1M 1WWNU7M6> R7M7 LM7Z67AP 1M U1DEB T5Q7 Y77A T5B PT7F Y77A 5BQN67B 1W PT7 L7ABNAS NAQ76PNS5PN1A2  0F BN6M7S5MBNAS 5AB YFL566NAS PT7 KAN1A 1A PTN6 1UU56N1A> PT7(76L1AB7AP T56 7AS5S7B NA 5A1PT7M W1MO 1W NAP7MW7MNAS RNPT PT7 KAN1A 5AB NP6 5YNENPF P1 L7MW1MO NP6 6P5PDZP1MF1YENS5PN1A62  %UU1MBNAS> (76L1AB7AP[6 NA6PMDUPN1A P1 "MZP7S5 P1 67MQ7 56 M7LM767AP5PNQ7> NA EN7D 1W PT7 7E7UP7B 6P7R5MB> QN1E5P76 #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP2$T7M7 5M7 67Q7M5E LM1YE7O6 RNPT PT7 V7A7M5E +1DA67E[6 L16NZPN1A2 $T7 /%&+ R56 05M16[#7UPN1A @<5= U1EE7UPNQ7ZY5MS5NANAS M7LM767AP5PNQ72 $T7 'OLE1F7M 5UU1MBNASEF BNB A1P YFL566 PT7 Y5MS5NANAS M7LM767AP5PNQ7 YF 56`NAS /%&+ M7LM767AP5PNQ7"MZP7S5 P1 Y7 5Q5NE5YE7> 6T1DEB 05M16 RN6T M7LM767AP5PN1A 1M YF 5EE1RNAS "MP7S5 P1 L5MPNUNL5P7 NA PT7 W5UP WNABNAS2*A PTN6 M7ZS5MB> PT7 M7U1MB B176 A1P 76P5YEN6T PT5P "MP7S5 T7EB aA1 1WWNU7bRNPT PT7 /%&+> 56 5EE7S7B NA PT7 U1OLE5NAP2 $T7 V7A7M5E +1DA67E5MSD76 PT5P PT7 U1APM5UP UE75MEF 6P5P76 PT5P PT7 6P7R5MB6 NAQ76PNS5P7 5AB LM1U766 SMN7Q5AU762 ^TNE7 PT7 C+%J LM1QNB76 PT5P 6P7R5MB6 T5Q7 PT5P MNSTP> NP B176 A1P LDML1MP P1 ENONP PT7 L5MPNUNL5PN1A 1W 1PT7M /%&+ 5S7AP62*A QN7R 1W 5EE PT7 W1M7S1NAS * WNAB PT5P PT7 V7A7M5E +1DA67E T56 A1P 76P5YEN6T7B 5AF QN1E5PN1A 1W PT7 %UP M7S5MBNAS 05M16[NAP7MQN7R2 $1 PT7 U1APM5MF> PT7 'OLE1F7M R7AP Y7F1AB PT7 M7_DNM7O7AP6 1W PT7 %UP P1 NA6DM7 PT5P M7LM767AP5PN1A R56 5Q5NEZ5YE7 P1 05M162'Q7A NW 61O7 P7UTANU5E QN1E5PN1AR7M7 76P5YZEN6T7B NP R1DEB T5MBEF 7WW7UPD5P7 PT7 %UP P1 LM1U77B WDMPT7M2  !"#$%& #'()*+'3;,%UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT6 -<\=> <`=>5AB <E= 1W PT7 U1OLE5NAPT5Q7 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P PT7F Y7 BN6ON667B24-2 #7LP7OY7M PTM75P6 1W M7LMN65E 5S5NA6P #7S5MM5 YF C5U`$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<O= PT5P NA 75MEF #7LZP7OY7M C5U` PTM75P7A7B 7OLE1F776 5P INSTE5AB #P5PN1ARNPT DA6L7UNWN7B M7LMN65E6 Y7U5D67 1W PT7NM DAN1A 5UPNQNPN76 5AB W1M L5MPNUNL5PNAS NA 015MB LM1U76676> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=2$TN6 5EE7S5PN1A M7E5P76 P1 5A 7AU1DAP7M Y7PR77A #7S5MM5 5AB C5U` 1A PT7 O1MANAS 1W #7LP7OY7M;2 $T7M7 R7M7 DLU1ONAS M1DP7 NA6L7UPN1A6 5P INSTE5AB #P5PN1A2 $T7 M1DP7 NA6L7UPN1A6 R7M7 P1 Y7 U1ABDUP7B BDMNAS 67E7UP7B R77`6 BDMNAS 5 ?ZR77` L7MN1B2 $T7M7 R56 5A 76P5YEN6T7B LM1U7BDM7 W1M B7P7MONANAS PT7 R77`6 RT7A PT7 NA6L7UPN1A6 R1DEB P5`7 LE5U72 $T7 LM1U7BDM7 R56 PT5P PT7 6P5PN1A O5A5S7M R1DEB LDP ADOY7M6 NA 5 T5P 5AB PT7 DAN1A 6P7R5MB BM7R ADOY7M6 P1 NB7APNWF PT7 R77`62C5U` Y7S5A 56 O5A5S7M 5P INSTE5AB#P5PN1A NA %DSD6P> T5QZNAS PM5A6W7MM7B WM1O %E5O1S1MB1> /7R J7XNU1> RT7M7 T7 T5B Y77A !16PO56P7M2 * NAW7M PT5P PT767 R7M7 PT7 WNM6P M1DP7 NA6L7UZPN1A6 5WP7M C5U` Y7S5A 5P INSTE5AB #P5PN1A2C5U` 5LLM15UT7B PT7 U567 RT7M7 #7S5MM5 R56 R1M`NAS RNPT PT7 ADOY7M6NA 5 T5P 5AB T7EB 1DP PT7 T5P P1 #7S5MM52 #7S5MM5 NANPN5EEF \D6P E11`7B 5P TNO 5AB 65NB> a^7EE> RT5P[6 PT7 T5P W1MnbVNQ7A T7M P7ADM7 5AB T7M 7XL7MN7AU7 56 5 6P7R5MB> NP N6 LM1Y5YE7 PT5P T7M 7XLM7667B LDccE7O7AP R56 W7NSA7B2 C5U` 56`7B T7M P1 LDEE ADOY7M6 W1M PT7 M1DP7 NA6L7UPN1A6 1DP 1W PT7 T5P2 *A 5 65MZU56PNU P1A7 #7S5MM5 65NB a$T5A` F1D> 6NM2 *[O 6DMLMN67B F1D[M7 P5E`NAS P1 O72 H1D T5Q7A[P P5E`7B P1 O72 * 5LLM7UN5P7 PT5P2 $TN6 N6 PT7 WNM6P U1DMP76F F1D[Q7 7Q7M 6T1RA O7 T7M72b C5U` 65NB> a"`5F $NA5 5EE * R5AP F1D P1 B1 N6 P1 LNU` PT7 ADOY7M6 W1M O72b *A6P75B 1W BM5RNAS PT7 ADOY7M6> #7S5MM5 E5DAUT7B NAP1 7XP7AB7B U1OO7AP6 M7S5MBNAS PT7 5667MP7B ON6PM75PO7AP 1W U5MMN7M62 C5U`[6 M76L1A67> T5P NA T5AB> R56 P1 U1APNAD7 P1 56` #7S5MM5 P1 BM5R PT7 ADOY7M62 C5U` UM7BNYEF B76UMNY7B #7S5MM5 56 Y7EENS7M7AP2 #7S5MM5[6 M5AP 7AB7B 1AEF 5WP7M C5U` P1EB #7S5MM5 PT5P 6T7 R56 Y1MB7MNAS 1A NA6DY1MBNA5PN1A> 5P RTNUT L1NAP 6T7 BM7R PT7 ADOY7M62 C5U`[6 6P5P7O7AP PT5P #7S5MM5 R56 Y1MB7MNAS 1A NA6DY1MBNA5PN1A N6 PT7 5EE7S7B QN1E5PN1A2#7S5MM5 P76PNWN7B M7S5MBNAS 5 67U1AB U1AQ7M65PN1A RNPT C5U` E5P7M NA PT7 B5F 1A #7LP7OY7M ;2C5U` BNB A1P P76PNWF M7S5MBNAS PTN6 O77PNAS2 C5U` NAQNP7B #7S5MM5 P1 TN6 1WWNU72 C5U` P1EB #7ZS5MM5 PT5P RT7M7 T7 U5O7 WM1O PT7 KAN1A R1M`7B RNPT TNO2 #7S5MM5 P1EB TNO PT5P 6T7 R56 a6PMNUPEF YF PT7 Y11`2b #7S5MM5 P76PNWN7B NA U1AUED61MF W56TN1A PT5P C5U` 5L1E1SNc7B P1 T7M W1M PTM75P7ANAS T7M PT5P O1MANAS2 #7S5MM5 5E61 P76PNWN7B> RNPT1DP 5PP7OLPNAS P1 M7E5P7 RT5P R56 5UPD5EEF 65NB> PT5P C5U` NOLEN7B PT5P RT7M7 T7 LM7QN1D6EF R1M`7B PT7 KAN1A 1Q7ME11`7B 5MPNUE7 9 1W PT7 5SM77O7AP2 %MPNUE7 9 S1Q7MA6 1Q7MPNO72 $TN6 P76PNO1AF M7S5MBNAS 5MPNUE7 9 R56 A1P UM7BNYEF 1WW7M7B 5AB N6 P1P5EEF NOZLM1Y5YE72 J1M71Q7M> PTN6 P76PNO1AF M7S5MBNAS 5MPNUE7 9 R1DEB Y7 7APNPE7B P1 ENPPE7 R7NSTP Y7U5D67 1W NP6 U1AUED61MF A5PDM72#7S5MM5 R56 A1P 677`NAS P1 M761EQ7 E5Y1MZO5A5S7O7AP N66D76 RT7A 6T7 M76L1AB7B P1 C5U`[6 M7_D76P PT5P 6T7 P1 BM5R ADOY7M6 WM1O PT7 T5P2 (5PT7M> 6T7 R56 D6NAS PT7 1UU56N1A 1W T7M WNM6P NAP7M5UPN1A RNPT PT7 A7R 6P5PN1A O5A5S7M 56 5A 1LL1MPDANPF P1 6L75` P1 TNO NA 5 T5M6T 5AB NA6DEPNAS O5AA7M 1A PT7 R1M`M11O WE11M> NA PT7 LM767AU7 1W 1PT7M 7OLE1F7762 I7M U1ABDUP R56 DALM1Q1`7B2 #DUT U1ABDUP B176 A1P 5BQ5AU7 U1EE7UPNQ7 Y5MZS5NANAS2 %66DONAS> RNPT1DP B7UNBNAS> PT5P C5U`[6 M7O5M` P7UTZANU5EEF QN1E5P7B PT7 %UP> NP R1DEB A1P 7WW7UPD5P7 PT7 L1ENUN76 1W PT7 %UP P1 N66D7 5 M7O7BN5E 1MB7M> 76L7UN5EEF U1A6NB7MNAS C5U`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`NAS 56 5 U5MMN7M P7UTANZUN5A> 5E61 `A1RA 56 5 $Z;2 %6 5 U5MMN7M P7UTANUN5A #7S5MM5 R56 566NSA7B 56 M7EN7W U5MMN7M 1A WNQ7 M1DP76 PT5P 5M7 A1MO5EEF U1QZ7M7B YF 1PT7M U5MMN7M62 #7S5MM5 1MBNA5MNEF U1Q7M7B PT7 M7SDE5M U5MMN7M6[M1DP76 1A PT7NM 6UT7BDE7B B5F6 1WW24,$TD6> #7S5MM5 D6D5EEF U5MMN7B 1A7 1W PT7 WNQ7 M1DP76 1A 5 LM7BNUP5YE7 6UT7BDE72 %P PNO76 U5MMN7M P7UTANUN5A6 5M7 566NSA7B P1 R1M` 5 M1DP7 1DP 1W 67_D7AU72 $T7 E1U5E 5SM77O7AP LM1QNB76 PT5P a5 +5MMN7M $7UTZANUN5A 6T1DEB A1P A1MO5EEF Y7 O1Q7B 1WW 1W PT7 6UT7BDE7B M1DP7 DAE766 5Y61EDP7EF A7U7665MF> N272>UD6P1O7M 67MQNU76 M7561A6 1M NW PT7 +5MMN7M $7UTANUN5A 5SM7762 *W PT7M7 N6 O1M7 PT5A 1A7 M1DP7 5Q5NE5YE7 1A PT7 6PMNAS> PT7 +5MMN7M $7UTANUN5A 6T5EE T5Q7 PT7 MNSTP P1 UT11672bJ7E #5AUT7c R56 PT7 U5MMN7M 6DL7MQN61M 1A PT7 O1MANAS 1W #7LP7OY7M 482 (1DP7 984 R56 PT7 M1DP7 #7S5MM5 R1DEB 1MBNA5MZNEF R1M` PT5P B5F> YDP PT7 M7SDE5M U5MMN7M W1M M1DP7 984 T5B Y77A U5EE7B NA P1R1M` PT5P B5F 5AB PT7 M7SDE5M U5MMN7M W1M M1DP7 98. R56 P1 Y7 5Y67AP2 #5AUT7c LE5AA7B P1 T5Q7 #7S5MM5 R1M` M1DP7 98.2#7S5MM5 5MMNQ7B 1A PT7 R1M` WE11M LMN1M P1 UE1U`NAS NA W1M T7M 6TNWP> RTNUT Y7S5A 5P ?52O2 #7S5MM5 R56 E75QNAS DAN1A ENP7M5ZPDM7 5P U5MMN7M6 R1M`6P5PN1A6 RT7A #5AUT7c 5LLM15UT7B T7M P1 P5E` P1 T7M 5Y1DP T7M 566NSAO7AP62 ^T7A #5AUT7c Y7S5A P5E`NAS P1 #7S5MM5> 6T7 P1EB TNO 6T7 R56 A1P 1A PT7 UE1U` F7P2 #5AUT7c P1EB T7M T7 R1DEB WNAN6T P5E`NAS P1 T7M RT7A 6T7 R56 1A PT7 UE1U`2 % ENPPE7 5WP7M ? 5A1PT7M U5MMN7M> %AS7E5 dE7NAT7Ac> 5LZLM15UT7B #5AUT7c 5AB 56`7B A1P P1 Y7 6UT7BDE7B W1M 1Q7MPNO7 PT5P B5F2 #5AUT7c P1EB dE7NAT7Ac PT5P T7 R1DEB PMF P1 5UU1OZO1B5P7 T7M> YDP PT5P T7 U1DEB A1P O5`7 5AF LM1ON6762 dE7NAZT7Ac PT7A 6L1`7 RNPT #7S5MM5> RT1 NA PDMA U5O7 P1 #5AUT7c M7S5MBNAS dE7NAT7Ac[M7_D76P2 #5AUT7c P1EB T7M PT7 65O7 PTNAS T7 T5B P1EB dE7NAT7Ac2 #7S5MM5 P1EB #5AUT7c PT5P T7 R56 Y7NAS DAM7561A5YE7 5AB PT5P T7 BNBA[P `A1R T1R P1 6DL7MQN67 L71LE7 5AB R5E`7B 5R5F2 #7S5MM5 P76PNWN7B PT5P 6T7 R7AP P1 M7R1M`6 Y7W1M7 6T7 Y7S5A U56NAS O5NE2 #7S5MM5 <YDP A1P #5AUT7c= B7Z6UMNY7B PR1 5BBNPN1A5E 5PP7OLP6 #5AUT7c PT7A O5B7 P1 P5E` P1 T7M 5Y1DP M1DP76 5WP7M 6T7 UE1U`7B NA> RT7A 6T7 M7PDMA7B WM1O   4,&7PP7M U5MMN7M6 5M7 6UT7BDE7B W1M -B5F6 1W PT7 ;ZB5F R1M`R77`> #DAB5F A1P Y7NAS 5 R1M`B5F2 $T7 A1MO5E R1M`B5F N6 9T1DM6> 7XUEDBZNAS YM75`62 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3;3M7R1M`6 5AB Y7W1M7 6T7 R7AP P1 PT7 U56762 %UU1MBNAS P1 #7ZS5MM5> 6T7 R56 S7PPNAS T7M T75BLT1A76 1DP 1W T7M Y5S <5LL5MZ7APEF P1 EN6P7A P1 L7M61A5E OD6NU=2 #T7 P76PNWN7B PT5P RTNE7 6T7 R56 B1NAS PTN6 #5AUT7c 5PP7OLP7B P1 6L75` P1 T7M 5Y1DP Q5U5AP M1DP76 5AB 6T7 65NB 6T7 R56 A1P S1NAS P1 P5E` P1 TNO DAE766 T7 LDP T7M 1A 6P7R5MB PNO7 5AB 6T7 R5E`7B 5R5F2 #T7 P76PNWN7B PT5P T7 W1EE1R7B 5AB PMN7B P1 P5E` P1 T7M> 5AB 6T7 65NB a#NM> LE7567 B1A[P W1EE1R O7 P1 PT7 Y5PTM11O>b 5AB R7APNAP1 5 M76PZM11O2#7S5MM5 PT7M75WP7M E7WP PT7 M76PM11O 5AB R7AP P1 PT7 U5676 5AB W1DAB PT7 M7SDE5M U5MMN7M W1M M1DP7 984 5P TN6 U5672 #7S5MM5 A1P7B PT5P M1DP7 94@ R56 A1P Y7NAS U567B2 (1DP7 94@ R56 1A7 1W PT7 WNQ7 M1DP76 #7S5MM5 A1MO5EEF R1M`7B2 $T7 U5MMN7M W1M M1DP7 94@ T5B U5EE7B NA PT5P T7 R1DEB Y7 E5P7 P1 R1M` 5AB 56`7B PT5P TN6 M1DP7 Y7 E7WP W1M TNO2 #7S5MM5 7MM1A71D6EF 566DO7B PT5P (1DP7 94@ A77B7B P1 Y7 U1Q7M7B 5AB Y7S5A U56NAS O5NE W1M PT5P M1DP72*W 6T7 T5B A1P M7WD67B P1 L7MONP #5AUT7c P1 P7EE T7M RT5P T7M 566NSAO7AP R56 PT5P B5F> 6T7 R1DEB T5Q7 `A1RA PT5P (1DP7 98. R56 PT7 M1DP7 6T7 A77B7B P1 U1Q7M2#5AUT7c 5LLM15UT7B #7S5MM5 5AB 56`7B T7M P1 O1Q7 P1 M1DP7 98.> Y7U5D67 T7 T5B A1Y1BF P1 R1M` PT7 O5NE 1A PT5P M1DP72 #5AUT7c PMN7B P1 BN6UD66 PT7 O5PP7M> YDP #7S5MM5 Y7S5A 65FNAS PT5P 6T7 BNB A1P R5AP P1 P5E` P1 TNO> P1 \D6P E75Q7 T7M 5E1A72 I7 P1EB T7M 5S5NA PT5P T7 A77B7B T7M P1 O1Q7 M1DP762 #7S5MM5 Y7ZS5A S7PPNAS E1DB 5AB P1EB #5AUT7c> aG1A[P P5E` P1 O7 5AF O1M72b #5AUT7c PT7A E7WP P1 S7P #P5PN1A J5A5S7M C5U`2#5AUT7c M7PDMA7B RNPT C5U`2 #5AUT7c PT7A P1EB #7S5MM5 PT5P T7 A77B7B T7M P1 S1 98. 5AB U567 PT7 O5NE PT7M72 #7S5MM5 P1EB #5AUT7c PT5P 6T7 R56 A1P S1NAS P1 P5E` P1 TNO 5AB P1 E75Q7 T7M 5E1A72 C5U` PT7A 56`7B T7M NW 6T7 DAB7M6P11B PT7 NA6PMDUPN1A6 PT5P #5AUT7c R56 PMFNAS P1 N66D7 T7M 5AB 6T7 M76L1AB7B PT5P #5AUT7c A7Q7M S5Q7 T7M 5AF NA6PMDUPN1A6 5AB PT5P Y1PT C5U` 5AB #5AUT7c A77B7B P1 E75Q7 T7M 5E1A72 #T7 Y7S5A UE5NONAS PT5P 6T7 R56 Y7NAS T5M5667B> PT5P 6T7 A77B7B 5 6P7R5MB 5AB B7O5ABZNAS T7M )46$7#&"4$MNSTP62 01PT C5U` 5AB #5AUT7c P1EB T7M PT5P 6T7 \D6P A77B7B P1 U5EO B1RA5AB S1 P1 PT7 1PT7M M1DP72 %6 PT7 6NPD5PN1A LM1SM7667B> #7S5MM5 Y7U5O7 _DNP7 E1DB2 %EP7MA5P7 #P7R5MB (1Y7MP ^11BE7F U1AW7MM7B RNPT #7S5MM5 5AB #5AUT7c E7WP P1 5PP7AB P1 1PT7M BDPN762 ^11BE7F 5AB #7S5MM5 R7AP 1DPZ6NB7 P1 U1AW7M 5AB #7S5MM5 PT7A E7WP 1A 6NU` E75Q72% W5UP WNABNAS R56 U1ABDUP7B 1A #7LP7OY7M 4-> M7S5MBNAS PTN6 NAUNB7AP 5AB 1A #7LP7OY7M 88> #7S5MM5 R56 N66D7B 5 E7PP7M 1W R5MANAS2 $T7 V7A7M5E +1DA67E U1AP7AB6 PT5P PTN6 QN1E5P7B #7UPN1A 9<5=<4=> <,=>5AB <3= 1W PT7 %UP2$T7 5EE7S7B QN1E5PN1A6 RNEE Y7 5BBM7667B D6NAS PT7 )&673" @6$45A5EF6N6 BN6UD667B NA B7P5NE> 6DLM52  %6 LM7QN1D6EF A1P7B> #7S5MM5 T5B Y77A 7AS5S7B NA LM1P7UP7B 5UPNQNPF1A 5A 1AS1NAS Y56N6 5AB PT7 'OLE1F7M R56 5R5M7 1W PT167 5UPNQNPN76 LMN1M 1A #7LP7OY7M 482  $T7M7 N6 5A 5Y67AU71W BNM7UP 7QNB7AU7 PT5P LM1ZP7UP7B 5UPNQNPF R56 5 6DY6P5APN5E 1M O1PNQ5PNAS M7561A W1M PT7 'OLE1F7M[6 5UPN1A2  $T7M7 N6 5E61 A1 UNMUDO6P5APN5E 7QNB7AU7 1W DAE5RWDE O1PNQ7 Y567B 1A 6DUT W5UP1M6 56 6TNWPNAS 1M LM7P7XPD5E M7561A6 Y7NAS 1WW7M7B W1M PT7 5UPN1A>BN6L5M5P7 1M NAU1A6N6P7AP PM75PO7AP> 7XLM7667B T16PNENPF P1R5MB PT7 LM1P7UP7B 5UPNQNPF> B7L5MPDM7 WM1O L56P LM5UPNU7 1M PNONAS2  $T7 'OLE1F7M B176 A1P T5Q7 PT7 YDMB7A P1 B7O1A6PM5P7B PT5P NP R1DEB T5Q7 P5`7A PT7 65O7 5UPN1A 7Q7A NW #7S5MM5 T5B A1P7AS5S7BNA LM1P7UP7B 5UPNQZNPF2  %66DONAS> RNPT1DP WNABNAS> PT5P PT7 'OLE1F7M T5B 6DUT 5 YDMB7A> #5AUT7c UM7BNYEF P76PNWN7B PT5P T7 T5B E7PP7M6 1W R5MAZNAS6 P1 1PT7M U5MMN7M6 PT5P W5NE7B P1 W1EE1R NA6PMDUPN1A6 5AB #7ZS5MM5 O5ANW76PEF M7WD67B P1 W1EE1R #5AUT7c[6 M7561A5YE7 NAZ6PMDUPN1A2  %UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT ;<B= 1W PT7 U1OLE5NAPT56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P NP Y7 BN6ZON667B24?2  GN6UNLENA5MF E7PP7M 1W R5MANAS P1 C1TA J7Pc$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT ;<7= PT5P PT7 (76L1AB7AP N66D7B C1TA J7Pc 5A DAB767MQ7B 5AB DAR5MM5AP7B BN6UNLENA5MF E7PP7M 1W R5MANAS 1A #7LP7OY7M 4;> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=> <,=> 5AB <3= 1W PT7 %UP2C1TA J7Pc> 5 6P7R5MB 5P INSTE5AB #P5PN1A> T5B 5A 5UUNB7AP RTNE7 BMNQNAS 5 L16P5E 67MQNU7 Q7TNUE7 1A %DSD6P @2 I7 Y5U`7B NAP1 5 L5M`7B Q7TNUE72  #DL7MQN61M J5M` I7M61A R7AP P1 PT7 6U7A7 1W PT7 5UUNB7AP 5AB LM7L5M7B 5AB 6NSA7B 5 RMNPP7A M7L1MP PT7 65O7 B5F2  $T7 L16P5E Q7TNUE7 R56 A1P B5O5S7B> YDP I7M61A 76PNO5P7B PT7 B5O5S7 P1 PT7 L5M`7B Q7TNUE7 5P r9...2  *A PT7 M7L1MP> I7M61A LM1L167B W1MO5E BN6UNLENA7 W1M PT7 6P5P7B M7561A PT5P J7Pc T5B 5A1PT7M O1P1M Q7TNUE7 5UUNB7AP 75MEN7M NA PT7 F75M2  $T7 M7L1MP BNB A1P NABNU5P7 RT7PT7M PT7 WNM6P 5UUNB7AP R56 J7Pc[6 W5DEP2  #P5PN1A J5A5S7M C5U` 6NSA7B PT7 M7L1MP 1A %DSD6P 445AB 65W7PF 1WWNU7M 6NSA7B PT7 M7L1MP 1A %DSD6P 8.2  $T7 W1MO 6P5P76 PT5P YF 6NSANAS> C5U` T5B M7QN7R7B PT7 M7L1MP 5AB U1AZUDMM7B NA PT7 M7U1OO7AB7B U1MM7UPNQ7 5UPN1A> N272> PT7 LM1L167B BN6UNLENA7 1W J7Pc2$T7 M7L1MP R56 M1DP7B P1 J7Pc[6 NOO7BN5P7 6DL7MQN61M> %AZPT1AF !7M7c2  !7M7c U1ABDUP7B 5 W5UP WNABNAS RNPT J7Pc 1A %DZSD6P 8.2  !7M7c 6DYONPP7B 5 LM1L167B L7M61AA7E 5UPN1A W1MO 1A %DSD6P 88> M7U1OO7ABNAS 5 E7PP7M 1W R5MANAS2  C5U` 5LLM1Q7B PT7 M7U1OO7AB5PN1A 1A %DSD6P 8-2  $T7 M7U1OO7AB5PN1A 6P5P76 PT5P PT75UUNB7AP R56 J7Pc[ 67U1AB 5PZW5DEP 5UUNB7AP NA ; O1APT6> RNPT A1 LMN1M BN6UNLENA72  % E7PP7M 1W R5MANAS B5P7B %DSD6P 89 R56 LM7L5M7B 5AB M7PDMA7B P1 !7M7c2  I7 566DO7B E5Y1M M7E5PN1A6 LM7L5M7B PT7 E7PP7M2  I7 S5Q7 PT7 E7PP7M P1 J7Pc 1A #7LP7OY7M 4;2  $T7 R5MANAS E7PP7M 6P5P76> a$TN6 N6 F1DM 67UZ1AB Q7TNUE7 5UUNB7AP PTN6 F75M 5AB F1DM W1MPT e6NUf 5UUNB7AP NA WNQ7 F75M62b  $T7 E7PP7M BNB A1P 6P5P7 PT5P PT7 WNM6P Q7TNUE7 5UUNZB7AP R56 5A 5PZW5DEP 5UUNB7AP2  $T7 B1UDO7AP5MF 7QNB7AU7 B176 A1P 76P5YEN6T RT7PT7M PT7 WNM6P Q7TNUE7 5UUNB7AP R56 5A 5PZW5DEP 5UUNB7AP2  $T7 P76PNO1AF N6 U1AWENUPNAS 5AB NA6DWWNUN7AP P1 L7MZONP 5 M761EDPN1A 1W PT7 _D76PN1A2  * B1 UM7BNP !7M7c[6 P76PNO1AF PT5P #DL7MQN61M &1Q5P1 P1EB TNO PT5P T7 T5B NAQ76PNS5P7B PT7 WNM6P 5UUNB7AP 5AB J7Pc R56 5PZW5DEP 5AB PT5P T7 M7EN7B 1A RT5P &1Q5P1 P1EB TNO2  $T7 1PT7M NAUNB7AP6 NAQ1EQ7B B1S62  !7M7c P76PNWN7B PT5P PT7 M7W7M7AU7 P1 PT7 W1DMPT 5UUNB7AP NA - F75M6> RTNUT NAUEDB7B PT7 B1S NAUNB7AP6> R56 A1P 5 M7561A W1M TN6 B7UNZ6N1A2  !7M7c T5B N66D7B E7PP7M61W R5MANAS P1 1PT7M 7OLE1F776 W1M 65W7PF QN1E5PN1A6 5AB PT7M7 N6 A1 7QNB7AU7 PT5P PT7 BN6UNLENA7 N66D7B P1 !7M7c R56 NAU1A6N6P7AP RNPT PT7 BN6UNLENA7 1W 1PT7M 7OLE1F7762$T7 'OLE1F7M W1EE1R7B A1MO5E LM1U7BDM76 M7S5MBNAS J7Pc[6 5UUNB7AP 5AB PT7M7 N6 5A 5Y67AU7 1W 6DY6P5APN5E 5AB LM1Y5PNQ7 7QNB7AU7 PT5P J7Pc[6 LM1P7UP7B 5UPNQNPN76 R7M75 6DY6P5APN5E 1M O1PNQ5PNAS M7561A W1MPT7 5UPN1A P5`7A 5S5NA6P TNO2 $T7 O7M7 W5UP PT5P T7 R56 SNQ7A PT7 E7PP7M PT7 B5F 5WP7M T7 T5B M7LM767AP7B #7S5MM5 5P 5 W5UP WNABNAS 1A #7LP7OY7M 4-> 6PM7667B YF PT7 V7AZ7M5E +1DA67E> R56 A1P 6T1RA P1 Y7 O1M7 PT5A O7M7 U1NAUNB7AP5E  !"#$%& #'()*+'3;-U1MM7E5PN1A2 $T7 V7A7M5E +1DA67E T56 A1P 65PN6WN7B PT7 NANPN5E )&673" @6$4YDMB7A2 %UU1MBNASEF> * U1AUEDB7 PT5P L5M5SM5LT ;<7= 1W PT7 U1OLE5NAP T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB NP6 BN6ON665E2492  (7WD65E P1 L7MONP #P7R5MB C1TA J7Pc P1 P5`7 A1P76 5P 5 W5UP WNABNAS 5AB  M7WD6NAS P1 LM1QNB7 U1LN76 1W PT7 'OLE1F7M6 A1P76$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<A= PT5P 1A 1M 5Y1DP #7LP7OY7M 49> #DL7MQN61M +DMPN6 JU+5AA M7WD67B P1 5EE1R KAN1A #P7R5MB C1TA J7Pc P1 P5`7 A1P76> NA TN6 U5L5UNPF 56 DAZN1A M7LM767AP5PNQ7> BDMNAS 5 W5UP WNABNAS O77PNAS> NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP2  $T7 U1OLE5NAP WDMPT7M 5EZE7S76 NA L5M5SM5LT ?<L= PT5P 1A #7LP7OY7M 49> PT7 (76L1AB7AP M7WD67B P1 LM1QNB7 U1LN76 1W PT7 A1P76 O5B7 YF JU+5AA 5P PT7 W5UP WNABNAS P1 PT7 KAN1A2  $T7 W5UP6 A7U7665MF P1 B7UNB7 PTN6 5EE7S5PN1A 5M7 A1P NA BN6LDP72"A #7LP7OY7M 49> +DMPN6 JU+5AA U1ABDUP7B 5 W5UP WNABNAS O77PNAS M7S5MBNAS L166NYE7 ON6U1ABDUP YF 7OLE1F77 JN`7 VNEE M7E5PNAS P1 PR1 BNWW7M7AP NAUNB7AP62  J7Pc R56 PT7A R1M`NAS 5P PT7 %NML1MP J5NE ]5UNENPF> T5QNAS PM5A6W7MM7B WM1O INSTE5AB 6P5PN1A2  J7Pc R56 5 DAN1A 6P7R5MB 5AB R56 VNEE[6 DAN1A M7LM7Z67AP5PNQ7 5P PT7 W5UP WNABNAS2 JU+5AA> VNEE> 5AB J7Pc R7M7 LM7Z67AP2  J7Pc NANPN5EEF P76PNWN7B PT5P T7 P11` A1P76 BDMNAS PT7 O77PZNAS2  I7 PT7A P76PNWN7B 56 W1EE1R6hq2  GNB F1D P5`7 56 O5AF A1P76 56 F1D R5AP7B P1 5P PT7 W5UP WNABNASn%2  ^7EE> * 5YYM7QN5P7B PT7O 61O7RT5P Y7U5D67 PT7 6DL7MQN61M `7LPP7EENAS O7 A1P P1 P5`7 5AF A1P76 5AB PT7M7 R56 A1 A77B W1M O7 P1 P5`7 A1P76> 5AB PT5P T7 R1DEB LM1ZQNB7 TN6 A1P76 P1 O7 56 611A 56 R7 WNAN6T7B2q2  %AB BNB JM2 JU+5AA SNQ7 F1D U1LN76 1W TN6 A1P76 5WP7M PT7 W5UP WNABNASn%2  /12$T7 A1P76 O5B7 YF J7Pc 5AB JU+5AA R7M7 A1P LE5U7B NA 7QNB7AU7 5AB A7NPT7M VNEE A1M JU+5AA P76PNWN7B 5Y1DP J7Pc[ A1P7 P5`NAS 5P PT7 O77PNAS2%WP7M PT7 W5UP WNABNAS O77PNAS U1AUEDB7B> J7Pc M7_D76P7B 5 U1LF 1W JU+5AA[6 A1P76 5AB JU+5AA P1EB J7Pc PT5P T7 R1DEB T5Q7 O5`7 PT7 M7_D76P NA RMNPNAS2  "A #7LP7OY7M 49> J7Pc S5Q7 P1 JU+5AA 5 RMNPP7A M7_D76P 1A 5 W1MO UD6P1O5MNEF D67B YF PT7 KAN1A W1M 5 U1LF 1W JU+5AA[6 A1P762  JU+5AA 6NSA7B 5 U1LF 1W PT7 M7_D76P> 5U`A1RE7BSNAS NP6 M7U7NLP2  $T7 A1P76 R7M7 A1P LM1QNB7B2  JU+5AA P76PNWN7B PT5P PT7 A1P76 R7M7 LE5U7B NA VNEE[6 WNE72  /1 7XLE5A5PN1A 1M \D6PNWNU5PN1A W1M A1P WDMAN6TNAS PT7 A1P76 R56 SNQ7A P1 PT7 KAN1A 5P PT7 PNO7 1M 5BQ5AU7B YF PT7 (76L1AZB7AP 5P PT7 T75MNAS 1M 1A YMN7W2  ]1EE1RNAS PT7 W5UP WNABNAS J7Pc WNE7B 5 SMN7Q5AU7 M7S5MBNAS O5PP7M6 PT5P R7M7 5BBM7667B NA PT7 6DY\7UP2  $T7 A1P76 R7M7 A1P LM1QNB7B DAPNE J5MUT @> 8..32$T7 A1P76 R7M7 UE75MEF M7E7Q5AP P1 PT7 KAN1A[6 LM1L7M L7MZW1MO5AU7 1W NP6 BDPF P1 M7LM767AP VNEE2  $T7 A1P76 R7M7 5E61 6T1RA P1 Y7 M7561A5YEF A7U7665MF> 6NAU7 J7Pc P76PNWN7B PT5P T7 5YYM7QN5P7B TN6 A1P76 61O7RT5P> NA M7EN5AU7 1A JU+5AA[6 56Z6DM5AU76 PT5P PT7 JU+5AA R1DEB O5`7 A1P76 PT5P R1DEB Y7 WDMAN6T7B P1 J7Pc2  #77 L@5E :1 0.<4 T$%-/"&6#* B,1> ,9- K2#2 3,8 <4@;?=g /&(0:1 2&-6"" J#$-8#."-&6$7 B,2> ,-4 K2#2 43@ <4@-;=2 %66DONAS> RNPT1DP B7UNBNAS> PT5P PT7 (76L1AB7AP T56 61O7 5MSD5YE7 Y56N6 W1M UE5NONAS PT5P PT7 A1P76 R7M7 LMNQNE7S7B> 5AF 6DUT LMNQNE7S7 R56 R5NQ7B YF JU+5AA 5P PT7 W5UP WNABNAS 5AB NA PT7 LM767AP LM1U77BNAS YF W5NENAS P1 M5N67 1M LM1Q7 LMNQNZE7S72  +W2 0$34-/4&VE-/.3? T$.1?8,? /&(0 @98 <4@?9=g '4"&,6" L4Z/F#F4& 074$.(> ,4? /&(0 4.?4 <4@@-=2$T7 V7A7M5E +1DA67E T56 A1P LM1Q7A PT5P PT7 (76L1AB7AP LM1TNYNP7B J7Pc WM1O P5`NAS A1P76 BDMNAS PT7 W5UP WNABNAS2  $T7 7QNB7AU7 6T1R6 PT5P JU+5AA 1AEF 7AU1DM5S7B J7Pc P1 M7EF 1A PT7 'OLE1F7M[6 A1P762  J7Pc NANPN5EEF P76PNWN7B> RNPT1DP _D5ENWNZU5PN1A> PT5P T7 BNB P5`7 A1P76 BDMNAS PT7 O77PNAS2  *P R56 1AEF 5WP7M T7 R56 56`7B 5 E75BNAS _D76PN1A PT5P T7 P76PNWN7B PT5P T7 a5YYM7QN5P7B PT7O 61O7RT5P2b  "A M7BNM7UP J7Pc P76PNWN7Bhq2  ^7M7 F1D LM1TNYNP7B WM1O P5`NAS 61O7 A1P76n%2  H75T> T7 U1A6P5APEF `7LP 1A P7EENAS O7 A1P P1 P5`7 5AF A1P762  * BNB A1P 7Q7A P5`7 A1P76> 2222* B1 A1P UM7BNP PTN6 P76PNO1AF 1A M7BNM7UP Y7U5D67 NP R56 7ENUZNP7B YF 5 E75BNAS _D76PN1A> NP R56 NAU1A6N6P7AP RNPT TN6 6TNWPNAS 75MEN7M P76PNO1AF> 5AB PT7 _D1P7B P76PNO1AF R56 A1P UM7BNYEF 1WW7M7B20567B 1A PT7 W1M7S1NAS> * U1AUEDB7 PT5P PT7 (76L1AB7AP BNB A1P QN1E5P7 PT7 %UP YF 7AU1DM5SNAS J7Pc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`7 VNEE 1A "UP1Y7M 82$T7 'OLE1F7M U1AP7AB6 PT5P PT7M7 N6 A1 UT5MS7 P1 6DLL1MP PT767 5EE7S5PN1A62  $TM77 W5UP1M6 5M7 U1A6NB7M7B NA B7P7MONANAS RT7PT7M 1PT7MRN67 DAPNO7EF 5EE7S5PN1A6 U5A Y7 NAUEDB7B NA 5 U1OLE5NAP Y567B 1A PT7NM UE167 M7E5PN1A6TNL P1 PT7 5EE7S5PN1A6 NA 5 PNO7EF WNE7B UT5MS7h <4= RT7PT7M PT7 DAPNO7EF 5EE7S5PN1A NAZQ1EQ76 PT7 65O7 E7S5E PT71MF 56 PT7 5EE7S5PN1A NA PT7 PNO7EF UT5MS7g <8= RT7PT7M PT7 5EE7S5PN1A6 5MN67 WM1O PT7 65O7 W5UPD5E 6NPD5PN1A 1M 67_D7AU7 1W 7Q7AP6g 5AB <,= RT7PT7M PT7 M76L1AB7AP R1DEB M5N67 6NONE5M B7W7A676 P1 Y1PT 5EE7S5PN1A62  54%%VT? T$.2> 8@. /&(0 444-> 4449 <4@99=2  $T7 UT5MS7 NA +567 89:+%:4@.-8<!= 65PN6WN76 PT7 54%%VT UMNP7MN52  $T7 O7MNP6 1W PT7 5EE7S5ZPN1A6 RNEE Y7 U1A6NB7M7B2JU+5AA R56 1A7 1W VNEE[6 6DL7MQN61M62  JU+5AA Y7U5O7 5 8.30 5UPNAS 6DL7MQN61M 5P %U5B7OF !16P NA CDEF 8..82  JU+5AA T5B 4? F75M6 7XL7MN7AU7 56 5 E7PP7M U5MMN7M2  I7 R56 5UU7LP7B NA P1 PT7 %661UN5P76 #DL7MQN61M !M1SM5O <%#!= 5AB M7566NSA7B P1 INSTE5AB #P5PN1A NA CDEF 8..,> RT7M7 VNEE R1M`7B2  GDMNAS TN6 PM5NANAS LM1SM5O JU+5AA R1M`7B 56 56DL7MQN61M 5AB 5PP7AB7B UE566M11O PM5NANAS 1A 5EP7MA5P7 R77`62 *A 75MEF #7LP7OY7M JU+5AA 5AB 67Q7M5E U5MMN7M6> NAUEDBNAS  G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3;;VNEE> R7M7 M7566NSA7B P1 PT7 %NML1MP J5NE ]5UNENPF2 $T7 %#! LM1SM5O E56P7B PTM1DST /1Q7OY7M 8..,2 %P PT7 U1AUED6N1A 1W PT7 PM5NANAS LM1SM5O T7 R56 PM5A6W7MM7B P1 ]NQ7 !1NAP6 !16P "WWNU7 56 5 6DL7MQN61M> PT7 L16P T7 T7EB 5P PT7 PNO7 1W PT7 T75MZNAS2VNEE 7XTNYNP7B U1A6NB7M5YE7 T16PNENPF 5AB U1AP7OLP P1R5MB VNEE B5PNAS WM1O PT7 WNM6P B5F PT7F R1M`7B P1S7PT7M2 ^T7A T7NANPN5EEF Y7S5A R1M`NAS 5P INSTE5AB #P5PN1A JU+5AA R5E`7B 5M1DAB PT7 R1M`M11O WE11M 5AB NAPM1BDU7B TNO67EW P1 PT7 U5MMNZ7M6 5AB 6T11` T5AB6 RNPT PT7O2 ^T7A T7 NAPM1BDU7B TNO67EW P1 VNEE> RT1O T7 T5B A7Q7M O7P> VNEE M7WD67B P1 6T5`7 TN6 1WW7M7B T5AB> E5DST7B 5AB R5E`7B 5R5F2 $T7M7 N6 A1 M7U1MB 7QNB7AU7 PT5P 1WW7M6 5AF M7561A W1M VNEE[6 Y7T5QN1M> 1PT7M PT5A PT7 E1ASZ6P5ABNAS 5UMNO1AN1D6 M7E5PN1A6TNL Y7PR77A PT7 KAN1A 5AB PT7 'OLE1F7M 5P INSTE5AB #P5PN1A2VNEE PT7M75WP7M U1APNAD7B P1 7XTNYNP TN6 7AONPF P1R5MBJU+5AA2 %6 JU+5AA UM7BNYEF P76PNWN7BhJM2 VNEE R1DEB A1P 7Q7A 5U`A1RE7BS7 O7 56 Y7NAS 5 6DL7MQNZ61M2 ^T7A * R1DEB 6L75` RNPT> 1M PMF P1 6L75` RNPT TNO> T7 R1DEB E11` 1Q7M O7 56 NW * R56 5 ST16P 5AB T7[B PMF P1 P5E` P1 61O7Y1BF 7E672 I7 A7Q7M L5NB 5PP7APN1A P1 5AFPTNAS * 65NB2 I7 U1A6N6P7APEF E5DST7B e5Pf O7 PT7 RT1E7 PNO72 I7 Y7M5P7B O7 7Q7MF UT5AU7 T7 S1P2 %AB T7 R7AP 56 W5M 56 65FNAS 5AB E5DSTNAS PT5P *[EE A7Q7M S7P PTM1DST OF LM1SM5O> OF %661UNZ5P7 #DL7MQN61M !M1SM5O2VNEE[6 U1ABDUP R56 U1A6N6P7AP RNPT 5 B7P7MONA7B 7WW1MP YF TNO P1 DAB7MONA7 JU+5AA[6 7WW1MP6 P1 Y7U1O7 5 6DL7MQN61M2 *A #7LP7OY7M JU+5AA U1ABDUP7B M1DPNA7 6PM77P NA6L7UPN1A6 56 5 L5MP 1W TN6 PM5NANAS2 $T7M7 R56 E7ASPTF P76PNO1AF M7S5MBNAS 5 6PM77P NA6L7UPN1A JU+5AA U1ABDUP7B 1A VNEE2 $T7 P76PNO1AF R56 1WW7M7B 1AEF 56 Y5U`SM1DAB 5AB 5AF NAP7AP P1 7XL5AB PT7 U1OLE5NAP R56 BN6UE5NO7B2VNEE UE5NO7B PT5P PT7 6PM77P NA6L7UPN1A R56 O1M7 7XP7A6NQ7 PT5A D6D5E> YDP PT7 7QNB7AU7 B176 A1P 6T1R PT5P JU+5AA BNB A1P W1EE1R 76P5YEN6T7B LM1U7BDM76 5ABPT7 NA6L7UPN1A N6 A1P 5EE7S7B P1 QN1E5P7 PT7 %UP2 JU+5AA UM7BNYEF M7E5P7B T1R VNEE M7L75PZ7BEF 1Y6PMDUP7B PT7 NA6L7UPN1A 5AB M7WD67B P1 U11L7M5P72 VNEE[6 U1ABDUP R56 U1A6N6P7AP RNPT TN6 5PP7OLP6 1A 1PT7M 1UU56N1A6 P1 WMD6PM5P7 JU+5AA2 VNEE R56 A1P BN6UNLENA7B W1M TN6 U1ABDUP BDMNAS PT7 6PM77P NA6L7UPN1A2VNEE P76PNWN7B PT5P BDMNAS PT7 NA6L7UPN1A> JU+5AA P1EB TNO> a*[O S1NAS P1 WNM7 F1DM YE5U` 5662bJU+5AA 5B5O5APEF B7AN7B PT5P UE5NO> 1Y67MQNAS PT5P 65FNAS 6DUT 5 PTNAS P1 VNEE> 5A %WMNZU5AZ%O7MNU5A> U1DEBU16P TNO TN6 \1Y 5AB TN6 WDPDM72 "A PT7 1A7 T5AB> NP 677O6 NOLM1Y5YE7 PT5P JU+5AA R1DEB O5`7 6DUT 5 L1P7APN5EEF 67EWZB76PMDUPNQ7 6P5P7O7AP> 76L7UN5EEF U1A6NB7MNAS TN6 ENONP7B 5DPT1MNPF> PT7 QNMPD5E U7MP5NAPF PT5P VNEE R1DEB O5`7 5A N66D7 1W 6DUT 5 M7O5M`5AB PT7 L166NYNENPF PT5P JU+5AA U1DEB Y7 BM1LL7B WM1O PT7 PM5NANAS LM1SM5O2 "A PT7 1PT7M T5AB> VNEE 5PP7OLP7B P1 WMD6PM5P7 JU+5AA 5P 7Q7MF PDMA BDMNAS PT7 M1DP7 NA6L7UPN1A2 *A 5 WNP 1W 5AS7M VNEE ONSTP T5Q7 6L1`7A NMM5PN1A5EEF2 VNEE MN6`7B ENPPE7 YF O5`NAS PT7 5EE7S5PN1A> U1A6NB7MNAS PT7 \1Y LM1P7UPN1A 1WW7M7B YF PT7 /%&+ U1EE7UPNQ7ZY5MS5NANAS 5SM77ZO7AP> 56 R7EE 56 ''" E5R6 5AB M7SDE5PN1A62 VNEE R56 1L7A NA TN6 BN6EN`7 1W JU+5AA 5AB TN6 1LL16NPN1A P1 JU+5AA Y7U1ONAS 5 6DL7MQN61M2 JU+5AA[6 B7AN5E R56 56UM7BNYEF 1WW7M7B> 56 R56 PT5P 1W VNEE 5667MPN1A2 $T7 7QNB7AU7 Y7NAS NA 7_DNL1N67> PT7 V7A7M5E +1DA67E T56 A1P LM1Q7A PT5P JU+5AA PTM75P7A7B P1 WNM7 VNEE 1M PT5P T7 O5B7 PT7 M5UN5E M7O5M`2"A 5Y1DP "UP1Y7M 8> VNEE R56 R1M`NAS 5P PT7 %NML1MP J5NE ]5UNENPF2I7 O7P RNPT !M76PN7A PT5P B5F P1 5O7AB 5A ''" U1OZLE5NAP243 $T7 O77PNAS R56 5P PT7 DAN1A 1WWNU7> RTNUT R56 61O7 BN6P5AU7 5R5F> A75M INSTE5AB #P5PN1A 5AB 1WW K#!# LM1L7MPF2 $T7 O77PNAS R56 1A L5NB PNO72 ]1EE1RNAS PT7 O77PNAS> VNEE M7PDMA7B P1 R1M` 5P PT7%J]207W1M7 T7 R7AP P1 PT7 O77PNAS RNPT !M76PN7A> VNEE P1EB JU+5AA PT5P T7 T5B 5A 5LL1NAPO7AP RNPT !M76PN7A 5P PT7 DAN1A 1WWNU72 JU+5AA P1EB VNEE PT5P T7 R1DEB A1P 5EE1R TNO P1 S1 P1 PT7 DAN1A 1WWNU7 PT5P B5F2 VNEE> T1R7Q7M> T5B 5EM75BF 56`7B #DL7MQN61M!7M7c W1M L7MON66N1A P1 S1 P1 PT7 DAN1A 1WWNU7 5AB !7M7c T5B 67UDM7B 5LLM1Q5E W1M PT7 PMNL WM1O PT7 O5A5S7M 1W PT7 %NML1MP J5NE ]5UNENPF> 01YYF J1DEB6 <6L7EE7B J1DEB7M NA PT7 U1OLE5NAP=24-VNEE T5B Y77A SNQ7A 5 !# ]1MO ?.8. PT5P 5DPT1MZNc7B PT7 PMNL2 $T7M7U1MB B176 A1P NB7APNWF RT1 6NSA7B PT7 W1MOg NAW7M7APN5EEF NP R56 7NPT7M !7M7c 1M J1DEB62 JU+5AA U5EE7B E5Y1M M7E5PN1A6 P1 U1AWNMO PT5P VNEE U1DEB S1 P1 PT7 DAN1A 1WWNU7 Y567B 1A PT7 !# ]1MO ?.8.2$T7 !# ]1MO ?.8. T56 YE5A`6 P1 M7U1MB W1DM PNO762  $T7F 5M7 PT7 PNO7 PT7 7OLE1F77 E75Q76 PT7 R1M`M11O 5M75> PT7 PNO7 PT7 7OLE1F77 5MMNQ76 5P PT7 B76PNA5PN1A> PT7 PNO7 PT7 7OLE1F77 E75Q76 P1 M7PDMA P1 PT7 R1M`M11O WE11M 5AB PT7 PNO7 PT7 7OZLE1F77 5MMNQ76 Y5U` 5P PT7 R1M`M11O WE11M2  *A 6NPD5PN1A6 RT7A 5A 7OLE1F77N6 5DPT1MNc7B P1 E75Q7 PT7 R1M`M11O WE11M P1 5PZP7AB 5 O77PNAS 1M P1 L7MW1MO 6P7R5MB BDPN76> PT7 1DP6P5ABNAS NA6PMDUPN1A6> I5ABY11` ]Z84> 6L7UNWN76 PT5P 1AEF PT7 PNO76 1W E75QNAS 5AB 5MMNQNAS Y5U` 1A PT7 R1M`M11O WE11M 5M7 7AP7M7B2  *A 75UT U567 PT7 PNO76 5M7 P1 Y7 7AP7M7B YF PT7 6DL7MQN61M2  *P N6 DAUE75M RT7PT7M VNEE 5AB JU+5AA DAB7M6P11B PT5P 1AEF PT167 PR1 PNO76 A77B7B P1 Y7 WNEE7B NA2VNEE R56 5R5F WM1O TN6 R1M` 5Y1DP 8T1DM62 ^T7A VNEE M7ZPDMA7B P1 PT7 R1M`M11O WE11M 5WP7M O77PNAS RNPT !M76PN7A> T7 LM767AP7B PT7 !# ]1MO ?.8. P1 JU+5AA P1 M7U1MB TN6 PNO7 5R5F WM1O PT7 %J]2 VNEE P76PNWN7B PT5P RT7A T7 5LLM15UT7B JU+5AA P1 SNQ7 TNO PT7 W1MO> JU+5AA P1EB TNO PT5P T7 R56 A1P S1NAS Y5U` P1 PT7 DAN1A 1WWNU7 5S5NA2 VNEE P76PNWN7B PT5P T7 56`7B JU+5AA RT7PT7MT7 T5B PT7 5DPT1MNPF P1 B1 PT5P 5AB PT5P JU+5AA 65NB PT5P T7 BNB2 JU+5AA BNB A1P P76PNWF M7S5MBNAS PT7 7XUT5AS7 5AB VNEE[6 5UU1DAP N6 UM7BNP7B2 $T7 V7A7M5E +1DA67E U1AP7AB6 PT5P JU+5AA PT7M7YF PTM75P7A7B 7OLE1F776 RNPT M7WD65E P1 5EE1R PT7O P1 S1 P1 PT7DAN1A 1WWNU7> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=2JU+5AA[6 6P5P7O7AP R56 A1P 5 O5A5S7O7AP B7UN6N1A 1W S7AZ7M5E 5LLENU5PN1A PT5P ONSTP Y7 L7MON66NYE7 DAB7M PT7 U1EE7UPNQ7ZY5MS5NANAS 5SM77O7AP2 (5PT7M> NP R56 5AA1DAU7B YF JU+5AA PT5P T7 R1DEB BN65LLM1Q7 WDPDM7M7_D76P6 YF VNEE W1M PMNL6 P1 PT7 DAN1A 1WWNU72 JU+5AA[6 5AA1DAU7O7AP R56 NA M76L1A67 P1 VNEE[6 5LLM1Q7B PMNL P1 O77P RNPT !M76PN7A> RTNUT R56 LM1P7UP7B #7UPN1A? 5UPNQNPF2 JU+5AA[6 6P5P7O7AP M7561A5YEF P7AB6 P1 NAP7MW7M7 7OLE1F776[7X7MUN67 1W PT7NM #7UPN1A ? MNSTP62 * U1AZUEDB7 PT5P PTN6 6P5P7O7AP YF JU+5AA[6 R56 5 PTM75P 1W WDPDM7   43$T7 M7U1MB B176 A1P 6T1R RT7A PT7 ''" U1OLE5NAP R56 WNE7B 1M RT7PT7M NP LM7B5P7B PT7 M5UN5E M7O5M` VNEE 5PPMNYDP7B P1 JU+5AA24-VNEE B76UMNY7B M7U7NQNAS L7MON66N1A WM1O !7M7c 5AB J1DEB6 Y1PT Y7W1M7 5AB 5WP7M JU+5AA P1EB TNO T7 U1DEB O5`7 PT7 PMNL2 !"#$%& #'()*+'3;?M7LMN65E W1M VNEE T5QNAS 7AS5S7B NA #7UPN1A ? 5UPNQNPF 5AB PT5P PT7 PTM75P QN1E5P7B #7UPN1A 9<5=<4= 1W PT7 %UP 56 5EE7S7B NA U1OZLE5NAP L5M5SM5LT -<1=<8=2VNEE P76PNWN7B PT5P5WP7M 5UU7LPNAS PT7 !# ]1MO ?.8. 5AB 7AZP7MNAS PT7 PNO76> JU+5AA 65NB> 56 T7 R56 R5E`NAS 5R5F> a^7EE> *[O S1NAS P1 B1U` F1D W1M PT7 PNO7 NA RTNUT F1D 6L7AP 1Q7M 5P PT7 KAN1A I5EE2b V7A7M5E +1DA67E U1AP7AB6 PT5P PTN6 P76PNO1AF 76P5YEN6T76 PT5P JU+5AA PTM75P7A7B 7OLE1F776 RNPT E166 1W L5FNA M7P5EN5PN1A W1M PT7NM DAN1A 5UPNQNPN76> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=2JU+5AA BNB A1P B7AF PT5P T7 O5B7 PT7 6P5P7O7AP 5AB VNEE N6 UM7BNP7B2 JU+5AA[6 M7O5M` R56 A1P A7U7665MNEF 5A NBE7 PTM75P PT5P JU+5AA BNB A1P T5Q7 5LL5M7AP O75A6 P1 U5MMF 1DP2 $T7 !# ]1MO ?.8. M7WE7UPNAS VNEE[6 PNO7 W1M TN6 PMNL P1 PT7 DAN1A 1WWNU7 R56 P1 Y7 LM1U7667B YF TNO2 JU+5AA[6 6P5P7O7AP M7561A5YEF P7AB6 P1 NAP7MW7M7 RNPT 7OLE1F776[7X7MUN67 1W PT7NM #7UPN1A ? MNSTP6> Y7U5D67 NP U1AQ7F7B PT7 O7665S7 PT5P JU+5AA R1DEB 5MYNPM5MNEF B1U`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`76 NAP1 U1A6NB7M5PN1A PT7 ENAN7M 5O1DAP 1W O5NE 1MS5ANc7B NA PM5F6 5AB PT7 PFL7 1W O5NE2  (1DP7 ;.8 A1MO5EEF T56 5 Q1EDO7 1W O5NE PT5P M7_DNM76 O1M7 PT5A 9 T1DM6 W1M B7ENQ7MF2  $T7M7 R56 5 aM7ZEN7W 5B\D6PO7APb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`6T77P 6T1R6 PT5P T7 M7566NSA7B 5 P1P5E 1W ,2?- T1DM6 1W M1DP7 ;.8 O5NE P1 1PT7M U5MMNZ7M6> NAUEDBNAS PT7 2?- T1DM6 M7EN7W 5B\D6PO7AP2  $TD6> PT7 5O1DAP 1W O5NE W1M M1DP7 ;.8 5WP7M PT7 M7EN7W 5B\D6PO7AP> Y567B 1A PT7 M1DP7 566N6P5AU7 R1M`6T77P> R56 @ T1DM6> RTNUT N6 U1A6N6P7AP RNPT VNEE[6 !# ]1MO ,@@; M7_D76P2  $T7 M7566NSA7B O5NE R56 aT5AB7B 1WWb YF VNEE P1 1PT7M U5MMN7M6 5AB VNEE PTD6 `A7R PT7 5O1DAP 1W O5NE PT5P JU+5AA T5B M7566NSA7B2#7LP7OY7M 48 R56VNEE[6 WNA5E 566NSA7B R1M`B5F W1M PT7 R77`2  JU+5AA P76PNWN7B PT5P T7 T5B Y77A NA6PMDUP7B P1 ENONP E7PP7M U5MMN7M6 P1 ;. T1DM6 NA 5AF R1M`R77`2  JU+5AA[6 DAB7MZ6P5ABNAS R56 PT5P NW 5A 7OLE1F77 R56 R1M`7B 1Q7M ;. T1DM6 NA 5 R77`> NP U1DEB Y7 SMN7Q7B 5AB 5 O1A7P5MF L7A5EPF 5667667B2  !MN1M P1 #7LP7OY7M 48> VNEE T5B R1M`7B -,2@3 T1DM6 W1M PT7 R77` 5AB T5B D67B 42@? T1DM6 1W 6NU` E75Q7 PT5P R77`2  VNEE R56 W5ONEN5M RNPT PT7 ;.ZT1DM MDE7 5AB P76PNWN7B PT5P 6NU` E75Q7 PNO7 R56 5BB7B P1 R1M`PNO7 P1 B7P7MONA7 RT7A PT7 ;.ZT1DM ENONP R56 M75UT7B2  $TD6> DAB7M VNEE[6 DAB7M6P5ABNAS 1W PT7 MDE7> T7 R1DEB R1M` O1M7 PT5A ;. T1DM6 NW T7 R1M`7B O1M7 PT5A 32.@ T1DM6 PT5P B5F2"A BNM7UP 7X5ONA5PN1A JU+5AA M7W7MM7B P1 5 PNO7 LMNAP1DP <V+ 'XT2 8?= 5AB P76PNWN7B PT5P VNEE U1DEB T5Q7 R1M`7B 5EO16P ? T1DM6 1A #7LP7OY7M 48> Y7W1M7 PT7 ;.ZT1DM ENONP R56 M75UT7B2  "A UM166Z7X5ONA5PN1A> NP R56 L1NAP7B 1DP P1 TNO PT5P PT7 7XTNYNP 6T1R7B PT5P VNEE T5B D67B 42@? T1DM6 1W 6NU` E75Q7 1A PT7 WNM6P B5F 1W PT7 R77`2  $RNU7 JU+5AA P76PNWN7B U1AWNB7APEF PT5P PT7 6NU` E75Q7 6T1DEB T5Q7 Y77A NAUEDB7B NA PT5P R77` P1 B7P7MONA7 RT7A PT7 ;.ZT1DM ENONP R56 M75UT7B2  &5P7M NA TN6 7X5ONA5PN1A T7 P76PNWN7B PT5P T7 R56 A1P U7MP5NA PT5P PT7 6NU` E75Q7 R56 NAZUEDB5YE7 NA PT7 ;.ZT1DM U5EUDE5PN1A2  $TN6 P76PNO1AF 1UUDMM7B 1AEF 5WP7M NP Y7U5O7 UE75M PT5P NW PT7 42@? T1DM6 R7M7 NAUEDB7B> JU+5AA T5B 566NSA7B VNEE P1 R1M` 5EO16P 8 T1DM6 NA 7XU766 1W ;. T1DM62  #T1MPEF PT7M75WP7M> T7 M7U5AP7B TN6 1MNSNA5E P76PNO1AF 5AB 5667MP7B PT5P 6NU` E75Q7 R56 A1P NAUEDB7B2  %6`7BRTF T7 R56 U1MM7UPNAS TN6 P76PNO1AF> T7 P76PNWN7B PT5P NP R56 PT7 R5F T7 R56 UDMM7APEF B1NAS NP 5AB PT5P T7 B176 A1P NAUEDB7 6NU` E75Q72  VNEE[6 M7QN6N1A 1W TN6 P76PNO1AF R56 A1P U1AQNAUNASEF 1WW7M7B2  *A U1APM56P> VNEE[6 P76PNO1AF M7S5MBNAS PT7 NAUED6N1A1W 6NU` E75Q7 R56 UM7BNYEF 1WW7M7B 5AB R56 5 O5PP7M T7 R1DEB Y7 7XZL7UP7B P1 Y7 W5ONEN5M RNPT Y7U5D67 T7 R56 5 6P7R5MB2  ]1M LDMZL1676 1W PTN6 LM1U77BNAS> * U1AUEDB7 PT5P 6NU` E75Q7 N6 NAUEDBZ5YE7 NA PT7 ;.ZT1DM U5EUDE5PN1A 5AB PT5P JU+5AA W5NE7B P1 P5`7 5UU1DAP 1W VNEE[6 6NU` E75Q7 PT5P R77`24?VNEE R56 5R5M7 PT5P PT7 ;.ZT1DM ENONP R56 5A N66D7 1A #7LZP7OY7M 48> 5AB R56 5R5M7 1W PT7 T1DM6 T7 T5B R1M`7B 5AB TN6  4?"A YMN7W PT7 V7A7M5E +1DA67E M7W7M7AU76 5 T5ABRMNPP7A A1P5PN1A 1W ;42@, 1A V+ 'XT28? PT5P N6 PT7 6DO 1W PT7 ADOY7M 1W T1DM6 R1M`7B YF VNEE LED6PT7 6NU` E75Q7 1W 42@? DANP62 %P PT7 P1L 1W PT7 L5S7 N6 PT7 T5ABZRMNPP7A A1P5PN1A> aJNUT57E VNEE &7PP7M 1W ^5M2b$T7 7XTNYNP N6 5 LT1P1ZU1LF 1W 5 U1OLDP7M LMNAP1DP 1W 7OLE1F776[PNO7 M7U1MB6 W1M PT7 R77` 5AB M7WE7UP6 PT5P NP R56 LMNAP7B 1A #7LP7OY7M-2 $T7M7 N6 5A NA6DWWNUN7AP W1DAB5PN1A P1 R5MM5AP SNQNAS 5AF R7NSTP P1 PT7 T5ABRMNPNAS2 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3;96NU` E75Q7 P5`7A PT5P R77`2 ^TNE7 T7 R56 1A TN6 M1DP7 PT5P B5F VNEE U5EE7B JU+5AA W1M NA6PMDUPN1A62VNEE P76PNWN7Bh"DM 6P5AB5MB LM5UPNU7 N6 NW R7[M7 A1P S1NAS P1 O5`7 NP Y5U` RNPTNA PT7 5EE1PP7B 5O1DAP 1W PNO7> 5AB * `A7R * R56 TNPPNAS PT7 ;. W1M D6 P1 U5EE2 %AB RT7A * U5EE7B 5AB 6L1`7 RNPT JM2 JU+5AA T7 P1EB O7 P1 YMNAS PT7 O5NE Y5U`> 5AB * R56 5EM75BF 5P> * Y7EN7Q7 5A T1DM 1Q7M PT7 ;.2$TD6> VNEE `A7R PT5P JU+5AA T5B 7MM7B NA 566NSANAS TNO ; T1DM6 1W O5NE 5AB PT5P T7 R1DEB 7XU77B PT7 ;.ZT1DM ENONP2J1M71Q7M> * NAW7M PT5P VNEE R56 5R5M7 1W JU+5AA[6 7MM1M Y7W1M7 T7 E7WP 1A TN6 M1DP72 $T7 7QNB7AU7 B176 A1P 76P5YEN6T PT5P VNEE T5B 5AF E7S5EEF U1SANc5YE7 BDPF P1 5E7MP JU+5AA 1W PT7 7MM1M2^T7A T7 U5EE7B NA> VNEE R56 5EM75BF Y7F1AB ;. T1DM6> NW TN6 6NU` E75Q7 R56 NAUEDB7B> YDP PT7M7 R56 PNO7 P1 M7PDMA 5AB UE1U` 1DP RNPTNA ;. T1DM6 NW PT7 6NU` E75Q7 R56A1P NAUEDB7B2 JU+5AA P1EB VNEE P1 M7PDMA RNPT PT7 DAB7ENQ7M7B O5NE2 VNEE M7PDMA7B P1 PT7 6P5PN1A RNPT DAB7ENQ7M7B O5NE> RTNUT JU+5AA M7566NSA7B P1 5A1PT7M E7PP7M U5MMN7M 1A B1DYE7 PNO7 L5F W1M 2?- T1DM62 VNEE UE1U`7B 1DP RNPT 5 P1P5E 1W -@2@; R1M` T1DM6 W1M PT7 R77`> 7XZUEDBNAS 6NU` E75Q72 *AUEDBNAS 6NU` E75Q7> T7 T5B ;42@, T1DM6 W1M PT7 R77`2$T7 M7U1MB 6T1R6 PT5PY567B DL1A VNEE[6 1RA 566766O7AP 1W PT7 O5NE P1 Y7 B7ENQ7M7B> T7 T5B 6DWWNUN7AP PNO7 P1 U1OLE7P7 TN6 566NSA7B O5NE B7ENQ7MF NA PT7 ; T1DM6 T7T5B Y77A 5EE1PP7B2 $T7 M7U1MB B176 A1P 6T1R PT5P PT7M7 R7M7 5AF UM7BNYE7 7XP7AD5PNAS UNMUDO6P5AU76 P1 7XUD67 1M ONPNS5P7 TN6 W5NENAS P1 PNO7EF U1OZLE7P7 TN6 B7ENQ7MN762$T7M7 R56 ODUT 7QNB7AU7 1WW7M7B M7S5MBNAS VNEE[6 L7MW1MOZ5AU7 56 O756DM7B YF PT7 'OLE1F7M[6 U1OLDP7M LM1SM5O> `A1RA YF PT7 5UM1AFO G"*#> PT5P U5EUDE5P76 T1R ODUT PNO7 5 M1DP7 6T1DEB P5`72 G"*# NABNU5P7B PT5P VNEE[6 9ZT1DM M1DP7 6T1DEB T5Q7 P5`7A E766 PT5A ?T1DM62 JU+5AA U1A6DEP7B G"*# NA O5`ZNAS TN6 566NSAO7AP P1 VNEE 1A #7LP7OY7M 48> YDP BNB A1P 6T5M7 PT7 NAW1MO5PN1A RNPT VNEE2 VNEE UT5EE7AS7B PT7 5UUDM5UF 1W G"*#> RTNE7 JU+5AA T5B A1 M75E DAB7M6P5ABNAS 1W PT7 6F6P7O> 1PT7M PT5ANP S7A7M5P7B M7_DNM7B B7ENQ7MF PNO76 Y567B 1A PT7 NALDP 1W PFL76 5AB _D5APNPN76 1W O5NE P1 Y7 B7ENQ7M7B 5AB 1PT7M M7E7Q5AP NAW1MO5PN1A2 $T7 M7U1MB 7QNB7AU7 B176 A1P 76P5YEN6T 5A 1Y\7UPNQ7 Y56N6 W1M B7P7MONANAS PT7 5UUDM5UF 1W PT7 LM1SM5O2 $T7 G"*# 6F6P7O N6 5 O5A5S7O7AP P11E PT5P N6 5Q5NE5YE7 P1 6DL7MQN61M6 P1 566N6P PT7O> NA U1A\DAUPN1A RNPT 1PT7M NAW1MO5ZPN1A> NA O5`NAS PT7 DEPNO5P7 566NSAO7AP62 VNEE[6 566NSAO7AP R56 P1 U1OLE7P7 PT7 B7ENQ7MF 1W TN6 O5NE NA ; T1DM62 $T7 M7E7ZQ5AU7 1W G"*# N6 ENONP7B P1 N66D7 1W RT7PT7M VNEE[6 566NSAO7AP R56 DAM7561A5YE72VNEE R56 SNQ7A 5 R5MANAS E7PP7M 1A #7LP7OY7M ,. PT5P 6P5P76h$TN6 1WWNUN5E E7PP7M 1W R5MANAS N6 Y7NAS N66D7B P1 F1D W1M PT7 W1EE1RNAS M7561A<6=h+T5MS7h W5NEDM7 P1 ]1EE1R *A6PMDUPN1A6"A .@k48k8.., F1D R7M7 M75UTNAS F1DM ;.ZT1DM ENONP W1M R1M` PT7 R77` 1W .@k.;k8.., PTM1DST .@k48k8..,2 H1D R7M7 SNQ7A *A6PMDUPN1A6 P1 E75Q7 3 M7E5F6 W1M 1PT7M U5MMN7M6 P1P5ENAS ,2?- T1DM62 H1D R7M7 PT7A SNQ7A NA6PMDUZPN1A6 P1 U1OLE7P7 RT5P R56 E7WP 1W F1DM M1DP7 5AB P1 Y7 1WW PT7 UE1U` Y7W1M7 S1NAS 1Q7M ;. T1DM6 W1M PT7 R77`2 H1D R7M7 5E61 SNQ7A DAN1A PNO7 PTN6 B5F> 5Y1DP 4- ONADP762 (5PT7M PT5A U1OLE7P7 F1DM M1DP7 56 NA6PMDUP7B F1D UT167 P1 M7PDMA Y5U` P1 PT7 1WWNU7 RNPT 3- ONADP76 1W F1DM M1DP7 E7WP P1 U1OLE7P72 H1DM M1DP7 R56 5E61 42.@ DAB7M W1M PT7 B5F2 ^NPT PT7 M7E5F6 PT5P R7M7 SNQ7A P1 F1D 5AB PT7 5O1DAP 1W DAB7M PNO7 F1DT5B 1A F1DM M1DP7 W1M .@k48k8.., PT7M7 N6 A1 E1SNU5E M7561A W1M F1D A1P U1OLE7PNAS F1DM M1DP7 1A .@k48k8..,2 0FF1D A1P U1OLE7PNAS F1DM M1DP7 F1D W1MU7B O5A5S7O7AP P1 67AB 1PT7M U5MMN7M6 P1 U1OLE7P7 F1DM M1DP7 5AB D67 DAA7U7665MF B1DYE7 PNO7 P1 U1OLE7P7 F1DM M1DP72H1DM 7XUD676 B1 A1P 1Q7MU1O7 F1DM M76L1A6NYNENPF P1 W1EE1R NA6PMDUPN1A62 H1D T5Q7 Y77A NAW1MO7B LM7QN1D6EF 1W F1DM M76L1A6NYNENPN76 5AB F1D T5Q7 5U`A1RE7BS7B F1DM M76L1A6NYNENPN762 H1DM U1APNAD7B W5NEDM7 P1 W1EE1R NA6PMDUZPN1A6 U1DEB E75B P1 WDMPT7M U1MM7UPNQ7 5UPN1A2H1DM 5UPN1A6 T5Q7 QN1E5P7B PT7 W1EE1RNAS 'OLE1F77 5AB &5Y1M (7E5PN1A6 67UPN1A <6=%MPNUE7 ,72 ,U /5PN1A5E %SM77O7APJ34Z44824> 448284> 4482832$T7 5EE7S7B QN1E5PN1A6 RNEE Y7 5BBM7667B D6NAS PT7 )&673" @6$45A5EF6N6 BN6UD667B NA B7P5NE> 6DLM52 )&673" @6$4M7_DNM76 PT7 V7A7M5E +1DA67E 6T1R PT5P PT7 5EE7S7B BN6UMNONA5P77 7AZS5S7B NA LM1P7UP7B 5UPNQNPF> PT5P PT7 'OLE1F7M T5B `A1RE7BS7 1W PT7 LM1P7UP7B 5UPNQNPF 5AB PT5P PT7 5BQ7M67 7OLE1FO7AP 5UZPN1A R56 O1PNQ5P7B> 5P E756P NA L5MP> YF PT7 LM1P7UP7B 5UPNQNPF2 VNEE[6 LM1P7UP7B 5UPNQNPN76 5AB PT7 (76L1AB7AP[6 `A1RE7BS7 1W PT7 5UPNQNPN76 5M7 76P5YEN6T7B 5AB A1P NA BN6LDP72$T7 DAE5RWDE 6P5P7O7AP JU+5AA O5B7 P1 VNEE M7S5MBNAS WDZPDM7 PMNL6 P1 PT7 DAN1A 1WWNU7 5AB TN6 DAE5RWDE PTM75P P1 B1U` VNEE[6 L5F W1M PT7 PMNL> BN6UD667B 6DLM5> R7M7 UE75M 7XLM766N1A6 1W T16PNENPF P1 VNEE[6 LM1P7UP7B 5UPNQNPF PT5P 1UUDMM7B UE167 NA PNO7 P1 PT7 R5MANAS E7PP7M2 ]DMPT7M 7QNB7AU7 1W JU+5AA[6 T16ZPNENPF P1 VNEE[6 LM1P7UP7B 5UPNQNPF R56 JU+5AA[6 7AU1DM5S7O7AP 5PPT7 #7LP7OY7M 49 W5UP WNABNAS W1M VNEE PT5P J7Pc M7EF 1A JU+5AA[6 A1P76> W1EE1R7B YF PT7 DAE5RWDE RNPTT1EBNAS 1W PT7 A1P76> BN6UD667B 6DLM52 "A7 1W PT7 N66D76 5BBM7667B 5P PT5P W5UP WNABNAS R56 VNEE[6 R1M` L7MW1MO5AU7 1A #7LP7OY7M 482$T7 V7A7M5E +1DA67E[6 NANPN5E YDMB7A N6 PTD6 65PN6WN7B 56 P1 PT7 5EE7S7B QN1E5PN1A6 1W #7UPN1A 9<5=<4= 5AB <,=2  %UU1MBNASEF> PT7 'OLE1F7M T56 PT7 YDMB7A 1W L7M6D56N1A P1 LM1Q7 NP6 5WWNMO5ZPNQ7 B7W7A67 PT5P NP R1DEB T5Q7 P5`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`6 566NSA7B 5AB UE1U` 1WW Y7W1M7 S1NAS 1Q7M ;. T1DM6 W1M PT7 R77`2  VNEE P76PNWN7B PT5P T7 T5B A1P M7U7NQ7B PT167 NA6PMDUPN1A62  0567B 1A PT7 LM1Y5YNENPN76> JU+5AA[6 BN6UM7BNP7B P76PNO1AF M7S5MBNAS PT7 NAUED6N1A 1W 6NU`  !"#$%& #'()*+'3;@E75Q7 NA PT7 ;. U1OLDP5PN1A 5AB PT7 B7O75A1M 1W PT7 RNPA76676> * UM7BNP VNEE2$T7 E7PP7M[6 6P5P7O7AP PT5P VNEE M7PDMA7B aRNPT 3- ONADP76 1W F1DM M1DP7 E7WP P1 U1OLE7P7b N6 P7UTANU5EEF 5UUDM5P7> YDP ON6ZE75BNAS2  $T7 PNO7 PT5P NP R1DEB T5Q7 P5`7A VNEE P1 U1OLE7P7 TN6M1DP7 R1DEB T5Q7 Y77A E766 PT5A 2?- T1DM6> 6NAU7 PT7 L7M61A PT5P U1OLE7P7B PT7 M1DP7 <1A B1DYE7 PNO7= R1DEB M7_DNM7 PM5Q7E PNO7 P1 5AB WM1O PT7 B7ENQ7MF 5M75 5WP7M VNEE M7PDMA7B P1 PT7 6P5PN1A2$T7 E7PP7M 6P5P76> a(5PT7M PT5A U1OLE7P7 F1DM M1DP7 56 NAZ6PMDUP7B F1D UT167 P1 M7PDMA Y5U` P1 PT7 1WWNU7 RNPT 3- ONADP76 1W F1DM M1DP7 E7WP P1 U1OLE7P72b  $TN6 6P5P7O7AP N6 DAPMD72 VNEE UM7BNYEF P76PNWN7B PT5P T7 R56 NA6PMDUP7B P1 M7PDMA RNPT PT7 O5NE2 JU+5AA UE5NO7B PT5P T7 U1DEB A1P M7U5EE RT7PT7M VNEE U5EE7B Y7W1M7 M7PDMANAS2  IN6 UE5NO 1W E5U` 1W O7O1MF R56 DAU1AQNAUZNAS2+1A6NB7MNAS 5EE PT7 ON6E75BNAS 6P5P7O7AP6 5AB W5E67 M7561A6 5BQ5AU7B NA PT7 R5MANAS E7PP7M> * U1AUEDB7 PT5P PT7M7561A6 SNQ7A W1M PT7 R5MANAS E7PP7M 5M7 LM7P7XPD5E2  $T7M7 N6 A1 A77B P1 L7MW1MO PT7 67U1AB L5MP 1W PT7 )&673" @6$45A5EF6N62  %UU1MBZNASEF> * U1AUEDB7 PT5P PT7 R5MANAS E7PP7M QN1E5P7B #7UPN1A 9<5=<4= 5AB <,= 1W PT7 %UP 56 5EE7S7B NA U1OLE5NAP L5M5SM5LT ;<5=2%66DONAS> RNPT1DP WNABNAS> PT5P PT7 M7561A6 SNQ7A R7M7 A1P LM7P7XPD5E> * WNAB PT5P PT7 (76L1AB7AP T56 A1P LM1Q7A NP6 5WZWNMO5PNQ7 B7W7A67 PT5P NP R1DEB T5Q7 P5`7A PT7 65O7 5UPN1A 7Q7A NW VNEE T5B A1P 7AS5S7B NA LM1P7UP7B 5UPNQNPF2  "A #7LP7OY7M 48> PT7M7 R7M7 PTM77 1PT7M U5MMN7M6mJ5MPNA7c> 0DMA6> 5AB 07S5Fm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c R56 NAQ1EQ7B2 VNEE> JU+5AA>5AB !7M7c P76PNWN7B M7S5MBNAS PT7 NAUNB7AP620567B 1A OF 1Y67MQ5ZPN1A 1W PT7NM P76PNO1AF 5AB U1A6NB7MNAS PT7 LM1Y5YNENPN76> * W1DAB A1A7 1W PT7 PTM77 R56 7APNM7EF U5ABNB 5AB * 5O U1AQNAU7B PT5P 75UT 5B\D6P7B TN6 P76PNO1AF P1 W5Q1M TN6 NAP7M76P62 *A 5BBNZPN1A> PT7 M7U1EE7UPN1A 1W 75UT R56 WE5R7B 5AB ODUT 1W PT7 P76PNZO1AF R56 U1AUED61MF2 $T7 W1EE1RNAS N6 5 U1OL16NP7 1W PT7 O1M7 UM7BNYEF1WW7M7B 5AB LM1Y5YE7 P76PNO1AF 5AB 1PT7M LM1Y5ZPNQ7 7QNB7AU7> 56 R7EE 56 M7561A5YE7 NAW7M7AU76 Y567B 1A PT7 7QNB7AU72  * A1P7 PT5P !7M7c 5AB JU+5AA BNB A1P U1MM1Y1M5P7 1A7 5A1PT7M M7S5MBNAS 6NSANWNU5AP B7P5NE6 5AB BNB A1P 6L7UNWNZU5EEF 5BBM766 ODUT 1W PT7 P76PNO1AF 1W VNEE2"A "UP1Y7M 3> VNEE B7ENQ7M7B P1 JU+5AA 5 6P5U` 1W NAW1MO5ZPN1A M7_D76P62  VNEE R56 1A 6P7R5MB PNO72  VNEE P76PNWN7B PT7M7 R7M7 5Y1DP ,.:,- M7_D76P6> RTNE7 JU+5AA 76PNO5P7B PT7M7 R7M7 ;.:?.2  JU+5AA R56 6NPPNAS 5P 5 B76` 1A PT7 R1M`M11O WE11M 5AB !7M7c R56 5P 5 A75MYF B76`2  VNEE LE5U7B PT7 M7_D76P6 1A JU+5AA[6 B76` 5AB 56`7B TNO P1 6NSA PT7O 5AB PT7A 65P B1RA 1A 5 6P11E A75M !7M7c 5AB R5NP7B2  VNEE[6 LMN1M LM5UPNU7 R56 P1 LM7L5M7 NAW1MO5PN1A M7_D76P6 NA BDLENU5P72  $T7 6DL7MQN61M RT1 5UU7LP7B 5 M7_D76P R1DEB 6NSA 5 U1LF W1M PT7 KAN1A P1 5U`A1REZ7BS7 M7U7NLP 5AB VNEE R1DEB 1WW7M PT7 BDLENU5P7 U1LF P1 PT7 #DZL7MQN61M2  JU+5AA[6 LM5UPNU7 R56 P1 A1P 5UU7LP 5 BDLENU5P7 PT5P BNB A1P M7WE7UP TN6 M7U7NLP 1W PT7 M7_D76P2  *A6P75B> T7 R1DEB P5`7 PT7 U1LF T7 T5B 6NSA7B P1 5 LT1P1U1LF O5UTNA7 5AB O5`7 5 U1LF2  I7 R1DEB M7P5NA 1A7 U1LF 5AB SNQ7 PT7 1PT7M P1 PT7 6P7RZ5MB2  VNEE B7UNB7B PT5P NP R56 5 R56P7 1W M761DMU76 W1M TNO P1 O5`7 BDLENU5P7 U1LN76 1W NAW1MO5PN1A M7_D76P6 PT5P R1DEB A1P Y7 D67B2  "A "UP1Y7M 3> T7 LM7L5M7B 1AEF PT7 1MNSNA5E6 1W PT7 NAW1MO5PN1A M7_D76P6 T7 B7ENQ7M7B P1 JU+5AA2  * NAW7M PT5P PTN6 R56 PT7 WNM6P PNO7 PT5P T7 T5B SNQ7A NAW1MO5PN1A M7_D76P6 P1 JU+5AA RNPT1DP T5QNAS O5B7 LT1P1U1LN762JU+5AA Y7S5A S1NAS PTM1DST PT7 M7_D76P6> 6NSANAS 61O7 1W PT7 M7_D76P6 5AB O5`NAS A1P76 1A 61O72  JU+5AA 56`7B VNEE _D76PN1A6 5Y1DP 61O7 1W PT7 M7_D76P6 5AB 5667MP7B PT5P 61O7 1W PT7 NAW1MO5PN1A BNB A1P 7XN6P 1M T5B 5EM75BF Y77A LM1QNB7B2  VNEE BNB A1P M76L1AB P1 JU+5AA2  JU+5AA 7XTNYNP7B 61O7 NMMNP5PN1A 5AB 56`7B VNEE RT7PT7M T7 T5B U1LN7B 5 L16P7B R1M` 566NSAZO7AP 6T77P2  VNEE Y7S5A 5 A5MM5PNQ7 5A6R7M 5AB JU+5AA NAP7MZMDLP7B TNO 5AB 56`7B W1M 5 F76 1M A1 5A6R7M2  %WP7M 61O7 Y5U` 5AB W1MPT 1A PTN6 N66D7> RNPT P7A6N1A YDNEBNAS> !7M7c 7AP7M7B PT7 BN6UD66N1A 5AB DMS7B VNEE P1 \D6P 5A6R7M JU+5AA[6 _D76PN1A62  VNEE 65NB NP R56 A1R PR1 1A 1A7 5AB T7 R56 A1P S1NAS P1 5A6R7M DAB7M PT167 UNMUDO6P5AU762  !7M7c M76L1AB7B PT5P NP R56 A1P PR1 1A 1A7 5AB PT5P T7 \D6P RN6T7B VNEE 5AB JU+5AA R1DEB PMF P1 S7P 5E1AS2  $T7 6NSANWNU5AU7> NW 5AF> 1W RT7PT7M VNEE T5B U1LN7B PT7 L16P7B R1M` 566NSAO7AP 6T77P N6 DAUE75M2  VNEE S1P DL> 65NB T7 T5B O1M7 NOL1MP5AP PTNAS6 P1 B1> 5AB R5E`7B P1 5 O5A5S7ZO7AP 1WWNU7 RNPT PT7 NAW1MO5PN1A M7_D76P62  JU+5AA R56 M7Z6L1A6NYE7 W1M 7AP7MNAS 5 PNO7 67A6NPNQ7 M7L1MP NAP1 PT7 U1OLDP7M NA PT7 O5A5S7O7AP 1WWNU7 PT5P R56 PT7A BD72  I7 BNB A1P P7EE VNEE 6L7UNWNU5EEF RTF T7 T5B P1 YM75` 1WW PT7 BN6UD66N1A 1W PT7 NAW1MO5PN1A M7_D76P62  VNEE 56`7B !7M7c P1 S7P TN6 NAW1MO5PN1A M7_D76P62  !7M7c M76L1AB7B PT5P T7 R56 6P5FNAS 1DP 1W NP2KL1A M75UTNAS PT7 1WWNU7> JU+5AA LE5U7B PT7 6P5U` 1W NAZW1MO5PN1A M7_D76P6 1A 5 P5YE7 5AB 65P B1RA Y7W1M7 5 U1OLDP7M B76` RNPT TN6 Y5U` P1 PT7 B11M 5AB Y7S5A 7AP7MNAS B5P52  VNEE R5E`7B NAP1 PT7 O5A5S7O7AP 1WWNU7 5AB P1EB JU+5AAPT5P T7 R56 S1NAS P1 O5`7 U1LN76 1W PT7 NAW1MO5PN1A M7_D76P6 5AB LNU`7B PT7O DL2  JU+5AA 65NB PT5P T7 R56 A1P PTM1DST RNPT PT7O2  VNEE 6P5P7B P1 JU+5AA PT5P T7 R56 S1NAS P1 O5`7 U1LN76 W1M TNO67EW 5AB PT5P T7 R1DEB M7PDMA PT7O 5AB Y7S5A P1 R5E` 5R5F2  JU+5AA NOO7BN5P7EF S1P DL 5AB 5ASMNEF 65NB PT5P T7 U1DEB A1P Y7EN7Q7 PT5P VNEE T5B P5`7A 61O7PTNAS 1WW TN6 B76` 5AB P1EB VNEE P1 LDP PT7 M7_D76P6 Y5U` 1A PT7 P5YE72  VNEE M7LEN7B PT5P G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3?.T7 R56 S1NAS P1 S7P 5 RNPA766 5AB R5E`7B 1DP 1W PT7 1WWNU7 RNPT PT7 NAW1MO5PN1A M7_D76P62VNEE R5E`7B 1AP1 PT7 R1M`M11O WE11M 5AB 56`7B +ENAP ^5EE7M> 5 E7PP7M U5MMN7M> P1 Y7 5 RNPA7662  JU+5AA R56 UE167 Y7TNAB 5AB 1MB7M7B ^5EE7M Y5U` P1 R1M`2  VNEE PT7A R5E`7B P1 5 E5MS7 1WWNU7 5M75 1WW PT7 R1M`M11O WE11M M11O RT7M7 PT7M7 R56 5 LT1P1U1LF O5UTNA7 5AB Y7S5A U1LFNAS PT7 M7_D76P62  JU+5AA W1EE1R7B 5AB P1EB VNEE P1 SNQ7 TNO PT7 M7_D76P6> YDP VNEE U1APNAD7B P1 O5`7 U1LN76 1W 5EE PT7 M7_D76P62  JU+5AA M7O5M`7B P1 VNEE PT5P T7 W7EP PTM75P7A7B 5AB VNEE 65NB PT5P NA PT5P U567 T7 R5AP7B 5 RNPA766> YDP JU+5AA YE1U`7B TN6 R5F 5AB P1EB VNEE P1 SNQ7 TNO PT7 NAW1MO5PN1A M7_D76P62  JU+5AA BNB A1P U1OLEF 5AB M76DO7B U1LFNAS PT7 M7_D76P62  JU+5AA E7WP> YDP E5P7M M7PDMA7B Y7W1M7 VNEE U1OLE7P7B TN6 U1LFNAS 5AB O5B7 M7O5M`6 P1 VNEE P1 PT7 7WW7UP PT5P T7T5B T75MB VNEE D67B P1 Y7 NA O5A5S7O7AP> YDP U1DEB A1P aUDP PT7 OD6P5MB>b 5A 5667MPN1A VNEE P76PNWN7B R56 A1P PMD72VNEE U1OLE7P7B U1LFNAS PT7 NAW1MO5PN1A M7_D76P6> YDP BNB A1P SNQ7 PT7 1MNSNA5E6 Y5U` P1 JU+5AA2  *A6P75B> T7 R5E`7B P1 5AZ1PT7M L5MP 1W PT7 M11O 5AB R5NP7B W1M !7M7c P1 WNAN6T 5 LT1A7 U5EE2  ^T7A !7M7c WNAN6T7B PT7 U5EE VNEE S5Q7 PT7 1MNSNA5E NAW1MZO5PN1A M7_D76P6 P1 !7M7c 5AB !7M7c 6NSA7B VNEE[6 U1LN762  JU+5AA R56 5ASMF 5AB P1EB VNEE PT5P T7 R56 a61 UDP7b 5AB E7UPDM7B TNO 5Y1DP P5`NAS PT7 NAW1MO5PN1A M7_D76P62  VNEE PT7A P11` TN6 U1LN76 5AB R7AP P1 5A 1WWNU7 PT7 DAN1A R56 LM1QNB7B 5P PT7 %NML1MP J5NE ]5UNENPF2  JU+5AA U5EE7B PT7 6P5PN1A O5A5S7M W1M NA6PMDUPN1A62%WP7M O5`NAS 5 LT1A7 U5EE> VNEE R5E`7B P1 RT7M7 !7M7c R56 6P5ABNAS 5AB 56`7B> aB1 F1D PTNA` NP R56 RM1AS 1W O7 P1 O5`7 U1LN76 1W OF NAW1MO5PN1A M7_D76P6nb P1 RTNUT !7M7c M7LEN7B> a/12b  JU+5AA PT7A R5E`7B DL 5AB P1EB VNEE P1 SNQ7 JU+5AA TN6 Y5BS7 5AB `7F> P1 S7P 1WW PT7 UE1U` 5AB P1 A1P U1O7 Y5U` P1 PT7 L16P 1WWNU7 5AB PT5P PT7 !16P5E #7MQNU7 R1DEB U1AP5UP TNO2  JU+5AA P76PNWN7B PT5P PT7 6P5PN1A O5A5S7M T5B P1EB TNO P1 67AB VNEE T1O7249JU+5AA R7AP P1 UE566 PT7 W1EE1RNAS R77` 5AB R56 PT7A PM5A6W7MM7B P1 5 BNWW7M7AP W5UNENPF2  $T7 "UP1Y7M 3 NAUNB7AP 1UZUDMM7B 1A 5 #5PDMB5F 5AB VNEE M7PDMA7B P1 R1M` PT7 W1EE1RNAS $D76B5F2  $T7 J5MUT 88> 8..8> O7O1M5ABDO P1 5EE %EYD_D7MZ_D7 O5A5S7M6> BN6UD667B 6DLM5> L7MONP6 5A 7OLE1F77 P1 Y7 LE5U7B 1WW BDPF NA 7NPT7M 5 L5NB 1M A1AL5F 6P5PD62  $T7 M7U1MB B176 A1P 76P5YEN6T T1R VNEE R56 PM75P7B2%EE 1W PT7 7Q7AP6 M7E5PNAS P1 PT7 "UP1Y7M 3 NAUNB7AP 1UUDMM7B RTNE7 VNEE R56 1A 6P7R5MB PNO7 5AB RTNE7 T7 R56 7AS5S7B NA LM1U766NAS NAW1MO5PN1A M7_D76P62  #1O7 1W VNEE[6 5UPN1A6 R7M7 5MSD5YEF NA5LLM1LMN5P72  JU+5AA T5B 6NSA7B 61O7 1W PT7 NAZW1MO5PN1A M7_D76P6 PT5P VNEE P11` 1WW PT7 P5YE7 5AB VNEE `A7R PT5P2  ]M1O JU+5AA[6 L7M6L7UPNQ7> NW VNEE R56 5EE1R7B P1 R5E` 5R5F RNPT PT7 M7_D76P6> PT7 'OLE1F7M R1DEB Y7 7XL167B P1 PT7 L166NYNENPF 5 015MB UT5MS7 1W A1P WDMAN6TNAS NAW1MO5PN1A> NW 5AF  49* T5Q7 A1P UM7BNP7B VNEE[6 P76PNO1AF PT5P T7 R56 P1EB PT5P T7 R56 a6D6L7AB7Bb5AB aP7MONA5P7B2b * W1DAB !7M7c[6 P76PNO1AF 1A PTN6 N66D7 P1 T5Q7 Y77A PT7 O16P UM7BNYEF 1WW7M7B 5UU1DAP 1W RT5P JU+5AA 65NB P1 VNEE2 07U5D67 1W PT7NM Y5U`SM1DAB 5AB 7XL7MN7AU7> NP N6 NOLM1Y5YE7 PT5P JU+5AA 1M VNEE R1DEB A1P Y7 5R5M7 1W PT7 6PMDUPDM7B LM1U766> B76UMNY7B NA PT7 M7U1MB> PT5P OD6P Y7 W1EE1R7B Y7W1M7 5 E7PP7M U5MMN7M N6 BN6UT5MS7B2 JU+5AA P76PNWN7B PT5P T7 BNB 6D6L7AB VNEE> YDP 7XLE5NA7B PT5P P1 TNO> 6D6L7A6N1A O75AP 67ABNAS VNEE T1O721W PT7 6NSA7B M7_D76P6 R7M7 A1P M7PDMA7B2 VNEE S5Q7 ENPPE7 7XLE5ZA5PN1A P1 JU+5AA Y7W1M7 R5E`NAS 5R5F RNPT PT7 M7_D76P6 RNPTZ1DP JU+5AA 5SM77NAS PT5P VNEE U1DEB M7O1Q7 PT7 M7_D76P6 P1 O5`7 5 U1LF2  J1M71Q7M> VNEE R56 5UPNAS NAU1A6N6P7APEF RNPT TN6 L56P LM5UPNU7 1W LM1QNBNAS JU+5AA RNPT 5 U1LF 1W NAW1MO5PN1A M7_D76P6 5AB U11L7M5PNAS RNPT JU+5AA O5`NAS TN6 1RA U1LF 1W 5UU7LP7B NAW1MO5PN1A M7_D76P62  /7Q7MPT7E766> VNEE R56 7AS5S7B NA LM1P7UP7B 5UPNQNPF 1A 6P7R5MB PNO7> PT7 'OLE1F7M R56 5R5M7 1W PT7 5UPNQNPF 5AB VNEE R56 LE5U7B 1A 1WWZBDPF6P5PD6 NAM7Z6L1A67 P1 PT5P 5UPNQNPF2  VNEE[6 MDB7A766 P1R5MB JU+5AA 1UZUDMM7B NA PT7 U1DM67 1W 6P7R5MB PNO7 5AB T7 5UU1MBNASEF T5B SM75P7M E5PNPDB72  ^TNE7 VNEE BN61Y7F7B JU+5AA[6 NA6PMDUPN1A P1 M7PDMA PT7 M7_D76P6> PTN6 R56 A1P 5 \1Y L7MW1MO5AU7 N66D72  (5PT7M> NP R56 5 BN6LDP7 M7S5MBNAS VNEE[6 L7MW1MO5AU7 1W TN6 6P7R5MB BDPN762  %P PT7 PNO7 VNEE R56 LE5U7B 1WWZBDPF> PT7 NAZW1MO5PN1A M7_D76P6 T5B Y77A M7PDMA7B P1 JU+5AA 5AB PT7 BN6ZLDP7 M7S5MBNAS PT7NM L166766N1A T5B 7WW7UPNQ7EF 7AB7B2  $T7 V7A7M5E +1DA67E T56 O5B7 5 6PM1AS NANPN5E 6T1RNAS DAB7M )&673" @6$4PT5P VNEE R56 LE5U7B 1WWZBDPF NA M7LMN65E W1M TN6 L7MW1MO5AU7 1W TN6 6P7R5MB BDPN762 V7A7M5E +1DA67E T5QNAS O5B7 PTN6 NANPN5E 6T1RNAS> PT7 YDMB7A 1W L7M6D56N1A N6 1A PT7 (76L1AB7AP P1 LM1Q7 PT5P NP R1DEB T5Q7 P5`7APT7 65O7 5UPN1A 7Q7A NW PT7 VNEE T5B A1P 7AS5S7B NA LM1P7UP7B 5UPNQNPF2  J#$$, A*4."&6.? 6DLM52$T7 (76L1AB7AP UNP76 5A 7X5OLE7 1W 5A1PT7M 7OLE1F77 RT1 R56 LE5U7B 1A 1WWZBDPF6P5PD6 W1M T5QNAS M7WD67B P1 W1EE1R JU+5AA[6 NA6PMDUPN1A62  $T5P 7X5OLE7 N6 NA5LL16NP72  $T7 N66D7 N6 RT7PT7M VNEE[6 Y7T5QN1M RTNE7 L7MW1MONAS TN6 6P7R5MB BDPN76 R56 61 7SM7SN1D6 56 P1 LMNQNE7S7 BN6UNLENA7 W1M PT7 R5F T7 L7MZW1MO7B PT167 BDPN762  $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 )&673" @6$4YDMB7A2  %UU1MBNASEF> * U1AUEDB7 PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<4= 5AB <,= 1W PT7 %UP> 56 5EE7S7B NA U1OZLE5NAP L5M5SM5LT ;<S= RT7A VNEE R56 LE5U7B 1A 1WWZBDPF 6P5PD62$T7M7 N6 5A 5Y67AU7 1W 6DY6P5APN5E 5AB LM1Y5PNQ7 7QNB7AU7 P1 6DLL1MP PT7 5EE7S5PN1A PT5P VNEE R56 BN6UMNONA5P7B 5S5NA6P NA QN1E5PN1A 1W #7UPN1A 9<5=<3=2  * U1AUEDB7 PT5P QN1E5PN1A R56 A1P LM1Q7A2$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<L= PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<4= YF T5M566NAS 5AB NAPNONB5PNAS VNEE BDMNAS PT7 U1AWENUP 1Q7M PT7 NAW1MO5PN1A M7_D76P62  VNEE UT167 P1 Y7 U1AWM1AP5PN1A5E 5AB DALE7565AP NA TN6 B75ENAS6 RNPT JU+5AA 5AB T5B A1 MNSTP P1 7XL7UP PT5P JU+5AA R1DEB A1P 61O7PNO76 M76L1AB NA `NAB2  *A PT7 U1AP7XP 1W RT5P 1UUDMM7B> * U1AUEDB7 PT5P PT7 7QNB7AU7 B176 A1P 76P5YEN6T 5A NAB7L7AB7AP QN1E5PN1A Y567B 1A T5M566O7AP 1M NAPNONB5PN1A2  !5M5SM5LT -<L= 5E61 5EZE7S76 PT5P YF T5M566NAS 5AB NAPNONB5PNAS VNEE> #7UPN1A 9<5=<,= 5AB <3= R56 QN1E5P7B2  $T7 V7A7M5E +1DA67E T56 A1P 5MPNUDE5P7B 5 PT71MF 1W QN1E5PN1A 5AB * U1AUEDB7 PT5P 5 QN1E5PN1A 1W #7UPN1A 9<5=<,= 5AB<3= T56 A1P Y77A LM1Q7A2 *A QN7R 1W 5EE PT7 W1M7S1ZNAS> * M7U1OO7AB BN6ON665E 1W U1OLE5NAP L5M5SM5LT -<L=2882 #7LP7OY7M 49 M76PMNUPN1A 1A L5NB DAN1A 1Q7MPNO7 YF !M5PP$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<_= PT5P 1A 1M 5Y1DP #7LP7OY7M 49> PT7 (76L1AB7AP LM1ODES5P7B 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 LM1TNYNPNAS G5Q7 !M5PP WM1O D6NAS DAZN1A PNO7 RTNE7 1A 1Q7MPNO7> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=> <,=> <3=> 5AB <-= 1W PT7 %UP2$TN6 5EE7S5PN1A M7W7M6 P1 5 6P5P7O7AP PT5P !M5PP P76PNWN7B C17E  !"#$%& #'()*+'3?4^5B6R1MPT O5B7P1 TNO 5P INSTE5AB #P5PN1A2  ^5B6R1MPT R56 5 E5Y1M M7E5PN1A6 O5A5S7M2  !M5PP NANPN5EEF P76PNWN7B PT5P T7 BNB A1P M7U5EE RT7A PT7 U1AQ7M65PN1A 1UUDMM7B> YDP PT5P T7 PT1DSTP NP O5F T5Q7 Y77A NA "UP1Y7M2  I7 P76PNWN7B PT5P ^5B6R1MPT P1EB TNO PT5P T7 R56 A1P P1 L7MW1MO DAN1A BDPN76 NA 1Q7MPNO7 6P5PD62  $T7 T75MNAS R56 M7U7667B 75MEF Y7W1M7 PT7 BNM7UP 7X5ONA5PN1A 1W !M5PP R56 U1OLE7P7B> Y7U5D67 !M5PP R56 A1P W77ENAS R7EE2  ^T7A PT7 T75MNAS M76DO7B 1A E5P7M B5P7> NP R56 76P5YEN6T7B PT5P PT7 UT5MS7 NA +567 89:+%:4@..8<!= R56 WNE7B 1A #7LP7OY7M 4?> 5AB !M5PP R56 PT7A 56`7B 5S5NA 5Y1DP ^5B6R1MPT[6 NA6PMDUPN1A2  IN6 O7O1MF 677ONASEF M7WM76T7B> !M5PP P76PNWN7B RNPT U7MP5NAPF PT5P PT7 U1AQ7M65PN1A RNPT ^5B6R1MPT 1UUDMM7B 1A #7LP7OY7M 49> PT7 B5F W1EE1RNAS PT7 B1U`7PNAS5AB O5NENAS 1W PT7 UT5MS7 NA +567 89:+%:4@..8<!=> WNE7B YF !M5PP2  I7 P76PNWN7B PT5P T7 R56 5P INSTE5AB #P5PN1A P1 O77P 1A SMN7Q5AU76 5AB ae^5B6R1MPTf \D6P 61MP 1W 5AA1DAU7B P1 O7 PT5P * R1DEB A1 E1AS7M Y7 5EE1R7B P1 L7MW1MO DAN1A BDPN76 NA PT7 1Q7MPNO7 6P5PD62b  !M5PP P76PNWN7B PT5P T7 BNB A1P M7U5EE 5AF WDMPT7M BN6UD6Z6N1A 5Y1DP PT7 6DY\7UP RNPT ^5B6R1MPT 5AB T7 LM1QNB7B A1 1PT7M B7P5NE6 M7S5MBNAS PT7 U1AQ7M65PN1A2  $T7M7 R56 A1 O7APN1A 1W PT7 #7LP7OY7M 4? DAW5NM E5Y1M LM5UPNU7 UT5MS7 5AB NP R56 A1P 6T1RAPT5P PT7 'OLE1F7M T5B 5UPD5E `A1RE7BS7 1W PT7 UT5MS7 5P PT7 PNO7 1W PT7 U1AQ7M65PN1A2  *A M76L1A67 P1 5 E75BNAS _D76PN1A !M5PP P76PNWN7B> a* PTNA` T7 65NB T7 R56 P1EB P1 P7EE O7 PTN6> F762b  $T7 LDML1MP7B MDE7 R56 A1P N66D7B NA RMNPNAS2/1PRNPT6P5ABNAS PT7 LDML1MP7B aMDE7b PT5P R56 5667MP7B P1 T5Q7 Y77A aLM1ODES5P7Bb 1A #7LP7OY7M 49>  !M5PP R1M`7B 4.289 T1DM6 1A DAN1A PNO7 #5PDMB5F> #7LP7OY7M 4@> 5EE 1W RTNUT R56 1Q7MPNO72  $T7 V7A7M5E +1DA67E 5U`A1RE7BS76 1A YMN7W PT5P !M5PP R1M`7B 1Q7MPNO7 1A DAN1A PNO7 7Q7MF R77` PT7M75WP7M PTM1DST PT7 7AB 1W PT7 F75M> 5Q7M5SNAS 5LLM1XNO5P7EF 48 T1DM6 1W DAN1A 1Q7MPNO7 75UT R77`24@!M5PP 5PP7OLP7B P1 7XLE5NA PTN6 677ONAS U1APM5BNUPN1A YF P76PNWFNAS PT5P PT7 5667MP7B MDE7 R56 A1P a7AW1MU7Bb DAPNE C5AD5MF -> 8..3> W1EE1RNAS TN6 7E7UPN1A 56 &1U5E LM76NB7AP2  $T7 _D76PN1A 1W ENONP5PN1A6 1A !M5PP[6 L7MZW1MONAS DAN1A BDPN76 1A 1Q7MPNO7 5WP7M T7 R56 7E7UP7B LM76NB7AP N6 5BBM7667B NAWM52*A U1APM56P P1 !M5PP> ^5B6R1MPT P76PNWN7B PT5P T7 P1EB !M5PP PT5P T7 U1DEB A1P L7MW1MO DAN1A BDPN76 NA 1Q7MPNO7 6P5PD6 RNPTZ1DP L7MON66N1A2  * UM7BNP ^5B6R1MPT2  $T7 V7A7M5E +1DA67E T56 A1P U1AP7AB7B PT5P PT7 KAN1A T5B 5 U1APM5UP Y567B MNSTP P1 DANZE5P7M5EEF B7P7MONA7 RT7A 5AB T1R ODUT DAN1A PNO7 7OLE1F776 U1DEB R1M`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g PT5P 6P7R5MB PNO7 M7_DNM76 6DL7MQN61MF L7MON66N1Ag PT5P PT7 5O1DAP 1W 6P7R5MB PNO7 A77B7B B7L7AB6 1A PT7 L5MPNUDE5M UNMZUDO6P5AU76g PT5P 6P7R5MB PNO7 RNEE A1P Y7 B7AN7B 61E7EF Y7U5D67 5 6P7RZ5MB N6 1A 1Q7MPNO7 6P5PD6g 5AB PT5P PT7 _D76PN1A 1W RT7A 6P7R5MB PNO7 RNEE Y7 5EE1R7B N6 5 6DY\7UP P1 Y7 B7UNB7B ODPD5EEF2L7MW1MONAS DAN1A BDPN76 1A 1Q7MPNO7> 5 L16NPN1A PT5P R56 U1AZ6N6P7AP RNPT PT7 C+%J> P1 RTNUT PT7 KAN1A R56 5 L5MPF2  !M5PP R56 A1P 6T1RA P1 T5Q7 5AF LM76DOLPNQ7 MNSTP P1 L7MW1MO DAN1ABDPN76 1A 1Q7MPNO72  %UU1MBNASEF> * U1AUEDB7 PT5P A1 NAB7L7ABZ7AP QN1E5PN1A 1W #7UPN1A 9<5=<4= 1W PT7 %UP T56 Y77A LM1Q7A2  $T7 7QNB7AU7 B176 A1P 76P5YEN6T PT5P PT7M7 R56 5AF UT5AS7 NA !E5PP[6 TNM7 1M P7ADM7 1W 7OLE1FO7AP 1M 5AF P7MO 1M U1ABNPN1A 1W TN6 7OLE1FO7AP2  %UU1MBNASEF> * U1AUEDB7 PT5P A1 QN1E5PN1A 1W #7UPN1A 9<5=<,= 1W PT7 %UP T56 Y77A LM1Q7A2  $T7M7 T56 A1P Y77A 6T1RA P1 Y7 O1M7 PT5A 5 U1NAUNB7AP5E U1MM7E5PN1A Y7PR77A RT5P ^5B6R1MPT 65NB 5AB 015MB UT5MS76 1M P76PNO1AF2  J1M71Q7M> !M5PP R56 A1P BN6UMNONA5P7B 5S5NA6P YF PT7 M7O5M`2 %UU1MBNASEF> * U1AUEDB7 PT5P A1 QN1E5PN1A 1W #7UPN1A 9<5=<3= 1W PT7 %UP T56 Y77A LM1Q7A2  $T7 7QNB7AU7 B176 A1P 76P5YEN6T PT5P PT7M7 R56 5AF UT5AS7 NA R5S76> T1DM6> 1M 1PT7M P7MO6 5AB U1ABNPN1A6 1W 7OLE1FO7AP 1W 5AF 7OLE1F77 YF ^5B6R1MPT[6 M7O5M` P1 !M5PP2  %UU1MBNASEF> * U1AUEDB7 PT5P 5 QN1E5PN1A 1W #7UPN1A 9<5=<-= 1W PT7 %UP T56 Y77A LM1Q7A2*A QN7R 1W 5EE PT7 W1M7S1NAS> * M7U1OO7AB BN6ON665E 1W L5M5ZSM5LT -<_= 1W PT7 U1OLE5NAP28,2  (7_DNMNAS PT7 D67 1W !# ]1MO ?.8.+1OLE5NAP L5M5SM5LT -<M= 5EE7S76 PT5P 1A 1M 5Y1DP #7LP7OY7M 49> !16PO56P7M $DE7\5LM1ODES5P7B 5A 1Q7MEF YM15B 5AB BN6ZUMNONA5P1MF MDE7 M7_DNMNAS PT7 D67 1W !# ]1MO ?.8. P1 M7_D76P 5AB T5Q7 DAN1A PNO7 5LLM1Q7B2  $T7 U1OLE5NAP 5EE7S76 PT5P PT7 LM1ODES5PN1A 1W PT7MDE7 QN1E5P7B #7UPN1A 9<5=<4=> <,=> <3=> 5AB <-= 1W PT7 %UP2"A #7LP7OY7M 4@> PT7M7 R56 5 A7S1PN5PN1A O77PNAS 5P RTNUT $DE7\5> I5MBNA> !M5PP> 5AB !M76PN7A 5BBM7667B Q5MN1D6 E5Y1MZO5A5S7O7AP U1AU7MA62  %P PT5P O77PNAS $DE7\5 T5AB B7ENQ7M7B 5 E7PP7M 5BBM7667B P1 KAN1A !M76NB7AP !M76PN7A B5P7B #7LP7OY7M 492  $T7 E7PP7M 6P5P7B NA 6DY6P5AU7 PT5P NP T5B U1O7 P1 TN6 5PP7AZPN1A PT5P !# ]1MO ?.8. R56 A1P Y7NAS D67B W1M PT7 LDML167 1W M7_D76PNAS 5AB 5LLM1QNAS L5NB DAN1A PNO7 YF 6P7R5MB6 5AB 1PT7M DAN1A 1WWNU7M62  $T7E7PP7M 6P5P7B PT5P NP R56 $DE7\5[6 NAP7AP P1 NA6N6P 5P 5 O5A5S7O7AP O77PNAS PT7 A7XP B5F PT5P PT7 !# ]1MO ?.8. R1DEB Y7 M7_DNM7B2  $TN6 E7PP7M R56> T1R7Q7M> BN6ZUD667B 5AB $DE7\5 P1EB !M76PN7A PT5P PT7 W1MO R1DEB A1P Y7 M7Z_DNM7B2 !M5PP 5U`A1RE7BS7B NA TN6 P76PNO1AF PT5P PT7 M7_DNM7ZO7AP NA PT7 #7LP7OY7M 49 E7PP7M R56 A7Q7M 7AW1MU7B2  $T7M7 N6 A1 7QNB7AU7 PT5P PT7 E7PP7M 1M NP6 U1AP7AP6 R7M7 S7A7M5EEF 5AZA1DAU7B P1 7OLE1F776 1M P1 DAN1A M7LM767AP5PNQ76 RT1 R7M7 A1P 5P PT7 O77PNAS2$T7 !# ]1MO ?.8. N6 5 W1MO W1M M7U1MBNAS 5AB 5LLM1QNAS PNO7 RT7A 5A 7OLE1F77 N6 L7MONPP7B P1 E75Q7 PT7 R1M`M11O WE11M RNPT1DP UE1U`NAS 1DP2  #77 +,/"#* !4&:6.4> 899 /&(0 -.. <4@99=2  "A7 1W PT7 5LLM1Q7B M7561A6 A1P7B 1A PT7 W1MO N6 6P7RZ5MB PNO72  *A PT7 L56P> RT7A PNO7U5MB6 R7M7 D67B>PT7 W1MO R56 M1DP7B P1 PT7 PNO7`77L7M> RT1 M7U1MB7B PT7 A1AR1M`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`62  $T7 #7LZP7OY7M 49 E7PP7M 5E61 M7W7MM7B P1 DAN1A 1WWNU7M62  $T7A KAN1A !M76NB7AP !M76PN7A R1M`7B WDEE PNO7 1A DAN1A YD6NA766 5AB PT7A KAN1A )NU7 !M76NB7AP !M5PP 6L7AP ODUT 1W TN6 L5NB PNO7 R1M`ZNAS 1A DAN1A YD6NA7662  /7NPT7M T5B 7Q7M D67B !# ]1MO ?.8. P1 L7MW1MO PT7NM DAN1A BDPN76 1A PT7 UE1U`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h%P LM767AP PT7 !16P5E #7MQNU7 N6 Y76P 67MQ7B YF T5QNAS 5Q5NE5YE7 5P PT7 E1U5E 6P5PN1A6 5EE E7PP7M U5MMN7M62*P N6 P1ZR5MB PTN6 7AB PT5P 6L5U7 RNEE Y7 LM1QNB7B W1M F1D 5AB F1DM   84% BNWW7M7AP U1AUED6N1A N6 A1P R5MM5AP7B Y7U5D67 5 !# ]1MO ?.8. R56 D67B YF O5A5S7O7AP P1 B1UDO7AP NP6 5LLM1Q5E W1M VNEE P1 S1 P1 5A 1WW6NP7 DAN1A 1WWNU7 P1 5PP7AB P1 TN6 ''" UT5MS7 RNPT1DP UE1U`NAS 1DP26P7R5MB6 P1 U1ABDUP DAN1A 5UPNQNPN76 5P F1DM M76L7UPNQ7 56Z6NSA7B 6P5PN1A6201PT F1D 5AB JM2 !M5PP> EN`7 1PT7M +NPF &7PP7M +5MMN7M6> RNEE M7L1MP P1 F1DM 566NSA7B 6P5PN1A6 5P F1DM 566NSA7B Y7SNA P1DM62  ^T7A 5LLM1Q7B aKAN1A $NO7bF1D RNEE Y7 5WW1MB7B PT7 5W1M7O7APN1A7B 1WWNU7 5M75 56 R7EE 56 5UU766 P1 P7E7ZLT1A7 ENA762 ^T7A A1P 1A 5LLM1Q7B D67 1W aKAN1A $NO7>bY7NAS LTF6NU5EEF LM767AP 5P F1DM 6P5PN1A 1W 566NSAO7AP> F1D RNEE Y7 5Q5NE5YE7 P1 WDEWNEE F1DM 566NSA7B BDPN76 1W 5 +NPF &7PP7M +5MMN7M2  * O5`7 M7W7M7AU7 1AEF P1 PT167 B5F6 RT7M7 F1D 5M7 U1OL7A65P7B PTM1DST PT7 !16P5E #7MQNU7 5AB 5M7 M7_DNM7B P1 a6RNL7bF1DM PNO72*P N6 7XL7UP7B PT5P Y1PT F1D 5AB JM2 !M5PP RNEE Y7SNA UE1U`NAS NA 5AB M7L1MPNAS P1 F1DM BDPF 6P5PN1A6 1A 5 B5NEF Y56N6 7WW7UPNQ7 #5PDMB5F> #7LP7OY7M 8?> 8..,2 #DY67_D7AP P1 PTN6 B5P7 F1D RNEE Y7 7XL7UP7B P1 Y7SNA F1DM P1DM 1W BDPF 5AB 7AB F1DM P1DM 1W BDPF 5P F1DM 566NSA7B 6P5PN1A6> 56 R7EE F1D RNEE Y7 7XL7UP7B P1 WDEWNEE PT7 U1APM5UPD5E E5ASD5S7 M7ZS5MBNAS PT7 M7_D76P 1W aKAN1A $NO7b5AB RT7A 5LLM1Q7B W1M aKAN1A $NO7bS1 P1 PT7 B76NSA5P7B 1WWNU7 5M75 LM1ZQNB7B F1D P1 U1ABDUP 6DUT DAN1A YD6NA7662 ^T7A A1P 5LZLM1Q7B W1M aKAN1A $NO7bF1D RNEE M7L1MP P1 F1DM 566NSA7B M1DP76 5AB L7MW1MO F1DM+NPF &7PP7M +5MMN7M BDPN762$T7 E7PP7M R56 BN6UD667B 5P PT7 DAN1AZO5A5S7O7AP O77PNAS2 !M76PN7A 67AP 5 RMNPP7A M7LEF P1 $DE7\5 1A #7LP7OY7M 88> RNPT 5 U1LF P1 !M5PP2 $T7 P7XP 1W !M76PN7A[6 M7LEF R56 56 W1EE1R6h* T5Q7 \D6P M75B PT7 E7PP7M RTNUT F1D T5AB B7ENQ7M7B P1 O7 5P 1DM O77PNAS E5P7 E56P ]MNB5F 5WP7MA11A2 * 5O 61O7ZRT5P U1AWD67B 56 PT7 BN6UD66N1A6> 5SM77O7AP6 5AB DAB7MZ6P5ABNAS6 RTNUT R7 M75UT7B BDMNAS PT5P O77PNAS 5M7 NA U1AWENUP RNPT PT7 RMNPP7A P7XP 1W F1DM> M7W7M7AU7B> E7PP7M2#NAU7 R7 BN6UD667B 5AB BN6L167B PT7 O5PP7M6 M5N67B NA F1DM E7PP7M NA 1DM O77PNAS * RNEE P5`7 PT7 5SM77O7AP6 M75UT7B BDMNAS 1DM O77PNAS 56 F1DM WNA5E R1MB 5AB U1AZPNAD7 1DM 6P5ABNAS L56P LM5UPNU7 61 E1AS 56 * B1 A1P T75M BNWW7M7APEF WM1O F1D2$T5A` F1D2/1PRNPT6P5ABNAS PT76P5P7O7AP NA !M76PN7A[6 E7PP7M PT5P T7 a\D6P M75BbPT7 E7PP7M> $DE7\5 UM7BNYEF P76PNWN7B PT5P PT7 E7PP7M R56 BN6UD667B 5P PT7 O77PNAS2 $DE7\5 P76PNWN7B PT5P T7 5SM77B PT5P PT7 #7LP7OY7M 4@> E7PP7M SNQ7A P1 PT7 KAN1A 5P PT7 O77PNAS BNB A1P M7WE7UP 5SM77O7AP6 M75UT7B 5P PT7 O77PNAS2 !M76PN7A Q1EDAP77M7B 1A BNM7UP 7X5ONA5PN1A PT5P PT7 UT5AS76 LM1L167B NA $DE7\5[6 E7PP7M R7M7 A7Q7M NOLE7O7AP7B 56 P1 TNO2 !M76PN7A 5E61 P76PNWN7B PT5P T7 T5B A1 `A1RE7BS7 PT5P PT7 LM1L167B UT5AS76 R7M7 NOZLE7O7AP7B 56 P1 !M5PP2!M76PN7A U7MP5NAEF R1DEB T5Q7 `A1RA NW PT7 UT5AS76 T5B Y77A NOLE7O7AP7B 56 P1 !M5PP2 !M5PP BNB A1P P76PNWF PT5P PT7 LM1L167B UT5AS76 R7M7 NOLE7O7AP7B 56 P1 TNO2G76LNP7 PT7 W5UP PT5P PT7 M7_DNM7O7AP6 LM1L167B NA $DE7\5[6 E7PP7M R7M7 A1P NOLE7O7AP7B> R7M7 A1P BN667ONA5P7B P1 7OLE1FZ776 5AB R7M7 RNPTBM5RA NA PT7 65O7 E5Y1MZO5A5S7O7AP O77PZNAS RT7M7 PT7 E7PP7M R56 B7ENQ7M7B 5AB BN6UD667B RNPT PT7 KAZN1A> PT7 V7A7M5E +1DA67E DMS76 PT5P PT7 E7PP7M Y7 W1DAB P1 QN1ZE5P7 9<5=<4=> <,=> <3=>5AB <-= 1W PT7 %UP2 $T7 V7A7M5E +1DA67E 5MSD76 PT5P PT7 PNONAS 1W PT7 E7PP7M R56 O1PNQ5P7B YF PT7 UT5MS7 NA +567 89:+%:4@..8<!=> RTNUT R56 LE5U7B NA PT7 O5NE P1 PT7 (76L1AB7AP 1A #7LP7OY7M 4?2 $T7M7 T56 A1P Y77A 6T1RA P1 Y7 O1M7 PT5A 5 U1NAUNB7AP5E U1MM7E5PN1A Y7PR77A PT7 UT5MS7 5AB  !"#$%& #'()*+'3?,$DE7\5[6 E7PP7M2 $T7 V7A7M5E +1DA67E T56 UNP7B A1 5DPT1MNPF 5AB T56 A1P 7XLE5NA7B T1R $DE7\5[6 E7PP7M 5WW7UP7B PT7 TNM7 1M P7AZDM7 1W 7OLE1FO7AP 1M PT7 P7MO6 5AB U1ABNPN1A6 1W 7OLE1FZO7AP 1W 7OLE1F7762 %UU1MBNASEF>* U1AUEDB7 PT5P PT7 9<5=<,= 5AB <3= 5EE7S5PN1A6 T5Q7 A1P Y77A 76P5YEN6T7B2 #77 +,/"#* !4&V:6.4> ,34 /&(0 ;93 <8..3=2$T7 7QNB7AU7 B176 A1P 76P5YEN6T PT5P PT7M7 R56 5AF DANE5P7M5E UT5AS7 NA R5S76> T1DM6>1M 1PT7M P7MO6 5AB U1ABNPN1A6 1W 7OZLE1FO7AP 1W 5AF 7OLE1F772 (5PT7M> $DE7\5 5AA1DAU7B 5 E5Y1MZO5A5S7O7AP O77PNAS 5 LE5A W1M UT5AS76 PT5P R1DEB T5Q7 5WZW7UP7B !M5PP 5AB !M76PN7A2 $T7 KAN1A 1Y\7UP7B 5AB $DE7\5 5Y5AZB1A7B PT7 LE5A 5P PT7 O77PNAS2 $T7 E7PP7M 5O1DAP7B P1 5 LM1ZL165E P1 PT7 KAN1A> PT7 LM1L165E R56 BN6UD667B 5AB R56 BM1LL7B YF PT7 'OLE1F7M2 %UU1MBNASEF5* U1AUEDB7 PT5P PT7 9<5=<-= 5EE7S5PN1A T56 A1P Y77A 76P5YEN6T7B2 #77 9*,Q4VI$6,$? T$.1> 83- /&(0 43-> 43? <4@?@=2*A QN7R 1W 5EE PT7 W1MS1NAS> * M7U1OO7AB BN6ON665E 1W L5M5ZSM5LT -<6= 1W PT7 U1OLE5NAP28-2 #7LP7OY7M ,. D671W 5 6P1LR5PUT BDMNAS 5 E7PP7MU5MMN7M M1DP7 NA6L7UPN1A$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT-<D= PT5P 1A #7LP7OY7M ,.> #DL7MQN61M 07MAN7 J5MPNA7c T5M5667B 5AB NAPNONB5P7B 7OZLE1F776 5P PT7 KLP1RA #P5PN1A> YF D6NAS 5 6P1LR5PUT BDMNAS 5 E7PP7M U5MMN7M M1DP7 NA6L7UPN1A> NA 5A 7WW1MP P1 NAP7MW7M7 RNPT PT7NM KAN1A 5AB 1PT7M U1AU7MP7B 5UPNQNPN76> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=207MAN7 J5MPNA7c R56 !16PO56P7M 5P +DY5> /7R J7XNU12 J5MPNA7c R56 5 O7OY7M 1W 5 P75O 1W 1DP6NB7 6DL7MQN61M6 5AB O5A5S7M6 RT1 U1ABDUP7B M1DP7 U1DAP6 1W 5EE PT7 U5MMN7M6 5P INSTE5AB #P5PN1A RT7M7 !M5PP R1M`7B2 J5MPNA7c BNB 5 M1DP7 U1DAP 1A !M5PP 1A #7LP7OY7M ,.2 (1DP7 U1DAP6 NAQ1EQ7 5UU1OZL5AFNAS 5 U5MMN7M PTM1DST1DP PT7 B5F O756DMNAS PT7 5O1DAP 1W R1M` B1A7 YF PT7 U5MMN7M 5AB PT7 PNO76 P5`7A P1 L7MW1MOQ5MN1D6 P56`62*A 5BBNPN1A P1 !M5PP> J5MPNA7c L7MW1MO7B M1DP7 U1DAP6 1A 5Y1DP WNQ7 1PT7ME7PP7M U5MMN7M6 1A 1PT7M B5F62^TNE7 T7 R56 U1ABDUPNAS PT7 M1DP7 U1DAP 1A !M5PP 5AB PT7 1PT7M E7PP7M U5MMN7M6 T7 7Q5ED5P7B> J5MPNA7c D67B 5 RMN6PR5PUT PT5P T5B 5 BNSNP5E 6P1LR5PUT WDAUPN1A P1 PNO7 61O7 1W PT7 P56`6 L7MW1MO7B2 $T7 R5PUT R56 UENLL7B 1A P1L 1W TN6 L5L7M6 1A 5 UENLY15MB2 $1 DPNENc7 PT7 6P1LR5PUT WDAUPN1A> J5MPNA7c LD6T7B 5 YDPP1A 1A PT7 R5PUT2 '5UT PNO7 T7 LD6T7B PT7 YDPP1A> PT7 R5PUT Y77L7B2 !M5PP R565R5M7 PT5P NP R56 5 6P1LR5PUT2* UM7BNP !M5PP[6 P76PNO1AF PT5P RT7A T7 M7O5M`7B 1A Y77LNAS T7 T75MB> J5MPNA7c 65NB NP R56 TN6 6P1LR5PUT2 * W1DAB J5MPNA7c[P76PNZO1AF P1 PT7 U1APM5MF E766 U1AQNAUNAS2KL1A Y7NAS 566NSA7B P1 R1M` 1A PT7 M1DP7 U1DAP> J5MPNA7c T5B NA_DNM7B 1W TN6 6DL7MQN61M6 NW T7 U1DEB D67 5 6P1LR5PUT2 I7 R56 M7W7MM7B P1 5A 5MYNPM5P1M[6 B7UN6N1A PT5P N66D7B 1A CDEF 49> 8..82 $T7 5MYNPM5PN1A R56 1W 5 SMN7Q5AU7 WNE7B NA %EYD_D7M_D7 PT5P UT5EE7AS7B PT7 D67 1W 5 6P1LR5PUT2 $T7 5MYNPM5P1M 6D6P5NA7B PT7 SMN7Q5AU72 $T7 5R5MB 6P5P7BhJ5A5S7O7AP N6 BNM7UP7B PT5P PT7 D67 1W 6P1LR5PUT76 A1P Y7 DPNENc7B W1M M1DP7 7Q5ED5PN1A LDML1676 1M W1M PT7 LDML167 1W WNEENAS 1DP ]1MO 49,9Z+ 5ABk1M ]1MO ,@@@2 $T7 6P1LR5PUT 6T5EE A1P Y7 DPNENc7B NA 5 O5AA7M PT5P N6 1YQN1D6 P1 PT7 U5MMN7M2J5MPNA7c BNB A1P M75B PT7 5MYNPM5PN1A B7UN6N1A2 I7 P76PNWN7B PT5P Y567B 1A PT7 NA6PMDUPN1A6 T7 T5B M7U7NQ7B> NP R56 TN6 DAB7MZ6P5ABNAS PT5P RMN6PR5PUT 6P1LR5PUT76 R7M7 5UU7LP5YE7> YDP O1M7 PM5BNPN1A5E 6P1LR5PUT76 R1MA T5ASNAS 5M1DAB PT7 A7U` R7M7 A1P 5UU7LP5YE7 Y7U5D67 PT7F O5B7 PT7 U5MMN7M6 DAU1OW1MPZ5YE72 $T7 7QNB7AU7 B176 A1P 6T1R PT5P TN6 566NSAO7AP P1 B1 5 M1DP7 U1DAP W1M !M5PP R56 O1M7 PT5A 5 U1NAUNB7AU72$T7 M7U1MB 6T1R6 PT5P J5MPNA7cD67B TN6 RMN6PR5PUT 6P1LZR5PUT R56 W1M M1DP7 7Q5ED5PN1A LDML1676 5AB PT7 PNO76 T7 O756ZDM7B R7M7 B76PNA7B P1 Y7 NAU1ML1M5P7B NAP1 ]1MO6 49,9Z+ 5ABk1M ]1MO6 ,@@@2 $T7 (76L1AB7AP U1AP7AB6 PT5P PT7M7 R56 A1 QN1E5PN1A 1W PT7 5MYNPM5PN1A B7UN6N1A> YDP B176 A1P 7XLE5NA RTF * 5O DA5YE7 P1 677 5 O75ANASWDE BN6PNAUPN1A Y7PR77A D6NAS 5 Y77LNAS RMN6PR5PUT 6P1LR5PUT M7U1SANc7B 56 6DUT YF 5A 7OZLE1F77 5AB D6NAS 5 O1M7 PM5BNPN1A5E 6P1LR5PUT2 ]1M PT7 LDMZL1676 1W PTN6 B7UN6N1A> * U1AUEDB7 PT5P J5MPNA7c QN1E5P7B PT7 5MYNPM5PN1A 5R5MB YF TN6 D67 1W PT7 RMN6PR5PUT 6P1LR5PUT2$T7 1AEF QN1E5PN1A 5EE7S7B 5AB DMS7B N6 PT5P J5MPNA7c[D67 1W PT7 6P1LR5PUT R56 5A NAB7L7AB7AP QN1E5PN1A 1W #7UPN1A 9<5=<4=2 $T7 V7A7M5E +1DA67E U1AP7AB6 PT5P Y7U5D67 J5MPNA7c[BN6M7S5MB 1W PT7 5MYNPM5PN1A B7UN6N1A R56 UE167 NA PNO7 P1 1PT7M 5EE7S7B DAW5NM E5Y1M LM5UPNU76> PT7 6P1LR5PUT D67 6T1DEB 5E61 Y7 W1DAB P1 Y7 L5MP 1W 5A 7WW1MP B76NSA7B P1 P5MS7P !M5PP P1 NAP7MW7M7 RNPT TN6 LM1P7UP7B 5UPNQNPN762 * WNAB PTN6 5MSDO7AP DAU1AQNAUNAS2 *P N6 R7EE 76P5YEN6T7B PT5P NA O756DMNAS 5A 7OLE1F7M[6 U1ABDUP DAB7M#7UPN1A 9<5=<4= PT7 015MB 5LLEN76 5A 1Y\7UPNQ7 P76P P1 B7P7MONA7 RT7PT7M PT7 7OLE1F7M 7AS5S7B NA U1ABDUP> M7S5MBE766 1W NAP7AP> RTNUT M7561A5YEF P7AB6 P1 NAP7MW7M7 RNPT 7OLE1F776[7X7MUN67 1W PT7NM #7UPN1A ? MNSTP62 0<4&6.#$ =&4673"Z#(/ B,2> 483 /&(0 43;> 43? <4@-@=2 *P N6 R7EE 76P5YEN6T7B PT5P QN1E5PN1A 1W 5A 5MYNZPM5PN1A 5R5MB N6 A1P 5 L7M 67 QN1E5PN1A2$T7 D67 1W PT7 6P1LR5PUT T56 A1P Y77A 6T1RA> NA PT7 U1AP7XP 1W PT7 W5UP6 NA PTN6 U567> P1 T5Q7 5 P7AB7AUF P1 NAP7MW7M7 RNPT 7OLE1F776[7X7MUN67 1W PT7NM LM1P7UP7B MNSTP62 %UU1MBNASEF> * U1AUEDB7 PT5P PT7 6P1LR5PUT D67 BNB A1P QN1E5P7 #7UPN1A 9<5=<4= 1W PT7 %UP 5AB * M7U1OO7AB BN6ON665E 1W U1OLE5NAP L5M5SM5LT -<D=28;2 "UP1Y7M 8 MDE7 LM1TNYNPNAS !M5PP WM1O D6NAS TN6 U7EE LT1A7$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT-<Q= PT5P 1A "UP1Y7M 8> J5A5S7M (165MNP5 %MUTDE7P5 LM1ODES5P7B 5A 1Q7MEFZYM15B 5AB BN6UMNONA5P1MF MDE7 5P KLP1RA #P5PN1A LM1TNYNPNAS !M5PP WM1O D6NAS TN6 DAN1A U7EE LT1A7 RTNE7 NA PT7 6P5PN1A> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=> <,=> <3=> 5AB <-=2!M5PP P76PNWN7B PT5P W1EE1RNAS PT7 M1DP7 U1DAP 1A #7LP7OY7M ,.> (165MNP5 %MUTDE7P5 R56 M76L1A6NYE7 W1M U1ABDUPNAS 5 M1DPNA7 WNA5E O77PNAS RNPT !M5PP P1 M7QN7R PT7 M76DEP6 1W TN6 M1DP7 U1DAP2 $T7 O77PNAS N6 U5EE7B 5A 7XNP NAP7MQN7R2 %UU1MBNAS P1 !M5PP> %MUTDE7P5 5BBM7667B !M5PP[6 D67 1W TN6 U7EE LT1A7 BDMNAS R1M` PNO72 !M5PP M7SDE5MEF U5MMN7B 5 U7EE LT1A7 PT5P T7 D67B P1 PM5A6Z5UP DAN1A YD6NA7662 I7 P76PNWN7B PT5P T7 M7U7NQ7B U5EE6 WM1O U5MMN7M6 5AB 6P7R5MB62*A M76L1A67 P1 5 E75BNAS _D76PN1A> T75E61 P76PNWN7B PT5P O5A5S7O7AP U5EE7B TNO 1A TN6 U7EE LT1A72 $T7 M7U1MB B176 A1P 76P5YEN6T PT5P O5A5S7O7APU5EE7B TNO RTNE7 T7 R56 1A R1M`PNO72!M5PP P76PNWN7B PT5P BDMNAS PT7 7XNP NAP7MQN7R %MUTDE7P5 NAZ6PMDUP7B TNO PT5P T7 R56 aA1 E1AS7Mb5EE1R7B aP1 5A6R7MbTN6 U7EE LT1A7 1A PT7 R1M`M11O WE11M2 %UU1MBNAS P1 !M5PP> T7 P1EB %MUTDE7P5 PT5P T7 T5B 5ER5F6 Y77A 5EE1R7B P1 B1 PT5P> YDP 6T7  G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3?3BNB A1P FN7EB 1A PT7 N66D72  $T7 V7A7M5E +1DA67E 5E61 7ENUNP7B P76PNO1AF PT5P %MUTDE7P5 P1EB !M5PP PT5P T7 R1DEB T5Q7 P1 T5Q7 5 !# ]1MO ?.8. P1 D67 PT7 1WWNU7 LT1A72  $76PNO1AF M7S5MBNAS PT7 !# ]1MO ?.8. 5AB PT7 1WWNU7 LT1A7 R56 1Y\7UP7B P1 5AB PT7 V7A7M5E +1DA67E BN6UE5NO7B 5AF NAP7AP P1 7XL5AB PT7 U1OLE5NAP2%MUTDE7P5 5U`A1RE7BS7B PT5P 6T7 T5B 5 U1AQ7M65PN1A RNPT !M5PP M7S5MBNAS TN6 U7EE LT1A72  #T7 P76PNWN7B PT5P PT7 U1AQ7M65ZPN1A 1UUDMM7B 5P TN6 U567 5WP7M 6T7 1Y67MQ7B TNO T5QNAS 5 U1AZQ7M65PN1A 1A TN6 U7EE LT1A72  #T7 P76PNWN7B PT5P 6T7 56`7B !M5PP P1 A1P D67 TN6 U7EE LT1A7 1A PT7 R1M`M11O WE11M 5AB T7 S1P DL67P 5AB P1EB T7M PT5P T7 U1DEB D67 PT7 U7EE LT1A7 1A PT7 R1M`M11O WE11M Y7U5D67 T7 R56 PT7 DAN1A 6P7R5MB2%MUTDE7P5 P76PNWN7B PT5P 7OLE1F776 R7M7 A1P 5EE1R7B P1 D67 PT7NM U7EE LT1A76 1A PT7 R1M`M11O WE11M 5AB PT5P 6T7 T5B 7AZW1MU7B PT7 MDE7 5S5NA6P 1PT7M 7OLE1F776> A5ONAS 67Q7M5E 6P7RZ5MB6 5AB A1A6P7R5MB62  #T7 P76PNWN7B> NA 6DY6P5AU7> PT5P RT7A 6P7R5MB6 5M7 L7MW1MONAS DAN1A BDPN76> PT7F 6T1DEB Y7 6RNL7B 1Q7M P1 ;4, DAN1A PNO7 1M D67 5 ]1MO !# ?.8.2  %MUTDE7P5 U5O7 WM1O PT7 UE7M` DANP2  +E7M`6> DAEN`7 PT7 U5MMN7M6> O1M7 1WP7A D67B PT7 ]1MO !# ?.8.20567B 1A PT7 B7O75A1M 1W PT7 RNPA76676 5AB PT7 LM1Y5YNENZPN76> * U1AUEDB7 PT5P RT5P 1UUDMM7B N6 5 U1OL16NP7 1W PT7 P76PNZO1AF 1W !M5PP 5AB %MUTDE7P52  $T7 U1AQ7M65PN1A Y7PR77A PT7 PR1 5Y1DP PT7 U7EE LT1A7 1UUDMM7B BDMNAS PT7 7XNP NAP7MQN7R> Y567B 1A %MUTDE7P5[6 1Y67MQ5PN1A 1W !M5PP P5E`NAS 1A TN6 U7EE LT1A7 5P TN6 U567 BDMNAS R1M`PNO72  #T7 NA6PMDUP7B !M5PP P1 A1P P5E` 1A TN6 U7EE LT1A7 1A PT7 R1M`M11O WE11M2  #T7 BNB A1P 65F PT5P T7 R1DEB aA1 E1AS7Mb Y7 5EE1R7B P1 7AS5S7 NA PT5P LM5UPNU72  #T7 BNB A1P ENONP T7M NA6PMDUPN1A P1 !M5PP A1P Y7NAS L7MONPP7B aP1 5A6R7Mb PT7 U7EE LT1A72  !M5PP 5667MP7B P1 %MUTDE7P5 PT5P T7 T5B PT7 MNSTP P1 D67 PT7 U7EE LT1A7 W1M DAN1A BDPN762  %MUTDE7P5 P1EB !M5PP PT5P NW T7 A77B7B P1 P5E` 1A PT7 LT1A7 T7 A77B7B P1 6RNL7 1Q7M P1 ;4, DAN1A PNO7 1W 6DYONP 5 ]1MO !# ?.8.2  $T7 V7A7M5E +1DA67E B176 A1P U1AP7AB 5AB PT7 7QNB7AU7 B176 A1P 6T1R PT5P !M5PP R56 DAM7561A5YEF B7AN7B DAN1A PNO7 P1 P5E` 1A PT7 U7EE LT1A7 5AB A1 6NSANWNU5AP NOLNAS7O7AP 1A !M5PP[6 LM1P7UP7B5UPNQNPN76 T56 Y77A 6T1RA288$T7M7 N6 5A 5Y67AU7 1W 6DY6P5APN5E 7QNB7AU7 PT5P !M5PP T5B 5 LM1P7UP7B MNSTP P1 PM5A65UP DAN1A YD6NA766 1A TN6 U7EE LT1A7 BDMNAS R1M`PNO72  I7 R56 6DY\7UP7B P1 PT7 65O7 MDE76 5LLENU5ZYE7 P1 5EE 7OLE1F776> NAUEDBNAS 6P7R5MB62  *P T56 A1P Y77A 6T1RA PT5P PT7M7 R56O1M7 PT5A 5 U1NAUNB7AP5E U1MM7E5PN1A Y7PR77A %MUTDE7P5[6 NA6PMDUPN1A 5AB VNEE[6 LM1P7UP7B 5UPNQNPN762  %UU1MBZNASEF> * U1AUEDB7 PT5P PT7 V7A7M5E +1DA67E T56 A1P 76P5YEN6T7B 5 QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <,=2  )&673" @6$4> 6DLM52  *P T56 A1P Y77A 6T1RA PT5P PT7M7 R56 O1M7 PT5A 5 U1NAUNB7AP5E U1MM7E5ZPN1A Y7PR77A %MUTDE7P5[6 NA6PMDUPN1A 5AB 015MB UT5MS76 5AB P76PNO1AF2  %UU1MBNASEF * U1AUEDB7 PT5P PT7 V7A7M5E +1DA67E T56 A1P 76P5YEN6T7B 5 QN1E5PN1A 1W #7UPN1A 9<5=<3=2  *B2  $T7 V7A7M5E +1DA67E 5E61 5MSD76 PT5P %MUTDE7P5[6 NA6PMDUPN1A R56 5A DAE5RWDE DANE5P7M5E UT5AS7 NA 5A 76P5YEN6T7B LM5UPNU7 NA QN1E5ZPN1A 1W #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP2  % L56P LM5UPNU7 PT5P RNEE 6DLL1MP 5 WNABNAS 1W 5A DAE5RWDE DANE5P7M5E UT5AS7 OD6P Y7 6T1RA P1 Y7 5 R7EE 76P5YEN6T7B> E1AS6P5ABNAS LM5UPNU72  #77   88$T7 M7U1MB B176 A1P 6T1R PT5P !M5PP BNB A1P T5Q7 Q1NU7 O5NE 5AB U5EE7M *G> W75PDM76 U1OO1A 7XL7MN7AU7 P75UT76 5M7 1MBNA5MNEF W1DAB 1A U7EE LT1A762AYY,$ !36FF6$7 B,1?8@4 /&(0 39@> 3@, <4@99=> 5AB U5676 UNP7B PT7M7g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` P1 !M5PP NA QN1E5PN1A 1W #7UPN1A 9<5=<4=> <,=>5AB <3=2 "A "UP1Y7M ?> %MUTDE7P5 P1EB !M5PP PT5P 6T7 R56 A1P S1NAS P1 WDMAN6T NAW1MO5PN1A T7 T5B M7_D76P7B2 &5P7M PT5P B5F> RTNE7 !M5PP R56 R1M`NAS 5P TN6 U567> %MUTDE7P5 6L1`7 RNPT ^5B6R1MPT YF P7E7LT1A72 GDMNAS PT5P P7E7LT1A7 U1AQ7M65PN1A %MUTDE7P5 U5EE7B !M5PP P1 PT7 LT1A7 5AB T7 5E61 6L1`7 P1 ^5B6R1MPT2 ^5B6R1MPT BN6UD667B PT7 L7ABNAS NAW1MZO5PN1A M7_D76P RNPT !M5PP 5AB 56`7B 5Y1DP PT7 KAN1A[6 A77B W1M PT7 NAW1MO5PN1A2 ^5B6R1MPT 7XLM7667B 65PN6W5UPN1A RNPT !M5PP[6 M76L1A676 5AB !M5PP S5Q7 PT7 LT1A7 Y5U` P1 %MUTDE7P52 !M5PP M7PDMA7B P1 TN6 U5672 ^T7A %MUTDE7P5 7AB7B PT7 U1AQ7M65PN1A RNPT ^5B6R1MPT> 6T7 R5E`7B P1 !M5PP[6 U5672 #T7 5LL75M7B P1 Y7 Q7MF DL67P2 * NAW7M WM1O PT7 UNMUDO6P5AU76 PT5P ^5B6R1MPT T5B P1EB %MUTDE7P5 P1 LM1QNB7 PT7 NAW1MO5PN1A P1 !M5PP2 #T7 P1EB !M5PP NA 5 E1DB 5AB 5ASMF Q1NU7 PT5P T7 R56 A1P S1NAS P1 M7U7NQ7 5AF 1Q7MPNO7 1A TN6 M1DP7 PT5P B5F2 $T7 M7U1MB B176 A1P 76P5YZEN6T PT5P !M5PP 5UPD5EEF R56 5UPD5EEF B7LMNQ7B 1W 1Q7MPNO7 PT5P B5F2 %UU1MBNASEF> * U1AUEDB7 PT5P PT7 5EE7S7B QN1E5PN1A6 1W #7UPN1A 9<5=<,= 5AB <3= 5M7 A1P 76P5YEN6T7B 5AB * M7U1OO7AB PT5P PT167 56L7UP6 1W L5M5SM5LT ;<T= Y7 BN6ON667B2* U1AUEDB7 PT5P PT7 7QNB7AU7 B176 76P5YEN6T 5 QN1E5PN1A 1W #7UPN1A 9<5=<4=2 $T7 UE75M NOLENU5PN1A 1W %MUTDE7P5[6 M7O5M` R56 PT5P !M5PP R1DEB Y7 B7AN7B PT7 1LL1MPDANPF P1 R1M` 5AF 1Q7MPNO7 1A TN6 M1DP7 PT5P B5F Y7U5D67 !M5PP T5B M7_D76P7B PT7 NAW1MO5PN1A2 %UU1MBNASEF> * M7U1OO7AB PT5P %MUTDE7P5[6 6P5P7ZO7AP PT5P !M5PP R1DEB Y7 B7AN7B 1Q7MPNO7 Y7U5D67 PT7 KAN1A M7_D76P7B NAW1MO5PN1A Y7 W1DAB P1 QN1E5P7 #7UPN1A 9<5=<4=2892 G7U7OY7M 4;:4? NAP7MM1S5PN1A 5AB BN6UMNONA5PN1A5S5NA6P #P7R5MB d5ME !7U1M5+1OLE5NAP L5M5SM5LT -<YY= 1W PT7 U1OLE5NAP 5EE7S76 PT5P 1A 1M 5Y1DP G7U7OY7M 4;> J5A5S7M (165MNP5 %MUTDE7P5 5AB #DL7MZQN61M $M1F J1AP1F5 NAP7MM1S5P7B 7OLE1F776 5P KLP1RA #P5PN1A 5Y1DP PT7NM DAN1A 5UPNQNPN76 NA QN1E5PN1A 1W #7UPN1A 9<5=<4=2 +1OLE5NAP L5M5SM5LT ;<N= 5EE7S76 PT5P 1A 1M 5Y1DP G7U7OY7M 4?> PT7 (76L1AB7AP N66D7B 7OLE1F77 d5ME !7U1M5 5A DAB767MQ7B 5AB DAR5MM5AP7B BN6UNLENA5MF E7PP7M 1W R5MANAS NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <,=2d5ME !7U1M5 N6 5 E7PP7M U5MMN7M 5P KLP1RA #P5PN1A 5AB T56 Y77A 5 6P7R5MB 6NAU7 CDEF 8..,2 !7U1M5 6DYONPP7B 5 SMN7Q5AU7 P1 J1AP1F5 1A PT7 O1MANAS 1W G7U7OY7M 4;> UNPNAS 5 aC1NAP %SM77O7AP 1A )N1E7AU7 5AB 07T5QN1M NA PT7 ^1M`LE5U7b5AB M7W7M7AUNAS aNAUNB7AP 1A 48k4-k.,mU1APNADNAS P1 B5P72b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c7 TN6 DAN1A PNO7 Y7PP7M2 !7U1M5 6P5P7B PT5P T7 PT1DSTP T7 BNB 5 Q7MF S11B \1Y NA U1ABDUPNAS TN6 6P7R5MB PNO7 5AB PT5P U1OL5M7B P1 5 E1P 1W 1PT7M 6P7R5MB6 NA %EYD_D7M_D7> T7 BNB A1P D67 PT5P ODUT DAN1A PNO72 (7S5MBNAS PT7 6P7R5MB PNO7 M7_D76P> !7U1M5 R56 56`7B RT1O T7 A77B7B P1 U5EE 5AB T1R E1AS NP R1DEB P5`72 $T7 M7U1MB B176 A1P 6T1R !7U1M5[6 M76L1A67> NW 5AF> 1M 5AF WDMPT7M BN6UD66N1A 1W PT5P 6DY\7UP2 $T7 M7_D76P W1M DAN1A PNO7 W1M LT1A7 U5EE6 5AB W5XNAS R56 5LLM1Q7B2 %MUTDE7P5 56`7B !7U1M5 RTF T7 R56 WNENAS PT7 SMN7Q5AU72 !7U1M5 M7LEN7B PT5P NP M7E5P7B P1 T7M PM75PO7AP 1W TNO PT7 B5F Y7W1M72 !7U1M5 65NB PT5P T7 T5B M7ZU7NQ7B U1OLE5NAP6 WM1O 1PT7M U5MMN7M6> PT5P T7 T5B RNPA7667B 1PT7M NAUNB7AP6 NAQ1EQNAS T7M 1A PT7 R1M`M11O WE11M 5AB PT5P T7 R5AP7B P1 B1 61O7PTNAS 5Y1DP NP RNPTNA PT7 U1APM5UP SMN7Q5AU7 SDNB7ENA762 %MUTDE7P5 6DSS76P7B PT5P PT7F BN6UD66 PT7 SMN7Q5AU7 NA PT7 1WWNU72 !7U1M5 B7UENA7B P1 BN6UD66 NP WDMPT7M 5P PT5P PNO7 5AB T7 M7PDMA7B P1 R1M`2!7U1M5 R56 N66D7B 5 E7PP7M 1W R5MANAS YF %MUTDE7P5 1A G7ZU7OY7M 4?2 $T7 V7A7M5E +1DA67E U1AP7AB6 PT5P PT7 R5MANAS E7PP7M R56 NA M7P5EN5PN1A W1M PT7 G7U7OY7M 4; SMN7Q5AU72 $T7 R5MANAS E7PP7M 6P5P7B PT5P NP R56 N66D7B W1M W5NEDM7 P1 W1EE1R NA6PMDUPN1A6> DA5DPT1MNc7B 1Q7MPNO7 5AB BN6MDLPNAS PT7 R1M`ZM11O WE11M2 $T7 6DLL1MPNAS L5MPNUDE5M6 B76UMNY7B NA PT7 E7PP7M R7M7 56 W1EE1R6h"A G7U7OY7M 44> 8..,> F1D R7M7 NA6PMDUP7B P1 T5Q7 5A 7NSTP <9= T1DM B5F 1A F1DM M1DP72 H1D R7M7 NA6PMDUP7B P1 UDMP5NE O5NE2* A7S1PN5P7B RNPT F1D 1A PTN6 B5F F1D U1OZONPP7B P1 Y7NAS Y5U`2"A G7U7OY7M 48> 8..,> * 56`7B F1D RTF F1D R7M7 1DP 61 E5P72 H1DM M7561A6 R7M7 PT5P R7 T5B 5 6P5ABDL 5AB F1D T5B LM75LLM1Q7B DAN1A PNO72"A G7U7OY7M 4-> 8..,> * 5S5NA 56`7B P1 T5Q7 5A 7NSTP <9= T1DM B5F2 * O5B7 6DM7 PT5P F1D T5B A1 M7561A A1P P1 Y7 Y5U` 1A PNO72"A G7U7OY7M 4;> * 56`7B F1D RTF F1D R7M7 1DP 61 E5P72 H1DM M7561A6 F1D 65NB> aH1D T5Q7 A1 MNSTP P1 PMF P1 U1APM1E O7 1M OF DAN1A PNO72 GDMNAS PTN6 U1AQ7M65PN1A F1D Y7S5A P1 S7P E1DB 5AB BN6MDLP PT7 R1M`M11O WE11M2 * 56`7B F1D P1 S1 PT7 1WWNU7 NW F1D R5AP7B P1 U1APNAD7 BN6ZUD66NAS PT7 DA5DPT1MNc7B 1Q7MPNO72 H1D P1EB O7 A12 H7P F1D U1APNAD7B P1 6DY\7UP O7 P1 F1DM Q7MF E1DB Q1NU7 1A PT7 R1M`M11O WE11M2 %P PT5P L1NAP * PDMA7B 5AB R5E`7B 5R5F 61 PT5P F1D R1DEB 6P1L2"A G7U7OY7M 4-> 8..,> F1D W5NE7B P1 W1EE1RNAS NAZ6PMDUPN1A2 H1DM 7NSTP <9= T1DM B5F PDMA7B NAP15 4. T1DM6 5AB ,4 DANP B5F2 H1D D67B DA5DPT1MNc7B 1Q7MPNO7 5AB BN6ZMDLP7B PT7 R1M`M11O WE11M2$T7 R5MANAS E7PP7M U5DPN1A7B !7U1M5 PT5P 5 U1APNAD7B W5NEDM7 P1 W1EE1R NA6PMDUPN1A6 U1DEB E75B P1 WDMPT7M U1MM7UPNQ7 5UPN1A> DL P1 5AB NAUEDBNAS M7O1Q5E WM1O PT7 !16P5E #7MQNU72 $T7 E7PP7M R56 PT7 6DY\7UP 1W 5 SMN7Q5AU7 5AB PT7 E7PP7M R56 M76UNAB7B 5AB M7O1Q7B WM1O !7U1M5[6 WNE72$T7 B5P76 NA PT7 R5MANAS E7PP7M 5M7 A1P U1A6N6P7AP RNPT PT7 1PT7M 7QNB7AU7> NAUEDBNAS PT7 P76PNO1AF 1W (76L1AB7AP[6 1PT7M RNPA76676 5AB 'OLE1F7M M7U1MB62 %MUTDE7P5 P76PNWN7B PT5P PT7 LMNAUNLE7 M7561A 6T7 N66D7B PT7 R5MANAS E7PP7M R56 E1DB 5AB BN6MDLPNQ7 Y7T5QN1M YF !7U1M52 %MUTDE7P5 5U`A1RE7BS7B NA T7M P76PNO1AF PT5P PT7M7 R7M7 LM1YE7O6 RNPT PT7 B5P76 NA PT7 R5MAZNAS E7PP7M2 $T7 7QNB7AU7> BN6UD667B Y7E1R> 6T1R6 PT5P NA 1PT7M 67Q7M5E M76L7UP6>PT7 L5MPNUDE5M6 B76UMNY7B NA PT7 R5MANAS E7PP7M R7M7 NA5UUDM5P72 $T7 W1EE1RNAS N6 Y567B 5 U1OL16NP7 1W PT7 UM7BNYEF 1WW7M7B 5AB O1M7 LM1Y5YE7 P76PNO1AF U1AU7MANAS PT7 M7E7Q5AP NAP7M5UPN1A6 Y7PR77A%MUTDE7P5 5AB !7U1M5 BDMNAS PT7 L7MN1B G7U7OY7M 44:4?2"A G7U7OY7M 44 PT7M7 R56 5A 7AU1DAP7M Y7PR77A %MUTDE7P5 5AB !7U1M5 5P J1AP1F5[6 B76` RT7A !7U1M5 M7PDMA7B P1 PT7 6P5PN1A 5WP7M U1OLE7PNAS TN6 M1DP72 J1AP1F5 R56 LM767AP2 %P PT7 M7_D76P 1W %MUTDE7P5>J1AP1F5 LM7L5M7B 5 O7O1M5ABDO 1A G7U7OY7M 4-> B76UMNYNAS RT5P 1UUDMM7B2 !7U1M5> %MUTDE7P5>5AB J1AP1F5 R7M7 5P J1AP1F5[6 B76`2 !7U1M5 T5B U1OLE7P7B TN6 M1DP72 %MUTDE7P5 56`7B !7U1M5 5Y1DP P5`NAS DA5DPT1MNc7B 1Q7MPNO72 $T7 BN6UD66N1A Y7U5O7 T75P7B 5AB !7U1M5 R56 E1DB 5AB 5667MPNQ72 %MUTDE7P5 7AB7B PT7 7AU1DAP7M 5AB R5E`7B 5R5F2% RMNPP7A 1Q7MPNO7 M7_D76P <!# ]1MO ,@@;= T5B Y77A 6DYONPZP7B YF !7U1M5 1A PT7 O1MANAS 1W G7U7OY7M 442 #DL7MQN61M G5Q7 &1T`5OL T5B 5LLM1Q7B 1Q7MPNO7 1W 4 T1DM62 $T7 \D6PNWNZU5PN1A !7U1M5 UNP7B NA PT7 M7_D76P R7M7 PT5P 8. ONADP76 PT5P T5B Y77A 6L7AP NA 5 6P5ABDL O77PNAS> 8- ONADP76 R1DEB Y7 A77B7B W1M DAN1A PNO7 5AB 5A 5BB7B 8.:,. ONADP76 R56 M7_DNM7B Y7ZU5D67 1W PT7 O5NE YDMB7A PT5P B5F2!5FM1EE M7U1MB6 6T1R PT5P 1A G7U7OY7M 44> !7U1M5[6 T5B 442.4 L5NB T1DM6> NAUEDBNAS ,2.4 T1DM6 1W 1Q7MPNO7 5AB 429, T1DM6 1W DAN1A PNO72 GN6M7S5MBNAS PT7 5BBNPN1A5E 4234 T1DM6 DAN1A PNO7 !7U1M5 5UPD5EEF D67B> T7 6PNEE P11` 2;. T1DM6 O1M7 PT5A PT7 PNO7 T7 T5B A7S1PN5P7B RNPT &1T`5OL2$T7 B76UMNLPN1A NA PT7 R5MANAS E7PP7M 1W 1Q7MPNO7 U5D67B YF 5 6P5ABDL O77PNAS 5AB !7U1M5[6 UE5NO 1W T5QNAS 5LLM1Q7B 1Q7MZPNO7 1A G7U7OY7M 48>N6 U1A6N6P7AP RNPT PT7 7QNB7AU7 M7S5MBNAS G7U7OY7M 442$T7 6P5P7O7AP NA PT7 R5MANAS E7PP7M PT5P !7U1M5 R1M`7B 4.2,4 T1DM6 1A G7U7OY7M 4- N6 NAU1MM7UP2 !5FM1EE M7U1MB6 6T1R PT5P T7 R1M`7B @294 T1DM6 1A G7U7OY7M 4-2$T7 7Q7AP6 B76UMNY7B NA PT7 R5MANAS E7PP7M 56 T5QNAS 1UUDMM7B 1A G7U7OY7M 4;> 5M7 %MUTDE7P5[6 Q7M6N1A 1W RT5P 1UUDMM7B 1A G7U7OY7M 4-2 ^T7A !7U1M5 M7PDMA7B WM1O TN6 M1DP7 5P PT7 7AB 1W PT7 R1M`B5F G7U7OY7M 4-> T7 R7AP NAP1 PT7 6P5PN1A P1 S7P 5 U5MP P1 DAE15B TN6 Q7TNUE72 %6 T7 7AP7M7B PT7 6P5PN1A> %MUTDE7P5 5LLM15UT7B TNO 5AB NA 5 E1DB 5AB 5SSM766NQ7 O5AA7M P1EB TNO P1 TDMMF DL 5AB S7P 1WW PT7 UE1U`2 !7U1M5 M76L1AB7B NA 5E1DB 5AB 5SSM766NQ7 O5AA7M P1 %MUTDE7P5> 5AB 5WP7M 61O7 Y5U` 5AB  G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3?;W1MPT %MUTDE7P5 R5E`7B 5R5F 5AB !7U1M5 UE1U`7B 1DP 56 NAZ6PMDUP7B2"A YMN7W PT7 V7A7M5E +1DA67E U1AP7AB6 PT5P PT7 _D76PN1A6 PT5P %MUTDE7P5 5AB J1AP1F5 56`7B !7U1M5 R7M7 DAE5RWDE NAP7MM1S5ZPN1A56 5EE7S7B NA U1OLE5NAP L5M5SM5LT -<YY=2 $T7 L5MPNUDE5M DAE5RWDE _D76PN1A6 5M7 A1P NB7APNWN7B2 %MUTDE7P5 56`NAS !7U1M5 RTF T7 R56 WNENAS PT7 SMN7Q5AU7 R56 A1P U17MUNQ7> 76L7UN5EEF 6NAU7 PT7 SMN7Q5AU7 BNB A1P NB7APNWF 6L7UNWNU5EEF RT5P 'OLE1F7M 5UPN1A6 R7M7 Y7NAS UT5EE7AS7B2 $T7 1AEF 1PT7M M7E7Q5AP _D76ZPN1A6 !7U1M5 R56 56`7B U1AU7MA7B TN6 RMNPP7A M7_D76P W1M L5NB 6P7R5MB PNO7>W1M DAN1A LT1A7 PNO7>5AB P1 W5X B1UDO7AP6 G7ZU7OY7M 4;2 !7U1M5 R56 56`7B RT1O T7 A77B7B P1 U5EE 5AB T1R E1AS NP R1DEB P5`72 $T7M7 N6 A1 6DY6P5APN5E 5AB LM1Y5PNQ7 7QNZB7AU7 M7S5MBNAS PT7 UMNP7MN5 W1M 5LLM1QNAS L5NB DAN1A LT1A7 PNO72 $T7 _D76PN1A6 R7M7 A1P L7M 67 QN1E5PNQ72 $T7 'OLE1F7M R56 A1P A7U7665MNEF W1M7UE167B WM1O O5`NAS NA_DNMF Y7W1M7 5LLM1QNAS !7U1M5[6 M7_D76P P1 Y7 L5NB W1M O5`NAS DAN1A LT1A7 U5EE6 1A PT7 UE1U`2 $T7 V7A7M5E +1DA67E T56 A1P 5BQ5AU7B 5 PT71MF 1W QN1E5PN1A M7S5MBNAS PT167 _D76PN1A6 5AB * B7UENA7 P1 U1A6PMDUP 1A72 %UU1MBNASEF> * M7U1OO7AB BN6ON665E 1W U1OZLE5NAP L5M5SM5LT -<YY=2$T7 5A5EF6N6 67P W1MPT NA)&673" @6$4> 6DLM5> RNEE Y7 D67B P1 U1A6NB7M PT7 G7U7OY7M 4? R5MANAS E7PP7M SNQ7A P1 !7U1M52  !7ZU1M5 R56 7AS5S7B NA LM1P7UP7B 5UPNQNPF RT7A T7 WNE7B PT7 SMN7QZ5AU7 1A G7U7OY7M 4;2  $T7 0567B 1A UNMUDO6P5APN5E 7QNB7AU7> * U1AUEDB7 PT5P PT7 V7A7M5E +1DA67E T56 LM1Q7A PT5P!7U1M5[6LM1P7UP7B 5UPNQNPF R56 5 6DY6P5APN5E 1M O1PNQ5PNAS M7561A W1M PT7 R5MANAS E7PP7M2  $T7 B5F Y7W1M7 PT7 R5MANAS E7PP7M N66D7B 5AB 5P PT7 PNO7 T7 WNE7B TN6 SMN7Q5AU7> J1AP1F5 5AB %MUTDE7P5 7QNAU7B PT7NM T16PNENPF P1 !7U1M5[6 LM1P7UP7B MNSTP P1 WNE7 5 SMN7Q5AU7 YF U1OLE5NANAS 5Y1DP PT7 5O1DAP 1W TN6 DAN1A PNO72  KAN1A PNO7 N6 5 MNSTP LM1QNB7B YF PT7 U1EE7UPNQ7ZY5MS5NANAS 5SM77O7AP2  $T7 W5UPD5E 7MM1M6 NA PT7 R5MANAS E7PP7M 5M7 7QNB7AU7 PT5P ENPPE7 U1AZ6NB7M5PN1A R56 SNQ7A P1 PT7 6L7UNWNU NAUNB7AP6 O7APN1A7B> R5MAZNAS E7PP7M> 5AB PT5P PT7 E7PP7M R56 T56PNEF BM5WP7B 5WP7M !7U1M5 WNE7B PT7 G7U7OY7M 4; SMN7Q5AU72  $T7 O16P UM7BNYE7 M7561A W1M BN6UNLENANAS !7U1M5 R56 TN6 U1ABDUP 1A G7U7OY7M 44> YDP PT7M7 N6 A1 7QNB7AU7 PT5P BN6UNLENA7 R56 U1AP7OLE5P7B DAPNE PT7 SMN7QZ5AU7 R56 WNE7B2$T7 7QNB7AU7 N6 NA6DWWNUN7AP P1 76P5YEN6T PT5P PT7 M7561A6 5BZQ5AU7B YF PT7 'OLE1F7M W1M PT7 R5MANAS E7PP7M R7M7 LM7P7XPD5E2  +W2 @6<4/",$4 0FF#&4* B,&F2> 8-- /&(0 ?88 <4@94=g9,*%4$ !"#"4 =,,%/ B,&F2> ,3. /&(0 ,98 <8..,=2%UU1MBNASEF> PT7 'OLE1F7M T56 PT7 YDMB7A 1W LM1QNAS NP6 5WWNMO5PNQ7 B7W7A67 PT5P NP R1DEB T5Q7 P5`7A PT7 65O7 5UPN1A 7Q7A NW !7U1M5 T5B A1P 7AS5S7B NA LM1P7UP7B 5UPNQNPF2  J#$$, A*4."&6.> ,84 /&(0 8?9> 89, WA2 48 <4@@;=2  $T7 'OLE1F7M T56 A1P LM767AP7B 5AF 6DYZ6P5APN5E 5AB LM1Y5PNQ7 7QNB7AU7 P1 U5MMF PT5P YDMB7A2  %UU1MBZNASEF> * U1AUEDB7 PT5P PT7 R5MANAS E7PP7M N66D7B P1 !7U1M5 QN1ZE5P7B #7UPN1A 9<5=<4= 5AB <,= 1W PT7 %UP> 56 5EE7S7B NA U1OLE5NAP L5M5SM5LT ;<N=28@2 G7U7OY7M 4? BN6UMNONA5PN1A 5S5NA6P #P7R5MB(1Y7MP ^11BE7F+1OLE5NAP L5M5SM5LT ;<\= 5EE7S76 PT5P 1A 1M 5Y1DP G7U7OY7M 4?> PT7 (76L1AB7AP N66D7B P1 7OLE1F77 (1Y7MP ^11BE7F 5A DAB767MQ7B 5AB DAR5MM5AP7B BN6UNLENA5MF E7PP7M 1W R5MANAS NA QN1E5PN1A 1W #7UPN1A 9<5=<4=> <,=>5AB<3=2^11BE7F N6 5 E7PP7MU5MMN7M 5P INSTE5AB #P5PN1A 5AB 5 6P7R5MB2 "AG7U7OY7M 48> PT7M7 R56 5 6P5ABDL O77PNAS 5P INSTE5AB #P5PN1A2 #DL7MQN61M JN`7 JN6T5EE 6P5P7B PT7 'OLE1F7M[6 7XL7UZP5PN1A6 5AB M7_DNM7O7AP6 M7S5MBNAS E7PP7M U5MMN7M6[R1M` BDMNAS PT7 WNM6P T1DM 1W PT7NM 6TNWP2%6 BN6UD667B NA O1M7 B7P5NE E5P7M> PT7 KAN1A P11` PT7 L16NPN1A PT5P PT7 'OLE1F7M R56 NOLE7O7APZNAS 5 O5A5S7O7AP LE5A `A1RA 5P L16P5E W5UNENPN76 NA 1PT7M 5M756 1W PT7 U1DAPMF 56 PT7 aV1EB7A I1DM2b"A PT7 O1MANAS 1W G7U7OY7M 4;> ^11BE7F S5Q7 JN6T5EE PTM77 B1UDO7AP62 ]NM6P> T7 S5Q7 JN6T5EE 5 SMN7Q5AU7ZWNENAS M7Z_D76P PT5P 56`7B W1M 5A NAW1MO5E #P7L % BN6UD66N1A M7S5MBNAS a4 T1DM V1EB7A (DE72b JN6T5EE NANPN5E7B 5AB B5P7B PT7 B1UDO7AP 5AB RM1P7 1A PT7 SMN7Q5AU7 WNENAS M7_D76P> a/1mV1EB7A I1DM A1P K67Bm#P5AB DLSNQ7A P1 5EE U5MMN7M6 1A NA6PMDUPN1A6 W1M PTN6 6P5PN1A2b^11BE7F 5E61 S5Q7 JN6T5EE 5A NAW1MO5PN1A M7_D76P W1M a% U1OLE7P7 5AB 7APNM7 U1LF 1W #DL7MQN61M JN`7 JN6T5EE[6 RMNPP7A NA6PMDUPN1A6 PT5P R7M7 T5AB U5MMN7B 5AB M75B P1 INSTE5AB U5MMNZ7M6 NA M7S5MB6 P1 PT7 M7NOLE7O7AP5PN1A 1W a4 T1DM V1EB7A (DE72b JN6T5EE NANPN5E7B 5AB B5P7B PT7 B1UDO7AP 5AB RM1P7 1A PT7 NAZW1MO5PN1A M7_D76P> a(7WD67B P1 SNQ7 U1LF 1W OF A1P76 P1 5AFZ1A72b$T7 PTNMB B1UDO7AP ^11BE7F S5Q7 P1 JN6T5EE R56 5 M7_D76P W1M 6P7R5MB PNO7 P1 O77P RNPT a7Q7MF 6NASE7 INSTE5AB U5MMN7MbP1 1YP5NA 6P5P7O7AP6> NAQ76PNS5P7 5AB LM1U766 SMN7Q5AU76 M7S5MBZNAS a4 T1DM S1EB7A (DE72b JN6T5EE NANPN5E7B 5AB B5P7B PT7 B1UDO7AP 5AB RM1P7 1A PT7 6P7R5MB PNO7 M7_D76P> a/1mA1P 5EE1R7Bm$TN6 R56 5 6P5AB DL 5AB V1EB7A (DE7R56 A1P O7AZPN1A7B2bJN6T5EE PT7A T5AB7B PT7 B1UDO7AP6 P1 ^11BE7F2 ^11BE7F 6P5P7B T7 R1DEB WNE7 5A1PT7M &5Y1M 015MB UT5MS7 5AB R5E`7B 5R5F RNPT PT7 PTM77 B1UDO7AP6 P1R5MB TN6 U5672 JN6T5EE W1EZE1R7B ^11BE7F 5AB P1EB TNO P1 SNQ7 TNO PT7 B1UDO7AP62 ^11BE7FS5Q7 PT7O Y5U` P1 JN6T5EE2 JN6T5EE R5E`7B P1 5A 1WWNU7 RNPT PT7 B1UDO7AP6> 5UU1OL5AN7B YF ^11BE7F2 $T7 M7U1MB N6 NAU1OLE7P7 56 P1 RT5P PM5A6LNM7B NA PT7 1WWNU7> YDP * NAW7M PT5P JN6T5EE O5B7 LT1P1U1LN76> 6NAU7 NP R56 PT7 LM5UPNU7 W1M PT7 KAN1A 5AB PT7 'OLE1F7M P1 75UT T5Q7 NB7APNU5E U1LN76 1W 6DUT B1UDO7AP62&5P7M PT5P O1MANAS> Y7W1M7 ^11BE7F E7WP PT7 6P5PN1A P1 B7ENQ7M TN6 O5NE> JN6T5EE B7P7MONA7B PT5P T7 6T1DEB LM1QNB7 PT7 A1P76 ^11BE7F T5B M7_D76P7B2 JN6T5EE O5B7 5 U1LF 1W PT7 A1P76 5AB 5LLM15UT7B ^11BE7F2 JN6T5EE P76PNWN7BhI7 R56 R5E`NAS 5R5F WM1O O7 RT7A * R56 PMFNAS P1 SNQ7 TNO PT7 A1P76> 5AB T7 R1DEBA[P 6P1L> 5AB * P1EB TNO> (1Y7MP> 61 * M5N67B OF Q1NU7 5 ENPPE7 E1DB7M> 5AB * 65NB> (1Y7MP> 5AB T7 `7LP R5E`NAS> 5AB * R56 W1EE1RNAS TNO2 %AB WNA5EEF> * 5EO16P F7EE7B> 5AB * 65NB> (1Y7MP> 6P1L> 5AB T7 6PNEE R1DEBA[P 6P1L2  * 65NB> (1Y7MP> *[O SNQNAS F1D 5 BNM7UP 1MB7M P1 6P1L MNSTP A1R2 #1> PT7A T7 BNB 6P1L 5AB * 65NB> T7M7[6 5 U1LF 1W OF A1P762 %AB * R56 RNPTNA 5MO6 E7ASPT 1W TNO 5AB * 65NB>T7M7F1D S1> 5AB PT5P R56 NP2C5U`> RT1 R56 61O7 BN6P5AU7 5R5F 1Y67MQ7B PT7 NAUNB7AP 5AB U1MM1Y1M5P7B JN6T5EE2 ^11BE7F P76PNWN7B PT5P T7 T5B T75MB JN6T5EE U5EE 1DP P1 TNO 1AEF 1AU72 0567B 1A PT7 LM1Y5YNENPN76 5AB PT7 B7O75A1M 1W PT7 RNPA76676> * U1AUEDB7 PT5P ^11BE7F T75MB JN6T5EE 56`NAS TNO P1 6P1L 5AB BN6M7S5MB7B PT7 NA6PMDUZ !"#$%& #'()*+'3??PN1A DAPNE NP R56 R1MB7B 56 5 BNM7UP 1MB7M2 GN61Y7FNAS 5 aBNM7UP 1MB7Mb6DY\7UP6 5A 7OLE1F77 P1 BN6ON665E2JN6T5EE 6UT7BDE7B 5 W5UP WNABNAS W1M PT7 A7XP B5F 5AB PT7A N6Z6D7B 5 E7PP7M 1WR5MANAS P1 ^11BE7F W1M W5NENAS P1 W1EE1R NAZ6PMDUPN1A6 W1M M7WD6NAS P1 6P1L DAPNE T7 R56 SNQ7A 5 BNM7UP 1MB7M2 $T7 7QNB7AU7 B176 A1P 76P5YEN6T PT5P PT7 R5MANAS E7PP7M R56 O1PNQ5P7B YF ^11BE7F[6 LM1P7UP7B 5UPNQNPN762 J1M71Q7M> 56Z6DONAS> RNPT1DP WNABNAS> PT5P PT7 7QNB7AU7 N6 6DWWNUN7AP P1 65PZN6WF PT7 V7A7M5E +1DA67E[6 NANPN5E YDMB7A DAB7M )&673" @6$4> PT7 7QNB7AU7 6T1R6 PT5P ^11BE7F 7AS5S7B NA 5 B7ENY7M5P7 5UP 1W NA6DY1MBNA5PN1A 1A PT7 R1M` WE11M PT5P R1DEB T5Q7 M76DEP7B NA BN6UNLENA7> 7Q7A NA PT7 5Y67AU7 1W LM1P7UP7B 5UPNQNPF2 $T7 BN6UNZLENA7 NOL167B R56 A1P BN6LM1L1MPN1A5P72 JN6T5EE N66D7B 44 1PT7M E7PP7M6 1W R5MANAS W1M W5NEDM7 P1 W1EE1R NA6PMDUPN1A6 WM1O "UP1Y7M P1 G7U7OY7M 8..,2 $T7 1PT7M 44 R7M7 A1P N66D7B P1 6P7R5MB62 ]NQ7 R5MANAS6 R7M7 W1M W5NENASP1 T5Q7 Y5BS76> WNQ7 R7M7 W1M 7XLM766 W5NEDM76> 5AB 1A7 R56 W1M W5NENAS P1 67UDM7 5 Q7TNUE72 %UU1MBNASEF> * U1AUEDB7 PT5P PT7 R5MANAS BNB A1P QN1ZE5P7 PT7 %UP 5AB * M7U1OO7AB PT5P U1OLE5NAP L5M5SM5LT ;<\= Y7 BN6ON667B2,.2 C5AD5MF -> 8..3UT5AS76 NA !M5PP[6 R1M` 56&1U5E LM76NB7AP$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<UU= PT5P 1A C5AD5MF -> 8..3>8,PT7 'OLE1F7M QN1E5P7B #7UPN1A 9<5=<4=> <,=> <3=>5AB <-= 1W PT7 %UP YF LM1ODES5PNAS 5 MDE7 LM1TNYNPNAS !M5PP WM1O L7MZW1MONAS DAN1A BDPN76 1A 1Q7MPNO7 5AB 1A A1A6UT7BDE7B B5F6> 5AB M7_DNMNAS !M5PP P1 1YP5NA 5LLM1Q5E WM1O ^5B6R1MPT P1 L7MZW1MO DAN1A BDPN762!M76PN7A R7AP 1A 7XP7AB7B E75Q7 /1Q7OY7M 9> 5 6P5PD6 T7 O5NAP5NA7B DAPNE T7 M76NSA7B TN6 L16NPN1A 5AB M7PNM7B 1A C5AD5MF ,2 !M76PN7A T5B Y77A &1U5E LM76NB7AP W1M PT7 LM7U7BNAS ? F75M62 GDMNAS !M76PN7A[6 7XP7AB7B E75Q7> !M5PP L7MW1MO7B PT7 BDPN76 1W Y1PT QNU7M76NB7AP 5AB LM76NB7AP2 %6 &1U5E QNU7LM76NB7AP> !M5PP 6DUU77B7B P1 PT7 1WWNU7 1W DAN1A LM76NB7AP 1A C5AD5MF ,2 !M5PP PT7A 5LL1NAP7B (NUT5MB a#ONE7FbJ5MPNA7c P1 M7LE5U7 TNO 56 QNU7LM76NB7AP2 !M5PP[6 WNM6P B5F 5P R1M` 5WP7M Y7U1ONAS &1U5E LM76NB7AP R56 C5AD5MF -2^T7A !M76PN7A R56 &1U5E LM76NB7AP T7 UE1U`7B NA 5P INSTZE5AB #P5PN1A 5AB PT7A R7AP P1 PT7 &1U5E[6 A75MYF 1WWZ6NP7 1WWNU7 RNPT1DP WNM6P 67UDMNAS L7MON66N1A WM1O O5A5S7O7AP2 $T7 7QNZB7AU7 B176 A1P 6T1R PT5P PT7 'OLE1F7M LM1QNB7B PT7 &1U5E[6 1WWNU72 !M76PN7A[6 R1M`B5F R56 6L7AP 5P PT7 &1U5E 1WWNU7> DAE766 T7 T5B 5 O77PNAS P1 5PP7AB 5P 5 L16P5E W5UNENPF2 %P PT7 7AB 1W PT7 R1M`B5F> T7 UE1U`7B 1DP 5P INSTE5AB 6P5PN1A2 !M76PN7A P76PNWN7B PT5P T7 `7LP 5 E1S 1W TN6 5UPNQNPF 5AB PDMA7B NP NA P1 PT7 'OZLE1F7M 75UT B5F2 !M76PN7A R1M`7B 1AEF 1A DAN1A YD6NA766 RTNE7 1A PT7 UE1U` 5AB R56 L5NB YF PT7 'OLE1F7M 56 5 E7PP7M U5MMN7M2 !M76PN7A P76PNWN7B PT5P T7 5E61R1M`7B 1WW PT7 UE1U` 1A DANB7APNZWN7B DAN1A YD6NA7662%6 DAN1A LM76NB7AP> !M76PN7A R56 5E61 L5NB YF PT7 KAN1A PT7 7_DNQ5E7AP 1W 8B5F6 E7PP7M U5MMN7M L5F 5P PT7 P1L 6P7L2 "A 1UU56N1A !M76PN7A R1M`7B 61O7 1Q7MPNO7 1A PT7 UE1U` NA 7XU766 1W 9T1DM6 RNPT1DP5BQ5AU7 L7MON66N1A2 I7 5Q7M5S7B .289 T1DM6 1Q7MPNO7 L7M R77` BDMNAS PT7 -8ZR77` L7MN1B Y7W1M7 T7 Y7S5A TN6 7XP7AB7B E75Q72 $T7M7 N6 A1 7QNZB7AU7 PT5P 5AF 1W PT7 1Q7MPNO7 T7 NAUDMM7B R56 BN65LLM1Q7B 1M PT5P T7 R56 UMNPNUNc7B W1M PT7 1Q7MPNO7 T7 NAUDMM7B2 $T7 M7U1MB   8,KAE766 1PT7MRN67 NABNU5P7B> 5EE C5AD5MF B5P76 5M7 8..32B176 A1P 7XUEDB7 PT7 L166NYNENPF PT5P PT7 1Q7MPNO7 R56 NAUDMM7B RT7A T7 R56 O77PNAS RNPT O5A5S7O7AP2 *W PT5P R56 PT7 M7561A> PT7 1Q7MPNO7 R1DEB T5Q7 Y77A NOLENUNPEF 5LLM1Q7 RT7A NP R56 NAUDMM7B2 %UU1MBNASEF * 5PP5UT ENPPE7 6NSANWNU5AU7 P1 PT7A7SENSNZYE7 5O1DAP 1W 1Q7MPNO7 NAUDMM7B YF !M76PN7A207W1M7 C5AD5MF -> !M5PP PFLNU5EEF R1M`7B 1A PT7 UE1U` NA 7XZU766 1W 3. T1DM6 75UT R77` 5AB NAUDMM7B 6DY6P5APN5E 5O1DAP6 1W 1Q7MPNO72 !M5PP> EN`7 PT7 1PT7M E7PP7M U5MMN7M6> R56 6UT7BDE7B W1M 5 -ZB5F R1M`R77`2 *A ,9 1W PT7 -8 R77`6 LMN1M P1 C5AD5MF ,> 5EE 1W !M5PP[6 R1M` R56 1A DAN1A PNO7 5AB PT7 SM75P7M L5MP 1W TN6 PNO7 NA 5EE YDP 1A7 1W PT7 1PT7M R77`6 R56 DAN1A PNO72 !M5PP R56 566NSA7B P1 KLP1RA #P5PN1A> RTNUT R56 O1M7 BN6P5AP WM1O PT7 DAN1A 1WWNU7 PT5PR56 INSTE5AB #P5PN1A2 *A J5F 8..4> !M5PP R56 SNQ7A L7MON66N1A P1 UE1U` NA 5AB 1DP 5P INSTE5AB #P5PN1A> M5PT7M PT5A 5P KLP1RA #P5PN1A> 1A B5F6 RT7A T7 R1DEB Y7 R1M`ZNAS 1A DAN1A PNO7 5R5F WM1O KLP1RA #P5PN1A2 JDUT 1W TN6 DAN1A PNO7 R56 R1M`7B 5R5F WM1O KLP1RA #P5PN1A> NAUEDBNAS R1M` 5P PT7 DAN1A 1WWNU72 !M5PP P76PNWN7B PT5P T7 `7LP 5 E1S 1W TN6 R1M` 1A DAN1A PNO7> YDP PT5P PT7 E1S R56 A1P M7_D76P7B YF O5AZ5S7O7AP 5AB R56 A7Q7M 6DYONPP7B P1 PT7 'OLE1F7M2 $T7 M7U1MB B176 A1P O5`7 UE75M RT5P MDE76 5AB LM1U7BDM76 !M5PP W1EE1R7B LMN1M P1 C5AD5MF -> M7S5MBNAS L7MON66N1A P1 R1M` 1A DAN1A PNO72 !M5PP> DAEN`7 !M76PN7A> BNB B1 DANP R1M`2 * NAW7M PT5P TN6 DAN1A PNO7 R56 6DY\7UP P1 O5A5S7O7AP 1Q7M6NSTP 5AB6UT7BDENAS2!M5PP P76PNWN7B M7S5MBNAS 5 C5AD5MF -U1AQ7M65PN1A RNPT E5Y1M M7E5PN1A6 J5A5S7M C17E ^5B6R1MPT U1AU7MANAS !M5PP[6 1Q7MPNO7 5AB TN6 R1M`NAS 1A DAN1A PNO7 1A TN6 A1A6UT7BDE7B B5F 56 &1U5E LM76NB7AP2 ^5B6R1MPT T5B Y77A O5B7 !M5PP[6 NOO7BN5P7 #DL7MQN61M2 ^5B6R1MPT 5E61 P76PNWN7B 5Y1DP PT7 U1AQ7M65PN1A2 %U1OL16NP7 1W PT7 UM7BNYE7 5AB LM1Y5YE7 P76PNO1AF 76P5YEN6T76 PT5P ^5B6R1MPT P1EB !M5PP PT5P DAN1A PNO7 YF TNO 1A 1Q7MPNO7 T5B P1 Y7 5LLM1Q7B YF ^5B6R1MPT 5AB PT5P !M5PP R1DEB A1P Y7 5EE1R7B P1R1M` 1A DAN1A PNO7 TN6 A1A6UT7BDE7B B5F RNPT1DP ^5B6R1MPT[6 5LLM1Q5E2 !M5PP U5EE7B !16PO56P7M $DE7\5> RT1 M76P5P7B PT7 NA6PMDUPN1A6 5AB P1EB !M5PP PT5P T7 R56 7XL7UP7B P1 U1OLEF2 $T7M7 5M7 L5FM1EE M7U1MB6 NA 7QNB7AU7 W1M !M5PP M7WE7UPZNAS TN6 R1M` BDMNAS PT7 4. R77`6 L7MN1B Y7SNAANAS C5AD5MF 32$T167 M7U1MB6 6T1R PT5P !M5PP R1M`7B 1A DAN1A PNO7 1A TN6 A1A6UT7BDE7B B5F BDMNAS ,1W PT167 R77`62 I7 R1M`7B DAN1A PNO7 1A 1Q7MPNO7 NA 75UT 1W PT7 4. R77`62$T7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 'OLE1F7M LM1ODES5P7B 1M 7AW1MU7B 5 MDE7 LM1TNYNPNAS !M5PP WM1O L7MW1MONAS DAN1A BDZPN76 1A 1Q7MPNO7 5AB 1A A1A6UT7BDE7B B5F6 1Q7MPNO7 RT7A T7 Y7U5O7 DAN1A LM76NB7AP 1A C5AD5MF -2 $T7 7QNB7AU7 B176 6T1R PT5P TN6 T1DM6 1A DAN1A PNO7 1A Y1PT 1Q7MPNO7 5AB 1A A1AZ6UT7BDE7B B5F6 R7M7 6DY\7UP P1 5LLM1Q5E YF ^5B6R1MPT 5AB PT7 ADOY7M 1W 6DUT T1DM6 T7 R1M`7B R56 M7BDU7B Y7SNAANAS 1A C5AD5MF -2 $T7M7 N6 A1 7QNB7AU7 PT5P !M5PP M7_D76P7B 1M R56 B7AN7B DANP R1M` PT5P R1DEB 1WW67P 5AF DAN1A PNO7 PT5P !M5PP O5F T5Q7 Y77A B7AN7B2$T7 M7U1MB B176 A1P M7WE7UP 5AF 6L7UNWNU B7AN5E6 1W M7_D76P6 YF !M5PP W1MDAN1A 1Q7MPNO7 1M W1M DAN1A PNO7 1A TN6 A1AZ6UT7BDE7B B5F2 $T7 M7U1MB 5E61 B176 A1P BN6UE167 PT7 7XP7AP P1 RTNUT (NUT5MB a#ONE7FbJ5MPNA7c> !M5PP[6 M7LE5U7O7AP 56 QNU7LM76NB7AP> D67B DAN1A PNO7 P1 L7MW1MO PT7 BDPN76 L7MW1MO7B YF !M5PP LMN1M P1 C5AD5MF -2 $T7M7 R56 A1 U1EE7UPNQ7 Y5MS5NANAS M7S5MBNAS PT7 ENONP5PN1A NOL167B 1A !M5PP[6 DAN1A PNO7 1A C5ADZ5MF -2 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3?9$T7 V7A7M5E +1DA67E 5667MP6 PT5P PT7 ENONP5PN1A NOL167B 1A !M5PP[6 DAN1A PNO7 RT7A T7 Y7U5O7 DAN1A LM76NB7AP QN1E5P7B #7UPN1A 9<5=<4=> <,=> <3=> 5AB <-= 1W PT7 %UP2  $T7 (76L1AB7AP U1AP7AB6 PT5P PT7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 ENONP6 NOZL167B 1A !M5PP RNEE 6DLL1MP 5 WNABNAS 1W 5A DAE5RWDE DANE5P7M5E UT5AS7Y567B 1A L56P LM5UPNU72  %6 BN6UD667B 6DLM5> 5 L56P LM5UZPNU7 PT5P RNEE 6DLL1MP 5 WNABNAS 1W 5ADAE5RWDE DANE5P7M5E UT5AS7 OD6P Y7 6T1RA P1 Y7 5 R7EE 76P5YEN6T7B> E1AS 6P5ABNAS LM5UPNU72  #77 AYY,$ !36FF6$7 B,1?8@4 /&(0 39@> 3@, <4@99=> 5AB U5676 UNP7B PT7M7g +36*#%4*F36# B,.#VB,*# E,""*6$7 B,2> ,3. /&(0 ,3@> ,-- <8..,=>5AB U5676 UNP7B PT7M72  *A PT7 LM767AP U567 PT7M7 N6 5A 5Y67AU7 1W 6DY6P5APN5E UM7BNYE7 7QNB7AU7 1W 5 R7EE 76P5YZEN6T7B> E1AS 6P5ABNAS LM5UPNU7 PT5P R56 UT5AS7B2  (5PT7M> PT7 ENONP5PN1A6 NOL167B 1A !M5PP RT7A T7 Y7U5O7 E1U5E LM76NB7AP R7M7 U1A6N6P7AP RNPT PT7 R1M` T1DM6 5AB 6UT7BDE7 !M76PN7A T5B Y77A L7MONPP7B P1 R1M`2  *A PTN6 M7S5MB> PT7 7QNB7AU7 B176 A1P 6T1R PT5P !M76PN7A T5B PT7 1LPN1A P1 R1M` 1Q7MPNO7 1M 1A DAN1A PNO7 1A TN6 A1A6UT7BDE7B B5F RNPT1DP O5A5S7O7AP L7MON66N1A RTNE7 T7 R56 LM76NB7AP2  $T7 W5UP PT5P PT7 ENONP5PN1A6 R7M7 A1P NOL167B 1A !M5PP BDMNAS PT7 8ZO1APT L7MN1B RT7A !M76PN7A R56 1A 7XP7AB7B E75Q7 Y7W1M7 T7 M7PNM7B B176 A1P R5MM5AP 5 BNWW7M7AP U1AUED6N1A2  KAB7M PT7 KAN1A[6 MDE76> !M5PP R56 A1P L7MONPP7B P1 5LL1NAP 5A 5UPNAS QNU7 LM76NB7AP Y7W1M7 !M76PN7A M7PNM7B2  !M5PP U1APNAD7B P1 R1M` 56 QNU7 LM76NB7AP> 56 R7EE 56 LM76NB7AP2*A QN7R 1W PT7 W1MS1NAS> * U1AUEDB7 PT5P PT7 V7A7M5E +1DA67E T56 A1P 76P5YEN6T7B 5 M7WD65E P1 Y5MS5NA NA QN1E5PN1A 1W #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP YF PT7 ENONP5PN1A6 NOL167B 1A !M5PP[6 DAN1A PNO7 1A C5AD5MF -2  * WDMPT7M U1AUEDB7 PT5P PT7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 ENONP5PN1A6 R7M7 DAE5RWDEEF O1PNQ5P7B YF LM1P7UP7B 5UPNQNPN762  %UU1MBNASEF> PT7 V7A7M5E +1DA67E T56 A1P 76P5YEN6T7B 5 QN1E5PN1A 1W #7UPN1A 9<5=<,= 1M <3= 1W PT7 %UP2  * M7U1OO7AB PT5P L5M5SM5LT -<UU= Y7 BN6ON667B2,42 C5AD5MF ?> 8..3 ENONP5PN1A6 1A !M5PP[6 R1M` 56&1U5E LM76NB7AP$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<BB= PT5P 1A C5AD5MF ?> PT7 'OLE1F7M QN1E5P7B #7UPN1A 9<5=<4=> <,=> <3=> 5AB <-= 1W PT7 %UP YF M7_DNMNAS !M5PP P1 M7L1MP P1 ^5B6R1MPT 5P PT7 Y7SNAANAS 1W 75UT P1DM 5AB M7_DNMNAS !M5PP P1 L7MW1MO 5AF DAN1A YD6NA766 NA ^5B6R1MPT[6 1WWNU72  $T7 W1EE1RNAS N6 5 U1OL16NP7 1W PT7 O1M7 UM7BNYEF 1WW7M7B 5AB LM1Y5YE7 P76PNO1AF M7S5MBNAS RT5P R56 65NB 5AB B1A7 1A M7S5MBNAS PT7 N66D72%P 5 #7LP7OY7M 4@ A7S1PN5PN1A O77PNAS 5P RTNUT $DE7\5> I5MBNA> !M5PP> 5AB !M76PN7A 5BBM7667B Q5MN1D6 E5Y1MZO5A5S7O7AP U1AU7MA6> BN6UD667B 6DLM5 NA U1AA7UPN1A RNPT L5M5SM5LT6 -<M= 5AB <6= 1W PT7 U1OLE5NAP> PT7 L5MPN76 5E61 5BZBM7667B SMN7Q5AU7 LM1U766NAS2  $DE7\5 U1OLE5NA7B PT5P PT7M7 R56 5 E5MS7 Y5U`E1S 1W 67U1AB 6P7L SMN7Q5AU76> U5EE7B ]1MO5E #P7L %2  I7 5667MP7B PT5P PT7 Y5U`E1S R56 NAU1A6N6P7AP RNPT PT7 5O1DAP 1W L5NB DAN1A PNO7 PT5P R56 Y7NAS D67B2  !M76PN7A 5PPMNYZDP7B L5MP 1W PT7 LM1YE7O P175UT 6P5PN1A O5A5S7M T5ABENAS ]1MZO5E #P7L % SMN7Q5AU762  $DE7\5 5AA1DAU7B PT5P T7 R56 566NSAZNAS ^5B6R1MPT P1 R1M` WDEE PNO7 1A M761EQNAS PT7 SMN7Q5AU7 Y5U`E1S> 7NPT7M YF 5B\D6PO7AP 1M O1QNAS PT7 SMN7Q5AU76 1A P1 PT7 A7XP 6P7L 5AB LM1L167B PT5P !M76PN7A 5E61 6L7AB 9 T1DM6 5 B5F 1A R1M`NAS PTM1DST PT7 SMN7Q5AU762  !M76PN7A 1LNA7B PT5P ODUT O1M7 PT5A 9 T1DM6 5 B5F 1W R1M` R1DEB Y7 A7U7665MF P1 5UU1OLEN6T PT7 P56`2  I7 6P5P7B PT5P T7 R56 A1P RNEENAS P1 L7MZ61A5EEF R1M` WDEE PNO7 RNPT ^5B6R1MPT 1A PT7 SMN7Q5AU7 Y5U`ZE1S> L1NAPNAS 1DP PT5P T7 T5B B76NSA5P7B 67Q7M5E 7OLE1F77 M7LZM767AP5PNQ76 P1 T5ABE7 SMN7Q5AU76 5P ]1MO5E #P7L %2  !M76PN7A 5SM77B P1 T5Q7 61O71A7 5Q5NE5YE7 P1 O77P RNPT ^5B6R1MPT M7S5MBNAS PT7 ]1MO5E #P7L % Y5U`E1S2  $DE7\5 PT7M75WP7M 56Z6NSA7B 5BBNPN1A5E O5A5S7O7AP M7LM767AP5PNQ76 P1 R1M` 1A PT7 Y5U`E1S 5AB PT7 &1U5E A5O7B 5BBNPN1A5E ]1MO5E #P7L % M7LM7Z67AP5PNQ762$T7M7 T5B Y77A 5 M7BDUPN1A NA PT7 ]1MO5E #P7L % Y5U`E1S 5P PT7 PNO7 !M5PP Y7U5O7 &1U5E LM76NB7AP 1A C5AD5MF ,> YDP $DE7\5 R56 A1P 65PN6WN7B RNPT PT7 LM1SM7662 "A C5AD5MF?> $DE7\5 6L1`7 RNPT !M5PP 5AB BNM7UP7B PT5P NA PT7 WDPDM7 T7 R1DEB M7L1MP P1 ^5B6R1MPT[6 1WWNU7 5WP7M T7 UE1U`7B NA> M5PT7M PT5A S1NAS P1 PT7 1WWZ6NP7 DAN1A 1WWNU72 !M5PP R56 PT7A R1M`NAS WDEE PNO7 1A DAN1A PNO72 $DE7\5 P1EB !M5PP PT5P T7 R1DEB R1M` 75UT B5F RNPT ^5B6R1MPT 1A PT7 ]1MO5E #P7L % Y5U`E1S2 $TN6 5MM5AS7O7AP R56 5 DANE5P7M5E B7UN6N1A YF $DE7\5 5AB !M5PP BNB A1P 5SM77 P1 PT7 5MM5AS7O7AP2 $T7 W1EE1RNAS B5F !M5PP LM1P76P7B $DE7\5[6 5UPN1A NA 5 E7PP7M P1 $DE7\5 5AB 6P5P7B TN6 NAP7APN1A P1 WNE7 015MB UT5MS76 NW PT7 UT5AS76 R7M7 A1P M76UNAB7B2 $T7 UT5AS76 R7M7 A1P M76UNAB7B 5P PT5P PNO7> YDP R7M7 E5P7M M76UNAB7B 1A 5A DAZ6L7UNWN7B B5P7 5AB !M5PP M76DO7B UE1U`NAS NA 5P INSTE5AB #P5ZPN1A 5AB S1NAS P1 PT7 &1U5E[6 1WW6NP7 1WWNU72$T7 7QNB7AU7 B176 A1P 6T1R PT5P PT7M7 R56 O1M7 PT5A 5 U1NAZUNB7AP5E U1MM7E5PN1A Y7PR77A PT7 DANE5P7M5EEF UT5AS76 5AB !M5PP[6 LM1P7UP7B 5UPNQNPN762  %UU1MBNASEF> * U1AUEDB7 PT5P PT7 V7A7M5E +1DA67E T56 A1P 76P5YEN6T7B 5 QN1E5PN1A 1W #7UPN1A 9<5=<,= 5AB <3= 1W PT7 %UP2$T7 E1ASZ6P5ABNAS LM5UPNU7 1W L7MONPPNAS PT7 &1U5E LM76NB7AP P1 L7MW1MO TN6 BDPN76 NA PT7 &1U5E[6 1WWNU7 R56 5 O5AB5P1MF 6DY\7UP 1W Y5MS5NANAS2  $DE7\5 DANE5P7M5EEF M7_DNM7B !M5PP P1 M7ZL1MP P1 ^5B6R1MPT 5P PT7 Y7SNAANAS 1W 75UT P1DM 5AB M7_DNMNAS !M5PP P1 L7MW1MO DAN1A YD6NA766 NA ^5B6R1MPT[6 1WWNU72  $T7 'OLE1F7M[6 O1PNQ7 N6 NOO5P7MN5E2  $T7 W5UP PT5P PT7 KAN1A[6 1WWNU7 R56 A1P 1A PT7 'OLE1F7M[6 LM7ON676 5AB R56 A1P 6T1RA P1 Y7 U1APM1EE7B YF PT7 'OLE1F7M N6 A1P 5 O5P7MN5E BN6PNAUPN1A2  * U1AUEDB7 PT5P PT7 'OLE1F7M QN1E5P7B #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP 56 5EE7S7B2  E0!= )(#$%,""4 B,&F1> 8?3 /&(0 @?9 <4@9-=2,82+T5AS76 P1 PT7 PNO7 ENONP6 W1M SMN7Q5AU7 BN6L16NPN1A$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<77= PT5P 1A C5AD5MF 48> PT7 'OLE1F7M UT5AS7B PT7 PNO7 ENONP NA RTNUT L7ABNAS SMN7QZ5AU76 T5B P1 Y7 BN6L167B2 $T7 U1OLE5NAP 5EE7S76 PT5P PTN6 QN1ZE5P7B #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP2 "A YMN7W PT7 V7A7M5E +1DA67E 5E61 5MSD76 PT5P PT7 (76L1AB7AP 7AS5S7B NA QN1E5PN1A6 1W #7UPN1A 9<5=<,= 5AB <3= YF PTN6 5EE7S7B U1ABDUP2 $T7 U1OZLE5NAP B176 A1P 5EE7S7 6DUT QN1E5PN1A62 %66DONAS> RNPT1DP B7ZUNBNAS> PT5P PT7 O7MNP6 1W PT167 U1AP7APN1A6 6T1DEB Y7 5BBM7667B> PT7 QN1E5PN1A6 1W #7UPN1A 9<5=<,= 5AB <3= R7M7 A1P LM1Q7A2+1OLE5NAP L5M5SM5LT -<WW= 5EE7S76 PT5P YF E7PP7M B5P7B C5ADZ5MF 43> PT7 'OLE1F7M QN1E5P7B #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP YF M7WD6NAS P1 Y5MS5NA U1EE7UPNQ7EF 5Y1DP UT5AS76 P1 PT7 PNO7 ENONP2 !5M5SM5LT -<SS= 5EE7S76 PT5P YF E7PP7M B5P7B ]7YMD5MF ;> 8..3> PT7 'OLE1F7M QN1E5P7B #7UPN1A9<5=<4= 1W PT7 %UP YF M7ZWD6NAS P1 Y5MS5NA U1EE7UPNQ7EF 5Y1DP PT7 6DY\7UP2 "A YMN7W PT7 V7A7M5E +1DA67E 5MSD76 PT5P PT7 U1ABDUP 5EE7S7B NA !5M5SM5LT -<SS= 5E61 QN1E5P7B #7UPN1A 9<5=<-=2 ^TNE7 PT5P U1ABDUP N6 A1P  !"#$%& #'()*+'3?@5EE7S7B 56 5A9<5=<-= QN1E5PN1A> NP R56 WDEEFENPNS5P7B 5AB PT7 W5NEDM7 P1 M7W7M7AU7 PT5P 67UPN1A 1W PT7 %UP NA PT7 U1OLE5NAP R56 5A 1YQN1D6 NA5BQ7MP7AU7 5AB NP RNEE Y7 5BBM7667B2%6 BN6UD667B 6DLM5> PT7M7 R56 5 O77PNAS 1A #7LP7OY7M 4@> RT7M7 $DE7\5 566NSA7B ^5B6R1MPT P1 R1M` WDEE PNO7 1A PT7 Y5U`E1S 1W ]1MO5E #P7L % SMN7Q5AU762 !M76PN7A P76PNWN7B PT5P ^5B6R1MPT[6 566NSAO7AP W1EE1R7B 5 UT5AS7 NA PT7 T5ABENAS 1W ]1MO5E #P7L % SMN7Q5AU762 KAB7M PT7 M7QN67B LM1U7BDM76> 5 U7APM5E %EYD_D7M_D7 O5A5S7O7AP M7LM767AP5PNQ7 M76L1AB6 P1 ]1MO5E #P7L % SMN7Q5AU76 W1M 5EE 6P5PN1A6> M5PT7M PT5A PT7 NABNZQNBD5E 6P5PN1A O5A5S7M62 $T5P UT5AS7 N6 A1P 5EE7S7B P1 T5Q7 Y77A DAE5RWDE2$T7 U1EE7UPNQ7ZY5MS5NANAS 5SM77O7AP LM1QNB76 W1M 5 SMN7QZ5AU7 LM1U7BDM7 RNPT 67Q7M5E 6P7L62 $T7 WNM6P 6P7L N6 *AW1MO5E #P7L %2%P PTN6 WNM6P 6P7L 5A 7OLE1F77 RT1 W77E6 5SSMN7Q7B OD6P BN6UD66 PT7 SMN7Q5AU7 RNPT PT7 NOO7BN5P7 6DL7MQN61M2 $T7 PNO7 ENONP N6 43 B5F62 $T7 PNO7 ENONP W1M 5A 5LL75E N6 ?B5F6 5AB PT7 U1APM5UP B176 A1P LM1QNB7 W1M 5A 7XP7A6N1A 1W PT5P PNO7 ENONP2$T7 67U1AB 6P7L 1WPT7 SMN7Q5AU7 LM1U7BDM7 N6 ]1MO5E #P7L %2 $T7 U1APM5UP LM1QNB76h$T7 NA6P5EE5PN1A T75B 1M B76NSA77 RNEE O77P RNPT PT7 6P7R5MB 1M 5 KAN1A M7LM767AP5PNQ7 56 7XL7BNPN1D6EF 56 L166NYE7> YDP A1 E5P7M PT5A 67Q7A <?= B5F6 W1EE1RNAS M7U7NLP 1W PT7 C1NAP #P7L % VMN7Q5AU7 ]1MO DAE766 PT7 L5MPN76 5SM77 DL1A 5 E5P7M B5P72$T7 KAN1A O5F 5LL75E 5A NOL5667 5P ]1MO5E #P7L %2 $T7 PTNMB 6P7L 1W PT7 SMN7Q5AU7 LM1U7BDM7 N6 #P7L 02 $T7 5SM77O7AP LM1QNB76 W1M 7XP7A6NQ7 M7QN7R 5AB L7MONP6 PT7 7QNB7AU7 5AB PT7 N66D76 P1 Y7 6DLLE7O7AP7B 5P #P7L 02 KAN1A 5AB 'OLE1F7M M7LM767AP5PNQ76 5P PT7 A5PN1A5E E7Q7E> W1EE1RNAS ODEPNW5U7P7B 5EP7MA5PNQ7 LM1U7BDM76> U5A U1A6NB7M PT7 O7MNP6 1W PT7 SMN7Q5AU72 KEPNO5P7EF 5 SMN7Q5AU7 O5F Y7 5MYNPM5P7B2%WP7M PT7 #7LP7OY7M 4@ O77PNAS> !M76PN7A 5AB ^5B6R1MPT O7P P1 U1A6NB7M PT7 L7ABNAS ]1MO5E #P7L % SMN7Q5AU762 $T7 Y5U`E1S 1W ]1MO5E #P7L % SMN7Q5AU76 R56 ODUT SM75P7M PT5A PT7F R1DEB Y7 5YE7 P1 5BBM766 RNPTNA PT7 ?B5F6 L7MONPP7B DAB7M PT7 U1APM5UP 5AB O5AF R7M7 5EM75BF 1Q7M5S72 $T7 Y5U`E1S 5O1DAP7B P1 67Q7M5E TDABM7B SMN7Q5AU762 !M76PN7A 5AB ^5B6R1MPT 5SM77B PT5P PT7 PNO7 ENONP6 1A PT7 L7ABNAS ]1MO5E #P7L % SMN7Q5AU76 R1DEB Y7 R5NQ7B> 56 L7MONPP7B DAB7M PT7 5SM77O7AP2 $T7F 5E61 5SM77B PT5P PT7 ?ZB5F PNO7 ENONP 1A 5EE A7R ]1MO5E #P7L % SMN7Q5AU76 R1DEB Y7 R5NQ7B> RTNE7 PT7F R1M`7B PTM1DST PT7 Y5U`E1S2 $T7F 5SM77B P1 U1A6NB7M BN6UNZLENA7 SMN7Q5AU76 WNM6P2 $T7 M7U1MB B176 A1P 6T1R PT5P 7NPT7M PT7 KAN1A 1M PT7 'OLE1F7M T5B M7WD67B P1 O77P 5AB U1A6NB7M PT7 SMN7Q5AU76 NA 5 PNO7EF W56TN1A 5AB PT7M7 T56 Y77A A1 U1AP7APN1A PT5P PT7 Y5U`E1S R56 U5D67B YF DAW5NM E5Y1M LM5UPNU762 $T7 'OLE1F7M 5AB PT7 &1U5E U1APNAD7B P1 R5NQ7 PT7 ?ZB5FPNO7 ENONP W1M O77PNAS 1A ]1MO5E #P7L % SMN7Q5AU76> DAPNE C5AD5MF2 "A C5AD5MF 43> !M5PP RM1P7 5 E7PP7M P1 $DE7\5 PT5P 6P5P7B 56 W1EZE1R6h^7 T5Q7 5 ODPD5EEF 5SM77B DL1A 7XP7A6N1A 1W PNO7 ENONP6 W1M 5EE ]1MO5E #P7L % SMN7Q5AU762 "A C5AD5MF 48> 8..3> F1D 5AA1DAU7B P1 O7 F1DM NAP7A6N1A e6NUf1W PT7 7ENONA5PN1A 1W PT5P 5SM77O7AP 5AB 7AW1MUNAS ? B5F PNO7 ENONP6 1A 5EE ]1MO5E #P7L% SMN7Q5AU762%6 PTN6 5O1DAP6 P1 5 DANE5P7M5E UT5AS7> * T7M7YF M7Z_D76P F1D M76UNAB PT767 UT5AS76 5AB M7_D76P Y5MS5NANAS 1A PTN6 O5PP7M2 *P N6 A7U7665MF PT5P R7 O77P P1 BN6UD66 PTN6 O5PP7M %#%! 56 NP RNEE 611A 5WW7UP PT7 ADO7M1D6 SMN7QZ5AU76 R7 A1R T5Q7 5PPT7 6P7L 1W PT7 SMN7Q5AU7 LM1U7BDM72 %Y67AP 5AF 5UPN1A 1A F1DM L5MP> * RNEE WNE7 F7P 5BBNPN1A5E UT5MS76 RNPT PT7 /5PN1A5E &5Y1M (7E5PN1A6 015MB W1M PT767 DANE5P7M5E UT5AS762 * E11` W1MR5MB P1 T75MNAS WM1O F1D 611A2%WP7M M7QN7RNAS PT7 E7PP7M> !M5PP P76PNWN7B PT5P T7 U1DEB 1AEF M7U5EE 6L75`NAS P1 ^5B6R1MPT 5Y1DP PT7 ?ZB5F PNO7 ENONP6283*A M76L1A67 P1 5 E75BNAS _D76PN1A> T7 P76PNWN7B PT5P T7 Y7EN7Q7B PT5P ^5B6R1MPT T5B 65NB PT7 UT5AS7 R56 U1ONAS WM1O $DE7\52 !M5PP P76PNWN7B PT5P TN6 M7U1EE7UPN1A R56 PT5P ^5B6R1MPT T5B P1EB TNO aPT7F R7M7 7ABNAS 5EE PNO7 ENONP 7XP7A6N1A6 5AB 5AF SMN7Q5AU76 PT7F R1DEB U1A6NB7M DAPNO7EF 5WP7M> * Y7EN7Q7> NP R56 PT7 8.PT 1W C5AD5MF2b $DE7\5 UM7BNYEF P76PNWN7B PT5P PT7 NA6PMDUPN1A PT5P T7 N66D7B R56 A1P PT5P PT7 7XN6PNAS Y5U`E1S 1W 67Q7M5E TDABM7B SMN7Q5AU76 R1DEB Y7 5BBM7667B NA ?B5F62 (5PT7M> TN6 NA6PMDUZPN1A R56 PT5P TN6 5AA1DAU7B LE5A R56 PT5P PT7 'OLE1F7M 5AB PT7 KAN1A R1DEB B1 PT7NM Y76P P1 O77P PT7 ?ZB5F PNO7 ENONP W1M A7R SMN7Q5AU762* UM7BNP TN6 P76PNO1AF PT5P T7 A7Q7M N66D7B 5 BNM7UZPNQ7 PT5P A1 7XP7A6N1A 1W PNO7 ENONP6 1A ]1MO5E #P7L %SMN7QZ5AU76 R1DEB Y7 5SM77B P12$T7M7 N6 5A 5Y67AU7 1W 7QNB7AU7 PT5P PT7 'OLE1F7M B7AN7B 5AF 6L7UNWNU 7XP7A6N1A6 1W PNO7 1A ]1MO5E #P7L % SMN7Q5AU762 J1M71Q7M> NA PT7 U1AP7XP 1W PT7KAN1A[6 MNSTP6 5P #P7L 0> BN6ZUD667B 5Y1Q7> PT7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 KAN1A R1DEB Y7 O5P7MN5EEF LM7\DBNU7B NW SMN7Q5AU76 R7M7 67AP 1A P1 #P7L 02!M5PP P76PNWN7B PT5P 5 W7R B5F6 5WP7M C5AD5MF 43> T7 5AB KAN1A )NU7!M76NB7AP J5MPNA7c O7P RNPT #P7Q7I5MBNA> ^5B6R1MPT[6 6DL7MQN61M> P1 BN6UD66 PT7 PNO7 ENONP N66D72 %UU1MBNAS P1 !M5PP> aeI5MBNAf Y56NU5EEF 65NB PT5P R7 R1DEB `77Lm\D6P `77L R1M`ZNAS 1A PT7 SMN7Q5AU76> PMFNAS P1 U5PUT PT7O DL> 5AB PT5P PT7F R1DEBA[P 7AW1MU7 PT7 PNO7 ENONP62b * NAW7M PT5P PTN6 O77PNAS R56 LMN1M P1 PT7 B5P7 RT7A $DE7\5 NABNU5P7B PT5P T7 A1 E1AS7M RN6T7B P1 M1DPNA7EF R5NQ7 PT7 ?ZB5F PNO7 ENONP <C5AD5MF 8.> 5UU1MBNAS P1 !M5PP=2$T7 V7A7M5E +1DA67E T56 A1P 5BQ5AU7B 5AF U1AQNAUNAS 5MZSDO7AP RTF PT7 'OLE1F7M R1DEB A1P T5Q7 Y77A LMNQNE7S7B P1 U7567 M1DPNA7EF R5NQNAS PT7 ?ZB5F PNO7 ENONP> 76L7UN5EEF U1A6NBZ7MNAS PT7 5BQ5AU7B A1PNU7 SNQ7A PT7 KAN1A2 $T7 'OLE1F7M R56 RNEENAS P1 O5`7 67Q7M5E O5A5S7O7AP M7LM767AP5PNQ76 5Q5NE5YE7 P1 5BBM766 PT7 SMN7Q5AU762 $T7 KAN1A T5B 67Q7M5E ]1MO5E #P7L % M7LM767AP5PNQ76 RT1 R1DEB Y7 7APNPE7B P1 O77P 1A PT7 UE1U` P1 5BBM766 PT7 SMN7Q5AU762*P N6 DAUE75M RTF PT7 5PP7OLP YF PT7 'OLE1F7M P1 O1M7 LM1OLPEF 5BBM766 7OLE1F77 SMN7Q5AU76 U1DEB Y7 U1A6NB7M7B 5 M7WD65E P1 Y5MS5NA2*A 5AF U567> PT7 7QNB7AU7 6T1R6 PT5P PT7 'OLE1F7M O7P W1M Y5MS5NANAS M7S5MBNAS $DE7\5[6 5AA1DAU7B LE5A> 56 M7_D76P7B YF PT7 KAN1A 5AB I5MBNA 5SM77B P1 A1P 7AW1MU7 PT7 PNO7 ENONP62 $T7M7 R56 A1 DANE5P7M5E UT5AS7 5AB A1 M7WD65E P1 Y5MS5NA2* U1AUEDB7 PT5P U1OLE5NAP L5M5SM5LT6 -<77=> <WW=>5AB <SS= R7M7 A1P LM1Q7A 5AB * M7U1OO7AB PT5P PT7F Y7 BN6ON667B2  83$T7 M7U1MB B176 A1P 6T1R PT5P PT7 E7PP7M R56 5 L56P M7U1EE7UPN1A M7ZU1MB7B 5AB PT7 E7PP7M R56 A1P M7U7NQ7B NAP1 7QNB7AU7 56 6DUT2 G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G39.,,2 (DE7 M7SDE5PNAS E7PP7M U5MMN7M6[R1M` BDMNAS PT7NMWNM6P T1DM 75UT B5F$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<c= PT5P 1A G7U7OY7M -> 5P ]NQ7 !1NAP6 #P5PN1A 5AB 1A G7U7OY7M 48> 5P INSTE5AB #P5PN1A PT7 'OLE1F7M LM1TNYNP7B 7OLE1F776 5P ]NQ7 !1NAP6 5AB INSTZE5AB #P5PN1A6 WM1O 7AS5SNAS NA 5AF 5UPNQNPN76 7XU7LP U56NAS O5NE BDMNAS PT7 WNM6P T1DM 1W R1M` 75UT B5F2 $T7 U1OLE5NAP 5EE7S76 PT5P PTN6 QN1E5P7B #7UPN1A 9<5=<4= 5AB <-= 1W PT7 %UP2$T7 V7A7M5E +1DA67E U1AP7AB6 PT5P NA G7U7OY7M 8..,> I5MZBNA NA6PMDUP7B PT7 %EYD_D7M_D7 O5A5S7M6 P1 M7NOLE7O7AP 5 aV1EB7A I1DMbMDE7 PT5P T5B Y77A PT7 6DY\7UP 1W 5A DAW5NM E5Y1M LM5UPNU7 UT5MS7 5AB 5 SMN7Q5AU7 NA 8..82"A G7U7OY7M 4,> 8..8> PT7 !M5PP WNE7B 5 UT5MS7 5S5NA6P PT7 'OLE1F7M NA +567 89:+%:49,;-<!=> M7E5PNAS P1 PT7 5EE7S7B NOLE7O7AP5PN1A 1W 5 aV1EB7A I1DMbMDE7 NA %EYD_D7M_D72 $T7 Y1BF 1W PT7 UT5MS7 6P5P76h"A 1M 5Y1DP /1Q7OY7M 8?> 8..8> PT7 5Y1Q7 A5O7B 7OLE1F7M 1M5EEF 5AA1DAU7B 5AB NOLE7O7AP7B 5 aV1EB7A I1DMbMDE7 LM7UEDBNAS E7PP7M U5MMN7M6 NA PT7 UNPF 1W %EYD_D7M_D7 WM1O 5AF 5UPNQNPN76 7XU7LP U56NAS O5NE BDMNAS PT7 WNM6P T1DM 1W R1M` 75UT B5F2  $T7 A7R MDE7 LM1TNYNP6 E7PP7M U5MMN7M6 WM1O P5E`NAS RTNE7 R1M`NAS> P5`NAS YM75`6> M76PM11O YM75`6> NOO7BN5P7EF M7L1MPZNAS 65W7PF T5c5MB6 P1 PT7 5PP7APN1A 1W PT7 6DL7MQN61M> BN6UD66ZNAS M1DP7 LM1YE7O6 RNPT $Z; <M7LE5U7O7AP= U5MMN7M> M7L1MP P1 PT7 6DL7MQN61M 5AF NAPMDBNAS 6PM5AS7M6 RT1 7AP7M PT7 YDNEBNAS <56 M7_DNM7B YF O5A5S7O7AP=> BN6UD66NAS M1DP7 LM1YE7O6 RNPT PT7 M7SDE5M U5MMN7M> BMNA`NAS U1WW77 RTNE7 R1M`NAS 1M P1 O77P RNPT PT7NM DAN1A M7LM767AP5PNQ72 $T7 MDE7 5E61 LM1TNYNP6 PT7 DAZN1A WM1O M7LM767APNAS PT7 E7PP7M U5MMN7M6 YF LM1TNYNPNAS O5`NAS 1M M7U7NQNAS LT1A7 U5EE6 A7U7665MF NA PT7 5BONAN6PM5PN1A 1W PT7 /5PN1A5E %SM77O7AP> 6L75`NAS P1 PT7 6DL7MQN61M> 1WWNUN5E 6P7R5MB BDPF PNO7 P1 NAQ76PNS5P7 SMN7Q5AU76 1M O5`NAS 5AZA1DAU7O7AP6 P1 E7PP7M U5MMN7M6 1Q7M PT7 !2%2 6F6P7O2*A G7U7OY7M 8..8 PT7 &1U5E WNE7B 5 UE566 5UPN1A SMN7Q5AU7 M7S5MBNAS PT7 E7PP7M U5MMN7M6[R1M` M7_DNM7O7AP6 BDMNAS PT7NM WNM6P T1DM 75UT B5F2 $T7 SMN7Q5AU7 6P5P7B PT5P PT7 N66D76 LM7Z67AP7B 5AB PT7 5WW7UP7B U1APM5UP LM1QN6N1A6 56 W1EE1R6hGNB O5A5S7O7AP QN1E5P7 PT7 /5PN1A5E %SM77O7AP RT7A PT7F 5AA1DAU7B 5AB NOLE7O7AP7B 5 A7R ]NM6P I1DM (DE7 <V1EB7A I1DM= NA PT7 UNPF RTNUT DANE5P7M5EEF UT5AS7B PT7 P7MO6 1W 7OZLE1FO7AP W1M 5EE U5MMN7M6 RT1 5M7 5EE1R7B P1 a1AEFbU567 BDMZNAS PT7 WNM6P T1DM 1W R1M` 75UT B5F M76PMNUPNAS PT7O WM1O> NAP7M 5EN5> P5E`NAS RTNE7 R1M`NAS> P5`NAS YM75`6> M76PM11O YM75`6> M7L1MPNAS DA65W7 U1ABNPN1A6> BN6UD66NAS M1DP7 LM1YE7O6 <$Z; s (7S=> M7L1MPNAS NAPMDB7M6> BMNA`NAS U1WW77 RTNE7 R1M`NAS> 1WWNZUN5E 6P7R5MB6 BDPF PNO7> DAN1A 1WWNUN5E6 O5`NAS 1M M7U7NQNAS LT1A7 U5EE6> DAN1A 1WWNUN5E6 P5E`NAS P1 6DL7MQN61M> DAN1A O5`ZNAS 5AA1DAU7O7AP61Q7M PT7 !% 6F6P7On *W 61> RT5P N6 PT7 5LLM1LMN5P7 M7O7BFn %MPNUE76 ,2-> 4-> 4?> 4@> ,4> ,.> 342%> ,t3g &J"K> /&(%$T7 SMN7Q5AU7 R56 67PPE7B 1A C5AD5MF 83> 8..,> 5AB PT7 UT5MS7 R56 5LL5M7APEF RNPTBM5RA2 $T7 SMN7Q5AU7 67PPE7O7AP R56 NA RMNPNAS> 6NSA7B YF KAN1A 5AB 'OLE1F7M M7LM767AP5PNQ762 $T7 67PPE7O7AP P7MO6 R7M7 56 W1EE1R6h^7 5SM77 PT7M7 N6 A1 E1AS7M 5 a]NM6P I1DM (DE7b<V1EB7A I1DM= NA PT7 UNPF L7M E7PP7M B5P7B C5AD5MF 4.> 8.., 5AB 6NSA7B YF#P7Q7 I5MBNA> JSM2 +D6P1O7M #7MQNU7 "L7M5PN1A6 <677 5PZP5UT7B U1LF 1W E7PP7M=2$T7 B1UDO7AP M7W7M7AU7B NA PT7 SMN7Q5AU7 67PPE7O7AP R56 5 O7O1M5ABDO B5P7B C5AD5MF 4.> 8..,> WM1O I5MBNA 5BBM7667B P1 %EYD_D7M_D7 UNPF 6P5PN1A O5A5S7M6> 6DL7MQN61M6> 6T1L 6P7RZ5MB6>5AB U5MMN7M62 $T7 O7O1M5ABDO 6T1R6 U1LN76 P1 Q5MN1D6 A5O7B O5A5S7M6> NAUEDBNAS $DE7\5 5AB 'MNU J5MPNA7c> %EYDZ_D7M_D7 BN6PMNUP O5A5S7M2 $T7 O7O1M5ABDO N6 6NSA7B YF I5MZBNA 5AB !M76PN7A2 $T7 O7O1M5ABDO NAUEDB76 PT7 W1EE1RNASh!E7567 WNAB PTN6 U1MM76L1AB7AU7 5UU7LP5YE7 56 OF RMNPZP7A 5U`A1RE7BS7O7AP RT7M7 * 5SM77 PT5P PT7 %EYD_D7M_D7 NA6P5EE5PN1A B176 A1P T5Q7 5 L1ENUF W1M PT7 WNM6P T1DM 1W PT7 R1M`B5F `A1RA 56 a$T7 V1EB7A I1DM2b^7 O7P 5AB 5SM77B PT5P W1M PT7 65`7 1W UE5MNPF NP R56 Y7PP7M PT5P OF 1WZWNU7 M7B7WNA7 O5A5S7O7AP[6 LTNE161LTF M7S5MBNAS PT7 WNM6P T1DM 1W PT7 R1M`B5F RNPT1DP LM7\DBNU7 P1 7NPT7M 6NB72&7P O7 Y7 UE75M PT5P PTN6 7APNM7 BN6UD66N1A 7Q1EQ76 WM1O PT7 W5UP PT5P * RN6T P1 O7M7EF M7PDMA 1DM R1M`W1MU7 P1 PT7 Y56NU6 PT5P 1AU7 O5B7 PT7 KANP7B #P5P76 !16P5E #7MQNU7 5 SM75P 7APNPF2 * Y7EN7Q7 PT5P R7 U5A 1AU7 5S5NA M7PDMA P1 6DUT PTM1DST 1DM ODPD5E M76L7UP 5AB U11L7M5PN1A $T7 aV1EB7A I1DMbR56 5 LTNE161LTF RT7M7YF PT7 5BO1ANZPN1A6 W1DAB NA PT7 JZ34 a+NPF G7ENQ7MF +5MMN7M6 GDPN76 5AB (76L1A6NYNENPN76 I5ABY11`> #7UPN1A 4> #DY67UPN1A 44 BDEF 7APNPE7B a(76L1A6NYNENPN76 1W +5MMN7Mb!5M5SM5LT 44828 7APNPE7B aGNENS7AU7 5AB !M1OLPA766b*P7O 44828- RT7M7 NP 6P5P76 NA M7E7Q5AP L5MPh a07 LM1OLP> U1DMP71D6> 5AB 1YENSZNAS NA PT7 L7MW1MO5AU7 1W BDPN762 %PP7AB _DN7PEF 5AB BNENZS7APEF P1 R1M` 5AB M7WM5NA WM1O E1DB P5E`NAS 5AB PT7 D67 1W LM1W5A7 E5ASD5S72 ]DMPT7M> NP7O 44828? RT7M7 NP 6P5P76 NA M7E7Q5AP L5MPh aG1 A1P 7AS5S7 NA 5AF PNO7 R56PNAS LM5UZPNU76 Y7W1M7 LE5UNAS O5NE NA PT7 LM1L7M 67L5M5PN1A2 ]DMPT7M> NP7O 448283 RT7M7 NP 6P5P76 NA M7E7Q5AP L5MPh aGN6LE5F 5 RNEENAS 5PPNPDB7 5AB LDP W1MPT 5 U1A6UN7APN1D6 7WW1MP NA B7ZQ7E1LNAS 6`NEE6 P1 L7MW1MO BDPN76 56 566NSA7B2b$T767 R7M7 PT7 Y5U`Y1A7 U1OL1A7AP6 1W PT7 LTNE161LTF * 76L1D67B 56 PT7 aV1EB7A I1DM>bRT7M7 OF NA6PMDUPN1A6 R7M7 1AEF NAZP7AB7B P1 ONANONc7 PT7 NAP7MMDLPN1A6 5 +NPF &7PP7M +5MMN7M 6DWW7M7B NA 5PP7OLPNAS P1 U5MMF 1DP PT7 BDPN76 UT5MS7B PT7O2"W U1DM67> U5MMN7M6 OD6P Y7 5EE1R7B 5UU766 P1 PT7NM 6T1L 6P7R5MB62 *W PT7 O5PP7M U5A R5NP LE7567 U1AP5UP PT7O 5P 5 O1M7 U1ABDUPNQ7 PNO72 <#77 %MPNUE7 4? #7UPN1A ,h (NSTP 1W #P7R5MB6> aPT7 6P7R5MB 6T5EE M7_D76P L7MON66N1A WM1O PT7 NOO7BN5P7 6DL7MQN61M 5AB 6DUT M7_D76P 6T5EE A1P Y7 DAM7561A5YEF B7AN7B2b=* `A1R F1D 5MNB F1DM 1WWNU7M6 7AB1M67 OF NAP7APN1A6 PT5P U1OLMN67B PTN6 5W1M7O7APN1A7B LTNE161LTF 5AB Y7ZEN7Q7 PT5P * U5A 7XL7UP F1D 5AB F1DM 1WWNU7M6> 5AB 6P7R5MB6 P1 Y7 L5U7 67PP7M6 NA OF YMNASNAS 5Y1DP PT7 PM5A6NPN1A B7Z6UMNY7B T7M7NAg T1R7Q7M> * M7U1SANc7 PT5P PTN6 LTNE161LTF R56 E5B7A RNPT O5AF 5A 5BB7ABDO PT5P R56 A1P NAP7AB7B P1 T7 5 L5MP OF NA6PMDUPN1A62$1 LM1Q7 PT5P PT7 aV1EB7A I1DMbMDE7 R56 M7NOLE7O7AP7B NA %EYD_D7M_D7 NA G7U7OY7M 8..,> PT7 V7A7M5E +1DA67E M7EN76 1A 7QNB7AU7 1W PR1 7Q7AP62 "A7 R56 1A G7U7OY7M -> 5P ]NQ7  !"#$%& #'()*+'394!1NAP6 #P5PN1A 5AB PT7 1PT7M 5P INSTE5AB #P5PN1A 1A G7U7OY7M 482&7PP7M U5MMN7M %APT1AF (1O7M1 P76PNWN7B 5Y1DP 5A NAUNB7AP PT5P 1UUDMM7B 1A PT7 O1MANAS 1W G7U7OY7M -> 5P ]NQ7 !1NAP6 #P5PN1A2 (1O7M1 P76PNWN7B PT5P T7 R56 5P TN6 U567 5AB E7PP7M U5MZMN7M #D6N7 V1Ac5E7c U5O7 P1 TN6 U567 5AB 56`7B TNO 5Y1DP 1Q7MZPNO7 6P1L6 W1M PT7 O1APT 1W G7U7OY7M2 I7M7E5P7B PT5P #DL7MQNZ61M J5MF C5A7 J5MPNA7c NOO7BN5P7EF 5LLM15UT7B 5AB 56`7B PT7O RT5P PT7F R7M7 6L75`NAS 5Y1DP2 (1O7M1 P76PNWN7B PT5P 5WP7M T7 P1EB J5MPNA7c RT5P PT7F R7M7 P5E`NAS 5Y1DP> J5MPNA7c 65NB PT5P PT7F R7M7 A1P 6DLL167B P1 Y7 1DP 1W U5676 W1M 4T1DM 5AB (1O7M1 M7LEN7B PT5P PT7 S1EB7A T1DM MDE7 BNBA[P 5LLEF2 %UU1MBNAS P1 (1O7M1> J5MPNA7c M7L75P7B PT5P F76 NP BNB2 (1ZO7M1 P76PNWN7B PT5P T7 5AB J5MPNA7c M7L75P7BEF 67Q7M5E PNO76 PT7NM L16NPN1A PT5P PT7 S1EB7A T1DM MDE7 BNB 1M BNB A1P 5LLEF2 (1O7M1 P76PNWN7B PT5P RT7A J5MPNA7c 5P 1A7 L1NAP 65NB NA 5A 5SSM766NQ7 P1A7 PT5P PT7 S1EB7A T1DM MDE7 5LLEN7B> T7 R5E`7B 5R5F 5AB R7APE11`NAS W1M PT7 DAN1A 6P7R5MB2$T7 6P7R5MB R56 C1%AA 0M1RA2 #T7 M7E5P7B 5 Q7M6N1A PT5P BNWW7M7B WM1O PT5P 1W (1O7M12 0M1RA P76PNWN7B PT5P 6T7 R56 6P5ABNAS Y7TNAB J5MPNA7c 5AB T75MB J5MPNA7c P7EE (1O7M1 5AB V1Ac5E7c PT5P PT7F R7M7 A1P 5EE1R7B P1 Y7 1DP 1W PT7NM U5676 W1M PT7 WNM6P T1DM PT5P PT7F R7M7 5P R1M`> PT5P PT7M7 R56 5 V1EB7A I1DM (DE7 5AB PT7F R7M7 7XL7UP7B P1 5YNB7 YF NP2 #T7 P76PNWN7B PT5P (1O7M1 M7LEN7B PT5P PT7M7 R56 A1P 5 V1EB7A I1DM (DE72 0M1RA M7E5P7B PT5P PT7 PR1 U5MMN7M6 U5O7 P1 T7M PT5P 65O7 O1MAZNAS 5AB 56`7B W1M 6P7R5MB PNO7> 6T7 56`7B PT7O P1 WNEE 1DP PT7 L5L7MR1M` 5AB 5 SMN7Q5AU7 R56 WNE7B2J5MPNA7c R1M`7B PT7!16P5E #7MQNU7 GN6PMNUP "WWNU72 J5MPNZA7c[BDPN76 NAUEDB7B QN6NPNAS %EYD_D7M_D7 W5UNENPN76 P1 5DBNP L7MW1MO5AU7> NAUEDBNAS PT7 \1Y L7MW1MO5AU7 1W E7PP7M U5MMN7M62 #T7 QN6NP7B PT7 ]NQ7 !1NAP6 #P5PN1A M7SDE5MEF P1 5DBNP L7MW1MOZ5AU72 "A PT7 O1MANAS 1W G7U7OY7M-> 6T7 R56 5P PT7 ]NQ7 !1NAP6 #P5PN1A2 J5MPNA7c[Q7M6N1A 1W RT5P 1UUDMM7B PT5P O1MAZNAS N6 5P 1BB6 RNPT PT7 P76PNO1AF 1W Y1PT (1O7M1 5AB 0M1RA2 %UU1MBNAS P1 J5MPNA7c> 6T7 1Y67MQ7B(1O7M1 5AB V1Ac5E76 7AS5S7B NA 5 U1AQ7M65PN1A 5R5F WM1O PT7NM U5676 5P 5 PNO7 RT7A PT7F T5B A1P U1OLE7P7B U56NAS PT7NM O5NE2 #T7 76PNO5P7B PT5P PT7 U1AQ7M65PN1A E56P7B 5Y1DP -:4. ONADP762 J5MPNA7c M7E5P7B PT5P Y7U5D67 PT7 7OLE1F776[NOO7BN5P7 6DL7MQN61M R56 YD6F> 6T7 5LLM15UT7B PT7 7OLE1F776 5AB 56`7B> a*6 PTN6 5 L16P5EZM7E5P7B N66D7Bn  *6 PT7M7 5AFPTNAS * U5A T7EL F1D RNPTnb%UZU1MBNAS P1 J5MPNA7c> V1Ac5E76 \D6P E7WP 5AB R7AP BNM7UPEF P1 T7M U567> RTNUT R56 1A PT7 1PT7M 6NB7 1W PT7 U56NAS 5M75 5AB (1ZO7M1 65NB 61O7PTNAS P1 PT7 7WW7UP aPTN6 N6A[P PT7 V1EB7A I1DM2b J5MPNA7c P76PNWN7B PT5P 6T7 56`7B (1O7M1> a^T5P 5M7 F1D P5E`ZNAS 5Y1DPnb5P RTNUT L1NAP (1O7M1 R5E`7B P1 RT7M7 0M1RA R56 5AB PT7F R7AP P1 5 O77PNAS M11O 5AB 0M1RA 56`7B W1M 5AB M7U7NQ7B 6P7R5MB PNO7 P1 WNE7 5 SMN7Q5AU720567B DL1A OF 566766O7AP 1W PT7 B7O75A1M 1W PT7RNPA76676 5AB PT7 LM1Y5YNENPN76> * U1AUEDB7 PT5P A1A7 1W PT7 PTM77 RNPZA76676 R7M7 7APNM7EF U5ABNB 5AB 5UUDM5P7 NA PT7NM P76PNO1AF20M1RA[6 P76PNO1AF R56 A1P U1AQNAUNASEF 1WW7M7B2 * 5O U1AZQNAU7B PT5P 0M1RA P5NE1M7B T7M P76PNO1AF P1 WNP PT7 PT71MF 1W PT7 U5672 J1M71Q7M> NP N6 NOLM1Y5YE7 PT5P J5MPNA7c R1DEB T5Q7 65NB PT5P PT7M7 R56 5 V1EB7A I1DM (DE7 PT7 7OLE1F776 R7M7 7XZL7UP7B P1 W1EE1R2 $T7 R7NSTP 1W PT7 7QNB7AU7 N6 PT5P PT7 'OZLE1F7M U5M7WDEEF 5Q1NB7B PT7 P7MO V1EB7A I1DM (DE7 W1EE1RNAS PT7 C5AD5MF 83> 8..,> SMN7Q5AU7 67PPE7O7AP2 J5MPNA7c[5UU1DAP PT5P (1O7M1 M5N67B PT7 V1EB7A I1DM (DE7 RNPT1DP J5MPNA7c T5QNAS O5B7 5AF M7W7M7AU7 P1 (1O7M1 5AB V1Ac5E7c A1P Y7NAS 5P R1M` NA PT7NM U5676 N6 NOLM1Y5YE72 (1O7M1[6 UE5NO PT5P PT7M7 R56 5A 7XP7AB7B Y5U` 5AB W1MPT5MSDO7AP Y7PR77A TNO 5AB J5MPNA7c 1A PT7 N66D7 1W RT7PT7M PT7M7 R56 5 V1EB7A I1DM (DE7 N6 NOLM1Y5YE7 5AB R56 A1P U1AQNAUNASEF 1WW7M7B2* WNAB> Y567B 1A 5 U1OL16NP7 1W PT7 O1M7 UM7BNYEF 1WW7M7B 5AB LM1Y5YE7 P76PNO1AF> PT5P J5MPNA7c 1Y67MQ7B(1O7M1 5AB V1AZc5E76 7AS5SNAS NA 5A 7XP7AB7B U1AQ7M65PN1A 5P 5 PNO7 RT7A PT7NM \1Y 566NSAO7AP R56 P1 U567 O5NE2 J5MPNA7c 5LLM15UT7B PT7 7OLE1F776 5AB 56`7B RT5P PT7F R7M7 P5E`NAS 5Y1DP2 (1O7M1 65NB PT5P PT7F R7M7 P5E`NAS 5Y1DP 1Q7MPNO7 6P1L6 5AB J5MPNA7c P1EB (1O7M1 PT5P PT7F R7M7 7XL7UP7B P1 Y7 R1M`NAS 5P U56NAS O5NE BDMNAS PT7 WNM6P T1DM2 V1Ac5E76 E7WP 5AB M7PDMA7B P1 T7M U567> RTNUT R56 NA 5 BNWW7M7AP 5M752 (1O7M1 6P5P7B PT5P PT7 V1EB7A I1DM (DE7 BNB A1P 5LLEF2 J5MPNA7c 56`7B (1O7M1 RT5P T7 R56 P5E`NAS 5Y1DP 5AB (1O7M1 E7WP P1 WNE7 5 SMN7Q5AU72* NAW7M PT5P J5MPNA7c R56> NA W5UP> W5ONEN5M RNPT PT7 V1EB7A I1DM (DE7 N66D7 PT5P R56 PT7 6DY\7UP 1W PT7 C5AD5MF 8.., SMN7Q5AU7 67PPE7O7AP2 % V1EB7A I1DM (DE7 T5B PT7 6DY\7UP 1W 015MB ENPNZS5PN1A NA 8..8> NA I1D6P1A> $7X562 +,/"#* !4&:6.4> +5676 4;:+%:844@@<!=> 7PU2> CG<%$&=Z,@Z.8 <%DSD6P 8> 8..8=> UNP7B YF PT7 V7A7M5E +1DA67E2$T7 1PT7M NAUNB7AP M7EN7B 1A P1 LM1Q7 PT7 QN1E5PN1A 5EE7S7B NA U1OLE5NAP L5M5SM5LT -<c= R56 5 6P5ABDL O77PNAS 1W E7PP7M U5MMNZ7M6 5P INSTE5AB #P5PN1A U1ABDUP7B YF JN6T5EE 1A G7U7OY7M482"A G7U7OY7M 44> #P5PN1A J5A5S7M $1O C5U` T5B RMNPP7A 5 E7PP7M P1 PT7 6DL7MQN61M6 5P INSTE5AB #P5PN1A2 'AUE167B RNPT TN6 E7PP7M R56 5 U1LF 1W 5 R5MANAS E7PP7M PT5P T5B Y77A N66D7B P1 C5U`2 C5U`[6 E7PP7M P1 PT7 6DL7MQN61M6 6P5P7B> NA M7E7Q5AP L5MPh* T5Q7 Y77A SNQ7A OF DEPNO5PDO2 * 7NPT7M WNX PT7 1WWNU7 1Q7M MDA 1M E11` W1M 1PT7M 7OLE1FO7AP2 $TN6 Y7NAS 65NB NP N6 F1DM M76L1A6NYNENPF P1 O5A5S7 PT7 WE11M P1 O5PUT R1M` T1DM6 P1 R1M`E15B2 $TN6 U5A 1AEF Y7 B1A7 NW U5MMN7M6R1M` RNPT 5 67A67 1W DMS7AUF 5AB 6P5F NA PT7NM U56762 &1DB P5E`NAS> E75QNAS PT7NM R1M` 5M756 RNPT1DP 5DPT1MNc5PN1A 5AB 5EE PNO7 R56PNAS LM5UZPNU76 OD6P 6P1L2 $T7 WNM6P T1DM 1W R1M` 6T1DEB Y7 A1PTNAS YDP U56NAS O5NE2 #P5MPNAS 48k48k8.., F1D RNEE Y7 T7EB 5UU1DAPZ5YE7 W1M PT7 U5MMN7M6 L7MW1MO5AU7 5AB W1M PT7 4?.. RNAB1R2 H1D RNEE S7P 5 E75QNAS PNO7 5AB M7PDMA PNO7 BDMNAS A7S1PN5ZPN1A6> RMNP7 NP 1A PT7 LE5U5MB 5AB T1EB U5MMN7M6 5UU1DAP5YE72 $T7 U5MMN7M6 6T1DEB `A1R 5P PTN6 L1NAP T1R E1AS NP RNEE P5`7 P1 U5675AB U5MMF PT767 A7R M1DP762 +5MMN7M6 5E61 T5Q7 , PTNAS6 P1 B1 RNPT O5NE B7ENQ7M NP> M7PDMA NP 1M W1MR5MB NP2 * 5O 6PNEE R5PUTNAS U5MMN7M6 E11`NAS DL W1MR5MB6 5AB R56PNAS PNO72 ^7 RNEE A1P R1M` 7OLE1F776 1Q7M 48 NA 5 B5F 5ABk1M ;. T1DM6 NA 5 R77`2^7 A77B P1 B1UDO7AP B1RA PNO7 Y7U5D67 1W R5NPNAS W1M O5NE2 H1D RNEE NA6PMDUP U5MMN7M6 P1 6RNL7 P1 6P5AB YF PNO7 RT7A PT7F MDA 1DP 1W O5NE> PTN6 N6 1L7M5PN1A ,-32* U5A A1P 7Q7A U1O7 UE167 P1 \D6PNWFNAS 1DM LM1YE7O6 RNPT PT7 O5NE WE1R NW R7 5M7 A1P B1UDO7APNAS1DM B1RA PNO7 U5D67B YF PT7 LE5AP2H1D RNEE T5Q7 5 6P5AB DL RNPT 5EE U5MMN7M6 48k48k8.., U1AU7MANAS 5EE 1W PT7 NP7O6 5BBM7667B 5Y1Q72 H1D RNEE NAZ G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G3986PMDUP 5EE 1W PT7O 1A PT7 N66D76 U1Q7M7B 5Y1Q7 5AB T1EB PT7 ENA72C5U` 6L1`7 RNPT JN6T5EE YF P7E7LT1A7 PT7 O1MANAS 1W G7ZU7OY7M 482 JN6T5EE U1AWNMO7B PT5P T7 T5B M7U7NQ7B C5U`[6 E7PZP7M 5AB C5U` S5Q7 TNO 6L7UNWNU NA6PMDUPN1A6 M7S5MBNAS RT5P PT7 U5MMN7M6 R7M7 P1 Y7 P1EB2 JN6T5EE O5B7 A1P76 RTNE7 T7 R56 Y7ZNAS NA6PMDUP7B YF C5U` 5AB U1AWNMO7B TN6 DAB7M6P5ABNAS 1W RT5P T7 R56 P1 B1 YF M75BNAS PT7 A1P76 Y5U` P1 C5U`2 JN6T5EE P76PNZWN7B PT5P T7 W1EE1R7B PT7 A1P76 RT7A T7 6L1`7 P1 PT7 7OLE1F7762JN6T5EE 5E61 LM7L5M7B 5 O7O1M5ABDO B5P7B G7U7OY7M 4-> B76UMNYNAS RT5P R56 65NB 5P PT7 6P5ABDL O77PNAS2 C5U` P76PNWN7B M7S5MBNAS TN6 NA6PMDUPN1A6 P1 JN6T5EE2 'QNB7AU7 1W RT5P R56 65NB 5P PT7 O77PNAS NAUEDB7B P76PNO1AF YF JN6T5EE> ^11BE7F> E7PP7M U5MMN7M $7MM7AU7 VMNWWNA> J7Pc>5AB !M5PP2 $T7 P76PNO1AF YF PT7 7OLE1F776 R56 E5MS7EF U1AUED61MF NA A5PDM7 5AB NAUEDB7B 1LNAN1A6 PT5PJN6T5EE[6 M7O5M`6 5O1DAP7B P1 5 M7NOLE7O7AP5ZPN1A 1W PT7 V1EB7A I1DM (DE72 $T7 W1EE1RNAS N6 5 U1OL16NP7 1W PT7 O1M7 UM7BNYEF 1WW7M7B 5AB LM1Y5YE7 7QNB7AU7hJN6T5EE P1EB PT7 7OLE1F776 PT5P PNO7 R56PNAS LM5UPNU76 T5B P1 6P1L 5AB PT5P PT7F R7M7 P1 1AEF U567 O5NE BDMNAS PT7 WNM6P T1DM 1W PT7 B5F 5AB P1 A1P E75Q7 PT7NM R1M` 5M756 1M O5`7 LT1A7 U5EE62 I7 65NB PT5P PT7F OD6P R1M` BNENS7APEF 5AB _DN7PEF 5AB RNPT 5 67A67 1W DMS7AUF2 I7 P1EB PT7O PT5P PT7F OD6P SNQ7 PT7NM 6DL7MQN61M PT7NM E75Q7 PNO7 5AB M7PDMA PNO72 I7 6P5P7B PT5P PT7M7 R7M7 PTM77 PTNAS6 P1 B1 RNPT PT7NM O5NEZB7ENQ7M NP> M7PDMA NP 1M W1MR5MB NP2 I7 NA6PMDUP7B PT7O P1 6RNL7 1Q7M P1 ,-3 PNO7 NW PT7F M5A 1DP 1W O5NE> 7Q7A W1M -ONADP762 +5MMN7M6 1A ,-3 PNO7 5M7 7XL7UP7B P1 6P5ABYF NA PT7NM U5676 NAL5F 6P5PD6 DAPNE 5BBNPN1A5E O5NE N6 5Q5NE5YE72 JN6T5EE P1EB PT7 U5MMN7M6 PT5P PT7F 6T1DEB 7XL7UP BN6UNLENA7 NW PT7F BNB A1P W1EE1R TN6 NA6PMDUPN1A62 $T7M7 R56 A1 O7APN1A 1W 5 aS1EB7A T1DM2b%P PT7 PNO7 1W PTN6 6P5ABDL O77PNAS PT7M7 R56 5 WE1R UT5MP NA 7WW7UP PT5P 6L7UNWN7B PT7 BDPN76 1W PT7 INSTE5AB #P5PN1A E7PP7M U5MMN7M62 $T7 WNM6P W1DM 6P7L6 NA PT7 WE1R UT5MP 5M7 56 W1EE1R6h%J GK$*'#42  +&"+d */m+5MMN7M6 OD6P 5MMNQ7 75MEF 7A1DST P1 UE1U` NA 1A PNO72 !7M61A5E 7WW7UP6 OD6P Y7 6P1M7B 5AB 1YZP5NA7B LMN1M P1 UE1U`NAS NA2 +E1U`NAS NA 75MEF OD6P Y7 5LZLM1Q7B RNPT W1MO ,49@2JVU[? [[P1P\ ', $," &4F,&" #" .#/4/ ,& &#.;/ Q48,&4 ",-& ,8 %-"( 6/ /.34%-*4% ", Q476$ ,& *6$74& #Q,-" .#/4/ ,& &#.;/ #8"4& ",-& 3#/ 4$%4%82  V'$ )'I*+&' d'H#,2 G" H"K( )'I*+&' +I'+dm!7MW1MO WDEEZ7XL5AB7B Q7TNUE7 UT7U` NAUEDBNAS 6TNWP 5AB 7O7MS7AUF YM5`7 T1EB UT7U`2 /1P P1 7XU77B , ONADP76 (7L1MP 5AF Q7TNUE7 M7L5NM6 A77B7B 1A !# ]1MO U]\]132!*+d K! J%*& %$ I"$+%#'-2V" G*('+$&H $" +%#'JVU[? [[P1PU '6/F*#( # Z6**6$7 #""6"-%4 #$% F-" 8,&"3 # .,$/.64$"6,-/ 488,&" 6$ %4:4*,F6$7 /;6** ", F4&8,&< %-"64/ #//67$4%JVU[? [[P1P] E4 F&,<F"? .,-&"4,-/? #$% ,Q*676$7 6$ "34 F4&8,&<#$.4 ,8 %-"64/1 0""4$% W-64"*( #$% %6*674$"*( ", Z,&; #$% &48&#6$ 8&,< *,-% "#*;6$7 #$% "34 -/4 ,8 F&,8#$4 *#$7-#741$T7 JZ34 N6 I5ABY11` JZ34> a+NPF B7ENQ7MF +5MMN7M6 GDPN76 5AB (76L1A6NYNENPN762b $T7 M7W7M7AU76 P1 PT7 JZ34 NA PT7 WE1R UT5MP> 56 R7EE 56 PT7 M7W7M7AU76 P1 PT7 JZ34 NA I5MBNA[6 C5AD5MF 4.> 8..,O7O1M5ABDO 67P W1MPT 6DLM5> 5UUDM5P7EF M7WE7UP JZ34 M7_DNM7O7AP62 $T7 JZ34 R56 NA 7WW7UP 5P 5EE PNO76 O5P7MN5E 5AB PT7 KAN1A R56 5R5M7 1W PT7 JZ34 M7_DNM7O7AP62 $T7 JZ34N6 A1P 5EE7S7B P1 Y7 DAE5RWDE2$T7M7 R56 61O7 _D76PN1A 5AB 5A6R7M BN6UD66N1A 5WP7M JN6ZT5EE O5B7 TN6 M7O5M`62 "A7 U5MMN7M 56`7B NW PT7F 6T1DEB UT7U` PT7NM Q7TNUE76 WNM6P 5AB JN6T5EE 65NB PT5P PT7F 6T1DEB U1O7 NA 5AB UT7U` F1DM Q7TNUE76 5AB PT7A S1 P1 PT7 T1P U567 P1 LNU` DL PT7NM O5NE 5AB S1 P1 PT7NM U5676 5AB U567 O5NE2 $T7M7 R56 5 _D76PN1A 5Y1DP S1NAS P1 PT7 M76PM11O 1M S7PPNAS 5 BMNA` 1WR5P7M 5AB JN6T5EE 65NB PT5P PT7F U1DEB2 *A 5A6R7M P1 5A1PT7M _D76PN1A> JN6T5EE 65NB PT7F U1DEB P5`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c= 1W PT7 U1OLE5NAP T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB PT5P NP Y7 BN6ON667B2,32 $TM75P P1 WNM7 6P7R5MB J7Pc 1A G7U7OY7M 4,$T7 U1OLE5NAP 5EE7S76 NA L5M5SM5LT -<55= PT5P 1A G7U7OY7M 4,> C5U` PTM75P7A7B P1 WNM7 7OLE1F776 5P INSTE5AB #P5PN1A NA M7P5EN5PN1A W1M PT7NM DAN1A 5UPNQNPN76> NA QN1E5PN1A 1W #7UPN1A 9<5=<4=2 $T7 7QNB7AU7 1WW7M7B N6 PT5P PT7M7 R56 5 U1AQ7M65PN1A Y7PR77A C5U` 5AB J7Pc 1A G7U7OY7M 4,> 5P INSTE5AB #P5PN1A2/1 1A7 7E67 R56 LM767AP2 '5UT P76PNWN7B 5Y1DP PT7 U1AQ7M65PN1A2!MN1M P1 PT7 U1AQ7M65PN1A PT7 &1U5E T5B A5O7B J7Pc NA PTM77 DAW5NM E5Y1M LM5UPNU7 UT5MS76> NAUEDBNAS PT7 5EE7S5PN1A> BN6ZUD667B 6DLM5> PT5P J7Pc T5B Y77A BN6UMNONA5P7B 5S5NA6P NA QN1E5ZPN1A 1W #7UPN1A 9<5=<4=> <,=>5AB <3= 1W PT7 %UP2 0567B 1A PT7 M7U1MB> J7Pc U5A Y7 W5NMEF B76UMNY7B 56 5A 5UPNQ7 5AB 5667MPNQ7 6P7R5MB2%UU1MBNAS P1 J7Pc> C5U` 7AS5S7B TNO NA 5 U1AQ7M65PN1A NA RTNUT C5U` 65NB PT5P T7 Y7EN7Q7B PT5P PT7 U5MMN7M6 5P INSTE5AB #P5PN1AR7M7 6E1RNAS B1RA NW PT7F PT1DSTP 5 PMDU` R56 S1NAS P1 Y7 E5P72 J7Pc P76PNWN7B PT5P T7 7XLM7667B TN6 BN65SM77O7AP2 J7Pc P76PNWN7B PT5P C5U` PT7A 65NB PT5P T7[6 Y77A P1EB YF I5MBNA PT5P NW C5U` U1DEB A1P O5A5S7 INSTE5AB #P5PN1A> I5MBNA R1DEB LDP  !"#$%& #'()*+'39,61O7Y1BF NA RT1 U1DEB2 %UU1MBNAS P1 J7Pc> C5U` PT7A 65NB PT5P T7 T5B A7Q7M Y77A DA6DUU766WDE 5AB PT5P T7 R1DEB B1 RT5PZ7Q7M NP P11` P1 Y7 6DUU766WDE 5P INSTE5AB #P5PN1A2 $T7 V7A7M5E +1DA67E U1AP7AB6 PT5P C5U` PT7A O5B7 5 6P5P7O7AP PT5P R56 5 PTM75P P1 BN6UT5MS7 J7Pc2 J7Pc P76PNWN7B 56 W1EE1R6hq2  ^T5P 7E67> NW 5AFPTNAS> BNB JM2 C5U` 65F P1 F1Dn%2  I7 65NBmT7 65NB> 61 NW F1D U5A[P S7P F1DM U5MMN7M6 P1 O5`7 PT7NM 1WWNU7 PNO7 PT7AmPT7A PT7F R1DEB M7LE5U7 O7> 5AB PT7A T7 T76NP5P7B W1M 5 67U1AB> 5AB 56 NP R56 65NB P1O72q2  %AB RT7A T7 65NB PT7F R1DEB M7LE5U7 O7> R56 T7 M7W7MMNAS P1 TNO67EWn%2  /1> T7 R56 P5E`NASmT7 65NB aF1D2bq2  "`5F2/1R> RTF B1A[P F1D 6P5P7 5S5NA2  ^T5P R56 NP PT5P JM2 C5U` 65NBn%2  I7 65NB> NW F1D U5A[P S7P F1DM U5MMN7M6 P1> F1D `A1R> O5`7 1M LM1Q7 PT7NM 1WWNU7 PNO7 PT5PmPT7A PT7F R1DEB M7LE5U7 O7> 5AB PT7A T7 6P1LL7B W1M 5 67U1AB 5AB PT7A T7 65NB> 56 NP R56 65NB P1 O72  J75ANAS> 56 NP R56 65NB P1 TNO> F1D `A1R> EN`7RN67 NP R56 65NB P1 TNO PT5P NW T7 U1DEBA[P MDA TN6 1WWNU7 P1 1WWNU7 PNO7 PT7A PT7 65O7 PTNAS 5LLEN76 P1 O72  0DP T7 R1DEB Y7 M7LE5U7B 5AB PT5P * R56 S1NAS P1 Y7 M7LE5U7B2q2  %AB RT5P BNB F1D P5`7 TNO P1 O75A YF PT5Pn%2  $T5P T7[B WNM7 O72$TD6> J7Pc PRNU7 P76PNWN7B PT5P C5U`[6 R1MB6R7M7 aPT7F R1DEB M7LE5U7 <4?KN272>C5U` R1DEB Y7 M7LE5U7B2 $TN6 N6 U1AZ6N6P7AP RNPT I5MBNA[6 E7PP7M P1 C5U`2 $T7 V7A7M5E +1DA67E R1DEB PM75P J7Pc[P76PNO1AF 56 NW T7 T5B P76PNWN7B PT5P C5U` 65NB aPT7F R1DEB M7LE5U7 (,->bY567B DL1A J7Pc[U1AUED61MF P76PNZO1AF> 7ENUNP7B YF 5 E75BNAS _D76PN1A> PT5P RT7A C5U` 65NB aO7>bT7 R56 M7W7MMNAS P1 J7Pc2 $TN6 U1AP7APN1A ONSTP Y7 O1M7 L7MZ6D56NQ7 NW J7Pc T5B D67B PT7 WNM6P L7M61A NA B76UMNYNAS RT5P C5U` 65NB NOO7BN5P7EF Y7W1M7 T7 O5B7 PT7 5667MP7B PTM75P2 *AZ6P75B> 75MEN7M NA PT7 65O7 67AP7AU7> J7Pc D67B PT7 67U1AB L7MZ61A> 6P5PNAS PT5P C5U` 65NB aNW (,-U5A[P S7P (,-&U5MMN7M62b *P N6 O1M7 LM1Y5YE7 PT5A A1P PT5P T7 R1DEB T5Q7 M7E5P7B PT5P C5U` R7AP 1A P1 65F aM7LE5U7 (,->bNW PT5P T5B Y77A RT5P C5U` 65NB2 J1M71Q7M> T7 M7L75P7B PT7 65O7 Q7M6N1A PRNU7> PT7 67U1AB PNO7 5WP7M Y7NAS 56`7B RT5P T7 O75AP2 * U1AUEDB7 PT5P J7Pc P76PNZO1AF N6 NA6DWWNUN7AP P1 LM1Q7 PT7 PTM75P2C5U` P76PNWN7B PT5P T7 PMN7B P1 7AEN6P J7Pc[566N6P5AU7 NA 7AZU1DM5SNAS PT7 E7PP7M U5MMN7M6 P1 M7O5NA NA PT7NM U5676 P1 5Q1NB C5U` BN6UNLENANAS U5MMN7M6 W1M A1P W1EE1RNAS PT7 WE1R UT5MP2 I7 B7AN7B PTM75P7ANAS J7Pc RNPT BN6UNLENA7 NW T7 BNB A1P U1OLEF2 +1A6NB7MNAS PT7 LM1Y5YNENPN76> 5AB SNQNAS R7NSTP P1 PT7 B7ZO75A1M 1W RNPA76676> * UM7BNP C5U`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`7 PT167 1W PT7 LM767AP U567h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aNAW1MO5PN1A PT5P N6 B7O1A6PM5YEF A7U7665MF P1 PT7 DAN1A NW NP N6 P1 L7MW1MO NP6 BDPF P1 7AW1MU7 PT7 5SM77O7AP2222b  01!1 0Q4** B,1?8,. /&(0 4448> 444, <4@??=2  ^T7M7 PT7 M7_D76P7B NAW1MO5ZPN1A U1AU7MA6 7OLE1F776 22 2RNPTNA PT7 Y5MS5NANAS DANP U1Q7M7B YF PT7 5SM77O7AP> PTN6 NAW1MO5PN1A N6 LM76DOLZPNQ7EF M7E7Q5AP 5AB PT7 7OLE1F7M T56 PT7 YDMB7A 1W LM1QNAS E5U` 1W M7E7Q5AU72  ^NPT M76L7UP P1 6DUT NAW1MO5PN1A> aPT7 DAN1A N6 A1P M7_DNM7B P1 6T1R PT7 LM7UN67 M7E7Q5AU7 1W PT7 M7_D76P7B NAW1MO5PN1A P1 L5MPNUDE5M Y5MS5NANAS DANP N66D762b  +&,.",& D9#<Q*4 J871 B,1 :1 L@5E> ;., ]28B 4,4. <9PT +NM2 4@?@= 5P 4,4-2  ^T7M7 PT7 M7_D76P N6 W1M NAW1MO5PN1A U1AU7MANAS 7OLE1F776 1DP6NB7 PT7 Y5MS5NANAS DANP> PT7 KAZN1A OD6P 6T1R PT5P PT7 NAW1MO5PN1A N6 M7E7Q5AP2  E&,,;*($ I$6,$ 9#/ B,2> 88. /&(0 49@ <4@?-=g B-&"6//V)&673" B,&F1?43- /&(0 4-8 <4@;,=> 7AWB2 ,3? ]28B ;4> ;@ <,B +NM2 4@;-=2  *A 7NPT7M 6NPD5PN1A> T1R7Q7M> PT7 6P5AB5MB W1M BN6U1Q7MF N6 PT7 65O7h a5 ENY7M5E BN6U1Q7MFZPFL7 6P5AB5MB2b  @,&#* A*4."&,$6. !(/"4</?8-, /&(0 9-4> 9-, <4@9.=g 0.<4 T$%-/"&6#*> 6DLM5 5P 3,8> 3,?2  $TN6 NAW1MO5PN1A A77B A1P A7U7665MNEF Y7BN6L16NPNQ7 1W PT7 N66D7 Y7PR77A PT7 L5MZPN76> NP A77B 1AEF T5Q7 61O7 Y75MNAS 1A NP2 2 2 2  e]11PA1P7 1ONPP7B2f2 2 2 2"AU7 PT7 NANPN5E 6T1RNAS 1W M7E7Q5AU7 T56 Y77A O5B7> aPT7 7OLE1F7M T56 PT7 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU7  2 2 2 1M P1 LM1QNB7 5B7_D5P7 M7561A6 56 P1 RTF T7 U5AA1P> NA S11B W5NPT> 6DLLEF 6DUT NAW1MO5PN1A2b  !#$ '647, L4Z/F#VF4& 9-6*% ^@,.#* _] :1 L@5E> -39 ]28B 9;, <@PT +NM2 4@??=f 5P 9;,> 9;?2]NA5EEF> NA T/*#$% B&44; B,#* B,2> 8@8 /&(0 39.> 39? <4@9@=> PT7 015MB 6P5P7B PT5P NA 566766NAS PT7 M7E7Q5AU7 1W PT7 NAW1MO5PN1A> NP RNEE A1P L566 1A PT7 O7MNP6 1W PT7 DAZN1A[6 UE5NO PT5P PT7 7OLE1F7M YM75UT7B PT7 U1EE7UPNQ7ZY5MS5NANAS U1APM5UP 1M U1OONPP7B 5A DAW5NM E5Y1M LM5UPNU7g PTD6> PT7 DAN1A A77B A1P B7O1A6PM5P7 PT5P PT7 U1APM5UP T56 Y77AQN1E5P7B NA 1MB7M P1 1YP5NA PT7 B76NM7B NAW1MO5PN1A2$T7 7QNB7AU7> BN6UD667B Y7E1R> 6T1R6 PT5P PT7 (76L1AB7AP B7E5F7B WDMAN6TNAS 61O7 NAW1MO5PN1A W1M E1AS L7MN1B6 1W PNO72 JDUT 1W PT7 NAW1MO5PN1A R56 A1P LM1QNB7B DAPNE J5MUT @> 8..3> PT7 B5F PT7 DAW5NM E5Y1M LM5UPNU7 T75MNAS 1L7A7B2 $T7 BDPF P1 Y5MS5NA N6 A1P 65PN6WN7B NW NAW1MO5PN1A N6 A1P WDMAN6T7B NA 5 PNO7EF O5AA7M2 ^T7M7 5A 7OLE1F7M T56 WDMAN6T7B NAW1MO5PN1A> YDP T56 DABDEF B7E5F7B WDMAN6TNAS PT7 NAW1MO5PN1A> 5 WNABNAS 1W 5 QN1E5PN1A 5AB 5 U7567 5AB B76N6P 1MB7M O5F Y7 \D6PNWN7B P1 B7P7M 6DUT U1ABDUP NA PT7 WDPDM72 #77 0//$1,8 '1B1 @6W-,& )3,*4/#*V4&/?,.. /&(0 883> 88@ <4@@.=g +,/"#* !4&:6.4>,,8 /&(0 ;,- <8...=2Q1  234 #**474% :6,*#"6,$/<4= *AW1MO5PN1A M7_D76P7B YF #7S5MM5 1A ]7YMD5MF 43+1OLE5NAP L5M5SM5LT6 ?<S= 5AB <T= 5EE7S7 PT5P PT7 (76L1AZB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF B7E5FNAS> W5NENAS>5AB M7WD6NAS P1 WDMAN6T M7_D76P7B NAW1MO5PN1A P1 PT7 KAN1A2#7S5MM5 S5Q7 PTM77 RMNPP7A NAW1MO5PN1A M7_D76P6 P1 J5A5S7M J5M\1MN7 ^11B5EE 1A ]MNB5F ]7YMD5MF 432 '5UT M7_D76P 6P5P7B PT5P PT7 M7_D76P R56 P1 NAQ76PNS5P7 5 L166NYE7 SMN7Q5AU7 5AB 56`7B PT5P PT7 NAW1MO5PN1A Y7 LM1QNB7B 5P 5 O77PNAS RNPT ^11B5EE 5P 48 A11A 1A ^7BA76B5F> ]7YMD5MF 8.2 J1AB5F> ]7YMD5MF 4?>R56 5 T1ENB5F2 ^11B5EE[6 P76PNO1AF 5AB T7M J5MUT 8; O7O1M5ABDO P1 I5MBNA 6T1R6 PT5P ^11B5EE 5AB #7S5MM5 R7M7 S1NAS P1 BN6UD66 W1DM DA6L7UNWN7B SMN7Q5AU76 5P ]1MO5E#P7L %2$T7 PTM77 NAW1MO5PN1A M7_D76P6 56`7B W1M PT7 W1EE1RNASh42 K#!# PM5A6L1MP5PN1A L7MW1MO5AU7 M7U1MB> W1M O5NEg #P5PN1A 46P 5MMNQ5E PNO7 5AB E56P B7L5MPDM7 PNO7 NA L2O2 1M 48k8?k.8 PTMD 4k3k.,82&N6P 1W 5EE 1L7A M1DP76 P1 Y7 LNQ1P7B <NAUEDBNAS 5DXZNEN5MF M1DP76=> 1A 48k8?k.8> 48k89k.8> 4k,k.,> 5AB 4k3k.,,2%AF B1UDO7AP5PN1A L1ENUN76> 1L7M5PNAS NA6PMDUPN1A6> BNM7UPNQ76> 7PU2 NABNU5PNAS PT7 -h.. L2O2 1L7M5PN1A5E RNAZB1R NA PT7 %&0 J#+$T7 NAW1MO5PN1A M7_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU72$T7 O77PNAS R56 T7EB 1A]7YMD5MF 8.> YDP A1 NAW1MO5PN1A R56 LM1QNB7B 5P PT5P PNO72 %E61 LM767AP 5P PT7 O77PNAS R56 PT7 6P7R5MB 5AB PT7 6DL7MQN61M RT1 T5B T5ABE7B PT7 SMN7Q5AU76 5P NAW1MO5E 6P7L %2 $T7 P76PNO1AF> ^11B5EE[6 J5MUT 8; O7O1ZM5ABDO P1 I5MBNA 5AB 5 E7PP7M ^11B5EE 67APP1 5 L5M5E7S5E 1A CDA7 8> 6T1R PT5P PT7 PM5A6L1MP5PN1A L7MW1MO5AU7 M7U1MB B7Z6UMNY7B NA PT7 WNM6P M7_D76P R56 5Q5NE5YE72 %UU1MBNAS P1 ^11B5EE> 6T7 W1MS1P P1 YMNAS PT7 NAW1MO5PN1A2 #T7 BNB LM1QNB7PT5P NAW1MO5PN1A P1 !M5PP 1A J5MUT 43> NA M76L1A67 P1 5 BNWW7M7AP NAW1MO5PN1A M7_D76P> YDP BNB A1P P7EE !M5PP PT5P #7S5MM5 T5B 5E61 M7_D76P7B PT7 65O7 NAW1MO5PN1A> A1M BNB 6T7 P7EE #7S5MM5 PT5P PT7 NAW1MO5PN1A T5B Y77A SNQ7A P1 !M5PP2 *P R56 A1P DAPNE J5MUT @> 8..3> PT5P PT7 (76L1AB7AP LM1QNB7B 5EE PT7 5Q5NE5YE7NAW1MO5ZPN1A2 "A PT767 W5UP6> * U1AUEDB7 PT5P ^11B5EE BNB A1P 6DWWNZUN7APEF M76L1AB P1 PT7 NAW1MO5PN1A M7_D76P6 5P 5AF M7E7Q5AP PNO7 5AB PT7 M7_D76P7B NAW1MO5PN1A R56 UE75MEF M7E7Q5AP2 * U1AUEDB7 PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7%UP YF PT767 5UP62<8= *AW1MO5PN1A M7E5PNAS P1 5 SMN7Q5AU7 1W 5 CDA7 49E7PP7M 1W R5MANAS+1OLE5NAP L5M5SM5LT6 ?<N= 5AB <\= 5EE7S7 PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF B7E5FNAS> W5NENAS 5AB M7WD6NAS P1 WDMAN6T P1 PT7 KAN1A M7_D76P7B 1A %DSD6P432"A CDA7 49> 5 E7PP7M 1W R5MANAS T5B Y77A N66D7B P1 E7PP7M U5MZMN7M 5AB 5EP7MA5P7 #P7R5MB C5U` #P7EENAS2 $T7 E7PP7M 1W R5MANAS R56 SMN7Q7B2 $T7 SMN7Q5AU7 R56 B7AN7B 5P *AW1MO5E #P7L % 5AB R56 67P W1M U1A6NB7M5PN1A 5P ]1MO5E #P7L % 1A#7LP7OY7M 492 "A %DSD6P 43> !M5PP 6DYONPP7B 5 M7_D76P W1M NAW1MO5PN1A2$T7 E7PP7M 56`7B W1M 5EE O5P7MN5E6 O5A5S7O7AP M7EN7B DL1A P1 6DLL1MP PT7 B7UN6N1A P1 N66D7 SMN7Q5AP C5U` #P7EENASg 5 BN6UNLENA5MF E7PP7M 1W R5MANAS 1A CDA7 49g U1LN76 1W 5EE !# ]1MO ,@@;[6 W1M #P7EZENAS W1M PT7 B5P76 UNP7B NA PT7 E7PP7M 1W R5MANASg 5 U1LF 1W PT7 6DL7MQN61M[6 T5ABRMNPP7A A1P76 WM1O 5 W5UP WNABNAS NAP7MQN7R U1ABDUP7B 1A CDA7 4;g 5AB 5 U1LF 1W 5EE O5P7MN5E6 M7E5P7B P1 PT7 E56P M1DP7 5B\D6PO7AP P1 #P7EENAS[6 M1DP7 566NSAO7AP NA 8..82 !"#$%& #'()*+'39-$T7 NAW1MO5PN1A M7_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU72!M5PP WNE7B PT7 UT5MS7 NA +567 89:+%:4@..8<!= 1A #7LP7OZY7M 4?> RNPT 5 U1LF 1W PT7 %DSD6P43> NAW1MO5PN1A M7_D76P 5PZP5UT7B2 $T7 UT5MS7 5EE7S7B PT5P PT7 M7_D76P7B NAW1MO5PN1A T5B A1P Y77A LM1QNB7B2 "A #7LP7OY7M 49> PT7 ]1MO5E #P7L % O77PZNAS M7S5MBNAS PT7 E7PP7M 1W R5MANAS R56 U1ABDUP7B2 $T7 NAW1MZO5PN1A M7_D76P7B 1A %DSD6P 43> T5B A1P Y77A LM1QNB7B2 !M5PP L1NAP7B PTN6 1DP P1 ^5B6R1MPT> PT7 O5A5S7O7AP M7LM767AP5PNQ72 $T7 SMN7Q5AU7 R56 PT7A 67PPE7B NA W5Q1M 1W#P7EENAS 5AB PT7 E7PP7M 1W R5MANAS R56 RNPTBM5RA2$T7 U1OLE5NAP 5EE7S76> 5AB !M5PP[6 UM7BNYE7 P76PNO1AF 6T1R6 PT5P NA 5BBNPN1A P1 PT7 W5NEDM7 P1 LM1QNB7 PT7 M7_D76P7B NAW1MO5ZPN1A LMN1M P1 PT7 O77PNAS 1A #7LP7OY7M 49> PT7 'OLE1F7M BNB A1P WDMAN6T PT7 M7_D76P7B 6DL7MQN61M[6 A1P76 DAPNE ]7YMD5MF 8?>8..3g PT5P PT7 'OLE1F7M BNB A1P WDMAN6T 5 L1MPN1A 1W PT7 M7_D76P7B !# ]1MO6 ,@@; DAPNE J5MUT @>8..3> 5AB PT5P 61O7 1W PT7 !# ]1MO6 ,@@; T5Q7 A7Q7M Y77A WDMAN6T7B2 !# ]1MO6 ,@@;> PNPE7B a+5MMN7M %DXNEN5MF +1APM1EbN6 5 W1MO PT7 U5MMN7M WNEE6 1DP 76PNO5PNAS T1R ODUT PNO7 N6 A77B7B P1 L7MW1MO BDPN76 Y7F1AB PT7 U5MMN7M[6 566NSA7B 9ZT1DM 6TNWP2 !M5PP P76PNWN7B PT5P PT7 KAN1A R5AP7B PT7 O5P7MN5E6 Y7U5D67 PT7M7 R56 5 _D76PN1A RT7PT7M #P7EENAS[6 M1DP7 T5B Y77A LM1L7MEF 5B\D6P7B NA 8..82 *AW7M7AZPN5EEF> NW PT7 KAN1A U1AUEDB7B PT5P PT7 M1DP7 T5B A1P Y77A LM1LZ7MEF 5B\D6P7B> 5 M7_D76P W1M M75B\D6PO7AP U1DEB Y7 M7_D76P7B2$T7 M7_D76P W1M NAW1MO5PN1A R56 A1P RNPTBM5RA 5AB PT7 M7Z_D76P7B NAW1MO5PN1A R56 UE75MEF M7E7Q5AP2 * U1AUEDB7 PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF PT767 5UP62<,=*AW1MO5PN1A M7_D76P7B NA %DSD6P M7S5MBNAS 5A7OLE1F77 PM5A6W7M+1OLE5NAP L5M5SM5LT6 ?<`= 5AB <E= 5EE7S7 PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF B7E5FNAS> W5NENAS 5AB M7WD6NAS P1 WDMAN6T M7_D76P7B NAW1MO5PN1A P1 PT7 KAN1A2&7PP7M U5MMN7M dF1AS #5A /NU1E56 RN6T7B P1 PM5A6W7M P1 ]E1MZNB5 5AB T5B E1U5P7B 5 E7PP7M U5MMN7M NA ]E1MNB5 RT1 T5B 5SM77B P1 5 aODPD5E PM5B7kPM5A6W7M>b5 LM1U7BDM7 PT5P N6 5Q5NE5YE7 P1 7OZLE1F776 RT1 RN6T P1 6R5L R1M` E1U5PN1A6> 6DY\7UP P1 O5A5S7ZO7AP 5LLM1Q5E 5P 75UT 7OLE1F77[6 R1M` E1U5PN1A2 $T7 PM5B7 R56 6DYONPP7B W1M 5LLM1Q5E 5AB R56 B7AN7B2 $T7 B7AN5E R56 SMN7Q7B2 #P7R5MB d5ME !7U1M5 T5ABE7B PT7 SMN7Q5AU7 W1M PT7 KAN1A2 "A %DSD6P 8.> !7U1M5 6DYONPP7B P1 #DL7MQN61M $M1F J1AP1F5 5A NAW1MO5PN1A M7_D76P PT5P 56`7B W1M 5 U1LF 1W 5EE O5P7MN5E6 M7EN7B 1A YF PT7'OLE1F7M NA B7AFNAS PT7 M7_D76P2$T7 NAW1MO5PN1A M7_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU72$T7 O5A5S7M NA %EYD_D7M_D7 RT1 R56 M76L1A6NYE7 W1M T5AZBENAS PT7 SMN7Q5AU7 R56 $NO I7AANS2I7AANS 6DLL1MP7B PT7 LM1L167B PM5A6W7M> YDP PT7 PM5A6W7M R56 B7AN7B NA ]E1MNB52 I7AZANS 6L1`7 RNPT 5 O5A5S7M NA ]E1MNB5> YDP BNB A1P M7U7NQ7 5A 7XLE5A5PN1A W1M PT7 BN65LLM1Q5E2 $T7 KAN1A BNB A1P M7U7NQ7 PT7 M7_D76P7B NAW1MO5PN1A2 $T7M7 N6 A1 7QNB7AU7 5AB A1 U1AP7APN1A PT5P PT7 M7_D76P7B NAW1MO5PN1A BNB A1P 7XN6P 5P PT7 L16P5E W5UNENPF NA ]E1MNB52 *AW1MO5PN1A R56 A1P WDMAN6T7B DAPNE J5MUT @> 8..32 $T7 M7_D76P7B NAW1MO5PN1A R56 UE75MEF M7E7Q5AP2 * U1AUEDB7 PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF PT767 5UP62<3=*AW1MO5PN1A M7_D76P7B NA #7LP7OY7M M7S5MBNAS 7OLE1F775UUNB7AP M7L1MP6+1OLE5NAP L5M5SM5LT6 ?<O= 5AB <A= 5EE7S7 PT5P PT7 (76L1AZB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF B7E5FNAS PT7 WDMAN6TNAS 1W M7_D76P7B U1LN76 1W 4?;@ %UUNB7AP M7L1MP6 WM1O M7U7AP Q7TNUE7 5UUNB7AP6 NAQ1EQNAS 7OLE1F776 *2 INU`6> I5MMF $NLP1A>5AB C1TA J7Pc2$T7 NAW1MO5PN1A M7_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU72#P7R5MB VNEE T5ABE7B 5 SMN7Q5AU7 W1M E7PP7M U5MMN7M C7AANW7M J5MPNA7c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` 1W M7E7Q5AU72$T7 UM7BNYEF 1WW7M7B P76PNO1AF 1W 6P7R5MB (1Y7MP ^11BE7F R56 PT5P T7 M7_D76P7B NA RMNPNAS PT7 'OLE1F77 'Q7MFPTNAS (7ZL1MP6 W1M DANP 7OLE1F776 CNO +1L7E5AB 5AB !MN6UNEE5 !5BNEE5 1A #7LP7OY7M 4? 5AB 4@> M76L7UPNQ7EF2$T7 M7_D76P6 R7M7 NA RMNPZNAS 5AB B7ENQ7M7B NA L7M61A P1 #5AUT7c2 $T7 M7_D76P6 6P5P7B PT5P PT7 NAW1MO5PN1A R56 W1M PT7 LDML167 1W NAQ76PNS5PNAS L166NZYE7 SMN7Q5AU762 ^11BE7F P76PNWN7B PT5P PT7 NAW1MO5PN1A M7Z_D76P7B M7E5P7B P1 TN6 NAQ76PNS5PN1A 1W RT7PT7M +1L7E5AB 5AB !5BNEE5 T5B Y77A NOLM1L7MEF O5AB5P7B P1 R1M` 1A PT7NM 6UT7BZDE7B B5F 1WW2 #5AUT7c BNB A1P LM1QNB7 PT7 NAW1MO5PN1A 1M 1PTZ7MRN67 M76L1AB P1 PT7 M7_D76P62 $T7 NAW1MO5PN1A R56 M75BNEF 5Q5NE5YE7 1A O5A5S7O7AP[6 U1OLDP7M 5AB N6 UE75MEF M7E7Q5AP2 * U1AUEDB7 PT5P PT7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF PT767 5UP62+1OLE5NAP L5M5SM5LT -<P= 5EE7S76 PT5P #5AUT7c 5E61 M7WD67B P1 O77P W1M 5A *AW1MO5E #P7L % O77PNAS 1A 5Y1DP #7LP7OY7M 832 "A YMN7W PT7 V7A7M5E +1DA67E 6P5P76 PT5P #5AUT7c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` 1W M7E7Q5AU72VNEE[6 M7_D76PR56 O5B7 P1 #DL7MQN61M !7M7c 5P %J] 6P5PN1A2 $T7 NAW1MO5PN1A R56 A1P LM1QNB7B DAPNE J5MUT @> 8..32 !7M7c[6 M76L1A67 P1 VNEE RT7A T7 M7_D76P7B PT7 NAW1MO5PN1A R56 PT5P PT7 NAW1MO5PN1A R56 A1P 5Q5NE5YE7 5P %J] 6P5PN1A 5AB PT5P PT7 KAZN1A 6T1DEB M7_D76P PT7NAW1MO5PN1A WM1O ]NQ7 !1NAP6> !NA1> 5AB (N1 (5AUT1 6P5PN1A62 $T7 M7E7Q5AU7 1W PT7 NAW1MO5PN1A M7S5MBZNAS PT7 A1ADANP 7OLE1F776 N6 UE75M2 * U1AUEDB7 PT5P PT7 (76L1AZB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF PT767 5UP62<?=]5NEDM7 P1 LM1QNB7 +5ME J1AP5A1[6 R1M` M76PMNUPN1A6+1OLE5NAP L5M5SM5LT6 ?<P= 5AB <D=<8= 5EE7S7 PT5P PT7 (76L1AZB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF A1P WDMAN6TZNAS M7_D76P7B R1M` M76PMNUPN1A6 W1M E7PP7M U5MMN7M +5ME <+5ME1= J1AP5A12 VNEE S5Q7 #DL7MQN61M !7M7c 5 RMNPP7A M7_D76P W1M PT7 R1M` M76PMNUPN1A6 1A #7LP7OY7M88 5AB 5 RMNPP7A M7_D76P P1 #DL7MQN61M +DMPN6 JU+5AA 1A "UP1Y7M 32 $T7 67U1AB M7_D76P 6P5P7B PT5P NP M7E5P7B P1 5 R1M` M76PMNUPN1A6 SMN7Q5AU72  $T7 NAZW1MO5PN1A M7_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM7Z6DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU72JU+5AA RM1P7 1A PT7 M7_D76P PT5P PT7 NAW1MO5PN1A R1DEB Y7 LM1QNB7B YF "UP1Y7M 4.2 %Y1DP 5 R77` E5P7M !7M7c P1EB VNEE PT5P PT7 NAW1MO5PN1A R1DEB A1P Y7 LM1QNB7B> UNPNAS O7BNU5E U1AWNB7APN5ENPF2 J1AP5A1[6 R1M` M76PMNUPN1A6 R7M7 A1P WDMZAN6T7B P1 PT7 KAN1A2 $T7 M7U1MB B176 A1P 6T1R PT5P NW PT7 KAZN1A R56 SNQ7A J1AP5A1[6 R1M` M76PMNUPN1A PT7 U1AWNB7APN5ENPF 1W PT7 7OLE1F77[6 O7BNU5E M7U1MB6 R1DEB Y7 U1OLM1ON67B2 $T7 KAN1A BNB A1P 56` W1M O7BNU5E 1M L7M61A5E NAW1MO5PN1A PT5P R56 PT7 Y56N6 W1M PT7 M76PMNUPN1A62^T7A> 1A J5MUT @> 8..3> PT7 (76L1AB7AP DAPNO7EF LM1QNB7B 1PT7M NAW1MO5PN1A> PT7 1AEF 5BBNPN1A5E M76L1A67 M7S5MBNAS PTN6 M7_D76P R56 PT5P PT7 NAW1MO5PN1A R1DEB Y7 LM1QNB7B 1AEF DL1A 5 O7BNU5E M7E7567 WM1O J1AP5A12 $T7 'OLE1F7M T56 A1P LM1ZL167B 5AF 5UU1OO1B5PN1A PT5P R1DEB 5BBM766 U1AWNB7APN5ENPF N66D76 A1M T56 PT7 'OLE1F7M B7O1A6PM5P7B PT5P BN6UE16DM7 1W PT7 R1M` M76PMNUPN1A6 R1DEB NOLNAS7 1A 5 E7SNPNO5P7 5AB6DY6P5APN5E UE5NO 1W U1AWNB7APN5ENPF2 $TD6> PT7M7 N6 NA6DWWNUN7AP NAW1MO5PN1A P1 Y5E5AU7 PT7 U1OL7PNAS NAP7M76P62 #77 '4"&,6" A%6/,$ :1 L@5E> 33. K2#2 ,.4 <4@?@=g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g PT7 5EE7S5PN1A6 5MN67 WM1O PT7 65O7 W5UPD5E 6NPD5PN1A 1M 67_D7AU7 1W 7Q7AP6g 5AB 6NONE5M B7W7A676 P1 R1DEB Y7 M5N67B2  #77 54%%VT? T$.1?8@. /&(0 444-> 4449 <4@99=2+1OLE5NAP L5M5SM5LT6 ?<Q= 5AB <R= 5EE7S7 PT5P PT7 (76L1AZB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF A1P WDMAN6TZNAS PT7 T1DM6 5A5EF6N6 M7L1MP 5AB PT7 7OLE1F77 O1Q76 M7L1MP6 W1M INSTE5AB #P5PN1A W1M PT7 R77` 1W "UP1Y7M 442 $T7 7QNB7AU7 6T1R6 PT5P #P7R5MB J7Pc S5Q7 6DUT 5 M7_D76P P1 #DL7MQN61M JN6T5EE NA RMNPNAS 1A "UP1Y7M 8.2 J7Pc UM7BNYEF P76PNWN7B PT5P PT7 NAW1MO5PN1A M7E5P7B P1 DANP 7OLE1F776 5AB R56 A1P LM1QNB7B2 $T7 NAW1MO5PN1A M7_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU72* U1AUEDB7 PT5P PT7 (7Z6L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF PT767 5UP62+1OLE5NAP L5M5SM5LT6 ?<X= 5AB <F= 5EE7S7 PT5P PT7 (76L1AZB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF A1P WDMAN6TZNAS PT7 '$+ 7Q7MFPTNAS M7L1MP> ,@@;[6> M1DP7 566N6P5AU7 R1M`Z6T77P> EN6P 1W !2J2 566N6P5AU7 D67B 5AB EN6P 1W 7OLE1F776 D67B WM1O 1DP6NB7 1W INSTE5AB #P5PN1A 1A "UP1Y7M 4;2 $T7 7QNB7AU7 6T1R6 PT5P 6P7R5MB J7Pc S5Q7 6DUT 5 M7_D76P P1 #DL7MQN61M #5AUT7c NA RMNPNAS 1A "UP1Y7M 8?2 J7Pc UM7BNYEF P76PNWN7B PT5P PT7 NAW1MO5PN1A M7E5P7B P1 DANP 7OLE1F776 5AB R56 A1P LM1QNB7B2 $T7 NAW1MO5PN1A M7_D76P7B U1AU7MA7BDANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U` 1W M7E7Q5AU72 * U1AUEDB7 PT5P PT7 (7Z6L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF PT767 5UP62<@=]5NEDM7 P1 LM1QNB7 INSTE5AB #P5PN1A M1DP7 NA6L7UPN1ANAW1MO5PN1A+1OLE5NAP L5M5SM5LT ?<c=> <55=>5AB <YY= 5EE7S7 PT5P PT7 (7Z6L1AB7AP QN1E5P7B #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP YF A1P WDMAN6TNAS 1M B7E5FNAS PT7 WDMAN6TNAS 1W ]1MO6 49,9> 49,9U> ,@@;> 493.0 5AB 5EE PTNAS6 M7E5P7B P1 PT7 M1DP7 NA6L7UPN1A U1AZBDUP7B W1M 6L7UNWN7B M1DP76 5P INSTE5AB #P5PN1A "UP1Y7M 3:4.2 $T7 7QNB7AU7 6T1R6 PT5P 1A "UP1Y7M 8.> #P7R5MB J7Pc S5Q7 ,; SMN7Q5AU76 P1 #DL7MQN61M JN6T5EE2 '5UT M7_D76P R56 NB7APNU5E> 7XU7LP W1M PT7 E7PP7M U5MMN7M M1DP7 ADOY7M W1M RTNUT NAW1MO5PN1A R56 61DSTP 5AB PT7 SMN7Q5AU7 ADOY7M2 *A PT7 L5MP 1W PT7 SMN7QZ !"#$%& #'()*+'39?5AU7 W1MO W1M PT7 SMN7Q5AP[6 A5O7 R56 PT7 6P5P7O7AP aUE566 5UPN1A2b%UU1OL5AFNAS 75UT SMN7Q5AU7 R56 5A NAW1MO5PN1A M7_D76P2 $T7 M7_D76P6 6P5P7B PT5P PT7 NAW1MO5PN1A R56 W1M PT7 LDML167 1W NAQ76PNS5PNAS 5 L166NYE7 SMN7Q5AU72 $T7 M7_D76P6 R7M7 W1M a]1MO6 49,9> 49,9U> ,@,;> ,@@@> 493.0 5AB 5EE PTNAS M7E5P7B P1 PT7 (1DP7 *A6L7UPN1A U1ABDUP7B 1A PT7 R77` 4.Z3Z., PTM1DST 4.Z4.Z., 5P INSTE5AB 6P5PN1A W1M (1DP7 eADOY7M 1W 5 M1DP7f2b%WP7M 61O7 B7E5F> PT7 (76L1AB7AP LM1QNB7B 1AEF 5 L1MPN1A 1W PT7 M7_D76P7B NAW1MO5PN1A2 $T7 M7O5NANAS NAW1MO5ZPN1A R56 A1P LM1QNB7B DAPNE J5MUT @> 8..32 $T7 NAW1MO5PN1A M7_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7Q5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7BNP6 YDMB7A P1 LM1Q7 5 E5U`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c2 '5UT M7_D76P R56 NB7APNU5E> 7XU7LP W1M PT7 M1DP7 ADOY7M W1M RTNUT NAW1MO5PN1A R56 61DSTP2 $T7 M7_D76P6 6P5P7B PT5P PT7 NAW1MO5PN1A R56 W1M PT7 LDML167 1W NAQ76PNS5PNAS 5 L166NYE7 SMN7Q5AU72 $T7 M7_D76P6 R7M7 W1M a]1MO6 49,9> 49,9U> ,@,;> ,@@@> 493.0 5AB 5EE M7E5P7B NAW1MZO5PN1A P1 PT7 M1DP7 *A6L7UPN1A 1W 4.Z49Z., PTM1DST 4.Z83Z., NAUEDBNAS L7M61A5E A1P76 5P %NMO5NE #P5PN1A W1M (1DP7 eADOY7M 1W 5 M1DP7f 5AB 7OLE1F77 O1M76 M7L1MP2b $T7 M1DP7 ADOY7M6 6L7UNWN7B R7M7 E7PP7M U5MMN7M M1DP762J5A5S7M $NO I7AANS P1EB VNEE 1A "UP1Y7M 89> PT5P PT7 NAZW1MO5PN1A R1DEB Y7 WDMAN6T7B2  VNEE P76PNWN7B PT5P 5Y1DP 5 O1APT E5P7M !M5PP P1EB TNO PT5P PT7A &1U5E QNU7 LM76NB7AP (NUT5MB a#ONE7FbJ5MPNA7c T5B P1EB !M5PP aPT5P #ONE7F T5B S1PP7A 1DM M1DP7 U1DAP NAW1MO5PN1AbVNEE P76PNWN7B PT5P RT7A T7 E5P7M M7ZQN7R7B PT7 NAW1MO5PN1A LM1QNB7B> 61O7 B1UDO7AP6 R7M7 ON66ZNAS2 $T7 M7O5NANAS NAW1MO5PN1A R56 7Q7APD5EEF LM1QNB7B> YDP 61O7 R56 B7E5F7B DAPNE J5MUT @> 8..32 $T7 NAW1MO5PN1A M7Z_D76P7B U1AU7MA7B DANP 7OLE1F776 5AB R56 LM76DOLPNQ7EF M7E7ZQ5AP2 $T7 (76L1AB7AP T56 A1P U5MMN7B NP6 YDMB7A P1 LM1Q7 5 E5U`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c M7S5MBNAS PT7 "UP1Y7M 8?> NAW1MO5ZPN1A M7_D76P2 $T7 O7O1 6P5P7Bh  8;$T7M7 5LL75M6P1 Y7 7MM1M6 NA 61O7 1W PT7 L5M5SM5LT M7W7M7AU76 NA PT7 5O7AB7B U1OLE5NAP PT5P BNB A1P LM7\DBNU7 PT7 (76L1AB7AP2$T7 U1LN76 1W PT7 M1DP7 NA6L7UPN1A W1M INSTE5AB #P5PN1A T5Q7 Y77A U1OLE7P7B W1M F1DM 7X5ONA5PN1A2 KL1A M7U7NLP 1W PT7 O1A7F W1M PT7 7XL7A676 W1M U1LFNAS L7MW1MO7B> PT7 7APNM7 L5U`5S7 RNEE T7 67AP P1 F1D2 $T7 W1EE1RNAS N6 5 EN6P 1W PT7 7XL7A676 NAUDMM7Bh+1LN76 O5B7h4,83+1LN76 UT5MS7B u 24- L7M U1LF4,83r49,2;.I1DMEF M5P7 W1M 924? T1DM6 1W U1LF LM7L5M5PN1Ar8@3248$1P5E UT5MS7Bhr3??2?8*W F1D T5Q7 5AF _D76PN1A6> F1D O5F U5EE OF 7OLE1F77 $NO I7AANS 5P ,3;:9;-@2$T5A` F1D W1M F1DM PNO7 5AB U1AU7MA>"A /1Q7OY7M 48> J5A5S7M &7PP7MT16 67AP 5 O7O1 P1 VNEE M7S5MBNAS PT7 "UP1Y7M 8.NAW1MO5PN1A M7_D76P2 $T7 O7O1 6P5P7Bh$T7 U1LN76 1W PT7 M1DP7 NA6L7UPN1A W1M INSTE5AB #P5PN1A e6NU> %J]fT5Q7 Y77A U1OLE7P7B W1M F1DM 7X5ONA5PN1A2 KL1A M7U7NLP 1W PT7 O1A7F W1M PT7 7XL7A676 W1M PT7 U1LFZNAS L7MW1MO7B> PT7 7APNM7 L5U`5S7 RNEE T7 67AP P1 F1D2 $T7 W1EE1RNAS N6 5 EN6P 1W PT7 7XL7A676 NAUDMM7Bh+1LN76 O5B7h@;.+1LN76 UT5MS7B u 24- L7M U1LF9;.r48@2;.I1DMEF M5P7 W1M 32- T1DM6 1W U1LF LM7L5M5PN1Ar4;82..$1P5E UT5MS7Bhr8@42..*W F1D T5Q7 5AF _D76PN1A6> F1D O5F U5EE OF 7OLE1F77 $NO I7AANS 5P ,3;:9;-@2$T5A` F1D W1M F1DM PNO7 5AB U1AU7MA>"A /1Q7OY7M 83> !M5PP M7LEN7B P1 &7PP7MT16[O7O162 $T7 P7XP 1W PT7 E7PP7M R56 56 W1EE1R6h* 5O NA M7U7NLP 1W F1DM E7PP7M6 P1 /%&+ #P7R5MB6 C1TA J7Pc eINSTE5AB #P5PN1Af 5AB JN`7 VNEE e%J]f> B5P7B /1Q7OY7M ? 5AB 48> 8..,> M76L7UPNQ7EF <U1LN76 5PP5UT7B=> NA RTNUT F1D 6P5P7 PT5P F1D 5M7 RNPTT1EBNAS SMN7Q5AU7 NAW1MO5PN1A M7Z_D76P7B YF PT7O DAPNE U7MP5NA aU1LFNASb7XL7A676 5M7 L5NB YF PT7 KAN1A2 %EPT1DST PT7 KAN1A T56 L5NB W1M U1LFNAS 7XZL7A676 NA PT7 L56P> PT7 5O1DAP6 F1D T5Q7 UT5MS7B 5AB PT7 LM1ZU7BDM7 F1D 5M7 DPNENcNAS NA 566766NAS PT767 WNSDM76 <56 R7EE 56 RNPTT1EBNAS PT7 M7_D76P7B NAW1MO5PN1A=> T5Q7 A1P Y77A D67B NA PT7 L56P 1M 5SM77B P1 YF PT7 KAN1A2 %6 6DUT> F1DM 5UPN1A6 U1AZ6PNPDP7 DANE5P7M5E UT5AS76 5AB * 5O T7M7YF M7_D76PNAS PT5P F1D M76UNAB PT767 UT5AS76 5AB M7_D76P Y5MS5NANAS 1A PTN6 O5PP7M2 %Y67AP U1MM7UPNQ7 5UPN1A 1A F1DM L5MP> * RNEE WNE7 F7P 5BBNPN1A5E UT5MS76 RNPT PT7 /&(0 A1P \D6P W1M PT767 DANE5P7M5E UT5AS76> YDP W1M 1DM e6NUfW5NEDM7 P1 LM1QNB7 PT7 M7_D76P7B NAW1MO5PN1A2 * E11` W1MR5MB P1 T75MNAS WM1O F1D 611A2&7PP7MT16 M7LEN7B P1 !M5PP YF E7PP7M 1A G7U7OY7M 42 &7PP7MT16 L16NPN1A R56 PT5P T7 T5B 5ER5F6 UT5MS7B PT7 /%&+ W1M NAW1MZO5PN1A NA 7XU766 1W 4.. L5S762 &7PP7MT16 7AUE167B U1LN76 1W PT7 M7E7Q5AP LM1QN6N1A6 WM1O PT7 'OLE1F7M[6 %BONAN6PM5PNQ7 #DLL1MP J5AD5E <%#J=> NAUEDBNAS PT7 L7M L5S7 U1LF UT5MS7 1W r24-> LM1W766N1A5E UT5MS76 1W r-2,- L7M _D5MP7M T1DM 5AB UE7MNU5E UT5MS76 1W r323. L7M _D5MP7M T1DM2 *A TN6 E7PP7M> &7PP7MT16 56Z G'+*#*"/# "] $I' /%$*"/%& &%0"( ('&%$*"/# 0"%(G39967MP6 PT5P DAB7M PT7 P7MO6 1W 5MPNUE7 4@ 1W PT7 /%&+ A5PN1A5E 5SM77O7AP> PT7 %#J 5LLEN7B2 &7PP7MT16 5AB !M5PP Y1PT 67AP 5 U1LF 1W PT7NM E7PP7M6 P1 PT7 %EYD_D7M_D7 BN6PMNUP O5A5S7M NA G5EE56> $7X562 $T7 P1P5E T1DMEF UT5MS76 6P5P7B NA PT7 E7PP7M6 67AP P1 VNEE 5AB J7Pc 5M7 NAU1A6N6P7AP RNPT PT7 %#J LM1QN6N1A6 67AP P1 !M5PP> Y567B 1A PT7 ADOY7M 1W T1DM6 6P5P7B2 $T7 NOLENUNP T1DMEF M5P7 D67B NA PT7 E7PP7M6 N6 r@ L7M _D5MP7M T1DM2 $T7 M7U1MB B176 A1P BN6UE167 RT7PT7M PT7 BN6UM7L5AUF Y7PR77A PT7 %#J T1DMEF M5P76 5AB PT7 E7PP7M6 R56 7Q7M 7XLENUNPEF 5BBM7667B2 $T7 'OLE1F7M[6 L16NPN1A 56 M7WE7UP7B NA PT7 M7U1MB T56 U1A6N6P7APEF Y77A PT5P NP R56 U1APM5UPD5EEF LMNQNE7S7B P1 566766 PT7 UT5MS76 67P W1MPT NA PT7 %#J2$T7 KAN1A BNB A1P L5F PT7 UT5MS76 W1M PT7 NAW1MO5PN1A 5AB WNE7B 5 SMN7Q5AU72 $T7 BN6PMNUP O5A5S7M BNM7UP7B &7PP7MT16 P1 PDMA 1Q7M PT7 B1UDO7AP6> RNPT1DP R5NPNAS W1M L5FO7AP2 $T7 5LLENU5YNENPF 1W PT7 UT5MS76 R7M7 L7ABNAS NA PT7 SMN7Q5AU7 LM1ZU7BDM76 5P PT7 PNO7 1W PT7 T75MNAS2 $T7 'OLE1F7M T56 U1APNAD7B P1 O5NAP5NA PT5P UT5MS76 R7M7 5LLM1LMN5P72 VNEE P76PNWN7B M7S5MBZNAS 5A1PT7M NAW1MO5PN1A M7_D76P 6DYONPP7B P1 JU+5AA> BN6ZUD667B 6DLM5> RT7M7 T7 5U`A1RE7BS7B PT5P T7 T5B 6LENP 5A NAZW1MO5PN1A M7_D76P NAP1 ODEPNLE7 M7_D76P6 P1 5Q1NB PT7 L166NYNENPF 1W PT7 &1U5E Y7NAS UT5MS7B2$T7 7QNB7AU7 B176 A1P 6T1R PT5P PT7 BN65SM77O7AP M7S5MBNAS PT7 U1LFNAS UT5MS76 R7M7 O1M7 PT5A 5 U1APM5UP BN6LDP72 $T7 KAN1A U1AP7AB7B PT5P NP U1DEB 5Q1NB UT5MS76 W1M U1LFNAS B1UDZO7AP6 M7E7Q5AP P1 5A 7OLE1F7M 5UPN1A PT5P 5WW7UP7B O5AF 7OZLE1F776 YF U56PNAS PT7 BN6LDP7 56 NABNQNBD5E SMN7Q5AU762 $T7 'OLE1F7M UT5EE7AS76 PT7 U1MM7UPA766 1W PT7 KAN1A[6 L16NPN1A2 J1M71Q7M> PT7 'OLE1F7M LM1QNB7B PT7 B1UDO7AP6 5WP7M PT7 KAZN1ASMN7Q7B PT7 N66D72$T7 T1DMEF 5O1DAP6 61DSTP YF PT7 'OLE1F7M R7M7 PT7 5O1DAP6 6P5P7B NA PT7 %#J2 $T7 WNSDM76 NA PT7 E7PP7M 5LL75M P1 Y7 1AEF 5MNPTO7PNU 7MM1M6> RTNUT PT7 KAN1A UT167 P1 A1P O7APN1A P1 PT7 'OLE1F7M2"A PT167 W5UP6> * U1AUEDB7 PT5P 5 QN1E5PN1A 1W #7UPN1A 9<5=<-= 5AB <4= 1W PT7 %UP T56 A1P Y77A LM1Q7A 5AB * M7U1OO7AB BN6ZON665E 1W U1OLE5NAP L5M5SM5LT -<R=> <X=>5AB <F=2+"/+&K#*"/#42  $T7 (76L1AB7AP 'OLE1F7M> KANP7B #P5P76 !16P5E #7MQNU7> N6 5A 7OLE1F7M 1Q7M RTNUT PT7 015MB T56 \DMN6BNUPN1A LDM6D5AP P1 #7UPN1A 48.@ 1W PT7 !16P5E (71MS5ANc5PN1A %UP282 /5PN1A5E %661UN5PN1A 1W &7PP7M +5MMN7M6> %]&:+*" </%&+= N6 5 E5Y1M 1MS5ANc5PN1A RNPTNA PT7 O75ANAS 1W #7UPN1A 8<-= 1W PT7 %UP2,2  #DA6TNA7 0M5AUT -.3 N6 5 U1A6PNPD7AP /%&+ E1U5E 5AB 5 E5Y1M 1MS5ANc5PN1A RNPTNA PT7 O75ANAS 1W #7UPN1A 8<-= 1W PT7 %UP232$T7 (76L1AB7AP QN1E5P7B #7UPN1A 9<5=<4=> <,=> 5AB <-= 56 W1DAB T7M7NA2-2  $T7 DAW5NM E5Y1M LM5UPNU76 W1DAB T7M7NA 5WW7UP U1OO7MU7 RNPTNA PT7 O75ANAS 1W #7UPN1A 8<;= 5AB <?= 1W PT7 %UP2;2  $T7 (76L1AB7AP T56 A1P 1PT7MRN67 QN1E5P7B PT7 %UP2('J'GHI5QNAS W1DAB PT5P (76L1AB7AP 7AS5S7B NA DAW5NM E5Y1M LM5UZPNU76> * WNAB PT5P NP OD6P Y7 1MB7M7B P1 U7567 5AB B76N6P 5AB P1 P5`7 U7MP5NA 5WWNMO5PNQ7 5UPN1A P1 7WW7UPD5P7 PT7 L1ENUN76 1W PT7 %UP2$T7 (76L1AB7AP T5QNAS BN6UMNONA5P1MNEF BN6UNLENA7B 5AB JNZUT57E VNEE 5AB LE5U7B TNO P7OL1M5MNEF 1A 1WWZBDPF 6P5PD6> (7Z6L1AB7AP 6T5EE Y7 BNM7UP7B P1 O5`7 VNEERT1E7 W1M 5AF 5AB 5EE E166 1W 75MANAS6 5AB 1PT7M MNSTP6> Y7A7WNP6 5AB LMNQNE7S76 1W 7OLE1FO7AP T7 O5F T5Q7 6DWW7M7B YF M7561A 1W (76L1AB7AP[6 BN6UMNONA5PN1A 5S5NA6P TNO> RNPT NAP7M76P2  05U`L5F 6T5EE Y7 U1OLDP7B NA PT7 O5AA7M 67P W1MPT NA =1 )1 ),,*Z,&"3 B,1> @. /&(0 89@ <4@-.=> RNPT NAP7M76P 56 LM1QNB7B NA L4Z O,&6N,$/ 8,& "34 54"#&%4%> 89, /&(0 44?, <4@9?=g #77 5E61=*,&6%# !"44* B,&F1> 8,4 /&(0 ;-4 <4@??=> 5AB T/6/ +*-<Q6$7 B,1> 4,@ /&(0 ?4; <4@;8=2(76L1AB7AP OD6P 5E61 Y7 M7_DNM7B P1 7XLDAS7 5AF 5AB 5EE M7WZ7M7AU76 P1 NP6 DAE5RWDELE5U7O7AP 1W 7OLE1F77 JNUT57E VNEE 1A 1WWZBDPF6P5PD6WM1O NP6 WNE76 5AB PT7 DAE5RWDE R5MANAS E7PP7M6 N66D7B P1 7OLE1F776 JNUT57E VNEE 5AB d5ME !7U1M52  (76L1AB7AP OD6P A1PNWF PT767 7OLE1F776 NA RMNPNAS PT5P PTN6 T56 Y77A B1A7 5AB PT5P PT7 DAE5RWDE BN6UNLENA7 RNEE A1P Y7 PT7 Y56N6 W1M 5AF 5BZQ7M67 5UPN1A 5S5NA6P PT7O NA PT7 WDPDM72$T7 V7A7M5E +1DA67E T56 M7_D76P7B 6L7UN5E M7O7BN76> NAUEDBZNAS 5 YM15B L16PNAS M7_DNM7O7AP> A1PNAS PT7 (76L1AB7AP[6 TN6ZP1MF 1W BN6M7S5MBNAS NP6 BDPF P1 LM1QNB7 NAW1MO5PN1A 5AB PT7 7QNB7AU7 NA PT7 M7U1MB PT5P O5A5S7M6 5AB 6DL7MQN61M6 5M7 WM7Z_D7APEF PM5A6W7MM7B2  * M7U1OO7AB PT5P PT7 (76L1AB7AP Y7 1MZB7M7B P1 L16P PT7 A1PNU7 5P 5EE%EYD_D7M_D7 GN6PMNUPW5UNENPN762  % U1AQNAUNAS U567 T56 A1P Y77A O5B7 W1M 1PT7M 6L7UN5E M7O7BN762e(7U1OO7AB7B "MB7M 1ONPP7B WM1O LDYENU5PN1A2f